UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

ERROL RICHARD DODD,

                                      Plaintiff,
                                                                     5:19-cv-0560
v.                                                                   (LEK/TWD)

PATRICK O’SULLIVAN, et al.,
                              Defendants.
_____________________________________________

APPEARANCES:

ERROL RICHARD DODD
Plaintiff, pro se
8120 NW Hwy 225A
Ocala, FL 34482


THÉRÈSE WILEY DANCKS, United States Magistrate Judge


                       ORDER AND REPORT-RECOMMENDATION

       The Clerk has sent to the Court for initial review the pro se complaint of Plaintiff Errol

Richard Dodd against Defendants Judge Patrick O’Sullivan, Magistrate Todd Dexter, the State of

New York, and Madison County Family Court. (Dkt. No. 1.) Also before the Court is Plaintiff’s

application for leave to proceed in forma pauperis (“IFP application”). (Dkt. No. 2.)

I.     BACKGROUND

       In March 2019, Plaintiff, a resident of Florida, filed his complaint and accompanying IFP

application in the United States District Court for the District of Columbia. (Dkt. Nos. 1, 2.) By

Transfer Order filed April 17, 2019, the case was transferred to this District because all

Defendants were located in New York and all actions giving rise to this action allegedly occurred
in Madison County. (Dkt. No. 3.) The Transfer Order made no ruling whether Plaintiff should

be permitted to proceed without prepayment of the filing fee. Id. at 2. 1

       While Plaintiff’s complaint is not a model in clarity, it appears Plaintiff is dissatisfied

with the manner in which Defendants have handled his child support and child custody matters.

(Dkt. No. 1 at 4, 14-18.) He alleges his “civil rights have been violated [because he] was not

proven to be an ‘unfit parent,’” yet his parental rights were nonetheless terminated “without due

process” on November 18, 2016, by the Madison County Family Court. Id. at 4. He is also

aggrieved that his children are not receiving counseling services. Id. at 4, 6-7. Plaintiff seeks

restoration of his parental rights and monetary damages. Id. at 4, 14-15, 18. For a complete

statement, reference is made to the complaint. 2

II.    IFP APPLICATION

       A court may grant in forma pauperis status if a party “is unable to pay” the standard fee

for commencing an action. 28 U.S.C. § 1915(a)(1). After reviewing Plaintiff’s IFP application,

the Court finds he meets this standard. Therefore, Plaintiff’s IFP application (Dkt. No. 2) is

granted.


1
 Page references to documents identified by docket number are to the numbers assigned by the
CM/ECF docketing system maintained by the Clerk’s Office.
2
   Plaintiff has utilized a pro se form complaint for a civil case alleging negligence (28 U.S.C. §
1332; Diversity of Citizenship). (Dkt. No. 1 at 1-5.) He also attaches sixteen pages of mostly
single spaced run-on paragraphs as “additional support.” Id. at 6-21. Plaintiff devotes several
pages of “additional support” to his so-called “proposal/remedy” to “correct the psychological
injury that is occurring to the child and ensure [sic] each and every child is set on a course of
health, wellness and prosperity through early intervention at key intervals in the child’s life.” Id.
at 6-21. Should his “proposal/remedy” be implemented by any government, Plaintiff requests,
inter alia, royalties or a one-time payment of $6.66 Billion. Id. at 14-15. He continues, “Mr.
Trump sir if you’re reading this, I know you’re a business man and can appreciate a good deal.
Well, here it is. I feel this is a steal under the circumstances facing this county. May God Bless
the U.S.A. Thank you for reading.” Id. at 15. Plaintiff also invites the Court to read his “human
trafficking remedy—also attached which will assist with solving some of the very difficult
problems we are having in that area.” Id. at 19.


                                                   2
III.    LEGAL STANDARDS FOR INITIAL REVIEW

        Section 1915(e) directs that when a plaintiff proceeds in forma pauperis, “the court shall

dismiss the case at any time if the court determines that . . . the action . . . (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).

        In determining whether an action is frivolous, the court must look to see whether the

complaint lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325

(1989). “An action is frivolous when either: (1) the factual contentions are clearly baseless such

as when the claims are the product of delusion or fantasy; or (2) the claim is based on an

indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (citations and quotation marks omitted). Although extreme caution should be

exercised in ordering sua sponte dismissal of a pro se complaint before the adverse party has

been served and the parties have had an opportunity to respond, Anderson v. Coughlin, 700 F.2d

37, 41 (2d Cir. 1983), the court still has a responsibility to determine that a claim is not frivolous

before permitting a plaintiff to proceed. See, e.g., Thomas v. Scully, 943 F.2d 259, 260 (2d Cir.

1991) (per curiam) (holding a district court has the power to dismiss a complaint sua sponte if

the complaint is frivolous).

        To survive dismissal for failure to state a claim, a complaint must plead enough facts to

state a claim that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While Rule 8(a) of the Federal Rules of Civil

Procedure, which sets forth the general rules of pleading, “does not require detailed factual




                                                    3
allegations, . . . it demands more than an unadorned, the-defendant-harmed-me accusation.” Id.

In determining whether a complaint states a claim upon which relief may be granted, “the court

must accept the material facts alleged in the complaint as true and construe all reasonable

inferences in the plaintiff’s favor.” Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir. 1994)

(citation omitted). “[T]he tenet that a court must accept as true all of the allegations contained in

a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

       Additionally, when reviewing a complaint under § 1915(e), courts are guided by the

pleading requirements of the Federal Rules of Civil Procedure. Under Rule 8, a pleading shall

contain, inter alia, “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of this rule “is to give fair notice of the claim

being asserted so as to permit the adverse party the opportunity to file a responsive answer,

prepare an adequate defense and determine whether the doctrine of res judicata is applicable.”

Hudson v. Artuz, No. 95 CIV. 4768(JSR), 1998 WL 832708, at *1 (S.D.N.Y. Nov. 30, 1998 3)

(quoting Powell v. Marine Midland Bank, 162 F.R.D. 15, 16 (N.D.N.Y. 1995) (other citations

omitted)). Under Rule 10, “[a] party must state its claims or defenses in numbered paragraphs,

each limited as far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). The

purpose of this rule is to facilitate a cogent framing of the issues presented and permit defendants

to properly respond to the allegations of a complaint. Laspisa v. Citifinancial Does 1 to 20, 269

F. Supp. 3d 11, 13 (N.D.N.Y. 2017); Dabney v. Sawyer, No. 11-CV-0273 (LEK/RFT), 2012 WL

3241571, at *1 (N.D.N.Y. July 17, 2012).




3
 Copies of all unpublished decisions cited herein will be provided to Plaintiff in accordance
with LeBron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).


                                                  4
       Where a plaintiff proceeds pro se, the pleadings must be read liberally and construed to

raise the strongest arguments they suggest. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185,

191 (2d Cir. 2008) (citation omitted). A pro se complaint should not be dismissed “without

giving leave to amend at least once when a liberal reading of the complaint gives any indication

that a valid claim might be stated.” Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir.

1999) (citation and quotation marks omitted). An opportunity to amend is not required where

“the problem with [the plaintiff’s] causes of action is substantive” such that “better pleading will

not cure it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

IV.    ANALYSIS

       “It is a fundamental precept that federal courts are courts of limited jurisdiction.” Owen

Equip. & Erec. Co. v. Kroger, 437 U.S. 365, 374 (1978). If the court determines at any time that

it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

       Federal jurisdiction exists only when a “federal question” is presented (28 U.S.C. § 1331)

or where there is “diversity of citizenship” and the amount in controversy exceeds $75,000 (28

U.S.C. § 1332). See Perpetual Sec., Inc. v. Tang, 290 F.3d 132, 136 (2d Cir. 2002). When a

court lacks subject matter jurisdiction, dismissal is mandatory. Arbaugh v. Y & H Corp., 546

U.S. 500, 514 (2006). Federal courts “have an independent obligation to determine whether

subject-matter jurisdiction exists, even in the absence of a challenge from any party.” Id.

       Construed liberally, Plaintiff invokes both the Court’s diversity jurisdiction (28 U.S.C. §

1332) and federal question jurisdiction (28 U.S.C. § 1331) by asserting claims couched in terms

of constitutional deprivations pursuant to 42 U.S.C. § 1983. (Dkt. No. 1.) Ordinarily, the Court

would possess subject matter jurisdiction over this action. However, two separate legal doctrines




                                                  5
require dismissal of Plaintiff’s complaint. Additionally, each Defendant is absolutely immune

from suit in this case. 4

        A.      Domestic Relations Exception

        The domestic relations exception “divests the federal courts of power to issue divorce,

alimony, and child custody decrees.” Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992). This

exception recognizes “the states have traditionally adjudicated marital and child custody disputes

and therefore have developed competence and expertise in adjudicating such matters, which

federal courts lack.” Thomas v. N.Y.C., 814 F. Supp. 1139, 1146 (E.D.N.Y. 1993) (citing

Ankenbrandt, 504 U.S. at 703-04). “The doctrine also rests on the idea that state courts are

peculiarly suited to enforce state regulations and domestic relations decrees involving alimony

and child custody particularly in light of the fact that such decrees often demand substantial

continuing judicial oversight.” Id. The domestic relations exception “is equally applicable

whether jurisdiction is asserted under § 1331 or § 1332.” Tait v Powell, 241 F. Supp. 3d 372,

376 (E.D.N.Y. 2017).

        While Plaintiff has nominally invoked his constitutional rights and, in part, seeks

monetary damages, it is clear from his complaint that the primary thrust of his claims is aimed at

regaining custody of his children. For example, Plaintiff states he has not seen his children in

two years and asks the Court to restore his parental rights that were terminated without “due

process.” (Dkt. No. 1 at 4, 6.) Specifically, he seeks “full reinstatement of [his] parental rights,




4
  In addition to these substantive matters, Plaintiff’s complaint fails to comply with the basic
pleading rules identified herein and therefore it is also subject to dismissal on that basis alone.
There is nothing short nor plain about Plaintiff’s twenty-one page complaint and his claims are
not set forth in numbered paragraphs, each limited as far as practicable to a single set of
circumstances. See Fed. R. Civ. P. 8(a)(2); Fed. R. Civ. P. 10(b).


                                                  6
unrestricted by government or state interest/influence in any way (custody and support).” Id. at

14. He also asks for “50/50 joint custody of [his children], parental rights restored.” Id. at 18.

        As the Second Circuit noted, where tort claims “begin and end in a domestic dispute,”

state courts are better suited to adjudicate the claims. See Schottel v. Kutyba, No. 06-CV-1577,

2009 WL 230106, at *1 (2d Cir. Feb. 2, 2009) (affirming, based on the domestic relations

exception, the district court’s dismissal of the plaintiff’s complaint alleging, inter alia, that the

defendants “fraudulently misrepresented to the court the former couple’s residence in order to

file divorce proceedings in New York,” and, as a result, plaintiff was “deprived of custody and

visitation rights”). As a result, “[f]ederal courts will dismiss actions aimed at changing the

results of domestic proceedings, including orders of child custody.” Rabinowitz v. New York,

329 F. Supp. 2d 373, 376 (E.D.N.Y. 2004).

        Here, it is clear Plaintiff’s claims center around a child custody dispute litigated in state

court. Inasmuch as the complaint concerns a state law domestic relations matter and, in

particular, because Plaintiff seeks the return of his children and a 50/50 joint custody agreement

without state interference in matter of support, the Court recommends dismissing the complaint

for lack of subject matter jurisdiction. See, e.g., Demuth v. Cty. of Chenango, No. 3:18-CV-1068

(LEK/DEP), 2018 WL 4935772, at *4 (N.D.N.Y. Oct. 11, 2018), report-recommendation

adopted by 2019 WL 452048 (N.D.N.Y. Feb. 5, 2019); Amato v. McGinty, No. 17-CV-593

(MAD/ATB), 2017 WL 9487185, at *8 (N.D.N.Y. June 6, 2017), report-recommendation

adopted by 2017 WL 4083575 (N.D.N.Y. Sept. 15, 2017).

        B.      Rooker-Feldman Doctrine

        Even if Plaintiff’s complaint was not barred by the domestic relations exception, the

Rooker-Feldman doctrine precludes review of Plaintiff’s claims in this Court. See generally




                                                   7
District of Colombia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust

Co., 263 U.S. 413 (1923). This doctrine divests the federal court of jurisdiction to consider

actions that seek to overturn state court judgments. Fernandez v. Turetsky, No. 12-CV-4092,

2014 WL 5823116, at *3 (E.D.N.Y. Nov. 7, 2014) (citing Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005)). The doctrine also bars the federal court from

considering claims that are “inextricably intertwined” with a prior state court determination. Id.

(quoting Johnson v. Smithsonian Inst., 189 F.3d 180, 185 (2d Cir. 1999)).

       In the Second Circuit, the following four requirements must be met for the doctrine to

apply: (1) the federal-court plaintiff must have lost in state court; (2) the plaintiff must complain

of injuries caused by a state-court judgment; (3) the plaintiff must invite district court review and

rejection of that judgment; and (4) the state-court judgment must have been rendered before the

district court proceedings commenced. McKithen v. Brown, 481 F.3d 89, 96 (2d Cir. 2007).

       A plaintiff cannot avoid the application of the Rooker-Feldman doctrine simply by

“presenting in federal court a legal theory not raised in state court,” for example, by framing

claims under § 1983. Castiglione v. Papa, No. 1:09-CV-0967 (LEK/DRH), 2010 WL 2044688,

at *6-7 (N.D.N.Y. May 24, 2010), aff’d, 423 F. App’x 10, 13 (2d Cir. 2011) (summary order);

see also Rabinowitz, 329 F. Supp. 2d at 376 (“A plaintiff may not overcome the doctrine and

seek a reversal of a state court judgment simply by casting his complaint in the form of a civil

rights action.”). Nor can a plaintiff circumvent the Rooker-Feldman doctrine by requesting

monetary damages. Voltarie v. Westchester Cty. Dep’t of Social Services, No. 11-cv-8876 (CS),

2016 WL 4540837, at *11 (S.D.N.Y. Aug. 29, 2016).

       Here, Plaintiff’s allegations seek to collaterally attack the state court’s order against

Plaintiff relating to the custody of his children. (Dkt. No. 1 at 4.) Plaintiff who has lost in state




                                                  8
court and who now complains of injuries caused by the state court, invites this Court to review

and reject the state court order, which was issued on November 18, 2016, well before Plaintiff

filed his complaint in federal court on March 4, 2019. Id. Thus, because all of the Rooker-

Feldman requirements are satisfied, the Court lacks jurisdiction to adjudicate Plaintiff’s claims.

         Accordingly, the Court recommends dismissing the complaint on the additional ground

that the Rooker-Feldman doctrine divests this Court of jurisdiction.

         C.     Immunity

         Plaintiff’s claims against Defendants are also subject to dismissal based upon a separate

and independent ground. 28 U.S.C. 1915(e)(2)(B)(iii). Plaintiff sues Madison County Family

Court Judge Patrick J. O’Sullivan, Support Magistrate Todd Dexter, the State of New York, and

Madison County Family Court, a court that is part of the New York State Unified Court System.

(Dkt. No. 1 at 2. 5)

         It is well-settled judges are absolutely immune from suit for damages for judicial acts

performed in their judicial capacities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”

Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). Absolute immunity protects judges for their

judicial acts, even when such acts “are alleged to have been done maliciously or corruptly.”

Stump v. Sparkman, 435 U.S. 349, 356 (1978). This is because “[w]ithout insulation from

liability, judges would be subject to harassment and intimidation[.]” Young v. Selsky, 41 F.3d

47, 51 (2d Cir. 1994). This is true however erroneous an act may have been and however

injurious its consequences were to the plaintiff. Id.




5
    See http://ww2.nycourts.gov/courts/6jd/madison/family.shtml (last visited May 20, 2019).


                                                  9
       Construed liberally, Plaintiff claims Judge O’Sullivan and Magistrate Dexter, inter alia,

terminated his parental rights without due process on or about November 18, 2016. (Dkt. No. 1

at 4, 16-17.) Specifically, Plaintiff claims “we wouldn’t be at this point if my parental rights

were not illegally deprived by Judge P.O. of the Madison County Family Court in the State of

New York.” Id. at 17. He further contends, “my civil rights are being violated as I was not first

found to be an ‘unfit parent’ beyond a reasonable doubt before terminating my parental rights

without due process.” Id. at 16.

       Plaintiff’s allegations against these Defendants relate to actions that are judicial in nature

and, therefore, they are entitled to judicial immunity. See, e.g., Williams v. Williams, No. 11-

CV-246S, 2012 WL 639697, at *7 (W.D.N.Y. Feb. 27, 2012) (“This [absolute judicial]

immunity has also been found to extend to support magistrates.”); Lometvas v. Cardozo, No. 95-

CV-2779 (DLI)(LB), 2006 WL 229908, at *5 (E.D.N.Y. Jan. 31, 2006) (finding that plaintiff’s

claims against a support magistrate in the Family Court were barred by absolute judicial

immunity).

       Moreover, the Eleventh Amendment bars all federal court actions “against a state or its

agencies absent a waiver of immunity or congressional legislation specifically overriding

immunity.” Mamot v. Bd. of Regents, 367 F. App’x 191, 192 (2d Cir. 2010). “[I]t is beyond

dispute that the State of New York and its agencies have never consented to be sued in federal

court.” Dube v. State Univ. of N.Y., 900 F.2d 587, 594-95 (2d Cir. 1990), cert. denied, 501 U.S.

1211 (1991). Moreover, Congress did not abrogate New York’s Eleventh Amendment immunity

by enacting § 1983. Quern v. Jordan, 440 U.S. 332, 343-45 (1979). “The law is clear that the

State, and state agencies . . . are immune from . . . § 1983 suits because of their Eleventh

Amendment sovereign immunity.” Jackson v. Johnson, 985 F. Supp. 422, 426 (S.D.N.Y. 1997).




                                                 10
       The Second Circuit has expressly held that “the New York State Unified Court System is

unquestionably an arm of the State and is entitled to Eleventh Amendment sovereign immunity.”

Gollomp v. Spitzer, 568 F.3d 355, 368 (2d Cir. 2009) (quotation and citation omitted). Madison

County Family Court is “a part of the New York State Unified Court system and is, therefore,

also protected by the State’s sovereign immunity for suit in federal court.” McKnight v.

Middleton, 699 F. Supp. 2d 507, 521 (E.D.N.Y. 2010).

       Thus, the State of New York and Madison County Family Court are also entitled to

Eleventh Amendment immunity. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

100 (1984); Gollomp v. Spitzer, 568 F.3d 355, 365-67 (2d Cir. 2009); Feingold v. New York, 366

F.3d 138, 149 (2d Cir. 2004); see, e.g., Robertson v. Allen, No. 1:15-cv-11 (GLS/CFH), 2016

WL 205381, at *9 (N.D.N.Y. Jan. 15, 2016) (dismissing claims against the State of New York

and Ulster Country Family Court).

V.     CONCLUSION

       Based on the foregoing, the Court finds it lacks subject matter jurisdiction to adjudicate

Plaintiff’s claims pursuant to the domestic relations doctrine and Rooker-Feldman doctrine.

Even if the Court did have jurisdiction, Plaintiff would not be able to overcome Defendants’

immunity. 28 U.S.C. 1915(e)(2)(B)(iii). Given the Second Circuit’s guidance that a pro se

complaint should not be dismissed without leave to amend unless amendment would be futile,

Cuoco, 222 F.3d at 112, the Court has carefully considered whether leave to amend is warranted

here. Because the defects identified above are substantive and would not be cured if afforded an

opportunity to amend, the Court recommends dismissal without leave to amend. See, e.g.,

Ogden v. Marshall Cty. Dep’t of Social Services, No. 3:18-cv-0373 (BKS/DEP), 2018 WL

2306493, at *1 (N.D.N.Y. May 21, 2018) (sua sponte dismissing compliant for lack of subject




                                                11
matter jurisdiction as barred by the domestic relations exception and Rooker-Feldman doctrine

and without leave to amend); Meyers v. Hughes, No. 18-CV-4399 (JS/GRB), 2018 WL 3748156,

at *4 (E.D.N.Y. Aug. 7, 2018) (same).

          ACCORDINGLY, it is hereby

          ORDERED that Plaintiffs’ IFP Application (Dkt. No. 2) is GRANTED, and it is further

          RECOMMENDED that Plaintiff’s complaint (Dkt. No. 1) be sua sponte DISMISSED

    WITHOUT LEAVE TO AMEND; and it is further

          ORDERED that the Clerk serve a copy of this Order and Report-Recommendation on

    Plaintiffs, along with a copy of the unpublished decisions cited herein in accordance with the

    Second Circuit’s decision in Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

          Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report. 6 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993) (citing

Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1)

(Supp. 2013); Fed. R. Civ. P. 72, 6(a).



Dated: May 21, 2019
       Syracuse, New York




6
  If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(C).


                                                   12
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708

                                                             claimed that he never received defendants' motion to
                                                             dismiss.
                  1998 WL 832708
    Only the Westlaw citation is currently available.
                                                             By Judge Rakoff's Order dated April 14, 1998, this case
     United States District Court, S.D. New York.
                                                             was referred to me for general pretrial purposes and
           Theodore HUDSON, Plaintiff,                       for a Report and Recommendation on any dispositive
                         v.                                  motion. Presently pending is defendants' renewed motion
         Christopher ARTUZ, Warden Philip                    to dismiss. Plaintiff filed a reply on July 6, 1998. For the
                                                             reasons discussed below, plaintiff's complaint is dismissed
          Coombe, Commissioner Sergeant
                                                             without prejudice, and plaintiff is granted leave to replead
        Ambrosino Doctor Manion Defendants.
                                                             within thirty (30) days of the date of the entry of this order.
                 No. 95 CIV. 4768(JSR).
                            |
                     Nov. 30, 1998.                                                     FACTS

Attorneys and Law Firms                                      Plaintiff alleges that he was assaulted by four inmates
                                                             in the Green Haven Correctional Facility mess hall on
Mr. Theodore Hudson, Great Meadow Correctional
                                                             March 14, 1995. (Complaint at 4.) He alleges that he
Facility, Comstock.
                                                             was struck with a pipe and a fork while in the “pop
Alfred A. Delicata, Esq., Assistant Attorney General,        room” between 6:00 p.m. and 6:30 p.m. (Complaint at
New York.                                                    4–5.) Plaintiff contends that the attack left him with
                                                             11 stitches in his head, chronic headaches, nightmares,
                                                             and pain in his arm, shoulder, and back. (Id.) Plaintiff
                                                             also states that Sergeant Ambrosino “failed to secure
          MEMORANDUM AND ORDER
                                                             [the] area and separate” him from his attackers. (Reply
BUCHWALD, Magistrate J.                                      at 5.) Plaintiff's claim against Warden Artuz is that
                                                             he “fail [sic] to qualify as warden.” (Complaint at 4.)
 *1 Plaintiff Theodore Hudson filed this pro se action       Plaintiff names Commissioner Coombes as a defendant,
pursuant to 42 U.S.C. § 1983 on April 26, 1995.              alleging Coombes “fail [sic] to appoint a qualified warden
Plaintiff's complaint alleges defendants violated his        over security.” (Amended Complaint at 5.) Plaintiff
constitutional rights while he was an inmate at Green        further alleges that Dr. Manion refused to give him pain
Haven Correctional Facility. 1 Plaintiff's complaint was     medication. (Complaint at 5.) Plaintiff seeks to “prevent
dismissed sua sponte by Judge Thomas P. Griesa on June       violent crimes” and demands $6,000,000 in damages.
26, 1995 pursuant to 28 U.S.C. § 1915(d). On September       (Amended Complaint at 5.)
26, 1995, the Second Circuit Court of Appeals vacated the
judgment and remanded the case to the district court for     Defendants moved to dismiss the complaint, arguing
further proceedings.                                         that: (1) the Eleventh Amendment bars suit against
                                                             state defendants for money damages; (2) the plaintiff's
1                                                            allegations fail to state a claim for a constitutional
       Plaintiff is presently incarcerated at Sullivan
       Correctional Facility.
                                                             violation; (3) the defendants are qualifiedly immune from
                                                             damages; and (4) plaintiff must exhaust his administrative
The case was reassigned to Judge Barbara S. Jones            remedies before bringing this suit.
on January 31, 1996. Defendants moved to dismiss the
complaint pursuant to Fed.R.Civ.P. 12(c) on November
25, 1996. Thereafter, the case was reassigned to Judge Jed
S. Rakoff on February 26, 1997. On February 26, 1998,                               DISCUSSION
Judge Rakoff granted defendants' motion to dismiss, but
                                                             I find that plaintiff's complaint runs afoul of Rules 8 and
vacated the judgment on April 10, 1998 in response to
                                                             10 of the Federal Rules of Civil Procedure and dismiss
plaintiff's motion for reconsideration in which plaintiff
                                                             the complaint without prejudice and with leave to amend.


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708

Federal Rule 8 requires that a complaint contain “a short       requirement that it be short and plain, the court has the
and plain statement of the claim showing that the pleader       power to, on its own initiative, ... dismiss the complaint”).
is entitled to relief.” Fed.R.Civ.P. 8(a)(2). The purpose       Dismissal, however, is “usually reserved for those cases
of this Rule “is to give fair notice of the claim being         in which the complaint is so confused, ambiguous, vague,
asserted so as to permit the adverse party the opportunity      or otherwise unintelligible that its true substance, if any,
to file a responsive answer [and] prepare an adequate           is well disguised.” Id. In those cases in which the court
defense.” Powell v. Marine Midland Bank, 162 F.R.D.             dismisses a pro se complaint for failure to comply with
15, 16 (N.D.N.Y.1995) (quoting Brown v. Califano, 75            Rule 8, it should give the plaintiff leave to amend when the
F.R.D. 497, 498 (D.D.C.1977)); see Salahuddin v. Cuomo,         complaint states a claim that is on its face nonfrivolous.
861 F.2d 40, 42 (2d Cir.1988) (stating that the “principal      Simmons v. Abruzzo, 49 F.3d 83, 87 (2d Cir.1995).
function of pleadings under the Federal Rules is to give
the adverse party fair notice of the claim asserted so as to    In determining whether a nonfrivolous claim is stated,
enable him to answer and prepare for trial”).                   the complaint's allegations are taken as true, and the
                                                                “complaint should not be dismissed for failure to state a
 *2 Rule 10 of the Federal Rules of Civil Procedure             claim unless it appears beyond doubt that the plaintiff can
requires, inter alia, that the allegations in a plaintiff's     prove no set of facts in support of his claim which would
complaint be made in numbered paragraphs, each of               entitle him to relief.” Conley v.. Gibson, 355 U.S. 41, 45–
which should recite, as far as practicable, only a single       46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957). The complaint of
set of circumstances. Moore's Federal Practice, Vol. 2A, ¶      a pro se litigant is to be liberally construed in his favor
10.03 (1996). Rule 10 also requires that each claim upon        when determining whether he has stated a meritorious
which plaintiff seeks relief be founded upon a separate         claim. See Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct.
transaction or occurrence. Id. 2 The purpose of Rule 10         594, 30 L.Ed.2d 652 (1972). Even if it is difficult to
is to “provide an easy mode of identification for referring     determine the actual substance of the plaintiff's complaint,
to a particular paragraph in a prior pleading.” Sandler         outright dismissal without leave to amend the complaint
v. Capanna, 92 Civ. 4838, 1992 WL 392597, *3 (E.D.Pa.           is generally disfavored as an abuse of discretion. See
Dec.17, 1992) (citing 5 C. Wright & A. Miller, Federal          Salahuddin, 861 F.2d at 42–42; see also Doe v. City of New
Practice and Procedure, § 1323 at 735 (1990)).                  York, No. 97 Civ. 420, 1997 WL 124214, at *2 (E.D.N.Y.
                                                                Mar.12, 1997).
2      Rule 10 states:
                                                                Here, plaintiff's pro se complaint fails to satisfy the
        (b) Paragraphs; Separate Statements. All
                                                                requirements of Federal Rules 8 and 10. The complaint
        averments of claim or defense shall be made in
        numbered paragraphs, the contents of each of            is often illegible and largely incomprehensible, scattering
        which shall be limited as far as practicable to a       what appear to be allegations specific to plaintiff within
        statement of a single set of circumstances; and a       a forest of headnotes copied from prior opinions.
        paragraph may be referred to by number in all           Defendants have answered with a boilerplate brief, which
        succeeding pleadings. Each claim founded upon           is perhaps all a defendant can do when faced with such
        a separate transaction or occurrence and each           a complaint. The Court is left with an insurmountable
        defense other than denials shall be stated in a         burden in attempting to make a reasoned ruling on such
        separate count or defense whenever a separation         muddled pleadings.
        facilitates the clear presentation of the matters set
        forth.
                                                                 *3 Although plaintiff's complaint is substantially
A complaint that fails to comply with these pleading rules      incomprehensible, it appears to plead at least some
“presents far too heavy a burden in terms of defendants'        claims that cannot be termed frivolous on their face. For
duty to shape a comprehensive defense and provides no           example, plaintiff clearly alleges that inmates assaulted
meaningful basis for the Court to assess the sufficiency        him and that Dr. Manion refused to provide him
of” a plaintiff's claims. Gonzales v. Wing, 167 F.R.D. 352,     medical attention. He also appears to assert that Sergeant
355 (N.D.N.Y.1996). It may therefore be dismissed by            Ambrosino failed to protect him from the attack or take
the court. Id.; see also Salahuddin v. Cuomo, 861 F.2d          steps to prevent future attacks. (Plaintiff's Reply at 5). It
at 42 (“When a complaint does not comply with the               is well established that an inmate's constitutional rights



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708

are violated when prison officials act with deliberate              so that each incident in which he alleges a constitutional
                                                                    violation is described in the order that it occurred. Plaintiff
indifference to his safety or with intent to cause him harm.
                                                                    is also directed to specifically describe the actions of
Hendricks v. Coughlin, 942 F.2d 109 (2d Cir.1991). It is
                                                                    each defendant that caused plaintiff harm, and to do
similarly well established that an inmate's constitutional
                                                                    so in separate paragraphs for each defendant. Plaintiff's
rights are violated when a prison doctor denies his
                                                                    complaint shall contain the facts specific to the incidents
request for medical care with deliberate indifference to
                                                                    plaintiff alleges occurred, and not any facts relating to any
the inmate's serious medical needs. Estelle v. Gamble, 429
                                                                    case that has been decided previously by a court of law.
U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976); Hathaway v.
                                                                    Plaintiff's complaint shall also contain a clear statement of
Coughlin, 37 F.3d 63 (2d Cir.1994), cert. denied, 513 U.S.
                                                                    the relief he seeks in addition to monetary damages.
1154, 115 S.Ct. 1108, 130 L.Ed.2d 1074 (1995). Although
plaintiff provides few facts to support his allegations, I
disagree with defendants' assertion that outright dismissal
is appropriate because it “appears beyond doubt that                                      CONCLUSION
the plaintiff can prove no set of facts in support of his
claim which would entitle him to relief.” Defendant's               For the reasons set forth above, plaintiff's complaint is
Memorandum at 5 (quoting Conley v. Gibson, 355 U.S. 41,             dismissed without prejudice, and plaintiff is granted leave
45–46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)).                           to replead within thirty (30) days of the date of the entry
                                                                    of this Order.
Because plaintiff's complaint does not comply with Rules
8 and 10, it is hereby dismissed without prejudice, and             IT IS SO ORDERED.
plaintiff is granted leave to replead within thirty (30) days
of the date of the entry of this Order. In drafting his
                                                                    All Citations
second amended complaint, plaintiff is directed to number
each paragraph and order the paragraphs chronologically,            Not Reported in F.Supp.2d, 1998 WL 832708

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Dabney v. Sawyer, Not Reported in F.Supp.2d (2012)
2012 WL 3241571

                                                                         curiously missing the name of Defendant Bergen,
                                                                         see supra note 1, specifically lists Defendant Battu
                    2012 WL 3241571
                                                                         as joining the move for dismissal, again without
      Only the Westlaw citation is currently available.                  exception. In light of these appearances by counsel,
               United States District Court,                             the Court considers any service objection that may
                     N.D. New York.                                      have been raised on behalf of Defendant Battu has
                                                                         been waived.
           Bartram Yihni DABNEY, Plaintiff,
                             v.                                             Civ. No. 9:11–CV–273 (LEK/RFT).
       Donald SAWYER, Executive Director, Marcy                                               |
      Mental Health Hospital; Joann Waldron, Chief                                     July 17, 2012.
      of Omh Satellite, Clinton Correctional Facility;
                                                                 Attorneys and Law Firms
      Dr. Berggen, 1 Psychiatrist, Clinton Correctional
        Facility; Dr. Lee, Medical Director, Clinton             Bartram Yihni Dabney, Dannemora, NY, pro se.
        Correctional Facility; Dr. Farooki, Dentist;
                                                                 Hon. Eric T. Schneiderman, Attorney General of the
  Sharon Lockridge; 2 Omh Therapist; Savage, Omh                 State of New York, Charles J. Quackenbush, Esq.,
    Therapist, Clinton Correctional Facility; Ron                Assistant Attorney General, of Counsel, Albany, NY, for
 Dumont, Nurse, Clinton Correctional Facility; C.O.              Defendants.
 Beeshaw, Correctional Officer, Clinton Correctional
  Facility; C.O. Foley, Correctional Officer, Clinton
      Correctional Facility; Dr. Batter, 3 Psychiatrist,             REPORT–RECOMMENDATION and ORDER
      Great Meadow Correctional Facility; J. Nocera,
                                                                 RANDOLPH F. TREECE, United States Magistrate
        Assistant Inspector General, Department of               Judge.
     Correctional Services; V. Donahue, Social Worker,
     Great Meadow Correctional Facility, Defendants.              *1 Pro se Plaintiff Bartram Yihni Dabney initiated this
                                                                 action with the filing of a civil rights Complaint. Dkt.
 1        The correct spelling of this Defendant's name          No. 1, Compl. By his Complaint, Dabney asserts claims
          is “Bergen.” See Dkt. No. 25. Service has been         pursuant to 42 U.S.C. §§ 1983, 1985, and 1986 arising
          accomplished on this Defendant and counsel clearly     out of his confinement at Great Meadow Correctional
          appeared on his behalf, yet, perhaps by simple         Facility and Clinton Correctional Facility. He claims that
          oversight, his name is omitted from the Notice of      as retaliation for a pending litigation he had commenced
          Motion filed by Defendants' counsel. Dkt. No. 27.      against eighteen prison officials, the Defendants used
 2                                                               excessive force against him and further denied him
          According to the Defendants' counsel, this
          Defendant's correct name was “Sara Loughran,” but      medical and mental health care. He also asserts that he
          she is now known as “Sara Nephew.” Dkt. No. 16.        was discriminated against because of his race and was
                                                                 subjected to cruel and unusual conditions of confinement.
 3        The correct spelling of this Defendant's name          See generally Compl.
          is “Battu.” Although it appears from the docket
          that the request for acknowledgment of service         At the time this action was filed, there were two
          on this Defendant was returned unexecuted, Dkt.
                                                                 named Plaintiffs, Bartram Yihni Dabney and Rashawn
          No. 30, several appearances have been made
                                                                 Simpson. However, Mr. Simpson, having failed to sign
          by Defendants' counsel on behalf of this party.
                                                                 the Complaint or provide the filing fee, was subsequently
          For example, on October 11, 2011, counsel for
          Defendants requested an extension of time to           terminated from the action. See Dkt. No. 5, Order, dated
          respond to the Complaint on behalf of this and other   Aug. 18, 2011 (providing Mr. Simpson with thirty days to
          Defendants. Dkt. No. 16. And, on April 30, 2012,       comply or else be terminated from the action). Presently
          a notice of counsel substitution was filed on behalf   pending is Defendants' Motion to Dismiss the Complaint,
          of all Defendants, without exception. Dkt. No.         which is opposed by Dabney. Dkt. Nos. 27, Defs.' Mot. to
          28. Finally, the pending Motion to Dismiss, while      Dismiss, & 32, Pl.'s Resp. Although Defendants noticed


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         1
Dabney v. Sawyer, Not Reported in F.Supp.2d (2012)
2012 WL 3241571

the Motion as brought pursuant to Federal Rules of Civil       Gonzales v. Wing, 167 F.R.D. 352, 355 (N.D.N.Y.1996).
Procedure 8, 10, and 12(b)(6), there is no substantive         “Dismissal, however, is usually reserved for those cases
argument included in the terse five-paged Memorandum           in which the complaint is so confused, ambiguous, vague,
of Law that addresses the purported inefficacies of the        or otherwise unintelligble that its true substance, if any,
claims alleged by Dabney. Instead, the Defendants' entire      is well disguised.” Hudson v. Artuz, 1998 WL 832708,
argument for dismissal is based upon Plaintiff's alleged       at *2 (citation omitted). In those cases in which the
failure to comport his Complaint to the formal pleading        court dismisses a pro se complaint for failure to comply
standards set forth in Rules 8 and 10. Dkt. No. 27–1,          with these Rules, it should afford the plaintiff leave to
Mem. of Law, at p. 1 (“The Complaint fails to contain a        amend the complaint to state a claim that is on its face
short and plain statement of plaintiff's claims showing that   nonfrivolous. See Simmons II v. Abruzzo, 49 F.3d 83, 86–
he is entitled to relief and engenders confusion by failing    87 (2d Cir.1995).
to list averments in separately numbered paragraphs
consisting as much as is practicable of a single set           The Complaint filed by Dabney consists of two seemingly
of circumstances.”). According to Defendants, they are         severable or distinct parts. First, there is a fourteen-page
simply unable to respond, and indeed it would pose too         typed pro forma Complaint identical to those typically
much of a burden to respond, “where the factual and legal      used by inmates who sue for relief pursuant to 42 U.S.C.
allegations remain so unclear and are presented in such        § 1983. See Dkt. No. 1. In this document, the paragraphs
rambling, unnumbered, protracted paragraphs.” Id. at p.        are pre-numbered. Pre-numbered paragraph six contains
3.                                                             the facts underlying the civil claims asserted by Dabney.
                                                               This section spans six pages and is broken down into
Rule 8 of the Federal Rules of Civil Procedure provides        four “Issues.” Compl. at pp. 7–12. These six pages are
that a pleading which sets forth a clam for relief shall       written in narrative form and the separate sub-paragraphs
contain, inter alia, “a short and plain statement of the       are not numbered. The last page of this portion of the
claim showing that the pleader is entitled to relief.” See     document, which would normally bear the signature of
FED. R. CIV. P. 8(a) (2). The purpose of this Rule “is to      the plaintiff pursuant to Federal Rule of Civil Procedure
give fair notice of the claim being asserted so as to permit   11, is unsigned. Id. at p. 14. The second portion of the
the adverse party the opportunity to file a responsive         Complaint is, substantively, an exact replica of the typed
answer, prepare an adequate defense and determine              portion, with three major distinctions: 1) it is entirely
whether the doctrine of res judicata is applicable.” Hudson    handwritten, 2) each paragraph throughout the entire
v. Artuz, 1998 WL 832708, at *1 (S.D.N.Y. Nov. 30, 1998)       twenty handwritten pages is sequentially numbered, and
(quoting Powell v. Marine Midland Bank, 162 F.R.D. 15,         3) it bears the notarized signature of Plaintiff Dabney on
16 (N.D.N.Y.1995) (other citations omitted)).                  the final page. Dkt. No. 1–1.

Moreover, Rule 10 of the Federal Rules of Civil Procedure      As noted above, Plaintiff Dabney is proceeding pro se,
provides, in part, that “[a] party must state its claims or    and is therefore entitled to leniency when it comes to
defenses in numbered paragraphs, each limited as far as        pleading standards. Essentially, he is not to be held to the
practicable to a single set of circumstances.” FED. R.         same pleading standards as that imposed on a licensed
CIV. P. 10(b). The purpose of Rule 10 is to “provide an        attorney. Haines v. Kerner, 404 U.S. 519, 520–21 (1972);
easy mode of identification for referring to a particular      see also Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir.1994).
paragraph in a prior pleading .... “ Sandler v. Capanna,       Furthermore, as Dabney points out in his Opposition, this
1992 WL 392597, at *3 (E.D.Pa. Dec. 17, 1992) (citing 5        Complaint has already survived the District Court's initial
C. Wright & A. Miller, Federal Practice and Procedure, §       review wherein the pleading is reviewed, not necessarily
1323 at 735 (1990)).                                           on the merits, but at the very least for its conformity to
                                                               the pleading requirements of Rules 8 and 10. See Dkt.
 *2 A complaint that fails to comply with these Rules          No. 32 at p. 4; see also Dkt. No. 5 (directing service of
presents too heavy of a burden for the defendants in           the Complaint). In short, Dabney's pleading, though not
shaping a comprehensive defense, provides no meaningful        a model of clarity, contains a short and plain statement
basis for the court to assess the sufficiency of plaintiff's   of the claims asserted and has separately numbered
claims, and may properly be dismissed by the Court.            paragraphs wherein facts are asserted to support the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Dabney v. Sawyer, Not Reported in F.Supp.2d (2012)
2012 WL 3241571

claims raised therein. There may be instances where more
                                                                   WHEREFORE, it is hereby
than one fact is raised in a single paragraph, and certainly
there are instances of commentary not necessarily related
                                                                   RECOMMENDED, that Defendants' Motion to Dismiss
to the issues apparently at hand. But this is nothing new
                                                                   (Dkt. No. 27) be denied and Defendants be directed to
in the realm of prisoner litigation wherein the majority of
                                                                   respond only to the handwritten portion of the Complaint
inmates represent themselves in federal court.
                                                                   (Dkt. No. 1–1); and it is further
 *3 In light of the handwritten portion of the Complaint,
                                                                   ORDERED, that the Clerk of the Court update the
we find Defendants' arguments regarding the onus placed
                                                                   Docket Report so that the names of the following
on them to respond thereby justifying dismissal to be
                                                                   Defendants are corrected: Defendant Berggen's name
wholly without merit. While both the typed version and
                                                                   should be spelled “Bergen”; Defendant Sharon Lockridge
handwritten version constitute the entire Complaint, we
                                                                   should be changed to Sara Nephew f/k/a Sara Loughran;
concede that answering the typed version could prove
                                                                   and Defendant Batter's name should be spelled “Battu”;
somewhat challenging for Defendants. Therefore, we
                                                                   and it is further
would recommend that Defendants only be directed to
answer the handwritten version of the Complaint and
                                                                   ORDERED, that the Clerk of the Court serve a copy of
may use the typed version as a means of reference
                                                                   this Report–Recommendation and Order upon the parties
should any portion of the handwritten paragraphs prove
                                                                   to this action.
indecipherable. Thus, we would recommend denying
Defendants' Motion for Dismissal based upon Rules 8 and
                                                                   Pursuant to 28 U.S.C. § 636(b)(1), the parties have
10.
                                                                   fourteen (14) days within which to file written objections
                                                                   to the foregoing report. Such objections shall be filed
Insofar as Defendants assert they also move for dismissal
                                                                   with the Clerk of the Court. FAILURE TO OBJECT
pursuant to Rule 12(b)(6), such request should be denied
                                                                   TO THIS REPORT WITHIN FOURTEEN (14) DAYS
because they failed to make any substantive argument
                                                                   WILL PRECLUDE APPELLATE REVIEW. Roldan v.
in support of the notion that Plaintiff's claims are not
                                                                   Racette, 984 F.2d 85, 89 (2d Cir.1993) (citing Small v. Sec'y
plausible. Bell Atl. Corp. v. Twombly, 550 U.S. 544,
                                                                   of Health and Human Servs ., 892 F.2d 15 (2d Cir.1989));
570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 & 697
                                                                   see also 28 U.S.C. § 636(b) (1); FED. R. CIV. P. 72 & 6(a).
(2009) (“A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the          All Citations
misconduct alleged.”). This Court will not infer any legal
argument on behalf of Defendants, who are represented              Not Reported in F.Supp.2d, 2012 WL 3241571
by counsel, where none have been proffered.

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Schottel v. Kutyba, Slip Copy (2009)
2009 WL 230106

                                                                the federal courts of power to issue divorce, alimony,
                                                                and child custody decrees.” Ankenbrandt v. Richards, 504
                   2009 WL 230106
                                                                U.S. 689, 703 (1992). In Ankenbrandt, the Court held
    Only the Westlaw citation is currently available.
                                                                the exception to be inapplicable to a former wife's state-
             This case was not selected for
                                                                law tort claims for monetary damages against her ex-
        publication in West's Federal Reporter.
                                                                husband and his female companion who had allegedly
            United States Court of Appeals,
                                                                committed child abuse. Id. at 704. The status of the
                    Second Circuit.
                                                                domestic relationship in Ankenbrandt was “determined
       Wioleta SCHOTTEL, Plaintiff–Appellant,                   as a matter of state law,” and had “no bearing on the
                          v.                                    underlying torts alleged.” Id. at 706.
         Piotr KUTYBA, Helen Kutyba, Anna
                                                                Although Schottel asserts a fraud claim for monetary
        White and White Legal Publications,
                                                                damages, the district court correctly concluded that “the
             Inc., Defendants–Appellees.
                                                                gravamen of her claim involves a dissolution of marriage
                      No. 06–1577–cv.                           —an area at the core of the domestic relations exception.”
                             |                                  Schottel v. Kutyba, No. 05–3759 (S.D.N.Y. Apr. 13, 2005)
                       Feb. 2, 2009.                            (order of dismissal). Her complaint makes clear that her
                                                                tort claim for monetary damages is, at heart, a dispute
Attorneys and Law Firms                                         surrounding the custody of her child. In particular, the
                                                                complaint alleges that the defendants (1) fraudulently
James W. Schottel, Jr., Schottel & Associates, P.C., St.        misrepresented to the court the former couple's residences
Louis, MO, for Appellant.                                       in order to file divorce proceedings in New York; (2)
                                                                forged Schottel's signature on documents relating to the
Debra E. Guston, Guston & Guston, L.L.P., Glen Rock,
                                                                divorce proceeding; and (3) coerced Schottel, “a foreign
NJ, for Appellees, Piotr Kutyba & Helen Kutyba.
                                                                citizen of the Country of Poland ... without ... counsel,”
Present JON O. NEWMAN and SONIA SOTOMAYOR,                      into signing divorce-related documents whose contents
                                                                were unknown to her. The complaint states that, as
Circuit Judges, and JED S. RAKOFF, * District Judge.
                                                                a result of this fraud and coercion, Schottel has been
*                                                               deprived of custody and visitation rights, resulting in
       The Honorable Jed S. Rakoff, District Judge of the
       United States District Court for the Southern District
                                                                emotional distress, expenses arising from her challenges to
       of New York, sits by designation.                        the divorce decree and “other substantial damages.” 1

                                                                1      Schottel argues that her complaint should not have
                  SUMMARY ORDER                                        been dismissed because it mirrored one filed in
                                                                       another case, Moore v. Golden, 93–3499 (S.D.N.Y.).
 *1 UPON DUE CONSIDERATION, it is hereby                               But that case settled before the filing of any
ORDERED, ADJUDGED AND DECREED that the                                 substantive motions and was never appealed to this
                                                                       Court.
judgment of the district court is AFFIRMED.
                                                                Unlike Ankenbrandt, where the tort claims were distinct
Plaintiff-appellant Wioleta Schottel appeals from the           from the domestic relationship, Schottel's tort claims
judgment of the United States District Court for the            begin and end in a domestic dispute, as evidenced by the
Southern District of New York (Mukasey, J.), dismissing         request in Schottel's original complaint to have the divorce
Schottel's complaint for failure to state a claim on which      judgment declared void ab initio. States are better suited to
relief may be granted. We assume the parties' familiarity       that adjudication. See, e.g., Aguirre v. Aguirre, 245 A.D.2d
with the facts and procedural history.                          5, 7–8, 665 N.Y.S.2d 638, 640 (1st Dep't 1997) (vacating
                                                                judgment of divorce where the plaintiff had obtained,
Schottel argues that the district court erred in dismissing     through fraudulent misrepresentations, his illiterate wife's
her complaint because she asserted tort claims that are not     signature on a legal document). Even if Schottel had
subject to the domestic relations exception, which “divests     only requested monetary damages (as was the case in


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Schottel v. Kutyba, Slip Copy (2009)
2009 WL 230106

her proposed amended complaint), federal jurisdiction              2       Accordingly, the district court properly denied
                                                                           Schottel's motion to set aside the court's order based
would still be lacking. 2 Although we recognize that the
                                                                           on her proposed amended complaint.
domestic relations “exception is very narrow,” Williams
v. Lambert, 46 F.3d 1275, 1283 (2d Cir.1995), a plaintiff          3       There is no indication that Schottel, who has
cannot obtain federal jurisdiction merely by rewriting a                   continued to litigate her child's custody in state court,
domestic dispute as a tort claim for monetary damages.                     was denied a full and fair determination at the state
Cf. American Airlines, Inc. v. Block, 905 F.2d 12, 14 (2d                  level.
Cir.1990) (“A federal court presented with ... issues ‘on           *2 We have reviewed plaintiff-appellant's remaining
the verge’ of being matrimonial in nature should abstain           arguments and find them to be without merit. The
from exercising jurisdiction so long as there is no obstacle       judgment of the district court is therefore AFFIRMED.
to their full and fair determination in state courts.”). 3

                                                                   All Citations

                                                                   Slip Copy, 2009 WL 230106

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     2
Demuth v. County of Chenango, Slip Copy (2018)
2018 WL 4935772

                                                                        ATB (filed Aug. 01, 2018); Demuth v. Chenango
                                                                        Cty. Sheriff’s Office et al., 9:18-cv-00895-GLS-TWD
                   2018 WL 4935772
                                                                        (filed Aug. 01, 2018); Demuth v. Chenango Cty.
     Only the Westlaw citation is currently available.                  Public Defenders Office et al., 3:18-cv-00876-DNH-
      United States District Court, N.D. New York.                      DEP (filed Jul. 27, 2018); Demuth v. Chenango Cty.
                                                                        Sheriff’s Office et al., 9:18-cv-00816-GTS-TWD (filed
         Michael A. DEMUTH, Plaintiff,                                  Jul. 11. 2018); Demuth v. Chenango Cty. Sheriff’s
                      v.                                                Office et al., 9:18-cv-00813-BKS-DEP (Jul. 11, 2018);
     COUNTY OF CHENANGO, et al., Defendants.                            Demuth v. Chenango Cty. Sheriff’s Office et al., 9:18-
                                                                        cv-00807-DNH-ATB (filed July 9, 2018); Demuth v.
        Civil Action No. 3:18-CV-1068 (LEK/DEP)                         N.Y. State Police et al., 3:18-cv-00796-GTS-DEP,
                             |                                          (filed Jul. 5, 2018); Demuth v. Chenango Cty. Sheriff’s
                    Signed 10/11/2018                                   Office et al., 9:18-cv-00795-GTS-CFH (filed Jul. 5,
                                                                        2018); Demuth v. Chenango Cty. Sheriff’s Office et
Attorneys and Law Firms                                                 al., 9:18-cv-00789-LEK-TWD, (filed Jul. 2, 2018);
                                                                        Demuth v. Hand et al., 9:18-cv-00769-LEK-TWD
FOR PLAINTIFF: MICHAEL A. DEMUTH, Pro se,                               (filed Jun. 28, 2018); Demuth v. Mcbride et al., 3:18-
Chenango County Jail, 279 County Road 46, Norwich,                      cv-00768-TJM-DEP (filed Jun. 28, 2018); Demuth
NY 13815.                                                               v. Chenango Cnty Dep't of Soc. Servs. et al., 3:18-
                                                                        cv-00767-LEK-DEP (filed Jun, 28, 2018).


    ORDER, REPORT, AND RECOMMENDATION                            I. BACKGROUND
                                                                 Plaintiff commenced this action on September 7, 2018. See
DAVID E. PEEBLES, CHIEF U.S. MAGISTRATE                          generally Dkt. No. 1. Named as defendants in plaintiff’s
JUDGE                                                            complaint are the County of Chenango and six individuals
                                                                 who appear to be employed in various capacities by
 *1 Pro se plaintiff Michael A. Demuth, a pre-
trial detainee in a local jail facility, brings this             the DSS. 2 Id. at 1-2. Although plaintiff’s complaint is
domestic relations suit disguised as a civil rights action       peppered with constitutional buzzwords, his allegations
against the County of Chenango and six employees of              stem from proceedings before Chenango County Family
the Chenango County Department of Social Services                Court and involve two nonbiological children and one
                                                                 biological child—S., B., and C., respectively. See generally
(“DSS”). 1 Plaintiff’s complaint and accompanying
                                                                 id. at 3-8. The lack of cogency in plaintiff’s complaint
application for leave to proceed in forma pauperis (“IFP”)
                                                                 makes it difficult to discern the status of any proceedings
have been referred to me for consideration. Based upon
                                                                 related to S. and B. It appears that at least with respect
my review of those materials, plaintiff’s motion to proceed
                                                                 to C., however, an abuse or neglect proceeding against
IFP is granted, but I recommend that the complaint be
                                                                 plaintiff is pending and ongoing pursuant to Article 10 of
dismissed.
                                                                 the New York Family Court Act. Id. at 7-8.

1       This action is one in an avalanche of suits that have    2      The allegations contained in the present complaint
        been commenced by plaintiff since June 2018. See
                                                                        appear to be duplicative of, or at least significantly
        Demuth v. Chenango Cty. Corr. Facility et al., 9:18-
                                                                        overlap with, the allegations in an earlier action filed
        cv-01084-DNH-DEP (filed Sept. 11, 2018); Demuth
                                                                        by plaintiff. See generally Dkt. No. 1 in Demuth
        v. Cty. of Chenango et al., 3:18-cv-01068-DNH-DEP
                                                                        v. Chenango Cty. Dep't of Soc. Servs. et al., 3:18-
        (filed Sept. 7, 2018); Demuth et al. v. Chenango
                                                                        cv-00767-LEK-DEP (filed Jun, 28, 2018). On August
        Cty. Sheriff’s Office et al., 9:18-cv-01010-DNH-TWD
                                                                        30, 2018, I recommended that the complaint in
        (filed Aug. 23, 2018); Demuth v. The People of the
                                                                        the matter be dismissed pursuant to the domestic
        State of New York et al., 3:18-cv-00946-DNH-DEP
                                                                        relations exception to this court’s jurisdiction and
        (filed Aug. 10, 2018); Demuth v. N.Y. State Police
                                                                        under the Rooker-Feldman doctrine. See generally
        et al., 3:18-cv-00936-GTS-DEP (filed Aug. 8, 2018);
                                                                        Dkt. No. 12 in Demuth v. Chenango Cty. Dep't of Soc.
        Demuth v. Chenango Cty. Sheriff’s Office et al., 9:18-
                                                                        Servs. et al., 3:18-cv-00767-LEK-DEP (filed Jun, 28,
        cv-00915-MAD-CFH (filed Aug. 3, 2018); Franklin
                                                                        2018).
        et al. v. Comm'n of Corrs. et al., 9:18-cv-00897-GLS-


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                1
Demuth v. County of Chenango, Slip Copy (2018)
2018 WL 4935772

 *2 As relief, plaintiff’s complaint seeks a declaration            is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).
that his constitutional rights have been violated, as well          Similarly, 28 U.S.C. § 1915A(b) directs a court to review
an award of compensatory damages in the amount of $5                any “complaint in a civil action in which a prisoner seeks
million. Dkt. No. 1 at 5. Plaintiff is also seeking some            redress from a governmental entity or officer or employee
form of injunctive relief of an unspecified nature from the         of a governmental entity,” and to “identify cognizable
court. Id. at 1 (citing 28 U.S.C. §§ 2283, 2284, relating to        claims or dismiss the complaint, or any portion of the
stays of state court proceedings and three judge panels,            complaint, if the complaint ... is frivolous, malicious, or
respectively).                                                      fails to state a claim upon which relief may be granted;
                                                                    or ... seeks monetary relief from a defendant who is
                                                                    immune from such relief.” 28 U.S.C. § 1915A(b); see also
II. DISCUSSION                                                      Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007) (“[W]e
                                                                    have found both sections [1915 and 1915A] applicable to
    A. Plaintiff’s IFP Application
                                                                    prisoner proceedings in forma pauperis.”).
When a civil action is commenced in federal district
court, the statutory filing fee, currently set at $400,
                                                                    In deciding whether a complaint states a colorable claim,
must ordinarily be paid. 28 U.S.C. § 1914(a). A court is
                                                                    a court must extend a certain measure of deference in
authorized, however, to permit a litigant to proceed IFP
                                                                    favor of pro se litigants, Nance v. Kelly, 912 F.2d 605, 606
if it determines that he is unable to pay the required filing
                                                                    (2d Cir. 1990) (per curiam), and extreme caution should
fee. 28 U.S.C. § 1915(a)(1). 3 In this instance, because I          be exercised in ordering sua sponte dismissal of a pro
conclude that plaintiff has now met the requirements for            se complaint before the adverse party has been served
IFP status, his application for leave to proceed without            and the parties have had an opportunity to address the
prepayment of fees is granted. 4 Dkt. Nos. 4, 5.                    sufficiency of plaintiff’s allegations, Anderson v. Coughlin,
                                                                    700 F.2d 37, 41 (2d Cir. 1983). The court, however,
3       The total cost for filing a civil action in this court is   also has an overarching obligation to determine that a
        $400.00, consisting of the civil filing fee of $350.00,     claim is not legally frivolous before permitting a pro
        see 28 U.S.C. § 1914(a), and an administrative fee of       se plaintiff’s complaint to proceed. See, e.g., Fitzgerald
        $50.00. Although an inmate who is granted IFP status        v. First East Seventh St. Tenants Corp., 221 F.3d 362,
        is not required to pay the $50.00 administrative fee,       363 (2d Cir. 2000) (holding that a district court may
        he is required to pay, over time, the full amount of        sua sponte dismiss a frivolous complaint, notwithstanding
        the $350.00 filing fee regardless of the outcome of the     the fact that the plaintiff paid the statutory filing fee).
        action. See 28 U.S.C. § 1915(b)(3).                         “Legal frivolity ... occurs where ‘the claim is based on an
4       Plaintiff is reminded that, although his IFP                indisputably meritless legal theory [such as] when either
        application has been granted, he will still be required     the claim lacks an arguable basis in law, or a dispositive
        to pay fees that he incurs in this action, including        defense clearly exists on the face of the complaint.’ ”
        copying and/or witness fees.                                Aguilar v. United States, Nos. 99-MC-0304, 99-MC-0408,
                                                                    1999 WL 1067841, at *2 (D. Conn. Nov. 8, 1999) (quoting
    B. Sufficiency of Plaintiff’s Complaint                         Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437
                                                                    (2d Cir. 1998) ); see also Neitzke v. Williams, 490 U.S. 319,
                                                                    325 (1989) (“[D]ismissal is proper only if the legal theory ...
                    1. Standard of Review
                                                                    or factual contentions lack an arguable basis.”); Pino v.
Because I have found that plaintiff meets the financial             Ryan, 49 F.3d. 51, 53 (2d Cir. 1995) (“[T]he decision that
criteria for commencing this case IFP, I must next consider         a complaint is based on an indisputably meritless legal
the sufficiency of the claims set forth in his complaint            theory, for purposes of dismissal under section 1915(d),
in light of 28 U.S.C. §§ 1915(e), 1915A. Section 1915(e)            may be based upon a defense that appears on the face of
directs that, when a plaintiff seeks to proceed IFP, “the           the complaint.”).
court shall dismiss the case at any time if the court
determines that ... the action ... (i) is frivolous or malicious;    *3 When reviewing a complaint under sections 1915(e),
(ii) fails to state a claim on which relief may be granted;         1915A, the court is guided by applicable requirements of
or (iii) seeks monetary relief against a defendant who              the Federal Rules of Civil Procedure. Specifically, Rule 8



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Demuth v. County of Chenango, Slip Copy (2018)
2018 WL 4935772

of the Federal Rules of Civil Procedure provides that a           (2d Cir. 1994); see also Fed. R. Civ. P. 12(h)(3) (“If the
pleading must contain “a short and plain statement of the         court determines at any time that it lacks subject-matter
claim showing that the pleader is entitled to relief.” Fed. R.    jurisdiction, the court must dismiss the action.”).
Civ. P. 8(a)(2). The purpose of Rule 8 “is to give fair notice
of the claim being asserted so as to permit the adverse
party the opportunity to file a responsive answer, prepare
                                                                               a. Domestic Relations Exception
an adequate defense and determine whether the doctrine
of res judicata is applicable.” Powell v. Marine Midland          The claims in this action, which are couched in terms
Bank, 162 F.R.D. 15, 16 (N.D.N.Y. 1995) (McAvoy, J.)              of constitutional deprivations, are brought pursuant to
(quotation marks and italics omitted).                            42 U.S.C. § 1983. See generally Dkt. No. 1. Ordinarily,
                                                                  the court would possess subject matter jurisdiction over
A court should not dismiss a complaint if the plaintiff           such claims. 28 U.S.C. §§ 1331, 1343. There exists,
has stated “enough facts to state a claim to relief that is       however, a judicially recognized exception to federal
plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.      subject matter jurisdiction in matters involving domestic
544, 570 (2007). “A claim has facial plausibility when the        relations. Ankenbrandt v. Richards, 504 U.S. 689, 701-04
plaintiff pleads factual content that allows the court to         (1992); Thomas v. N.Y.C., 814 F. Supp. 1139, 1146
draw the reasonable inference that the defendant is liable        (E.D.N.Y. 1993). Specifically, the Supreme Court has
for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.          “recognized a ‘domestic relations exception’ that ‘divests
662, 678 (2009). Although the court should construe the           the federal courts of power to issue divorce, alimony, and
factual allegations of a complaint in a light most favorable
                                                                  child custody decrees.’ ” 5 Elk Grove Unified Sch. Dist. v.
to the plaintiff, “the tenet that a court must accept as
                                                                  Newdow, 542 U.S. 1, 12-13 (2004) (quoting Ankenbrandt,
true all of the allegations contained in a complaint is
                                                                  504 U.S. at 703).
inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678.
“Threadbare recitals of the elements of a cause of action,
                                                                  5      “[A]lthough the domestic relations exception
supported by mere conclusory statements, do not suffice.”
                                                                         originated in the context of diversity cases, some
Id. (citing Twombly, 550 U.S. at 555). Thus, “where the
                                                                         courts have applied the exception in cases based
well-pleaded facts do not permit the court to infer more
                                                                         upon federal question jurisdiction since the policy
than the mere possibility of misconduct, the complaint
                                                                         considerations which underlie the domestic relations
has alleged–but it has not ‘show[n]’–‘that the pleader is                exception may apply with equal force in cases arising
entitled to relief.’ ” Id. at 679 (quoting Fed. R. Civ. P. 8(a)          under the court’s federal question jurisdiction.”
(2) ).                                                                   Thomas, 814 F. Supp. at 1146 (citations omitted).
                                                                   *4 The exception recognizes that “the states have
                                                                  traditionally adjudicated marital and child custody
                         2. Analysis                              disputes and therefore have developed competence and
                                                                  expertise in adjudicating such matters, which federal
It is well-settled that federal district courts are courts        courts lack.” Thomas, 814 F. Supp. at 1146 (citing
of limited jurisdiction. Owen Equip. & Erection Co. v.            Ankenbrandt, 504 U.S. at 703-04). “The doctrine also rests
Kroger, 437 U.S. 365, 374 (1978). In accepting matters            on the idea that state courts are peculiarly suited to enforce
for adjudication, district courts must insure that the            state regulations and domestic relations decrees involving
subject matter requirement is met, and may raise the              alimony and child custody particularly in light of the fact
question of jurisdiction sua sponte, and at any point in the      that such decrees often demand substantial continuing
litigation. See Transatlantic Marine Claims Agency, Inc.          judicial oversight.” Id.
v. Ace Shipping Corp., Div. of Ace Young Inc., 109 F.3d
105, 107 (2d Cir. 1997) (“[A] challenge to subject matter         Although plaintiff styles some of his claims as raising
jurisdiction ... may be raised ... sua sponte.” (quotation        constitutional issues, the allegations stem from state
marks and alterations omitted) ). “Where jurisdiction             domestic relations matters, specifically abuse and neglect
is lacking, ... dismissal is mandatory.” United Food &            proceedings, and the complaint can be fairly construed as
Commercial Workers Union, Local 919, AFL-CIO v.                   being aimed at gaining custody of S., B., and C. Dkt. No.
Centermark Props. Meriden Square, Inc., 30 F.3d 298, 301          1 at 4 (“[P]laintiff did in fact lose his children to the system


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Demuth v. County of Chenango, Slip Copy (2018)
2018 WL 4935772

and at this present time is struggling to gain them back.”);      state-court judgment, (3) the plaintiff must invite district
id. at 5 (“[D]efendants refuse to work with or even help          court review and rejection of that judgment, and (4) the
this plaintiff nor will provide this plaintiff with any sort of   state-court judgment must have been rendered before
visits or calls to his children.”).                               the district court proceedings commenced. McKithen, 491
                                                                  F.3d at 97. “A plaintiff may not overcome the doctrine
Where tort claims “begin and end in a domestic dispute,”          and seek a reversal of a state court judgment ‘simply by
state courts are better suited to adjudicate the claims. See      casting his complaint in the form of a civil rights action.’
Schottel v. Kutyba, No. 06-CV-1577, 2009 WL 230106,               ” Rabinowitz, 329 F. Supp.2d at 376 (quoting Ritter v.
at *1 (2d Cir. Feb. 2, 2009) (affirming, based on the             Ross, 992 F.2d 750, 754 (7th Cir. 1993) ).“[A] federal suit
domestic relations exception, the district court’s dismissal      complains of injury from a state-court judgment, even if
of the plaintiff’s complaint alleging, inter alia, that the       it appears to complain only of a third party’s actions,
defendants “fraudulently misrepresented to the court              when the third party’s actions are produced by a state-
the former couple’s residence in order to file divorce            court judgment and not simply ratified, acquiesced in, or
proceedings in New York,” and, as a result, plaintiff was         left unpunished by it.” McKithen, 481 F.3d at 97 (quoting
“deprived of custody and visitation rights”). Accordingly,        Hoblock v. Albany Co. Bd. of Elections, 422 F.3d 77, 83
to the extent the complaint is seeking a child custody            (2d Cir. 2005) ).
decree from the court, the court lacks jurisdiction to
adjudicate such a claim. See, e.g., Amato v. McGinty,              *5 The status of any proceedings related to plaintiff’s
No. 17-CV-593, 2017 WL 9487185, at *8 (N.D.N.Y.                   nonbiological children is less than clear from the fact
Jun. 6, 2017) (Baxter, M.J.), report and recommendation           of the complaint. Dkt. No. 1. To the extent that any
adopted by 2017 WL 4083575 (N.D.N.Y. Sept. 15. 2017)              proceedings regarding his paternity have been terminated,
(D'Agostino, J.).                                                 or to the extent that plaintiff seeks review of decisions
                                                                  that have already been issued by a judge, the complaint is
                                                                  barred by the Rooker-Feldman doctrine because plaintiff
                                                                  is effectively attempting to challenge the state court’s
            b. The Rooker-Feldman 6 Doctrine                      decision.
                and the Younger Doctrine

6      D.C. Court of Appeals v. Feldman, 460 U.S. 462
       (1983); Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923).                    ii. The Younger Doctrine

Depending on the status of the proceedings before                 In the event the underlying state court proceedings remain
Chenango County Family Court, and specifically whether            pending, plaintiff’s request for this court’s involvement
the state court proceedings are concluded or instead              implicates the Younger abstention doctrine. Under the
remain pending, either the Rooker-Feldman doctrine or             Younger doctrine, “federal courts [must] abstain from
the Younger doctrine bars plaintiff’s remaining claims.           taking jurisdiction over federal constitutional claims that
                                                                  involve or call into question ongoing state proceedings.”
                                                                  Diamond “D” Constr. Corp. v. McGowan, 282 F.3d 191,
             i. The Rooker-Feldman Doctrine                       197 (2d Cir. 2002); see generally Younger v. Harris, 401
                                                                  U.S. 37 (1971); see also Huffman v. Pursue, Ltd., 420 U.S.
In the event the relevant underlying state court                  592, 602 n.16 (1975) (extending the equitable principles
proceedings are concluded, plaintiff’s claims in this court       that required abstention with respect to injunctive relief in
are precluded by the Rooker-Feldman doctrine. Under that          Younger apply to requests for declaratory relief as well).
doctrine, except for the Supreme Court, federal courts            In Sprint Commcn’s, Inc. v. Jacobs, 571 U.S. 69 (2013),
are not authorized to exercise appellate jurisdiction over        the Supreme Court clarified that the Younger doctrine
state-court judgments. McKithen v. Brown, 481 F.3d 89,            is limited to three exceptional circumstances, including
96 (2d Cir. 2007). In the Second Circuit, the following four      (1) state criminal prosecutions; (2) civil enforcement, or
requirements must be met for the doctrine to apply: (1)           “quasi-criminal,” proceedings; and (3) “civil proceedings
the federal-court plaintiff must have lost in state court,        involving certain orders that are uniquely in furtherance
(2) the plaintiff must complain of injuries caused by a           of the state courts' ability to perform their judicial



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Demuth v. County of Chenango, Slip Copy (2018)
2018 WL 4935772

functions.” Id. at 72-73. State-initiated child abuse and       allege any fact sufficient to support its claim, a complaint
neglect proceedings are “ ‘in aid of and closely related        should be dismissed with prejudice.”). Stated differently,
to criminal statues.’ ” Moore v. Sims, 442 U.S. 415, 423        “[w]here it appears that granting leave to amend is unlikely
(1979) (quoting Huffman v. Pursue, Ltd., 420 U.S. 592, 604      to be productive, ... it is not an abuse of discretion to
(1975) ).                                                       deny leave to amend.” Ruffolo v. Oppenheimer & Co., 987
                                                                F.2d 129, 131 (2d Cir. 1993); accord, Brown v. Peters, No.
At least with respect to C., the letter appended to             95-CV-1641, 1997 WL 599355, at *1 (N.D.N.Y. Sept. 22,
plaintiff’s complaint suggests that abuse and neglect           1997) (Pooler, J.).
proceedings are ongoing inasmuch as it indicates that
plaintiff’s visitation with that child was suspended             *6 In this case, I am unable to say with complete
pending, inter alia, his release from his incarceration. Dkt.   certainty that, if permitted leave to amend, plaintiff
No. 1 at 7-8. That letter further encouraged plaintiff to       could not state a cognizable civil rights claim that would
“start complying” with state court orders and notes that        not be precluded by the domestic relations exception to
the goal “has been and continues to be” C.’s reunification      jurisdiction, the Rooker-Feldman doctrine, or the Younger
with plaintiff. Id. It would be inappropriate to assume         abstention doctrine. Accordingly, I recommend that leave
jurisdiction over plaintiff’s federal constitutional claims     to amend be granted.
at this time, given the ongoing status of the state court
proceeding. See, e.g., Reinhardt v. Com. of Mass. Dep't         If plaintiff chooses to file an amended complaint, he
of Soc. Servs., 715 F. Supp. 1253, 1256 (S.D.N.Y. 1989)         should note that the law in this circuit clearly provides
(noting “questions of family relations, especially when         that “ ‘complaints relying on the civil rights statutes are
issues of custody and abuse are involved, are traditionally     insufficient unless they contain some specific allegations
an area of state concern”) (citing Moore v. Sims, 442           of fact indicating a deprivation of rights, instead of a
U.S. 415, 435 (1979) ). To the extent that plaintiff desires    litany of general conclusions that shock but have no
to raise any potential constitutional claims arising from       meaning.’ ” Hunt v. Budd, 895 F. Supp. 35, 38 (N.D.N.Y.
the state court proceedings, he may do so in that forum.        1995) (McAvoy, J.) (quoting Barr v. Abrams, 810 F.2d
Accordingly, if proceedings involving plaintiff remain          358, 363 (2d Cir. 1987) ); Pourzandvakil v. Humphry,
pending in state court, his claims in this action are barred    No. 94-CV-1594, 1995 WL 316935, at *7 (N.D.N.Y.
by the Younger doctrine. See Morpurgo v. Incorporated           May 22, 1995) (Pooler, J.). Therefore, in any amended
Vill. of Sag Harbor, 327 F. App'x 284, 285-86 (2d Cir.          complaint, plaintiff must clearly set forth the facts that
2009).                                                          give rise to the claims, including the dates, times, and
                                                                places of the alleged underlying acts, and each individual
                                                                who committed each alleged wrongful act. In addition,
   C. Whether to Permit Amendment                               the revised pleading should allege facts demonstrating
Ordinarily, a court should not dismiss a complaint filed        the specific involvement of any of the named defendants
by a pro se litigant without granting leave to amend at         in the constitutional deprivations alleged in sufficient
least once “when a liberal reading of the complaint gives       detail to establish that they were tangibly connected
any indication that a valid claim might be stated.” Branum      to those deprivations. Bass v. Jackson, 790 F.2d 260,
v. Clark, 927 F.2d 698, 704-05 (2d Cir. 1991); see also         263 (2d Cir. 1986). Plaintiff is informed that any such
Fed. R. Civ. P. 15(a) (“The court should freely give leave      amended complaint will replace the existing complaint,
when justice so requires.”); see also Mathon v. Marine          and must be a wholly integrated and complete pleading
Midland Bank, N.A., 875 F. Supp. 986, 1003 (E.D.N.Y.            that does not rely upon or incorporate by reference any
1995) (permitting leave to replead where court could            pleading or document previously filed with the court.
not “determine that the plaintiffs would not, under any         See Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124,
circumstances, be able to allege a civil RICO conspiracy”).     1128 (2d Cir. 1994) (“It is well established that an
An opportunity to amend is not required, however, where         amended complaint ordinarily supersedes the original,
“the problem with [the plaintiff’s] causes of action is         and renders it of no legal effect.” (quotation marks
substantive” such that “better pleading will not cure it.”      omitted) ). Finally, plaintiff is reminded that, pursuant
Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see        to Rule 10 of the Federal Rules of Civil Procedure, any
also Cortec Indus. Inc. v. Sum Holding L.P., 949 F.2d 42,       amended complaints “must state its claims ... in numbered
48 (2d Cir. 1991) (“Of course, where a plaintiff is unable to


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       5
Demuth v. County of Chenango, Slip Copy (2018)
2018 WL 4935772

paragraphs, each limited as far as practicable to a single          Such objections must be filed with the clerk of the court
set of circumstances.” Fed. R. Civ. P. 10(b).                       within FOURTEEN days of service of this report. 7
                                                                    FAILURE TO SO OBJECT TO THIS REPORT WILL
                                                                    PRECLUDE APPELLATE REVIEW. 28 U.S.C. §
III. SUMMARY AND RECOMMENDATION                                     636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72; Roldan v. Racette,
Because plaintiff’s IFP application is complete and                 984 F.2d 85 (2d Cir. 1993).
demonstrates his inability to pay the required filing fee for
commencing this action in advance, his request for leave            7       If you are proceeding pro se and are served with this
to proceed without prepayment of fees is granted. Turning                   order, report, and recommendation by mail, three
to the merits of plaintiff’s complaint, however, I conclude                 additional days will be added to the fourteen-day
that his claims are precluded by the domestic relations                     period, meaning that you have seventeen days from
exception to jurisdiction, the Rooker-Feldman doctrine,                     the date the report and recommendation was mailed
and/or the Younger doctrine.                                                to you to serve and file objections. Fed. R. Civ. P.
                                                                            6(d). If the last day of that prescribed period falls on a
Based upon the foregoing, it is hereby                                      Saturday, Sunday, or legal holiday, then the deadline
                                                                            is extended until the end of the next day that is not
ORDERED that plaintiff’s application for leave to                           a Saturday, Sunday, or legal holiday. Fed. R. Civ. P.
proceed in forma pauperis (Dkt. No. 4) is GRANTED; and                      6(a)(1)(C).
it is further hereby respectfully                                    *7 It is hereby ORDERED that the clerk of the court
                                                                    serve a copy of this report and recommendation upon the
RECOMMENDED that all of plaintiff’s claims in this                  parties in accordance with this court’s local rules.
action be DISMISSED, with leave to amend.

NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties              All Citations
may lodge written objections to the foregoing report.
                                                                    Slip Copy, 2018 WL 4935772

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                       6
Demuth v. County of Chenango, Slip Copy (2019)
2019 WL 452048

                                                                 in its entirety but that plaintiff be granted an opportunity
                                                                 to replead. No objections to the Report-Recommendation
                 2019 WL 452048
                                                                 have been filed.
   Only the Westlaw citation is currently available.
    United States District Court, N.D. New York.
                                                                 Based upon a careful review of the entire file and the
            Michael A. DEMUTH, Plaintiff,                        recommendations of the Magistrate Judge, the Report-
                          v.                                     Recommendation is accepted in whole. See 28 U.S.C. §
   COUNTY OF CHENANGO; Sarah C. Fitzpatrick;                     636(b)(1).
   Brandi Guinn; Nicole Sheeran; Misty Davis; Beth
                                                                 Therefore, it is
     Beers; and Teresa Foster-Jones, Defendants.

               3:18-CV-1068 (DNH/DEP)                            ORDERED that
                            |
                   Signed 02/05/2019                             1. The complaint is DISMISSED WITHOUT
                                                                 PREJUDICE and plaintiff is given an opportunity to
Attorneys and Law Firms                                          amend his complaint within thirty (30) days of the date
                                                                 of this Decision and Order to properly present the facts
MICHAEL A. DEMUTH, Plaintiff pro se, 642 New                     which would support his claim for entitlement to relief;
Virginia Road, Oxford, NY 13830.
                                                                 2. If plaintiff files a timely amended complaint, it be
                                                                 forwarded to the Magistrate Judge for review; and
                DECISION and ORDER
                                                                 3. If plaintiff fails to file an amended complaint within
DAVID N. HURD, United States District Judge                      thirty (30) days of the date of this Decision and Order, the
                                                                 complaint will be dismissed in its entirety.
 *1 Pro se plaintiff Michael A. Demuth brought this
domestic relations suit disguised as a civil rights action
                                                                 IT IS SO ORDERED.
against the County of Chenango and six employees of
the Chenango County Department of Social Services
(“DSS”). On October 11, 2018, the Honorable David                All Citations
E. Peebles, United States Magistrate Judge, advised by
Report-Recommendation that the complaint be dismissed            Slip Copy, 2019 WL 452048

End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
Amato v. McGinty, Slip Copy (2017)
2017 WL 9487185

                                                                 1      The court notes that on June 2, 2017, plaintiff Amato
                  2017 WL 9487185                                       filed a motion for a Temporary Restraining Order.
    Only the Westlaw citation is currently available.                   (Dkt. No. 8). District Judge D'Agostino denied the
                                                                        motion on the same day. (Dkt. No. 9).
     United States District Court, N.D. New York.
                                                                 A complaint must allege “ ‘enough facts to state a claim
          Francis AMATO, et al., Plaintiffs,                     to relief that is plausible on its face.’ ” Preacely v. City of
                       v.                                        New York, 622 Fed.Appx. 14, 15 (2d Cir. 2015) (quoting
     Judge Anthony MCGINTY, et al., Defendants.                  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct.
                                                                 1955, 167 L.Ed.2d 929 (2007) ). A claim “ ‘has facial
                  1:17-CV-593 (MAD/ATB)                          plausibility when the plaintiff pleads factual content that
                             |                                   allows the court to draw the reasonable inference that
                     Signed 06/06/2017                           the defendant is liable for the misconduct alleged.’ ” Id.
                                                                 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.
Attorneys and Law Firms
                                                                 1937, 173 L.Ed.2d 868 (2009) ). A case is “frivolous” when
Frances Amato, Marlboro, NY, pro se.                             either the factual contentions are “clearly baseless or when
                                                                 the claim is based upon “an indisputably meritless legal
John Doe, pro se.                                                theory.” ” Id. (quoting Livingston v. Adirondack Beverage
                                                                 Co., 141 F.3d 434, 437 (2d Cir. 1998) ). A district court
Adrienne Auchmoody, pro se.                                      has inherent authority to dismiss a frivolous action sua
                                                                 sponte “even when the plaintiff has paid the required filing
Toni Jean Kulpinski, pro se.
                                                                 fee.” Id. (quoting Fitzgerald v. First E. Seventh St. Tenants
Vladimir Kulpinski, pro se.                                      Corp., 221 F.3d 362, 364 (2d Cir. 2000) ). Finally, a federal
                                                                 court has a continuing and independent obligation to
Michaela Kulpinski, pro se.                                      examine its subject matter jurisdiction sua sponte. Robbins
                                                                 v. City of New York, 254 F.Supp.3d 434, 436 (E.D.N.Y.
Michelle Arzola, pro se.
                                                                 2017) (citing Ruhrgas AG v. Marathon Oil Co., 526 U.S.
Jane Doe, pro se.                                                574, 583, 119 S.Ct. 1563, 143 L.Ed.2d 760 (1999) ). See also
                                                                 Forde v. Hornblower New York, LLC, 243 F.Supp.3d 461,
Adrienne J. Kerwin, Office of Attorney General, David            ––––, 2017 WL 1078585, at *2 (S.D.N.Y. 2017) (citations
B. Cabaniss, Cabaniss Casey LLP, Albany, NY, for                 omitted).
Defendants.

                                                                 I. Complaint
                                                                 This civil rights action has been brought by plaintiffs
    ORDER and REPORT-RECOMMENDATION
                                                                 Frances Amato, her son (“CB”), Adrienne Auchmoody
Hon. Andrew T. Baxter, U.S. Magistrate Judge                     (CB’s grandmother), Toni Jean Kulpinski (CB’s Aunt
                                                                 and Godmother), Vladimir Kulpinski (CB’s Uncle and
 *1 The Clerk has sent to the Court a civil rights               Godfather), Michaela Kulpinski (CB’s cousin), and
complaint filed by pro se plaintiffs Francis Amato,              Michelle Arzola and her two minor children (CB’s sister,
her son “John Doe,” Adirenne Auchmoody, Toni Jean                niece, and nephew). (Compl. ¶¶ 1-7).
Kulpinski, Vladimir Kulpinski, Michaela Kulpinski,
Michelle Arzola, and Ms. Arzola’s two children, who have         Plaintiffs appear to challenge the conduct of defendant
also been referred to as Jane and John Doe. (Complaint           Ulster County Family Court Judge Anthony McGinty
(“Compl.”) at 1). Plaintiffs have paid the filing fee for this   relative to a custody proceeding involving CB. (Compl.
action. However, the court will conduct an initial review        ¶¶ 8, 16). Plaintiffs have also named Attorney Andrew
of the complaint. 1 Plaintiff Amato has also filed a motion      Gilday, who plaintiffs state is a “Public Defender,” but
to obtain an ECF Login and Password. (Dkt. No. 10).              appears to be the assigned counsel for Patrick Bessmer
                                                                 —CB’s father 2 —in the custody proceeding. (Compl. ¶
                                                                 9). Patrick Bessmer and his alleged “paramour,” Pamela



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Amato v. McGinty, Slip Copy (2017)
2017 WL 9487185

Augustine are also named as defendants. (Compl. ¶¶ 11,
12). Plaintiffs have also named Amy Ingram, Esq., CB’s           Plaintiff Amato lists a series of alleged violations
assigned attorney for the custody proceeding.                    which were committed by defendant McGinty, together
                                                                 with defendants Ingram and Gilday, resulting in the
2      Plaintiff Amato and defendant Patrick Bessmer were        “kidnaping” and “endangerment of a minor.” (Compl. ¶
       apparently not married.                                   22). 4 Plaintiff Amato states that these three defendants
 *2 Plaintiffs allege that defendant McGinty was “highly         intentionally inflicted emotional distress by removing
abusive” to “all” plaintiffs; violated “constitutional”          her child, “altering the 9 year status quo from me and
and “ADA rights;” caused “extreme pain, suffering,               my entire family, violating our due process....” (Compl.
and trauma to “all” plaintiffs when he violated their            ¶ 22(a) ). These three defendants also allegedly
constitutional rights; endangered the welfare of “a child;”      committed “Malicious Trespass,” “Abuse of Process,”
and “illegally extended fictitious authority in CLEAR            “Retaliation,” “False and Unlawful Arrest,” “Pre decided
ABSENCE of subject matter jurisdiction.” ” (Compl. ¶             trial with no evidence allowed, Obstructing Justice,”
18(a)-18(e) ). Plaintiff Amato then describes conduct that       “Child Endangerment,” and “Falsely placing mother and
                                                                 child on a missing persons clearinghouse....” (Compl. ¶
was allegedly directed at her. 3 (Compl. ¶ 20). Plaintiff
                                                                 22(b)-22(h) ).
Amato alleges that defendant McGinty denied access to
“ ‘his court,’ ” denied plaintiff Amato her “rights to
                                                                 4      There appears to be no ¶ 21 in the complaint.
proper serving process,” denied “any evidence into the
court for purpose of record,” and denied “the serious            The complaint contains three “Causes of Action,” which
risk and harm to [her] child- who is currently and not by        contain additional facts and various citations to case law.
[her] consent in public governmental counseling for high         (Compl. ¶¶ 30-41). The first cause of action is “First
risk children.” (Compl. ¶ 20). Plaintiff Amato believes          Amendment.” (Compl. ¶¶ 30-33). The second cause of
that the state proceedings “remain plagued by retributions       action is “Parental Impairment,” and the third cause
[sic] for plaintiff’s exercise of First Amendment rights to      of action is “Due Process.” (Compl. ¶¶ 34-37, 38-41).
free speech and petition government [sic] for redress of         Because of the way that the complaint is written, rather
grievances.” (Compl. ¶ 19).                                      than repeating all of the facts, the court will discuss the
                                                                 additional facts as necessary to the analysis of plaintiff’s
3      The court notes that, although there are multiple         complaint.
       plaintiffs, most of the defendants' alleged conduct was
       directed at plaintiff Amato alone. Plaintiff Amato
       appears to allege that the defendants' conduct toward     II. Judicial Immunity
       her and CB injured the other defendants because of
                                                                    A. Legal Standards
       their family relationship to plaintiff Amato and CB.
       (See Compl. ¶ 45) (stating that “no parties had a due     With minor exceptions, judges are entitled to absolute
       process court hearing or trial, [and] were never served   immunity for actions relating to the exercise of their
       any form of order”).                                      judicial functions. Mireles v. Waco, 502 U.S. 9, 9-10,
                                                                 112 S.Ct. 286, 116 L.Ed.2d 9 (1991). Judicial immunity
Plaintiff Amato alleges that she is an “outspoken
                                                                 has been created for the public interest in having
advocate,” working along side the District Attorney of
                                                                 judges who are “at liberty to exercise their functions
Ulster County to compile evidence and to file numerous
                                                                 with independence and without fear of consequences.”
complaints against defendant McGinty. (Id.) Plaintiff
                                                                 Huminski v. Corsones, 396 F.3d 53, 74 (2d Cir. 2004).
Amato states that she has been interviewed by many local
                                                                 Judicial immunity applies even when the judge is accused
newspapers and television stations regarding her concerns
                                                                 of acting maliciously or corruptly. Imbler v. Pachtman, 424
about Ulster County Family Court and attorney Amy
                                                                 U.S. 409, 419 n.12, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976)
Ingram. Plaintiff claims she has been “very outspoken”
                                                                 (citing Pierson v. Ray, 386 U.S. 547, 554, 87 S.Ct. 1213, 18
regarding the “countless children” endangered by the
                                                                 L.Ed.2d 288 (1967) ). Judicial immunity is immunity from
“decisions of these judges and the negligence of these
                                                                 suit, not just immunity from the assessment of damages.
public servants and child attorneys mentioned [in the
                                                                 Mitchell v. Forsyth, 472 U.S. 511, 526, 105 S.Ct. 2806, 86
complaint.]” (Id.)
                                                                 L.Ed.2d 411 (1985). The only two circumstances in which



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        2
Amato v. McGinty, Slip Copy (2017)
2017 WL 9487185

judicial immunity does not apply is when he or she takes        Judge McGinty’s alleged “biased” or “illegal” conduct
action “outside” his or her judicial capacity and when          was taken in connection with his position as a Family
the judge takes action that, although judicial in nature,       Court judge presiding over plaintiff Amato’s custody
is taken “in absence of jurisdiction.” Mireles, 502 U.S. at     case. Whether the judge’s conduct involved issuing orders
11-12, 112 S.Ct. 286.                                           based on “funding,” allegedly biased decisions in favor of
                                                                defendant Bessmer, or making decisions that were not in
 *3 Injunctive relief against judges is also barred “unless     the best interest of CB, these were all actions taken in the
a declaratory decree was violated or declaratory relief         course of a custody proceeding in his capacity as a Family
was unavailable.” Bobrowski v. Yonkers Courthouse, 777          Court Judge. Thus, Judge McGinty is entitled to judicial
F.Supp.2d 692, 711 (S.D.N.Y. 2011) (citing inter alia           immunity.
Montero v. Travis, 171 F.3d 757, 761 (2d Cir. 1999) (per
curiam) ). Although fairness and injustice may result           Plaintiff attempts to argue that Judge McGinty acted “in
on occasion, a judicial officer must be free to act on          absence” of jurisdiction because he took over plaintiff’s
his or her own convictions in exercising the authority          custody case from another judge in violation of N.Y.
vested in him or her, “without apprehension of personal         Judiciary Law § 21. (Compl. ¶ 18). Plaintiff Amato’s
consequences....” Id. (citing inter alia Mireles, 502 U.S. at   argument is misplaced. N.Y. Judiciary Law § 21 reads as
10, 112 S.Ct. 286).                                             follows:

Whether an act by a judge is a “judicial one” relates to
the “nature of the act itself”—whether it is a function that                A judge other than a judge of the
is necessarily performed by a judge. Id. (citing Stump v.                   court of appeals, or of the appellate
Sparkman, 435 U.S. 349, 362, 98 S.Ct. 1099, 55 L.Ed.2d                      division of the supreme court, shall
331 (1978) ). The parties must have dealt with the judge                    not decide or take part in the
in his or her “judicial capacity.” Id. The court acts in                    decision of a question, which was
“absence of all jurisdiction” when “it does not have any                    argued orally in the court, when he
statutory or constitutional power to adjudicate the case.”                  was not present and sitting therein as
Id. (citing Gross v. Rell, 585 F.3d 72, 84 (2d Cir. 2009) ).                a judge.
The judge will not be deprived of absolute immunity if he
or she takes action that is merely “in excess” of his or her
authority. Id. (citing Mireles, 502 U.S. at 12-13, 112 S.Ct.    N.Y. Jud. Law § 21. This means that a trial-level judge
286).                                                           shall not decide factual issues that were tried before a
                                                                different judge. See People v. Hampton, 21 N.Y.3d 277,
   B. Application                                               284-85, 970 N.Y.S.2d 716, 992 N.E.2d 1059 (2013). This
                                                                applies to situations in which the new judge is called upon
Plaintiffs have named Ulster County Family Court
                                                                to make rulings based on an evaluation of testimony that
Judge Anthony McGinty as a defendant. Plaintiff states
                                                                he or she did not hear. Id. at 286, 970 N.Y.S.2d 716, 992
that the “defendants” have violated “clearly established
laws.” (Compl. ¶ 31). Plaintiffs allege that defendant          N.E.2d 1059. It does not apply to motions involving pure
                                                                issues of law. Id. at 285, 970 N.Y.S.2d 716, 992 N.E.2d
McGinty is biased, discriminates against women who are
                                                                1059. This also does not mean that a judge cannot take
victims of domestic violence, and has retaliated against
                                                                over a custody case, or any other action, after another
plaintiff Amato because she has spoken out against him
                                                                judge has recused herself. See id. Otherwise, no judge
and other Family Court judges, staff, and appointed
                                                                could ever be replaced after a case has begun.
counsel for her child.

                                                                 *4 Plaintiff does not allege that there were motions
Plaintiffs claim that the “federal funding law” rewards
                                                                pending that the previous judge did not address when
“states and judicial agents,” based on the “number and
                                                                Judge McGinty took over the case. In fact, the complaint
size of child support orders.” (Compl. ¶ 32). Based on this
                                                                indicates that Judge McGinty presided over the challenged
“fact,” plaintiffs state that a “financial bias has impaired
                                                                proceedings himself. (Compl. ¶ 22(f) ). Plaintiff Amato
fair and proper consideration of plaintiff’s claims and
                                                                states that Judge McGinty “pre-decided” the trial with
defenses in the challenged proceedings.” However, all of


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
Amato v. McGinty, Slip Copy (2017)
2017 WL 9487185

no evidence allowed. (Id.) Plaintiff Amato states that           plaintiff’s custody action. As stated above, a judge does
defendant McGinty “struck from the record anything that          not lose his or her judicial immunity because he or she is
was pertinent to the safety of the child and mother....” (Id.)   accused of acting with malice or corruptly.
Finally, plaintiff alleges that defendant McGinty and
defendants Gilday and Ingram held a “mock trial.” (Id.)          In Koziol v. King, the plaintiff sued a variety of judges in
Thus, the judge heard the factual issues in question, and        connection with custody and support proceedings. Koziol
plaintiff has not alleged a violation of Judiciary Law § 21.     v. King, No. 6:14-CV-946, 2015 WL 2453481 (N.D.N.Y.
                                                                 May 22, 2015). In Koziol, then-Chief District Court Judge
In any event, even if the judge acted in violation of            Gary Sharpe dismissed claims against County Court
Judiciary Law § 21, the appropriate remedy in state court        Judge King which related primarily to visitation and
would be remand to the same judge for his or her own             custody orders in matters pending before him, based
hearing of the issue and a subsequent decision. Id. at 286,      on absolute immunity. Id. at *8. Plaintiff Koziol had
970 N.Y.S.2d 716, 992 N.E.2d 1059. Although the state            also challenged that way that Judge King “managed his
court has referred to this statute as “jurisdictional,” it       courtroom.” Id.
is only with respect to the particular decision that the
judge made without hearing the evidence him or herself.          In dismissing the claims against Judge King, Judge
Id. It does not deprive the court of “jurisdiction” over         Sharpe cited Davis v. Kushner, No. 1:14-CV-511, 2014
custody cases. Judge McGinty was still a family court            WL 5308142, at *5 (N.D.N.Y. Oct. 16, 2014), in which
judge with jurisdiction over custody matters. At worst, if       the court held that a family court judge was protected
Judge McGinty decided a motion or issue improperly, he           by judicial immunity where the plaintiff alleged that the
would have been acting “in excess” of jurisdiction, and he       judge denied him custodial and visitation rights because
would still be entitled to judicial immunity.                    he was a Muslim, which violated his civil rights. Thus,
                                                                 judicial immunity is not lost because plaintiff alleges that
Plaintiffs challenge rulings by Judge McGinty and                the judge’s decision was unconstitutional. Plaintiffs in
complain of the way that he managed his courtroom,               this case disagree with the judge’s decisions. (Compl. ¶
allegedly “denying access to what the judge called ‘his          29). Plaintiff Amato quotes the judge’s order awarding
court.’ ” (Compl. ¶ 20). Judge McGinty allegedly placed          custody to defendant Bessmer, and states that the judge
CB in “governmental counseling for high risk children”           did not properly consider CB’s father’s drug dealing,
without plaintiff Amato’s consent, “denied evidence ... for      drug abuse, arrests, domestic violence, and probation
purpose of record; and “falsely” placed plaintiff Amato          violations. (Id.)
and CB on a “missing persons clearinghouse.” ” (Compl.
¶¶ 20, 22(h) ). Plaintiffs allege that on January 31,             *5 Plaintiff Amato also states that defendant McGinty
2017, defendant McGinty “issued a directive to plaintiff         abused his authority when he issued an order of protection
[Amato] under penalty of imprisonment .... sixty days            without “a trial or hearing,” and subjected plaintiff
in county jail on a civil offense of a woman with no             Amato to supervised visitation, allegedly contrary to New
background at all because she wanted to protect her child        York law. (Compl. ¶ 35). Plaintiff discusses the proper
from further addiction and domestic violence.” (Compl.           procedure for “imposing supervised visitation,” and faults
¶ 24). Plaintiff Amato alleges that the court mocked             the judge as well as the other defendants for imposing
her and endangered CB with its rulings. (Id.) Plaintiff          such restrictions on her. However, these decisions are also
Amato also claims that a “stay” was granted by the               within the purview of the Family Court Judge. Even if the
Appellate Division, which ordered plaintiff’s immediate          judge was incorrect in imposing the alleged restrictions to
release from the Ulster County Jail “false arrest and abuse      plaintiff Amato’s visitation, it would not deprive Judge
of power.” (Id.)                                                 McGinty of judicial immunity.

Notwithstanding plaintiffs' allegations that the Judge           Plaintiff Amato clearly has issues with the Family Court
made improper adverse rulings against plaintiff Amato            system and claims that the system has been abused
during the custody proceeding with malice or in retaliation      by Judge McGinty. The complaint also contains two
for her “exposing” abuses in Family Court, the judge             paragraphs which refer to “financially based custody
was still performing judicial functions and presiding over       laws” and states that “Plaintiff” seeks an order declaring



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
Amato v. McGinty, Slip Copy (2017)
2017 WL 9487185

Sections 236 and 240 of the Domestic Relations Law                       not get “hearings,” they do not appear to have been
unconstitutional. (Compl. ¶¶ 36). Judge McGinty’s                        parties to the custody case. To the extent that any
application of the laws that he has jurisdiction to interpret            of the other “plaintiffs,” uncle, aunt, grandmother,
does not deprive him of judicial immunity, even if those                 sister, niece and nephew had dealings with Judge
                                                                         McGinty, it was only in connection with the custody
laws were unconstitutional. The constitutionality of state
                                                                         action, and the judge is entitled to absolute immunity
statutes is an issue separate from judicial immunity. 5                  no matter who the plaintiff is.
                                                                   *6 It has also been held that law guardians are entitled
5      Although plaintiffs' complaint asks that two sections      to absolute quasi-judicial immunity for their actions in
       of New York Domestic Relations Law be declared
                                                                  representing children in Family Court. Davis v. Kushner,
       “unconstitutional,” the court must first note that,
                                                                  No. 1:14-CV-511, 2014 WL 5308142, at *5 (N.D.N.Y.
       to the extent that the claim could be asserted at
                                                                  Oct. 16, 2014) (citing inter alia Yapi v. Kondratyeva, 340
       all, it could only be asserted by plaintiff Amato
       because she is the only plaintiff who has been a
                                                                  Fed.Appx. 683, 685 (2d Cir. 2009) (citations omitted) );
       party to the custody proceedings and to whom               Holland v. Morgenstern, No. 12-CV-4870, 2013 WL
       the statute would have been applied. In addition,          2237550, at *4 (E.D.N.Y. May 20, 2013) (citations
       none of the individuals named as defendants are            omitted); Lewittes v. Lobis, No. 04 Civ. 155, 2004 WL
       proper defendants in such an action. Finally, in cases     1854082, at *11 (S.D.N.Y. Aug. 19, 2004) (citations
       involving Domestic Relations issues, the court must        omitted). In Lewittes, the court held that the plaintiff
       afford the state court appropriate deference in light of   would have other available remedies if the child’s attorney
       ongoing proceedings involving the plaintiff. See Kahn      were derelict in performing his or her duties. 2004 WL
       v. Shaiswit, 414 F.Supp. 1064, 1068 (S.D.N.Y. 1976)        1854082, at *12. This holding is supported by New York
       (dismissing an action by plaintiff husband in a divorce    State court decisions holding that such guardians are
       matter in which he challenged the constitutionality of
                                                                  protected by quasi-judicial immunity. Id. at *11-12, 112
       New York Domestic Relations Law § 239). The court
                                                                  S.Ct. 286 (citing inter alia Bluntt v. O'Connor, 291 A.D.2d
       in Kahn cited Mendez v. Heller, 530 F.2d 457 (2d Cir.
                                                                  106, 737 N.Y.S.2d 471 (4th Dep't), appeal denied, 98
       1976), in which Judge Oakes stated in a concurring
       opinion, that “ ‘probate and domestic relations are        N.Y.2d 605, 746 N.Y.S.2d 279, 773 N.E.2d 1017 (2002)
       matters which have long been recognized as invoking,       ). Thus, defendant Ingram, as the attorney for CB would
       at least initially, interests which are predominantly of   also be entitled to absolute immunity, and the complaint
       state concern.’ ” Id. at 1067 (quoting Mendez, 530         must be dismissed as against her.
       F.2d at 461). Thus, to the extent that plaintiff Amato
       may be attempting to challenge the constitutionality
       of sections of the New York Domestic Relations Law,        III. State Action
       the claim may be dismissed.
                                                                     A. Legal Standards
Plaintiff Amato claims in her third cause of action that          To state a claim under section 1983, the plaintiff must
she was denied the right to a “rational, orderly and              allege both that the defendant has violated plaintiff’s
timely court proceeding before a neutral and detached             rights under either the Constitution or laws of the United
magistrate or judge.” (Compl. ¶ 39). This is clearly an           States and that the defendant acted “under color of state
action that is judicial in nature, and Judge McGinty              law.” Rae v. City of Suffolk, 693 F.Supp.2d 217, 223
would be entitled to judicial immunity for any such               (E.D.N.Y. 2010); 42 U.S.C. § 1983.
claim. The same is true for plaintiff’s state law claims of
intentional and negligent infliction of emotional distress.       A person acts under color of state law when he or she
Thus, plaintiffs' 6 complaint must be dismissed as against        acts in his or her official capacity, “clothed with the
defendant McGinty.                                                authority of state law,” or acts under “pretense” of law
                                                                  by purporting to act with official power. Pleasure Island,
6      Judicial immunity applies to shield Judge McGinty’s        Inc. v. City of New York, No. 12 Civ. 4699, 2013 WL
       liability as to all the plaintiff’s, although plaintiff    2311837, at *5-6 (E.D.N.Y. May 24, 2013) (quoting West
       Amato is generally the plaintiff to whom the               v. Atkins, 487 U.S. 42, 49, 108 S.Ct. 2250, 101 L.Ed.2d 40
       complaint refers. Plaintiff Amato appears to attempt       (1988) ). The requirement that the defendant acted under
       to include the other plaintiffs by stating that they did   “color of state law” is jurisdictional. Lucas v. Riggi, No.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                5
Amato v. McGinty, Slip Copy (2017)
2017 WL 9487185

07-CV-6200, 2008 WL 4758706, at *2 (W.D.N.Y. Oct. 29,              of conspiracy are insufficient to state a claim under the
2008) (citing Polk County v. Dodson, 454 U.S. 312, 315,            civil rights laws. See Brown, 367 Fed.Appx. at 216 (color
102 S.Ct. 445, 70 L.Ed.2d 509 (1981) ).                            of state law may be established if the individual conspired
                                                                   with a state actor, however, conclusory allegations of
Private conduct is simply beyond the reach of section 1983         conspiracy are insufficient). The only state actor is Judge
“ ‘no matter how discriminatory or wrongful that conduct           McGinty, and there is no indication, other than the judge’s
may be.’ ” Id. (quoting American Mfrs. Mut. Ins. Co. v.            decision in Bessmer’s favor, how defendant Bessmer or
Sullivan, 526 U.S. 40, 49-50, 119 S.Ct. 977, 143 L.Ed.2d           defendant Augustine would have “conspired” with the
130 (1999) ). A private party may act under color of state         judge sufficient to establish that they acted under color of
law if he or she engages in conduct that constitutes willful       state law. 8
participation in joint activity with the state. Sybalski v.
Indep. Grp. Home Living Program, Inc., 546 F.3d 255, 257           8      Plaintiff alleges that she was verbally and physically
(2d Cir. 2008) (per curiam). The nexus to the state must
                                                                          threatened by defendants Bessmer and Augustine
be so close as to be fairly treated as that of the state itself.
                                                                          outside the court, and that Judge McGinty only issued
Tancredi v. Metro Life Ins. Co., 316 F.3d 308, 312 (2d Cir.               an order of protection for plaintiff Amato and not for
2003) (citations omitted).                                                CB. (Compl. ¶ 29). The alleged attack by Bessmer and
                                                                          Augustine was certainly a “private action,” and the
                                                                          judge’s failure to issue a protective order for CB is not
  B. Application                                                          alleged to have been the result of any “conspiracy.”
Plaintiffs have sued Attorneys Andrew Gilday and Amy
                                                                   Plaintiffs allege that defendants Gilday, Ingram, and
Ingram 7 as well as Patrick Bessmer and his girlfriend,            Judge McGinty “co-conspired,” violated her rights and
Pamela Augustine. With respect to Attorneys Gilday                 placed CB in the custody of a dangerous criminal in
and Ingram, it is well-established that private attorneys          violation of “Statute.” (Compl. ¶ 22). “Merely resorting
do not act under color of state law even if they are               to the courts and being on the winning side of a lawsuit
court-appointed attorneys, performing their traditional            does not rise to the level of “conspiracy.” ” Dennis v.
function as counsel. See Harmon v. New York County Dist.           Sparks, 449 U.S. 24, 27, 101 S.Ct. 183, 66 L.Ed.2d 185
Attorney’s Office, No. 13 Civ. 1711, 2014 WL 1044310, at           (1988). Defendant Gilday was appointed to represent
*9 (S.D.N.Y. March 17, 2014) (citing inter alia Brown v.           defendant Bessmer and had a duty to represent his
Legal Aid Soc'y, 367 Fed.Appx. 215, 216 (2d Cir. 2010);            interests in the custody proceeding. Defendant Ingram
Rodriguez v. Weprin, 116 F.3d 62, 65-66 (2d Cir. 1997) ).          was appointed to protect the interests of CB during the
See also Licari v. Voog, 374 Fed.Appx. 230, 231 (2d Cir.           proceedings. Plaintiff faults Attorney Ingram for being
2010) (private attorneys, even if they are court-appointed,        ill prepared, not returning plaintiff Amato’s calls, and
and/or associated with a Legal Aid organization, do not            was generally an ineffective advocate for CB. Plaintiff
act under color of state law when representing their               claims that defendant Ingram also “fought vehemently”
clients). According to plaintiffs, defendant Gilday is the         in favor of custody for defendant Bessmer (Compl. ¶ 26).
court-appointed attorney for defendant Bessmer, and                Plaintiff also states that her “adversary,” the judge, and
defendant Ingram was appointed by the court as the                 the appointed child attorney “ganged up” on her. (Id.)
attorney for CB.
                                                                   Defendant Ingram’s alleged incompetence and the fact
7      As stated above, defendant Ingram is entitled to            that the judge ultimately ruled in defendant Bessmer’s
       immunity. The lack of state action is an alternative        favor does not indicate that the judge conspired with the
       basis for dismissal as against this defendant.              attorneys regarding his ruling or that defendants Bessmer
 *7 Defendants Bessmer (CB’s father) and Augustine                 and Augustine somehow conspired with the judge to
are clearly private parties who do not act under color             obtain a favorable result. Thus, the complaint may be
of state law for purposes of section 1983. Although                dismissed in its entirety as against defendants Attorney
plaintiffs allege that Bessmer and Augustine “conspired”           Gilday, Attorney Ingram, Bessmer and Augustine.
with other defendants, plaintiff states no facts to support
these conclusory statements that are dispersed throughout
                                                                   IV. Minor Child Plaintiffs
the complaint. (Compl. ¶¶ 11, 12). Conclusory allegations


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   6
Amato v. McGinty, Slip Copy (2017)
2017 WL 9487185

                                                                  *8 The court would also point out that although all
   A. Legal Standards                                            the adult plaintiffs have signed the complaint, they did
It is well-settled that a person who has not been admitted       not include their addresses. The only specific contact
to practice law may not represent anyone other than              information is for plaintiff Amato. The complaint
himself. 9 Lattanzio v. COMTA, 481 F.3d 137, 139-40 (2d          contains a description of the various plaintiffs and
Cir. 2007). See also 28 U.S.C. § 1654.                           generally where they live, 12 but no specific addresses have
                                                                 been provided. (Compl. ¶¶ 3-7). Plaintiff Amato may not
9      An limited exception exists if an individual appears      act on behalf of any of the other plaintiffs because she
       for an estate in which there are no other beneficiaries   is not an attorney. This includes accepting mail from the
       or creditors. See Guest v. Hansen, 603 F.3d 15, 20        court and sending it to the other plaintiffs. In any event, as
       (2d Cir. 2010). The exception is not applicable to        discussed below, the adults, other than the plaintiff have
       this case. An exception has also been established         no standing to bring this action.
       for parents representing their children in applications
       for Supplemental Security Income (“SSI”). Machadio
                                                                 12     Most of the plaintiffs live in New York State, but
       v. Apfel, 276 F.3d 103, 106-07 (2d Cir. 2002).
       However, the interests of the child and the parent were          Michelle Arzola and her two “Doe” “children” live in
       “intertwined,” and the Social Security regulations               Ohio. (Compl. ¶ 7).
       provided for such representation.
                                                                 V. Standing
  B. Application
                                                                    A. Legal Standards
Plaintiff’s have listed various “John” or “Jane” Doe
                                                                 A plaintiff bears the burden of establishing that he or she
minors as plaintiffs, including CB, plaintiff Amato’s
                                                                 has standing to bring an action in federal court. Amidax
child. The adult plaintiffs have all signed the complaint
                                                                 Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145
and added their John or Jane Doe children under their
                                                                 (2d Cir. 2011). “To establish constitutional standing, a
names. 10 (Compl. CM/ECF pp. 27, 28, 32). However,               plaintiff must show (1) an injury in fact, (2) causation
while the adults may represent their own interests, they         between the injury and the offensive conduct, and (3) ‘a
may not represent the interests of their children. See           likelihood that the injury will be redressed by a favorable
Cheung v. Youth Orchestra Found. of Buffalo, 906 F.2d            decision.’ ” Heath v. Banks, No. 16-3493-cv, slip. op. at
59, 61 (2d Cir. 1990) (a non-attorney parent must be             2 (2d Cir. June 5, 2017) (quoting Susan B. Anthony List
represented by counsel in bringing an action on behalf           v. Driehous, ––– U.S. ––––, 134 S.Ct. 2334, 2341, 189
of his or her child because the choice to appear pro se          L.Ed.2d 246 (2014) ). In addition, there is a “prudential
is not a true choice for minors who, under state law,            standing rule” which states that, normally litigants are
cannot determine their own legal actions) (citing Fed. R.        barred from “asserting the rights or legal interests of
Civ. P. 17(b) ). The court in Cheung further stated that         others in order to obtain relief from injury to themselves.”
it is not in the interests of minors or incompetents that        Id. (quoting Rajamin v. Deutsche Bank Nat't Tr. Co., 757
they be represented by non-attorneys. Id. “Where they            F.3d 79, 86 (2014) ).
have claims that require adjudication, they are entitled
to trained legal assistance so their rights may be fully
protected.” Id. Thus, the minor children may not be                 B. Application
                                                     11          In this case, plaintiff Amato has added other adult
plaintiffs on their own because they are minors, and the
adult plaintiffs may not represent their children. See also      plaintiffs, including her mother, CB’s Aunt and Uncle,
Armatas v. Maroulleti, 484 Fed.Appx. 576 (2d Cir. 2012).         and CB’s adult cousin. None of these individuals are
                                                                 parties to the custody action, and it is unclear how family
10                                                               that lives in Ohio, (Compl. ¶ 7), would have standing
       One plaintiff has attempted to sign the complaint
                                                                 to assert claims in this case. According to the prudential
       herself as a “minor,” with her “guardian” signing the
       complaint underneath the minor’s name. (Compl. at         standing rule, the additional plaintiffs would be barred
       CM/ECF p.32).                                             from asserting the legal interests of either plaintiff Amato
                                                                 or CB even if the other plaintiffs claimed that they are
11     Fed. R. Civ. P. 17(e).                                    “injured” by any of the defendants' actions. Thus, the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             7
Amato v. McGinty, Slip Copy (2017)
2017 WL 9487185

complaint may also be dismissed for lack of standing as        damages, plaintiffs seek “immediate return” of CB,
against all plaintiffs other than plaintiff Amato and CB.      together with a judgment “declaring the orders, edicts, and
                                                               processes described in this Complaint unconstitutional
                                                               with an order permanently enjoining the enforcement of
VI. Rooker-Feldman, The Domestic Relations Exception,          these orders.” (Compl. at CM/ECF p. 26).
and Younger v. Harris
                                                               In order to return custody of CB to plaintiff, or to
  A. The Domestic Relations Exception
                                                               “enjoin” the state court’s orders, this court would have
                                                               to re-determine the judge’s decision in the custody
                    1. Legal Standards                         matter. This would also involve resolving factual disputes
                                                               regarding custody and visitation. This court is divested
Under the domestic relations exception to the jurisdiction     of jurisdiction to make such determinations. See also
of federal courts, cases involving divorce, alimony, and       Ankenbrandt v. Richards, 504 U.S. 689, 703, 112 S.Ct.
child custody remain outside federal court jurisdiction.       2206, 119 L.Ed.2d 468 (1992); Hernstadt v. Hernstadt,
Marshal v. Marshall, 547 U.S. 293, 308, 126 S.Ct.              373 F.2d 316, 317 (2d Cir. 1967) (it has been uniformly
1735, 164 L.Ed.2d 480 (2006). This exception is                held that federal courts do not adjudicate cases involving
based upon a policy dictating that the states have             the custody of minors and rights of visitation); Sobel v.
traditionally adjudicated marital and child custody            Prudenti, 25 F.Supp.3d 340, 353 (E.D.N.Y. 2014) (the
disputes, developing “competence and expertise in
                                                               domestic relations exception “divests the federal courts
adjudicating such matters, which the federal courts lack.”     of power to issue divorce, alimony, and child custody
Thomas v. N.Y. City, 814 F.Supp. 1139, 1146 (E.D.N.Y.          decrees”). Thus, the case may be dismissed based on
1993). In Bukowski v. Spinner, No. 17-CV-845, 2017 WL          the domestic relations exception. To the extent that the
1592578 (E.D.N.Y. Apr. 28, 2017), the District Court           custody case has been concluded, the court will also
dismissed a fee-paid action, sua sponte which raised           discuss alternate bases for dismissal.
very similar claims to the case herein. In Bukowski, the
plaintiff sought to challenge rulings made in an underlying
state court child custody case, 13 naming the Judge, law         B. Rooker-Feldman
guardian, and County Attorney, among other defendants.
Id. Plaintiff in Bukowski criticized the Judge, stated that                        1. Legal Standards
the law guardian was “not troubled” by the judge’s
actions, criticized the caseworkers, and claimed that she      A dismissal pursuant to the Rooker Feldman 14 doctrine
was subjected her to “unfounded” charges. Id. at *1.           is for lack of subject matter jurisdiction under Fed.
                                                               R. Civ. P. 12(b)(1). Remy v. New York State Dep't
13     One of the rulings granted sole custody to the father   of Taxation and Finance, 507 Fed.Appx. 16, 18 (2d
       of the child. 2017 WL 1592578, at *1.                   Cir. 2013). This doctrine divests the federal court of
                                                               jurisdiction to consider actions that seek to overturn state
                                                               court judgments. Fernandez v. Turetsky, No. 12-CV-4092,
                       2. Application                          2014 WL 5823116, at *3 (E.D.N.Y. Nov. 7, 2014) (citing
                                                               Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
 *9 Plaintiffs in this case are making the same claims
                                                               280, 284 (2005) ). The doctrine also bars the federal
and challenging similar actions by the state court judge
                                                               court from considering claims that are “inextricably
and the state court attorneys who appeared in plaintiff
                                                               intertwined” with a prior state court determination. Id.
Amato’s custody case. The plaintiff in Bukowski also
                                                               (quoting Johnson v. Smithsonian Inst., 189 F.3d 180, 185
raised “constitutional” issues, but the court recognized
                                                               (2d Cir. 1999) ).
that the allegations essentially challenged a state domestic
relations matter, and were therefore, outside the federal
                                                               14     District of Columbia Court of Appeals v. Feldman, 460
court’s jurisdiction. 2017 WL 1592578, at *3 (citations
omitted). A review of plaintiffs' request for relief in               U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983) and
this case shows that they are essentially challenging the             Rooker v. Fidelity Trust Co., 263 U.S. 413, 414 17, 44
                                                                      S.Ct. 149, 68 L.Ed. 362 (1923).
state court’s action. In addition to substantial monetary


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             8
Amato v. McGinty, Slip Copy (2017)
2017 WL 9487185

There are four requirements to the application of Rooker          The Supreme Court held that when there is a parallel
Feldman: (1) the federal court plaintiff must have lost           criminal proceeding in state court, the federal court must
in state court; (2) the plaintiff’s injuries must have been       refrain from enjoining the state prosecution. Id. Younger
caused by the state court judgment; (3) the plaintiff must        abstention has been expanded to include state civil
be asking the federal court to review and reject the state        proceedings which are akin to criminal prosecutions 17
court’s judgment; and (4) the judgment must have been             and state court proceedings which implicate a state’s
rendered prior to filing the federal court action. Bukowski,      interest in enforcing the orders and judgments of its
2017 WL 1592578, at *3 (citing Hoblock v. Albany Cty. Bd.
                                                                  courts. 18 Until 2013, the abstention analysis involved
of Elections, 422 F.3d 77, 85 (2d Cir. 2005) ).
                                                                  determining (1) whether there was an ongoing state
                                                                  proceeding; (2) whether an important state interest was
                                                                  implicated; and (3) whether the plaintiff had an avenue
                       2. Application                             open for review of constitutional claims in state court.
                                                                  See Middlesex County Ethics Comm. v. Garden State Bar
As Judge D'Agostino stated in her June 2, 2017 decision,          Assn., 457 U.S. 423, 432, 102 S.Ct. 2515, 73 L.Ed.2d 116
under the Rooker Feldman doctrine, the district court             (1982); Parent v. New York, 485 Fed.Appx. 500, 503 (2d
also does not have subject matter jurisdiction over claims        Cir. 2012) (quoting Younger, supra; Liberty Mut. Ins. Co.
that effectively challenge state court judgments in general.      v. Hurlbut, 585 F.3d 639, 647 (2d Cir. 1997) ).
(Dkt. No. 9) (quoting Arena v. Dep't of Soc. Servs. of
Nassau Cty., 216 F.Supp.2d 146, 151 (E.D.N.Y. 2002) ).            17     Huffman v. Pursue, Ltd., 420 U.S. 592, 95 S.Ct. 1200,
Although it is unclear whether the plaintiff’s custody case
                                                                         43 L.Ed.2d 482 (1975).
is finally decided because plaintiff claims that the Judge
scheduled a proceeding in “October” notwithstanding               18     Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 107 S.Ct.
                                           15                            1519, 95 L.Ed.2d 1 (1987).
that the witnesses were ready to testify. (Dkt. No. 8 at
CM/ECF p.4). To the extent that plaintiff’s custody case          In Sprint Communications, Inc. v. Jacobs, 571 U.S. 69, 134
is terminated, or to the extent that plaintiff seeks review of    S.Ct. 584, 588, 187 L.Ed.2d 505 (2013), the Court revisited
decisions that the judge has already issued, this complaint       the analysis required to invoke abstention under Younger.
is barred by Rooker Feldman because plaintiff is essentially      In Sprint, the Court rejected the three-part test in favor
challenging the state court’s decision. Plaintiff lost in state   of a “categorical approach.” Mir v. Shah, 569 Fed.Appx.
court, her injuries are allegedly causes by the state court       48, 51 (2d Cir. 2014) (citing Sprint, 134 S.Ct. at 591-94).
judgment that she seeks to overturn, plaintiff is asking this     Younger abstention is triggered only by three categories
court to overturn Judge McGinty’s rulings, and it appears         of state court proceedings: (1) state criminal prosecutions;
that custody was awarded to Mr. Bessmer prior to plaintiff        (2) civil proceedings that are akin to criminal proceedings;
bringing this action. Thus, all the requirements for Rooker       and (3) civil proceedings that “implicate a State’s interest
Feldman have been met with respect to orders that have            in enforcing the orders and judgments of its courts.” Id.
already been issued by Judge McGinty.                             (quoting Sprint, 134 S.Ct. at 588). In Sprint, the Court
                                                                  used state-initiated custody proceedings in its analysis 19
15     Plaintiff Amato does allege that custody has already       as an example of civil proceedings which are akin to
       been awarded to defendant Bessmer.                         criminal proceedings. 134 S.Ct. at 592 (citing Moore v.
                                                                  Sims, 442 U.S. 415, 419–420, 99 S.Ct. 2371, 60 L.Ed.2d
  C. Younger v. Harris 16                                         994 (1979) (state-initiated proceeding to gain custody of
16                                                                children allegedly abused by their parents) ). See also Davis
       401 U.S. 37 (1971).
                                                                  v. Baldwin, 594 Fed.Appx. 49, 51 (2d Cir. 2015) (same).


                     1. Legal Standards                           19     Sprint did not involve custody proceedings.

 *10 In Younger v. Harris, the Supreme Court held that            “If the federal court action falls into one of the three
federal courts must abstain from exercising jurisdiction          categories listed above, the court may then consider
over claims, seeking declaratory or injunctive relief, that       additional factors, such as “whether the state interest is
implicate ongoing state proceedings. 401 U.S. at 43-44.           vital and whether the state proceeding affords an adequate



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               9
Amato v. McGinty, Slip Copy (2017)
2017 WL 9487185

opportunity to raise the constitutional claims.” ” Torres v.
Gaines, 130 F.Supp.3d 630, 636 (D. Conn. 2015). In Judge
D'Agostino’s decision, she stated that “several courts in           B. Application
the Circuit have held that Younger abstention applies             Because Judge McGinty and Attorney Ingram are entitled
in similar circumstances as this case.” (Dkt. No. 9 at            to absolute immunity, it would be futile to allow the
5) (citing Graham v. N.Y. Ctr. for Interpersonal Dev.,            plaintiffs to amend their complaint. No amendment will
No. 15-CV-459, 456 S.W.3d 545, 2015 WL 1120121, at                cure this deficiency. Defendant Gilday does not act
*2-3 (E.D.N.Y. Mar. 12, 2015) (holding that plaintiff’s           under color of state law, and plaintiffs have made no
claim for injunctive relief was barred by Younger when            sufficient allegations of a conspiracy with Judge McGinty
the plaintiff sought to challenge an ongoing family court         that would be sufficient to establish state action by
custody proceeding) ).                                            defendant Gilday. Thus, the court also recommends that
                                                                  no amendment be allowed. Defendants Bessmer and
In Graham, the court stated that “ ‘there can be no doubt         Augustine also do not act under color of state law, and
that a custody dispute ... raises important state interests.’     defendant Bessmer is simply plaintiff Amato’s adversary
” 2015 WL 1120121, at *3, 456 S.W.3d 545 (quoting                 in the custody dispute. Defendant Augustine does not
Reinhardt v. Com. of Mass. Dep't of Social Servs., 715            appear to be involved in the litigation at all. Thus, no
F.Supp. 1253, 1256 (S.D.N.Y. 1989) ). In addition, the            amendment would change this court’s recommendation
court held that plaintiff was able to raise any potential         with respect to defendants Bessmer and Augustine.
constitutional claims in state court. Id. Therefore, the
court applied Younger to dismiss plaintiff’s claims for           The court notes that, as stated above, in two of
injunctive relief. The same is true in this action to the         the paragraphs of her complaint, plaintiff appears to
extent that any of the issues upon which plaintiffs base          state that New York Domestic Relations Law §§ 236
their action are still pending or are to be tried in the          and 240 are “unconstitutional,” but her reasoning for
                                                                  this allegations is completely unclear. (Compl. ¶ 36).
future. 20 In fact, plaintiff Amato has cited a quote from
                                                                  While plaintiff Amato might in certain circumstances be
a letter, signed by Judge McGinty, telling plaintiff Amato
                                                                  entitled to challenge the constitutionality of laws as they
that, if she is unhappy with the court’s decision, her
                                                                  applied to her without running afoul of the domestic
recourse is an appeal of that decision. 21 (Compl. ¶ 41).         relations exception, Younger, or Rooker Feldman, the
                                                                  other plaintiff’s do not have standing to assert this claim
20     Younger does not apply to monetary damages, thus,          because the laws have not been applied to them, and
       the dismissal of plaintiff’s damage claims would be        plaintiff Amato has not named any defendants that would
       governed by the domestic relations exception and not       be able to afford her the relief that she seeks with respect
       Younger.                                                   to the sections of the law that she appears to challenge.
21                                                                In addition, it is likely that even a proper challenge to the
       The letter is referring to a “decision” from 2016. It is
       unclear what that decision may have been or whether
                                                                  statute would have to be brought first in state court. See
       it was the judge’s actual custody decision.                Kahn, supra. The court also points out that this claim does
                                                                  not appear in plaintiff’s “relief” section. Thus, the court
VII. Opportunity to Amend                                         will recommend dismissing this claim without prejudice to
                                                                  filing an amended complaint with only plaintiff Amato as
   A. Legal Standards                                             the plaintiff, against the proper defendant, at the proper
 *11 Generally, when the court dismisses a pro se                 time, and in the appropriate forum. 22
complaint sua sponte, the court should afford the plaintiff
the opportunity to amend at least once, however, leave to         22     Although plaintiff also mentions the Family Court
re-plead may be denied where any amendment would be
                                                                         Act in paragraph 36 of her complaint, she does not
futile. Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131                  indicate which sections of the Act she believes to be
(2d Cir. 1993). Futility is present when the problem with                unconstitutional.
plaintiff’s causes of action is substantive such that better
pleading will not cure it. Cuoco v. Moritsugu, 222 F.3d 99,       VIII. Motion to Obtain ECF Login and Password
112 (2d Cir. 2000) (citation omitted).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          10
Amato v. McGinty, Slip Copy (2017)
2017 WL 9487185

Because this court is recommending dismissal at this time,       *12 ORDERED, that plaintiff Amato’s motion to obtain
                                                                 ECF privileges (Dkt. No. 10) is DENIED, and it is
the court will deny plaintiff’s motion to obtain ECF
privileges without prejudice.
                                                                 ORDERED, that the Clerk serve a copy of this order on
                                                                 plaintiffs to the extent that addresses are available.
WHEREFORE, based on the findings above, it is

                                                                 Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c),
RECOMMENDED, that plaintiffs' complaint be
                                                                 the parties have fourteen (14) days within which to file
dismissed in its entirety WITH PREJUDICE as against
                                                                 written objections to the foregoing report. Such objections
defendants McGinty, Ingram, Gilday, Bessmer, and
                                                                 shall be filed with the Clerk of the Court. FAILURE TO
Augustine, and it is
                                                                 OBJECT TO THIS REPORT WITHIN FOURTEEN
                                                                 DAYS WILL PRECLUDE APPELLATE REVIEW.
RECOMMENDED, that plaintiff Amato’s complaint be
                                                                 Roldan v. Racette, 984 F.2d 85, 89 (2d Cir. 1993)(citing
dismissed WITHOUT PREJUDICE only with respect to
                                                                 Small v. Secretary of Health and Human Services, 892 F.2d
any claim challenging the constitutionality of New York
                                                                 15 (2d Cir. 1989) ); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
Domestic Relations Law, and only against the proper
                                                                 6(a), 6(e), 72.
defendant for such challenge, at the proper time for such
challenge, and in the proper forum, as discussed above,
and it is                                                        All Citations

                                                                 Slip Copy, 2017 WL 9487185

End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           11
Amato v. McGinty, Not Reported in Fed. Supp. (2017)
2017 WL 4083575

                                                                CB entered on October 24, 2016. See Dkt. No. 17 at 67;
                                                                Dkt. No. 1 at 3. Plaintiffs have also sued Plaintiff CB's
                  2017 WL 4083575
                                                                father, Patrick Beesmer (“Defendant Beesmer”); Plaintiff
    Only the Westlaw citation is currently available.
                                                                CB's assigned counsel for the custody proceedings, Amy
     United States District Court, N.D. New York.
                                                                Ingram, (“Defendant Ingram”); Defendant Beesmer's
  Frances AMATO; John Doe, progeny minor child;                 assigned counsel for the custody proceedings, Attorney
     Adrienne Auchmoody; Toni Jean Kulpinski;                   Andrew Gilday (“Defendant Gilday”); and Defendant
  Vladimir Kulpinski; Michaela Kulpinski; Michelle              Beesmer's “paramour” as Plaintiffs refer to her, Pamela
                                                                Augustine (“Defendant Augustine”), for their roles in the
    Arzola; Jane Doe, minor child; and John Doe,
                                                                custody proceeding. See Dkt. No. 1 at 3-4.
       minor child of Michelle Arzola, Plaintiffs,
                           v.
                                                                Plaintiffs filed a motion for a temporary restraining
    Judge Anthony MCGINTY, individually and as                  order on June 2, 2017, see Dkt. No. 8, which the
 Ulster County Family Court Judge; Attorney Andrew              Court denied that day, see Dkt. No. 9. On June 6,
     Gilday, individually and as a public defender              2017, Magistrate Judge Baxter issued an Order and
     of New York; Amy Ingram, state attorney for                Report-Recommendation recommending that Plaintiffs'
   the child; Patrick V. Beesmer, individually; and             complaint be dismissed in its entirety with prejudice as
     Pamela Augustine, individually, Defendants.                to all named Defendants in this action. See Dkt. No.
                                                                11 at 26. Plaintiffs submitted objections to Magistrate
                1:17-CV-00593 (MAD/ATB)                         Judge Baxter's Order and Report-Recommendation on
                             |                                  June 19, 2017. See Dkt. No. 17. Currently before the
                     Signed 09/15/2017                          Court is Magistrate Judge Baxter's Order and Report-
                                                                Recommendation and Plaintiffs' objections thereto.
Attorneys and Law Firms

FRANCES AMATO, P.O. Box 820, Marlboro, New
York 12542, Plaintiff, pro se.                                                     II. BACKGROUND

                                                                Plaintiff Amato and Defendant Beesmer are the parents
                                                                of Plaintiff CB and were involved in custody proceedings
     MEMORANDUM-DECISION AND ORDER
                                                                over Plaintiff CB. See Dkt. No. 1 at 5. According to
Mae A. D'Agostino, U.S. District Judge                          the complaint, Defendant McGinty presided over the
                                                                custody proceedings after the originally assigned judge
                                                                recused herself. See id. In an order dated October 24, 2016,
                  I. INTRODUCTION
                                                                Defendant McGinty granted Defendant Beesmer primary
 *1 On May 26, 2017, pro se Plaintiff Frances Amato             custody of Plaintiff CB. See Dkt. No. 17 at 64-65, 67.
(“Plaintiff Amato”) commenced this action pursuant
to 42 U.S.C. § 1983 (“Section 1983”). See Dkt. No.              Upset with the outcome of the custody proceedings,
1 at 1, 4. Plaintiff Amato is joined in this action             Plaintiff Amato commenced the instant action against
with her son (“Plaintiff CB”); her mother, Adrienne             Defendants for their roles in the proceedings. 1 See Dkt.
Auchmoody (“Plaintiff Auchmoody”); Plaintiff CB's               No. 1. Plaintiff Amato claims that during the custody
aunt, Toni Jean Kulpinski (“Plaintiff TK”); Plaintiff CB's      proceedings, Defendant McGinty was “[h]ighly abusive”
uncle, Vladimir Kulpinski (“Plaintiff VK”); Plaintiff CB's      to “all” plaintiffs; violated Plaintiffs' “constitutional” and
cousin, Michaela Kulpinski (“Plaintiff MK”); Plaintiff          “ADA rights;” induced “[e]xtreme pain and suffering and
CB's sister, Michelle Arzola (“Plaintiff Arzola”); Plaintiff    trauma to all plaintiffs;” “endanger[ed] the welfare of
CB's niece (“Plaintiff Jane Doe”); and Plaintiff CB's           a child;” and “[i]llegally extended fictious authority in
nephew (“Plaintiff John Doe”). See id. at 1-2. Plaintiffs       CLEAR ABSENCE of subject matter jurisdiction.” Id.
have brought this action against Ulster County Family           at 6-7. Plaintiff Amato claims that Defendant McGinty
Court Judge Anthony McGinty (“Defendant McGinty”)               denied her access to “his court,” denied her “rights to
for his role in a decision dictating the custody of Plaintiff


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         1
Amato v. McGinty, Not Reported in Fed. Supp. (2017)
2017 WL 4083575

proper serving process,” and denied the admission of “any    F. Supp. 2d 289, 295 (N.D.N.Y. 2003) (quoting Haines
evidence into the court for purpose of record.” Id. at 7.    v. Kerner, 404 U.S. 519, 520 (1972)) (other citations
                                                             omitted). The Second Circuit has opined that the court
1      While all Plaintiffs have submitted claims against    is obligated to “make reasonable allowances to protect
       Defendants, the narrative in the complaint and        pro se litigants” from inadvertently forfeiting legal rights
       objections is written in a singular voice referring   merely because they lack a legal education. Id. (quoting
       to Plaintiff Amato as “I,” “me,” and “myself.” See    Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)). However,
       generally Dkt. Nos. 1, 17.                            “[t]he right of self-representation does not exempt a party
 *2 Plaintiff Amato claims that Defendant McGinty “co-       from compliance with the relevant rules of procedural and
conspired” with other Defendants in a “mock trial” to        substantive law.” Massie v. Ikon Office Solutions, Inc.,
punish Plaintiff Amato for her role as an “outspoken         381 F. Supp. 2d 91, 94 (N.D.N.Y. 2005) (quoting Clarke
community advocate” for human rights and family court        v. Bank of New York, 687 F. Supp. 863, 871 (S.D.N.Y.
reform. See id. at 7, 9, 15. Plaintiff Amato alleges that    1988)).
Plaintiff CB's custody proceedings were “plagued by
retributions” for Plaintiff Amato's public criticism of      In reviewing a report and recommendation, a district
Defendant McGinty prior to the custody proceedings. Id.      court “may accept, reject, or modify, in whole or in part,
at 7.                                                        the findings or recommendations made by the magistrate
                                                             judge.” 28 U.S.C. § 636(b)(1)(C). When a party makes
Plaintiff Amato alleges that Defendant McGinty, with         specific objections to a magistrate judge's report, the
cooperation from Defendants Ingram and Gilday,               district court engages in de novo review of the issues raised
committed a number of violations resulting in the            in the objections. See id.; Farid v. Bouey, 554 F. Supp. 2d
“kidnaping and endangerment of a minor.” Id. at 8.           301, 307 (N.D.N.Y. 2008). When a party fails to make
Plaintiff Amato claims that Defendants McGinty, Ingram       specific objections, the court reviews the magistrate judge's
and Gilday committed “Malicious Trespass,” “Abuse of         report for clear error. See Farid, 554 F. Supp. 2d at 307;
Process,” “Retaliation,” “False [and] unlawful arrest,”      see also Gamble v. Barnhart, No. 02-CV-1126, 2004 WL
and “Child Endangerment.” See id. at 8-9. Plaintiff Amato    2725126, *1 (S.D.N.Y. Nov. 29, 2004).
alleges that Defendant McGinty “[p]re decided [a] trial
with no evidence allowed.” Id. at 8.                         Although a pro se litigant's objections should be accorded
                                                             leniency, “even a pro se party's objections to a Report
Plaintiffs allege “Causes of Action” for “First              and Recommendation must be specific and clearly aimed
Amendment,” “Parental Impairment,” and “Due                  at particular findings in the magistrate's proposal, such
Process.” Id. at 14-26. Plaintiffs also allege additional    that no party be allowed a second bite at the apple
state law claims for “intentional and negligent emotional    by simply relitigating a prior argument.” DiPilato v. 7-
distress.” Id. at 24. Plaintiffs request the “immediate      Eleven, Inc., 662 F. Supp. 2d 333, 340 (S.D.N.Y. 2009)
return of the child,” compensatory damages of                (quotation omitted); see also IndyMac Bank, F.S.B. v.
$10,000,000 on each cause of action, punitive damages,       Nat'l Settlement Agency, Inc., No. 07 Civ. 6865, 2008
costs and attorneys' fees, and a “[j]udgment declaring       WL 4810043, *1 (S.D.N.Y. Nov. 3, 2008) (“To the
the orders, edicts and processes in th[e] [c]omplaint        extent ... that the party makes only conclusory or general
unconstitutional[,] together with an order permanently       arguments, or simply reiterates the original arguments, the
enjoining the enforcement of [the family court] orders.”     Court will review the Report strictly for clear error.”).
Id. at 26.
                                                              *3 As mentioned, Plaintiffs have submitted objections
                                                             to the Order and Report-Recommendation issued by
                                                             Magistrate Judge Baxter. See Dkt. No. 17. The objections
                   III. DISCUSSION                           submitted by Plaintiffs are 117 pages long. See id.
                                                             Despite the correct caption at the top of the document,
A. Standard of Review
                                                             the first 25 pages of the document appear to be an
“[I]n a pro se case, the court must view the submissions
                                                             appellate brief to the State of New York Supreme Court,
by a more lenient standard than that accorded to ‘formal
pleadings drafted by lawyers.’ ” Govan v. Campbell, 289      Appellate Division, Third Department. 2 See id. at 1-25.



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Amato v. McGinty, Not Reported in Fed. Supp. (2017)
2017 WL 4083575

The remaining 92 pages include a brief analysis of                discrimination against mothers and children.” Dkt. No.
custody factors, Defendant McGinty's custody decision,            1 at 5-9. Accepting Plaintiff's claims as true, all claims
court transcripts, testimonial statements, and documents          occurred while Defendant McGinty was working within
outlining the history of the custody proceedings. See id. at      his judicial capacity to determine the proper custody
25-117. There is no mention of Magistrate Judge Baxter            for Plaintiff CB. Accordingly, Defendant McGinty is
or the Order and Report-Recommendation in any of                  entitled to judicial immunity. See Mireles, 502 U.S. at
these documents. Accordingly, Plaintiffs have failed to file      12-13. Magistrate Judge Baxter correctly reasoned that
specific objections. However, regardless of whether the           any action Defendant McGinty committed with malice
Court reviews the Order and Report-Recommendation de              or in retaliation of Plaintiff Amato's criticisms was still
novo or for clear error, Plaintiffs' complaint is still subject   performed within the judicial functions of a family court
to dismissal.                                                     judge presiding over a custody dispute. Magistrate Judge
                                                                  Baxter also correctly concluded that Plaintiff's arguments
2      The objections make several comments claiming that         with respect to N.Y. Jud. Law § 21 are unavailing, as
       “this court” “held” or “ruled” and cited case law from     Defendant McGinty did not violate that provsion, and,
       the Third Department. See, e.g., Dkt. No. 17 at 23.        even if he did, he would still be entitled to judicial
                                                                  immunity. See generally Gross, 585 F.3d at 84.
B. Judicial Immunity
Judges are afforded absolute immunity from suit for               Furthermore, law guardians are entitled to quasi-judicial
actions related to the exercise of their judicial functions.      immunity for actions pertaining to their representation
Pierson v. Ray, 386 U.S. 547, 553-54 (1967). Judges               of a child in family court. See Yapi v. Kondratyeva, 340
maintain judicial immunity “even when [the] judge is              Fed. Appx. 683, 685 (2d Cir. 2009) (citations omitted);
accused of acting maliciously and corruptly.” Id. at              Lewittes v. Lobis, No. 04 Civ. 0155, 2004 WL 1854082,
554. Judicial immunity is only defeated by “nonjudicial           *11 (S.D.N.Y. Aug. 19, 2004). Therefore, Magistrate
actions, i.e., actions not taken in the judge's judicial          Judge Baxter correctly concluded that Defendant Ingram
capacity;” or “actions, though judicial in nature, taken          is entitled to quasi-judicial immunity by virtue of her
in the complete absence of all jurisdiction.” Mireles v.          appointment as Plaintiff CB's law guardian. See Dkt. No.
Waco, 502 U.S. 9, 11 (1991) (citations omitted). A judicial       11 at 12-13.
action is “a function normally performed by a judge, and
to the expectations of the parties.” Stump v. Sparkman,
                                                                  C. State Action
435 U.S. 349, 362 (1978). A judge's actions are in “absence
                                                                   *4 To state a claim under Section 1983, “a plaintiff
of all jurisdiction” when the court has no “statutory or
                                                                  must allege (1) ‘that some person has deprived him of a
constitutional power to adjudicate the case.” Gross v. Rell,
                                                                  federal right,’ and (2) ‘that the person who has deprived
585 F.3d 72, 84 (2d Cir. 2009) (citing United States v.
                                                                  him of that right acted under color of state ... law.’ ”
Cotton, 535 U.S. 625, 630 (2002)). Judicial actions made in
                                                                  Velez v. Levy, 401 F.3d 75, 84 (2d Cir. 2005) (quoting
error or “in excess of his authority” do not defeat judicial
                                                                  Gomez v. Toledo, 446 U.S. 635, 640 (1980)). Moreover,
immunity. Mireles, 502 U.S. at 12-13 (quoting Stump, 435
                                                                  “[b]ecause the United States Constitution regulates only
U.S. at 356). Furthermore, a district court cannot grant
                                                                  the Government, not private parties, a litigant claiming
injunctive relief “against a judicial officer for an act or
                                                                  that his constitutional rights have been violated must first
omission taken in such officer's judicial capacity ... unless
                                                                  establish that the challenged conduct constitutes ‘state
a declaratory decree was violated or declaratory relief was
                                                                  action.’ ” Flagg v. Yonkers Sav. & Loan Ass'n, 396 F.3d
unavailable.” Montero v. Travis, 171 F.3d 757, 761 (2d Cir.
                                                                  178, 187 (2d Cir. 2005) (quoting United States v. Int'l Bhd.
1999) (quotation omitted).
                                                                  of Teamsters, 941 F.2d 1292, 1295 (2d Cir. 1991)).
Plaintiffs have brought a number of allegations against
                                                                  The conduct of a private actor may be considered state
Defendant McGinty, including that he violated their
                                                                  action when the private actor “is a willful participant in
constitutional rights, co-conspired with the remaining
                                                                  joint activity with the State or its agents.” Ciambriello v.
Defendants, endangered the welfare of Plaintiff CB, and
                                                                  Cty. of Nassau, 292 F.3d 307, 324 (2d Cir. 2002) (quoting
retaliated against Plaintiff Amato for being outspoken
                                                                  Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970)).
about Defendant McGinty's purported “abuses and
                                                                  However, “private attorneys—even if the attorney was


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
Amato v. McGinty, Not Reported in Fed. Supp. (2017)
2017 WL 4083575

court appointed—are not state actors for the purposes of        Similarly, “a non-attorney parent must be represented by
§ 1983 claims.” Licari v. Voog, 374 Fed. Appx. 230, 231         counsel in bringing an action on behalf of his or her child.”
(2d Cir. 2010) (citing Rodriguez v. Weprin, 116 F.3d 62,        Cheung v. Youth Orchestra Found. of Buffalo, Inc., 906
65-66 (2d Cir. 1997)). The mere conduct of a private party      F.2d 59, 61 (2d Cir. 1990). Three minor plaintiffs, Plaintiff
is excluded from the reach of Section 1983 “no matter           CB, Plaintiff John Doe, and Plaintiff Jane Doe, have been
how discriminatory or wrongful” that conduct may be.            listed as pro se litigants in this action. See Dkt. No. 1
American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50       at 1-2; Dkt. No. 11 at 16. While the adult Plaintiffs may
(1999) (citation omitted).                                      bring this lawsuit pro se, they may not act as counsel for
                                                                the minor children without being a licensed attorney. See
Plaintiffs filed suit against Defendant Gilday for his          Cheung, 906 F.2d at 61. Therefore, this Court agrees with
role as Defendant Beesmer's assigned counsel and                Magistrate Judge Baxter's determination that the adult
against Defendant Ingram for her role as Plaintiff CB's         Plaintiffs in this matter may not bring suit on behalf of the
assigned attorney. Defendants Gilday and Ingram, even           minor Plaintiffs.
if they were court appointed, cannot be considered state
actors. See Licari, 374 Fed. Appx. at 231. Furthermore,
Defendants Beesmer and Augustine are obvious private            E. Standing
parties who are not state actors under Section 1983.             *5 A plaintiff who wishes to invoke federal jurisdiction
Defendants Beesmer and Augustine had no connection              bears the burden of establishing that he or she has
to the state beyond their participation in the custody          adequate standing to bring the action. Lujan v. Defs.
proceedings.                                                    of Wildlife, 504 U.S. 555, 561 (1992) (citing FW/PBS,
                                                                Inc. v. City of Dallas, 493 U.S. 215, 231 (1990)) (other
While Plaintiffs have claimed that Defendants Beesmer           citation omitted). To establish standing, “a plaintiff is
and Augustine “conspired” with the other Defendants             constitutionally required to have suffered (1) a concrete,
to achieve the custody outcome, as Magistrate Judge             particularized, and actual or imminent injury-in-fact (2)
Baxter found, there have been no facts to support these         that is traceable to defendant's conduct and (3) likely
                                                                to be redressed by a favorable decision.” Woods v.
conclusory statements. 3 Conspiracy allegations that are
                                                                Empire Health Choice, Inc., 574 F.3d 92, 96 (2d Cir.
wholly conclusory are insufficient to state a claim under
                                                                2009) (citations omitted). Moreover, there is a “prudential
Section 1983. See Tapp v. Champagne, 164 Fed. Appx.
                                                                standing rule” which generally bars litigants “from
106, 108 (2d Cir. 2006) (citing Ciambriello, 292 F.3d at
                                                                asserting the rights or legal interests of others in order
325); see also Brito v. Arthur, 403 Fed. Appx. 620, 621
                                                                to obtain relief from injury to themselves.” Rajamin v.
(2d Cir. 2010) (“Complaints containing only ‘conclusory,
                                                                Deutsche Bank Nat'l Trust Co., 757 F.3d 79, 86 (2d Cir.
vague, or general allegations of a conspiracy to deprive a
                                                                2014) (quotation omitted).
person of constitutional rights’ will be dismissed.”) (citing
Ostrer v. Aronwald, 567 F.2d 551, 553 (2d Cir. 1977)).
                                                                Here, despite multiple adult Plaintiffs filing suit against
Accordingly, this Court agrees with Magistrate Judge
                                                                Defendants, Plaintiff Amato is the only Plaintiff that was
Baxter that Defendants Gilday, Ingram, Beesmer, and
                                                                a party to the custody proceedings regarding Plaintiff
Augustine were not state actors, and the complaint is
                                                                CB. Plaintiffs Auchmoody, TK, VK, MK, and Arzola
dismissed as to each of these Defendants.
                                                                only appear to be connected to the custody proceedings
                                                                by their relationship with Plaintiffs Amato and CB. See
3      Similarly, Plaintiffs' purported state law claims are    generally Dkt. No. 1. Pursuant to the prudential standing
       entirely conclusory and do not come close to alleging    rule, Plaintiffs Auchmoody, TK, VK, MK, and Arzola
       facts to support a valid cause of action. See Dkt. No.
                                                                cannot assert the rights of Plaintiff Amato or Plaintiff
       1 at 24-26.
                                                                CB. See Rajamin, 757 F.3d at 86. Therefore, all Plaintiffs
                                                                other than Plaintiffs Amato and CB lack standing, and the
D. Minor Child Plaintiffs
                                                                complaint with respect to these Plaintiffs is dismissed.
An individual “who has not been admitted to the practice
of law may not represent anybody other than himself.”
Guest v. Hansen, 603 F.3d 15, 20 (2d Cir. 2010) (citing         F. Domestic Relations Exception
Lattanzio v. COMTA, 481 F.3d 137, 139 (2d Cir. 2007)).



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        4
Amato v. McGinty, Not Reported in Fed. Supp. (2017)
2017 WL 4083575

Magistrate Judge Baxter also noted that the Court lacks          because within the federal system, only the Supreme Court
subject matter jurisdiction over several of Plaintiffs' claims   may review a state court judgment.” Id.
pursuant to various legal doctrines. Due to the nature of
Plaintiffs' complaint, it is difficult to precisely determine     *6 In Exxon Mobile Corp. v. Saudi Basic Industries Corp.,
exactly which doctrines apply, but the Court will discuss        544 U.S. 280 (2005), the Supreme Court held that the
several doctrines which preclude the Court from exercising       Rooker-Feldman doctrine “is confined to cases of the kind
subject matter jurisdiction over several of Plaintiffs'          from which the doctrine acquired its name: cases brought
claims.                                                          by state-court losers complaining of injuries caused by
                                                                 state-court judgments rendered before the district court
The domestic relations exception to federal jurisdiction         proceeding commenced and inviting district court review
divests federal courts of jurisdiction in matters involving      and rejection of those judgments.” Exxon Mobile, 544
divorce, alimony, and child custody. Marshall v. Marshall,       U.S. at 284. In light of Exxon Mobile, the Second Circuit
547 U.S. 293, 307-08 (2006) (citing Ankenbrandt v.               has held that “there are four ‘requirements’ that must be
Richards, 504 U.S. 689, 703-04 (1992)); see also Hernstadt       met before the Rooker-Feldman doctrine applies.” Green
v. Hernstadt, 373 F.2d 316, 317 (2d Cir. 1967) (“[I]t            v. Mattingly, 585 F.3d 97, 101 (2d Cir. 2009) (citation
has been uniformly held that federal courts do not               omitted). The requirements are as follows:
adjudicate cases involving the custody of minors”). In
Bukowski v. Spinner, No. 17-CV-0845, 2017 WL 1592578,                First, the federal-court plaintiff must have lost in
*1 (E.D.N.Y. Apr. 28, 2017), the Eastern District of New             state court. Second, the plaintiff must “complain[ ] of
York dismissed a case with similar allegations as those              injuries caused by [a] state-court judgment[.]” Third,
                                                                     the plaintiff must “invite district court review and
brought in this case. 4
                                                                     rejection of [that] judgment[ ].” Fourth, the state-court
                                                                     judgment must have been “rendered before the district
4      The court determined that despite the plaintiff               court proceedings commenced”—i.e., Rooker-Feldman
       “raising constitutional issues, the allegations stem          has no application to federal-court suits proceeding in
       from a state domestic relations matter and are thus
                                                                     parallel with ongoing state-court litigation.
       outside this Court's jurisdiction.” Bukowski, 2017 WL
       1592578, at *3.                                           Id. (quoting Hoblock v. Albany County Bd. of Elections,
Plaintiffs allege that the “orders and processes” of the         422 F.3d 77, 85 (2d Cir. 2005)).
family court are unconstitutional; however, the crux of
their argument arises out of the alleged improper custody        Plaintiffs request that this Court overturn and enjoin the
determination by Defendant McGinty. See Dkt. No. 1 at            unfavorable decisions of the family court. See Dkt. No. 1
14-15, 21, 24, 26. Plaintiffs' alleged injuries stem directly    at 26. Plaintiffs claim that their injuries resulted from the
from the disputed family court custody decision. See id.         custody determination made by Defendant McGinty prior
at 5-9, 14-16, 21, 24. Additionally, Plaintiffs request that     to the commencement of this action. 5 See id. As such, to
this Court overturn the custody decision and permanently         the extent that Plaintiffs seek to challenge the family court
enjoin the enforcement of family court decisions. See id. at     decision, this Court does not have jurisdiction to grant
26. Accordingly, to the extent that Plaintiffs request that      such relief under Rooker-Feldman.
this Court overturn the custody determination, this Court
lacks jurisdiction to adjudicate such a case.                    5       Plaintiffs filed this action on May 26, 2017
                                                                         and Defendant McGinty rendered his custody
                                                                         determination on October 24, 2016. See Dkt. No. 17
G. Rooker-Feldman Doctrine
                                                                         at 4-5, 67.
“The Rooker-Feldman doctrine provides that the lower
federal courts lack subject matter jurisdiction over a case
if the exercise of jurisdiction over that case would result      H. Younger Abstention 6
in the reversal or modification of a state court judgment.”      6     See Younger v. Harris, 401 U.S. 37 (1971).
Hachamovitch v. DeBuono, 159 F.3d 687, 693 (2d Cir.              Younger abstention “requires federal courts to abstain
1998) (citation omitted). “Such jurisdiction is lacking          from exercising jurisdiction over claims that implicate
                                                                 ongoing state proceedings.” Torres v. Gaines, 130 F.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            5
Amato v. McGinty, Not Reported in Fed. Supp. (2017)
2017 WL 4083575

Supp. 3d 630, 635 (D. Conn. 2015) (citing Younger                 against them are entirely conclusory. Therefore, better
v. Harris, 401 U.S. 37, 43-44 (1971)). This doctrine              pleading would not cure the substantive defects in the
“applies if the federal action involves ongoing: (1) ‘state       complaint. Accordingly, to the extent that Plaintiffs allege
criminal prosecutions’; (2) ‘civil proceedings that are           constitutional and state law violations that this Court
akin to criminal prosecutions’; or (3) civil proceedings          has subject matter jurisdiction over, those claims are
that ‘implicate a State's interest in enforcing the orders        dismissed without leave to amend with respect to all
and judgments of its courts.’ ” Id. at 636 (quoting               named Defendants in this action.
Sprint Commc'ns, Inc. v. Jacobs, 134 S. Ct. 584, 588
(2013)). “If the federal action falls into one of these three     However, Magistrate Judge Baxter recommended that, to
categories, a [c]ourt may then consider the additional            the extent Plaintiff Amato challenges the constitutionality
factors described in Middlesex Cnty. Ethics Comm. v.              of the New York Domestic Relations Law §§ 236 and 240,
Garden State Bar Ass'n, 457 U.S. 423, 102 S.Ct. 2515,             she may be able to do so in certain circumstances. See
73 L.Ed.2d 116 (1982).” 7 Id. Since the Supreme Court's           Dkt. No. 11 at 25-26. The Court agrees, and Plaintiff's
decision in Sprint, several courts in this Circuit have held      complaint is dismissed without prejudice with respect to
that Younger abstention applies in similar circumstances          a claim challenging the constitutionality of the New York
as this case. See id.; see also Graham v. N.Y. Ctr. for           Domestic Relations Law, with only Plaintiff Amato as the
Interpersonal Dev., No. 15-CV-00459, 2015 WL 1120120,             named plaintiff, and the complaint must be filed against
*2-3 (E.D.N.Y. Mar. 12, 2015) (holding that the plaintiff's       the proper defendant, at the proper time, and in the
claims for injunctive relief were barred by Younger where         appropriate forum, as set forth more fully in the Order and
the plaintiff sought to challenge ongoing family court            Report-Recommendation. See id. at 25-26.
proceedings regarding the loss of custody of her son).

7      The factors examine “whether the state interest                               IV. CONCLUSION
       is vital and whether the state proceeding affords
       an adequate opportunity to raise the constitutional        After carefully reviewing the record in this matter,
       claims.” Torres, 130 F. Supp. 3d at 636                    Plaintiffs' submissions and the applicable law, and for the
                                                                  above-stated reasons, the Court hereby
Accordingly, as Magistrate Judge Baxter concluded, to
the extent that any issues in this litigation are still pending
                                                                  ORDERS that Magistrate Judge Baxter's Order and
in family court, this Court is barred from exercising such
                                                                  Report-Recommendation (Dkt. No. 11) is ADOPTED
jurisdiction pursuant to Younger.
                                                                  consistent with this Memorandum-Decision and Order;
                                                                  and the Court further
I. Opportunity to Amend
 *7 When a pro se complaint fails to state a cause of             ORDERS that Plaintiffs' complaint (Dkt. No. 1) is
action, the court generally “should not dismiss without           DISMISSED as against Defendants McGinty, Ingram,
granting leave to amend at least once when a liberal              Gilday, Beesmer, and Augustine; and the Court further
reading of the complaint gives any indication that a valid
claim might be stated.” Cuoco v. Moritsugu, 222 F.3d              ORDERS that Plaintiff Amato's complaint (Dkt. No.
99, 112 (2d Cir. 2000) (internal quotation and citations          1) is DISMISSED without prejudice with respect to any
omitted). Of course, an opportunity to amend is not               claim challenging the constitutionality of the New York
required where “[t]he problem with [the plaintiff's] causes       Domestic Relations Law, and only against the proper
of action is substantive” such that “better pleading will not     defendant for such challenge, at the proper time for such
cure it.” Id. (citation omitted).                                 challenge, and in the proper forum, as discussed above;
                                                                  and the Court further
Defendants McGinty and Ingram are entitled to
immunity, and, thus, better pleading would not be able            ORDERS that the Clerk of the Court shall enter judgment
to cure the defects in Plaintiffs' allegations against them.      in Defendants' favor and close this case; and the court
Defendants Gilday, Ingram, Beesmer, and Augustine                 further
were not state actors, and the conspiracy allegations



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
Amato v. McGinty, Not Reported in Fed. Supp. (2017)
2017 WL 4083575

ORDERS that the Clerk of the Court shall serve a copy of          All Citations
this Order on Plaintiff in accordance with the Local Rules.
                                                                  Not Reported in Fed. Supp., 2017 WL 4083575

IT IS SO ORDERED.

End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Fernandez v. Turetsky, Not Reported in F.Supp.3d (2014)
2014 WL 5823116

                                                           intercepted in order to collect child support arrears
                                                           even though “Plaintiff was in compliance paying child
                 2014 WL 5823116
                                                           support arrears.” [Dkt. 4, Amd. Compl. ¶ 26.] This
   Only the Westlaw citation is currently available.
                                                           action was reassigned to this Court on March 18,
            United States District Court,
                                                           2014, after Judge Mauskopf entered a recusal order on
                  E.D. New York.
                                                           March 17, 2014. Currently before the Court is state
            Edwin FERNANDEZ, Plaintiff,                    defendants' (“Defendants”) motion to dismiss for, inter
                       v.                                  alia, lack of subject matter jurisdiction. 1
         Vicky TURETSKY, et al., Defendants.
                                                           1      Defendants also seeks to dismiss pursuant to Rule
             No. 12–cv–4092 (SLT)(MDG).                           12(b)(6) of the Federal Rules of Civil Procedure on
                           |                                      the grounds that Plaintiff's claims are time-barred.
                  Signed Nov. 5, 2014.                            This Court need not reach the issue because it lacks
                           |                                      subject matter jurisdiction over the case.
                   Filed Nov. 7, 2014.

Attorneys and Law Firms                                                          Legal Standard

Edwin Fernandez, Staten Island, NY, pro se.                Defendants move to dismiss on the grounds that this
                                                           Court lacks subject matter jurisdiction. Remy v. New
Kathleen Anne Mahoney, United States Attorneys Office,
                                                           York State Dep't of Taxation & Fin., 507 F. App'x 16, 18
Elizabeth A. Forman, Attorney General of the State of
                                                           (2d Cir.2013) (“A challenge under the Rooker–Feldman
New York, Gloria Mihee Yi, NYC Law Department,
                                                           doctrine is for lack of subject matter jurisdiction.”)
Omar Hani Tuffaha, New York City Law Department
                                                           (quoting Moccio v. N.Y. State Office of Court Admin., 95
Office of the Corporation Counsel, New York, NY, for
                                                           F.3d 195, 198 (2d Cir.1996)). “A case may properly be
Defendants.
                                                           dismissed for lack of subject matter jurisdiction pursuant
                                                           to Rule 12(b)(1) ‘when the district court lacks the statutory
                                                           or constitutional power to adjudicate it.’ ” Sobel v.
            MEMORANDUM & ORDER                             Prudenti, 12 CV 3258 DRH WDW, 2014 WL 2750364,
                                                           at *10 (E.D.N.Y. June 18, 2014) (quoting Makarova v.
TOWNES, District Judge.
                                                           United States, 201 F.3d 110, 113 (2d Cir.2000)). Unlike on
 *1 Plaintiff Edwin Fernandez, proceeding pro se,          a motion to dismiss for failure to state a claim under Rule
alleges that his constitutional right to due process was   12(b)(6), a “plaintiff asserting subject matter jurisdiction
violated by (1) federal defendants: Vicki Turetsky and     has the burden of proving by a preponderance of the
Joyce A. Thomas, respectively, the Commissioner and        evidence that it exists.” ‘ Mac Pherson v. State St. Bank &
Regional Administrator of the U.S. Department of           Trust Co., 452 F.Supp.2d 133, 136 (E.D.N.Y.2006) aff'd,
Health and Human Services, Office of Child Support         273 F. App'x 61 (2008) (quoting Makarova, 201 F.3d at
Enforcement; (2) state defendants: Thomas H. Mattox        113). In resolving a motion to dismiss under Rule 12(b)(1),
and C. Duncan Kerr, respectively, the Commissioner         the Court is not limited to the face of the complaint, but
and Deputy Tax Commissioner of the New York State          may also consider evidence such as affidavits submitted by
Department of Taxation and Finance, Office of Child        the parties. Robinson v. Government of Malaysia, 269 F.3d
Support Enforcement; and three Tax Compliance Agents       133, 141 (2d Cir.2001).
employed by the New York State Department of Taxation
and Finance, Child Support Enforcement Section–Patty
Whitford, Georgia Brown, and Margaret Ramsay; and                                Factual History
(3) a municipal defendant: Robert Doar, a former
Commissioner of the New York City Human Resources          According to the factual recitation in the May 13, 2008
Administration. Plaintiff alleges that his vehicles and    Decision and Order of the Honorable Francois A. Rivera,
funds were seized, wages garnished, and tax refunds        Justice of the Supreme Court of the State of New York,



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Fernandez v. Turetsky, Not Reported in F.Supp.3d (2014)
2014 WL 5823116

Kings County dismissing Plaintiff's CPLR Article 78                    F.3d 471, 474 (2d Cir.2006) (internal quotation marks
petition, Plaintiff's obligation to pay child support to               omitted).
his ex-wife, custodial parent of their child, arises out of
a June 7, 1990 divorce decree. After Plaintiff did not
                                                                                          Discussion
comply with his child support obligations, in June 1999,
his ex-wife requested that the New York City Support               A. Domestic Relations Exception to Jurisdiction
Collection Unit assist her in enforcing Plaintiff's support     Defendants contend that this Court lacks subject matter
obligations. Justice Rivera's May 13, 2008 Order finds          jurisdiction over the action under the domestic relations
that although the child support order was terminated            exception to federal court jurisdiction. See Ankenbrandt
nunc pro tunc to January 9, 2007, the day that the              v. Richards, 504 U.S. 689, 703, 112 S.Ct. 2206, 119
subject child turned 21 Plaintiff still owed outstanding        L.Ed.2d 468 (1992). The so-called “domestic relations
support arrears. Subsequently, a Supreme Court of the           exception” dates back to 1858, when the Supreme Court
State of New York, Kings County Family Court Support            announced that federal courts have no jurisdiction over
Magistrate, at an October 23, 2007 hearing, set Plaintiff's     suits for divorce or the allowance of alimony. Barber v.
child support arrears at $33,468.80. Justice Rivera's Order     Barber, 62 U.S. 582, 584, 21 How. 582, 16 L.Ed. 226
rejects Plaintiff's contention “that he has paid the required   (1858); Ankenbrandt, 504 U.S. at 703 (explaining that
child support and now that the child is emancipated,            exception “divests the federal courts of power to issue
he no longer owes any money,” because “[i]n actuality,          divorce, alimony, and child custody decrees.”) Although
though Mr. Fernandez's [sic ] paid child support through        courts frequently use broad language when characterizing
an income execution of his wages, and the child in question     the exception, the Supreme Court has clarified that, in
is now emancipated, he is still in arrears for prior child      actuality, the exception is narrow, and “encompasses only
support payments that he never paid.” (emphasis added).         cases involving the issuance of a divorce, alimony, or child
Accordingly, Justice Rivera dismissed Plaintiff's CPLR          custody decree.” Ankenbrandt, 504 U.S. at 704 (emphasis
Article 78 petition.                                            added). Thus, where a lawsuit “in no way seeks such a
                                                                decree,” the exception's invocation is inappropriate. Id.;
 *2 Plaintiff filed the instant lawsuit pursuant to 42          Williams v. Lambert, 46 F.3d 1275, 1283 (2d Cir.1995)
U.S.C. § 1983 against employees of federal, state, and          (“[T]he exception is very narrow.”); but see McKnight v.
municipal child support enforcement agencies alleging           Middleton, 699 F.Supp.2d 507, 516–17 (E.D.N.Y.2010)
that, because his ongoing support obligations were              affd, 434 F. App'x 32 (2d Cir.2011) (observing that
terminated nunc pro tunc to January 9, 2007 when his            in Schottel v. Kutyba, 06–1577–CV, 2009 WL 230106
child turned 21, he had no further support obligations          (2d Cir. Feb.2, 2009), the Second Circuit expanded the
and all subsequent child support collection efforts were        exception to claims that, in fact, challenge domestic
unconstitutional. 2 In his papers, Plaintiff challenges         relations decrees, even where they are recast as actions
the October 23, 2007 decision of a Family Court                 seeking monetary relief).
Support Magistrate setting Plaintiff's child support
arrears at $33,468.80. Although he does not mention his         The domestic relations exception is rooted in an
unsuccessful CPLR Article 78 petition in his pleadings,         understanding that “[t]he whole subject of the domestic
he, in effect, asks this Court to reconsider Justice Rivera's   relations of husband and wife, parent and child, belongs
May 13, 2008 Order finding that Plaintiff owed money            to the laws of the states, and not to the laws of the United
under a valid child support arrears decree. Defendants          States.” In re Burrus, 136 U.S. 586, 593–94, 10 S.Ct.
have moved to dismiss Plaintiff's action for, inter alia,       850, 34 L.Ed. 500 (1890). “[T]he exception is grounded,
lack of subject matter jurisdiction based on the domestic       not in the Constitution, but as a matter of ‘statutory
relations exception to federal jurisdiction and the Rooker–     construction’ of the federal diversity statute.” Tilley v.
Feldman doctrine.                                               Anixter Inc., 283 F.Supp.2d 729, 733–34 (D.Conn.2003)
                                                                (citing Ankenbrandt, 504 U.S. at 703). Despite its origins in
2      Pro se complaints “must be construed liberally and       the federal diversity statute, courts in this district routinely
       interpreted to raise the strongest arguments that they   apply the exception to cases brought under the federal
       suggest.” Triestman v. Fed. Bureau of Prisons, 470       courts' federal question jurisdiction. See Mitchell–Angel v.
                                                                Cronin, 101 F.3d 108 (2d Cir.1996) (“District courts in this


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             2
Fernandez v. Turetsky, Not Reported in F.Supp.3d (2014)
2014 WL 5823116

Circuit have held that the exception includes civil rights      barred by the domestic relations exception because the
actions directed at challenging the results of domestic         Court lacks subject matter jurisdiction over this action
relations proceedings.”) (citing McArthur v. Bell, 788          under, inter alia, 4 the Rooker–Feldman doctrine.
F.Supp. 706, 708 (E.D.N.Y.1992)); see also Sobel, 2014
WL 2750364, at *11 (finding exception strips federal court      3      But see King v. Comm'r & New York City Police Dep't,
of jurisdiction where “Plaintiff's complaint is, in effect,
                                                                       60 F. App'x 873, 874–75 (2d Cir.2003) (summary
a civil rights action directed at challenging the results of
                                                                       order) (“The instant appeal is brought pursuant to the
domestic relations proceedings, and, in particular, a state            court's federal question jurisdiction, not its diversity
court's decisions regarding child support.”); Sullivan v.              jurisdiction. Nevertheless, the City argues that the
Xu, No. 10–CV–3626 (ENV), 2010 WL 3238979, at *2                       domestic relations exception is not limited to diversity
(E.D.N.Y. Aug.13, 2010) (“Although plaintiff invokes his               cases. Although this seems contrary to precedent,
constitutional rights, the substance of his claims concern             the city does cite language to support its argument.
state law domestic relations matters.”). That said, the                We need not examine this question, however,
Second Circuit recently noted in a summary order that                  because even under the broadest interpretation of the
the Circuit “expressly decline[s] to address whether the               exception, it applies only to cases that seek issuance
domestic relations exception to federal subject matter                 or modification of divorce, alimony, or child custody
                                                                       decrees. Appellant is not seeking a domestic relations
jurisdiction applies to federal question actions.” See
                                                                       award, and he is not asking that his parental rights
Ashmore v. Prus, 12–2760–CV, 2013 WL 362998, at *2 (2d
                                                                       be reinstated. Instead, his complaint seeks monetary
Cir. Jan.31, 2013) (summary order); see also Ahlawat v.
                                                                       damages. The domestic relations exception to federal
State of Connecticut Superior Court, 3:12–CV–1042 JBA,                 jurisdiction is therefore irrelevant to this action.”)
2013 WL 3338572, at *1 n. 2 (D.Conn. July 2, 2013)                     (citation and parenthetical explanation omitted).
(noting that “the Second Circuit has not resolved whether
                                                                4      Even if this Court has jurisdiction, “[a] federal court
[the domestic relations] exception would provide a further
bar to Plaintiff's federal question lawsuit.”).                        presented with matrimonial issues or issues ‘on the
                                                                       verge’ of being matrimonial in nature should abstain
                                                                       from exercising jurisdiction so long as there is no
 *3 Here, if Plaintiff's claim is read to challenge the
                                                                       obstacle to their full and fair determination in state
enforcement of a child support decree on the grounds
                                                                       courts.” Am. Airlines, Inc. v. Block, 905 F.2d 12, 14
it is erroneous, his lawsuit, even though framed as a
                                                                       (2d Cir.1990).
civil rights action, would be barred by the domestic
relations exception. However, reading pro se Plaintiff's
                                                                   B. Rooker–Feldman Doctrine
complaint to “raise the strongest arguments that they
                                                                The so-called Rooker–Feldman doctrine divests federal
suggest,” Triestman, 470 F.3d at 474, Plaintiff's complaint
                                                                courts of jurisdiction to consider suits which seek to
can be read more narrowly-to seek monetary damages
                                                                overturn state court judgments. Exxon Mobil Corp.
for violations of his due process rights that occurred
                                                                v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125
during the enforcement of a valid child support decree.
                                                                S.Ct. 1517, 161 L.Ed.2d 454 (2005). Additionally, the
Ankenbrandt, 504 U.S. at 704 (noting that the exception
                                                                doctrine “bars federal courts from considering claims
has no application where the lawsuit “in no way seeks [a
                                                                that are ‘inextricably intertwined’ with a prior state
domestic relation] decree”). Even so, some courts in this
                                                                court determination.” Johnson v. Smithsonian Inst., 189
district have held that lawsuits seeking monetary relief
                                                                F.3d 180, 185 (2d Cir.1999) (citations and internal
for purportedly unlawful conduct undertaken to enforce
                                                                quotation marks omitted). In Exxon Mobil, the Supreme
valid support decrees are also barred by the domestic
                                                                Court reined in the use of the doctrine, explaining
relations exception. See Joseph v. Stewart, 13–CV–1678
                                                                that the doctrine “is confined to cases ... brought by
NGG LB, 2013 WL 3863915, at *2 (E.D.N.Y. July
                                                                state-court losers complaining of injuries caused by
24, 2013) (applying domestic relations exception where
                                                                state-court judgments rendered before the district court
“Plaintiff challenges the enforcement and effect of his
                                                                proceedings commenced and inviting district court review
child support obligations, and although he invokes his
                                                                and rejection of those judgments.” Id. In the wake
constitutional rights, the essence of his allegations concern
                                                                of Exxon Mobil, the Second Circuit revisited its prior
state law domestic relations matters.”). 3 This Court need      precedents and limited the application of Rooker–Feldman
not resolve whether such a narrow challenge would be            to cases satisfying four “requirements”:


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                3
Fernandez v. Turetsky, Not Reported in F.Supp.3d (2014)
2014 WL 5823116

                                                                  the state court judgment.” Sorenson, 2009 WL 580426, at
  First, the federal-court plaintiff must have lost in            *7 (collecting cases).
  state court. Second, the plaintiff must “complain[ ] of
  injuries caused by [a] state-court judgment [.]” Third,         Plaintiff expressly asks this Court to review the October
  the plaintiff must “invit[e] district court review and          23, 2007 family court order setting arrears on the grounds
  rejection of [that] judgment[ ].” Fourth, the state-court       that the decision was erroneous because he had complied
  judgment must have been “rendered before the district           with all previous child support obligations and thus could
  court proceedings commenced”-i.e., Rooker–Feldman               not be liable for arrears. Under the Rooker–Feldman
  has no application to federal-court suits proceeding            doctrine, this Court may not do so. As in Sorenson, to
  in parallel with ongoing state-court litigation. The            the extent Plaintiff recasts his claims as alleging improper
  first and fourth of these requirements may be loosely           enforcement of the child support arrears decree, under
  termed procedural; the second and third may be termed           these circumstances, the enforcement of the arrears decree
  substantive.                                                    is inextricably intertwined with the validity of the decree,
                                                                  itself. Thus this Court is barred under the Rooker–
 *4 Hoblock v. Albany Cnty. Bd. of Elections, 422 F.3d
                                                                  Feldman doctrine from reviewing the claim. Additionally,
77, 85 (2d Cir.2005) (quoting Exxon Mobil, 544 U.S. at
                                                                  this Court is precluded from reviewing Plaintiff's claims
284); see also McKit hen v. Brown, 626 F.3d 143, 154 (2d
                                                                  for the separate reason that Plaintiff has already brought
Cir.2010).
                                                                  an Article 78 petition in state court raising these exact
                                                                  arguments. Thus, the instant lawsuit, in effect, challenges
Courts have repeatedly invoked the doctrine in cases, like
                                                                  not only the October 23, 2007 arrears order, but also
the one currently before the Court, in which plaintiffs
                                                                  the May 13, 2008 decision of Justice Rivera dismissing
challenge family court decrees setting child support
                                                                  the Article 78 petition. Plaintiff's attempts to appeal to
arrears. See Sorenson v. Suffolk Cnty. Child Support
                                                                  this Court the decisions of the Family Court Support
Enforcement Bureau, 07–CV–03755JFBAKT, 2009 WL
                                                                  Magistrate and Justice Rivera are barred by the Rooker–
580426, at *6–7 (E.D.N.Y. Mar.5, 2009) (finding plaintiff,
                                                                  Feldman doctrine. Accordingly, Defendant's motion to
who previously unsuccessfully sought to have child
                                                                  dismiss is granted.
support “arrears vacated ... in state court” cannot
“utilize the federal courts to, in essence, challenge the
                                                                   *5 The above reasoning applies with equal force
existing judgment regarding child support arrears, or
                                                                  to Plaintiff's claims against the other defendants who
the County's enforcement of that judgment.”); Remy,
                                                                  allegedly enforced the child support arrears decree. Thus,
507 F. App'x at 18–19 (finding that court was barred
                                                                  this Court lacks subject matter jurisdiction to adjudicate
under Rooker–Felman from exercising jurisdiction over
                                                                  Plaintiff's claims against all of the remaining defendants
suit challenging “Family Court's arrears order[, where
                                                                  in the action. Given that this Court has determined that it
plaintiff] ... had a full and fair opportunity to litigate [the
                                                                  lacks subject matter jurisdiction over the entire action, the
arrears order in state court].”); Chestnut v. Gabler, No. 06
                                                                  Court, sua sponte, dismisses Plaintiff's claims against the
Civ. 34E(F), 2007 WL 529556, at *3 (W.D.N.Y.Feb.13,
                                                                  remaining defendants and dismisses Plaintiff's complaint
2007) (“Construed liberally, the complaint essentially
                                                                  in its entirety. Morris v. Rosen, 12–3143–CV, ––– F. App'x
alleges that plaintiff's constitutional rights were violated
                                                                  ––––, 2014 WL 4233392, at *1 (2d Cir. Aug.28, 2014)
during the course of the Family Court proceedings and
                                                                  (affirming district court's sua sponte dismissal of pro se
plaintiff now seeks, in part, to challenge in this Court the
                                                                  plaintiff's complaint for lack of subject matter jurisdiction
orders issued in those proceedings. To the extent plaintiff
                                                                  under the Rooker–Feldman doctrine.)
is asking this Court to review the proceedings before
the Allegany County Family Court, said review by this
Court is barred by the Rooker–Feldman doctrine and the
complaint must be dismissed accordingly.”). In Sorenson,                                  Conclusion
the Court explained that although the plaintiff attempted
to recast his claims as alleging “improper enforcement of         For the foregoing reasons, the State Defendant's motion
the Family Court judgment rather than [challenging] the           to dismiss is granted on the grounds that this Court lacks
judgment itself[,] ... Rooker–Feldman also bars such claims       subject matter jurisdiction over the instant action under
because the enforcement is inextricably intertwined with          the RookerFeldman doctrine. For the same reasons, the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Fernandez v. Turetsky, Not Reported in F.Supp.3d (2014)
2014 WL 5823116

Court sua sponte dismisses the action against all other          SO ORDERED.
defendants. The Clerk of Court is respectfully directed to
enter judgment accordingly and close the case.                   All Citations

                                                                 Not Reported in F.Supp.3d, 2014 WL 5823116

End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             5
Castiglione v. Papa, Not Reported in F.Supp.2d (2010)
2010 WL 2044688

                                                            and request to join the Hodgson Russ Defendants' Motion
                                                            to dismiss (Dkt. No. 40); and Plaintiff's Motion for service
                2010 WL 2044688
                                                            costs and other relief (Dkt. No. 38).
   Only the Westlaw citation is currently available.

 This decision was reviewed by West editorial               1      Louis J. Castiglione, Jr.,Carbara K. Castiglione
staff and not assigned editorial enhancements.                     Christine A. Chaite, and Gem Jewlers shall
                                                                   be referred to collectively as the “Castiglione
             United States District Court,                         Defendants.”
                   N.D. New York.
                                                            2      Defendant Papa and Hodgson Russ LLP shall
           Elaine CASTIGLIONE, Plaintiff,                          be referred to collectively as the “Hodgson Russ
                           v.                                      Defendants.”

   Mario PAPA; Hodgson Russ, LLP; Carl J. Kempf,            3      Defendants Lasch; Key Private Bank; Keybank,
    Esq.; Louis J. Castiglione, Jr.; Barbara Keller                N.A.; and KeyCorp shall be referred to collectively as
    Castiglione; Gem Jewelers, Inc.; Christina A.                  the “KeyBank Defendants.”
   Chaite; Mark P. Lasch; Keybank N.A.; Keycorp;            4      Defendants Hoye and Peters shall be referred to
    Polly Hoye; Karen K. Peters Jad, Defendants.                   collectively as the “Judicial Defendants.”

            No. 1:09–CV–0967 (LEK/DRH).
                                                            I. BACKGROUND
                          |
                                                            Plaintiff, a pro se litigant, asserts that each of the
                     May 24, 2010.
                                                            named Defendants played a role in an alleged conspiracy
                                                            ultimately meant to deprive her of her rightful inheritance
                                                            under her father's will and accomplished through
    MEMORANDUM–DECISION AND ORDER
                                                            constitutional and state law violations. The precise facts
LAWRENCE E. KAHN, District Judge.                           and legal claims asserted by Plaintiff are difficult to
                                                            discern, though her broad allegations are apparent.
 *1 On August 26, 2009, Plaintiff Elaine Castiglione
(“Plaintiff”), acting pro se, filed her Complaint against   Louis J. Castiglione, Plaintiff's father died on November
Defendants Louis J. Castiglione, Jr.; Barbara K.            12, 2004, leaving his wife, Elaine Castigilione, and two
Castiglione; Christine A. Chaite; Gem Jewelers, Inc.        children, Defendant Louis Castiglione, Jr. (“Junior”) and
(“Gem Jewelers”); 1 Mario Papa; Hodgson Russ LLP; 2         Plaintiff Elaine Castiglione, as well as Plaintiff's daughter,
Carl J. Kempf; Mark P. Lasch; Key Private Bank;             Defendant Christine Chaite (“Chaite”). Plaintiff's mother
                                                            sought probate of an unsigned copy of Plaintiff's father's
KeyBank, N .A.; KeyCorp; 3 Judge Polly A. Hoye; and
                                                            will (“the will”) and codicil (“the codicil”) in the New
Judge Karen K. Peters 4 (collectively, “Defendants”).       York State Surrogate Court. Plaintiff challenged the
Dkt. No. 1. On December 23, 2009, Plaintiff amended her     aforementioned will and codicil on various grounds
Complaint, deleting Key Private Bank as a Defendant,        relating to their authenticity and whether they accurately
and, pursuant to 42 U.S.C. §§ 1983, 1985, 1986, and         reflect her father's testamentary intent. Defendant Judge
28 U.S.C. § 1367, alleging constitutional and state law     Polly A. Hoye (“Hoye”), a Fulton County Surrogate
violations by the remaining Defendants. Am. Compl.          Court Judge, heard the challenges, “found them to be
(Dkt. No. 15). Presently before the Court are Motions to    frivolous,” and, on January 11, 2006, allowed probate
dismiss filed separately by the Castiglione and Hodgson     of the will. See Dkt. No. 23 Ex. A (“Hoye Order”) at
Russ Defendants (Dkt. No. 23); the Judicial Defendants      8. Plaintiff appealed this decision, and on March 29,
(Dkt. No. 24); and the KeyBank Defendants (Dkt.             2007, Defendant Karen K. Peters (“Peters”), a New York
No. 26); as well as Plaintiff's Cross–Motion seeking a      Supreme Court Justice serving on the Appellate Division,
stay, sanctions, and other forms of relief (Dkt. No.        New York Supreme Court, Third Judicial Department,
34); Plaintiff's request for entry of default judgment as   affirmed the Hoye Order, with Judges Spain, Mugglin,
to Defendant Carl J. Kempf (Dkt. No 37); Defendant          Rose, and Lahtinen (all non-parties in this action)
Kempf's Cross–Motion in opposition to default judgment      concurring. See Dkt. No. 23 Ex. B (“Peters Order”).


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Castiglione v. Papa, Not Reported in F.Supp.2d (2010)
2010 WL 2044688

                                                                  5      Specifically, Plaintiff alleges that Defendant Lasch
 *2 The instant action stems from events leading up to                   “thumbed his nose at Plaintiff's repeated letters”
and occurring during the probate process. Plaintiff claims               demanding an accounting and distribution under the
not to be appealing the state court rulings regarding the                allegedly false will. Am. Compl. ¶ 6.
actual probate of her father's will, insisting instead that she
                                                                  6      KeyBank NA and KeyCorp are alleged to be liable as
is alleging constitutional and state violations committed
                                                                         well under theories of respondeat superior as well as
by various actors participating in the probate process.
                                                                         negligence. See Am. Compl. ¶ 3 Causes of Action.

Plaintiff's Amended Complaint begins with allegations             Plaintiff alleges that Junior, Papa, and Lasch's alleged
seeking to document the “ruthless and unlawful measures           scheme to defraud was further secured when Papa
that Junior was willing to take in order to ensure his            “enlisted the help the help of [Defendant Carl] Kempf
inheritance would ... jump for 50% to 100% .... [by]              to create fraudulent documents and to fraudulently
depriving his ill sister of any financial benefit [under          misrepresent facts at oral argument at Appeal.” 7 Id.
the will] ... [and] to also commit ‘the perfect murder’ of        Junior's wife, Defendant Barbara Castiglione and niece
his only remaining sibling.” Am. Compl. ¶ 2. Primarily,           (Plaintiff's daughter) Defendant Christine Chaite “were
Plaintiff alleges that Junior, in a display of “sociopathic       also given supportive roles to play in the fraud.” Id.
vindictiveness” toward her, forged their father's signature       Plaintiff does not allege any further facts about what those
on the codicil, fraudulently created an unsigned version of       supportive role included. Plaintiff sues Gem Jewelers, of
the will for use in the Surrogate Court hearing Plaintiff's       which Barbara Keller Castiglione is allegedly the agent,
probate challenge to the will, fraudulently concealed             owner, principle, stockholder, or employee. Am. Compl.
parental assets, unduly influenced Plaintiff's father and         at 10. Plaintiff apparently seeks to hold Gem Jewelers
mother, and, in conspiracy with Defendant Mario Papa              liable for the role played by Barbara Keller Castiglione,
(“Papa”), an attorney and relative, sought to bribe judicial      or derivatively, for the acts of Barbara Keller Castiglione's
figures, namely Defendants Hoye and Peters, to induce             husband, Papa. Id.
a fraud upon the court and achieve a predetermined
outcome to Plaintiff's probate challenge. Id. ¶¶ 3–4, 8, 12.      7      Defendant Kempf is sued individually and as an
                                                                         agent/employee of Hodgson Russ, LLP. It may
Plaintiff claims that Papa, acting individually and as an                be inferred from the Amended Complaint that
agent of his law firm, Defendant Hodgson Russ, LLP,                      the alleged production fraudulent documents and
played an instrumental role in the alleged conspiracy,                   misrepresentation of facts occurred in his providing
which she claims “divest[ed] Plaintiff [of her] due process              services for the proponents of probate.
rights in the Probate matter.” Id . Plaintiff alleges that         *3 Finally, Plaintiff alleges that Junior, Papa, and the
Papa taught Junior how to conceal unnamed assets, and             other Defendants secured their unlawful goals through
then, in breach of fiduciary duties and in furtherance            providing bribes to the Judicial Defendants in exchange
of a fraud upon the court, advised Junior to create a             for “a predetermined case outcome” in which the Judicial
codicil naming the latter as executor of the trust and            Defendants would accept the fraudulent codicil and a
last will and endowing him with authority to remove               testator witness' affidavit as accurate and reliable. Id. 6–
all trust funds. This latter power, it is alleged, was            12. Plaintiff alleges that neither Judge Hoye nor Peters
designed to ensure, and did ensure, the cooperation of            truly believed these documents to be authentic, but
Defendants Mark P. Lasch (“Lasch”), the trustee of                rather participated in the fraud for their personal gain.
a trust created by the will, and KeyBank, N.A. and                Id. Plaintiff does not assert the form or value of the
KeyCorp, the institutions in which the funds were held.           bribes; in fact, her Amended Complaint asks the Judicial
Id. ¶ 6. Lasch, Plaintiff alleges, acting individually and        Defendants very directly “what was the price of your
as an agent of the KeyBank Defendants, breached his               integrity?”. Dkt. No. 15 ¶¶ 9, 12. She alleges, however,
fiduciary obligations as trustee, 5 was unjustly enriched,        that certain occurrences attest to the fact that bribes were
and knowingly participated in the conspiracy to conceal           made. As to Judge Hoye, these include four “secret ex
assets and defraud the court and Plaintiff, by going along        parte meetings” between Hoye and Papa prior to Hoye's
with the scheme orchestrated by Junior and Papa. 6 Id.            Order and an “invitation” by Hoye for Plaintiff to appeal
                                                                  her decision. Id. ¶ 8–9.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Castiglione v. Papa, Not Reported in F.Supp.2d (2010)
2010 WL 2044688

                                                                failure to respond to Plaintiff's Complaint and Amended
Plaintiff became aware of the ex parte meetings after           Complaint, or whether the Court should grant leave for
discovering court documents, which mention them and             Kempf to join the Hodgson Russ Defendants' Motion to
allegedly read as “a veritable contractus criminis for          dismiss.
predetermined case outcome.” She does not attach or
otherwise describe these documents other than to state
that they evince those “terms and conditions [that] were           A. Default Judgment and Proper Service
precisely stated by Papa and precisely fulfilled by Hoye.”      Federal Rule of Civil Procedure 55(a) provides, “[w]hen
Id. ¶ 11.                                                       a party against whom a judgment for affirmative relief
                                                                is sought has failed to plead or otherwise defend, and
As to Judge Peters, Plaintiff alleges she also partook in ex    that failure is shown by affidavit or otherwise, the clerk
parte contacts, admitted hearsay evidence, and eventually       must enter the party's default.” FED. R. CIV. P. 55(a).
issued an opinion “affirming Hoye's Opinion in the face of      The Court may “set aside an entry of default for good
all of Papa's fraud upon a court and bogus documents.” Id.      cause, and it may set aside a default judgment under Rule
¶ 12. The Peters Order allegedly “bear[s] no relationship       60(b) .” FED. R. CIV. P. 55(c). Plaintiff, pursuant to Rule
to either the facts of the case or controlling law and,         55, seeks default judgment against Defendant Kempf as a
remarkably, directly affirms that it is OK to divest a party    result of his failure to timely respond to her pleadings.
of their Federal rights to due process [in a manner] ... this
very Appellate tribunal is well on record” as holding is a      Generally, defendants must serve a responsive pleading
basis for reversal. Id. From this, Plaintiff concludes that     “within 21 days after being served with the summons
Peters delivered her opinion in exchange for a bribe.           and complaint.” FED. R. CIV. P. 12(a)(1)(A)(i). Unless
                                                                otherwise ordered by a court, plaintiff must “serve [ ]
Plaintiff admits that the facts in her Amended Complaint        on every party ... a pleading filed after the original
are not fully developed. Am. Compl.; see also Dkt. No.          complaint.” FED. R. CIV. P. 5(1)(B). However, “[n]o
34 at 56. Plaintiff contends that the “full facts and causes    service is required on a party who is in default for failing
of action against each defendant” will be included in a         to appear. But a pleading that asserts a new claim for relief
forthcoming second amended complaint. Am. Compl. at             against such a party must be served on that party under
1, see also Dkt. No. 34 at 56. Plaintiff has been unable        Rule 4.” FED. R. CIV. P. 5(2).
to provide these facts and causes of action as a result
of medical issues, which, because she is acting pro se,         Federal Rule of Civil Procedure 4 requires that a plaintiff
have prevented her from being able to craft a detailed          serve a summons and copy of the complaint, generally
complaint. See Dkt. No. 34 at 56. Defendants, meanwhile,        within 120 days of filing that complaint. FED. R. CIV.
have filed three separate Motions to dismiss (Dkt.Nos.23,       P. 4(a), (c), (m). Generally, for plaintiffs located within
24, 26). Defendant Kempf was not party to any of these          a judicial district of the United States, service is proper
Motions and filed no response to Plaintiff's Amended            if it: “follow[s] state law for serving a summons in an
Complaint, claiming not to be properly served until May         action brought in courts of general jurisdiction in the
5, 2010 at the earliest, see Dkt. No. 40–2, the same date       state where the district court is located or where service is
Plaintiff filed a Request for default judgment as to Kempf,     made.” FED. R. CIV. P. 4(e)(1). New York law allows for
(Dkt. No. 37) and a separate Motion seeking service costs       personal service; delivery of the summons and complaint
and other relief (Dkt. No. 38). On May 10, 2010, Kempf          to a person of suitable age and discretion at the defendant's
filed a Cross–Motion to vacate Plaintiff's request for entry    “actual place of business,” and then mailing copies to the
of default against him and for leave to join in the Hodgson     defendant at his last known residence or at his actual place
Russ Defendants' Motion to dismiss. Dkt. No. 40.                of business; or service upon an authorized agent. N.Y.
                                                                C.P.L.R. § 308. 8 Alternatively, under the Federal Rules,
                                                                proper service may be accomplished by:
II. THE KEMPF MOTIONS
 *4 Before reviewing the merit of Defendants' Motions to        8      Where service cannot be made with due diligence
dismiss, the Court will first address the issues surrounding
                                                                       through the first to methods, New York additionally
Defendant Kempf. Specifically, the Court will address
whether default judgment should lie against Kempf for his


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           3
Castiglione v. Papa, Not Reported in F.Supp.2d (2010)
2010 WL 2044688

       provides for “affix and mail” service. See N.Y.         and discretion at the Kempf's actual place of business or
       C.P.L.R. § 308(4).                                      with his authorized agent. See Dkt. No. 37 Ex. A. Proper
                                                               service of the Amended Complaint has, therefore, not
  (A) delivering a copy of the summons and of the              been accomplished as to Kempf. Accordingly, granting
  complaint to the individual personally;                      default judgment against him for failure to respond
                                                               would be inappropriate. Accordingly, Plaintiff's request
    (B) leaving a copy of each at the individual's dwelling    for default judgment against Kempf (Dkt. No. 37) is
    or usual place of abode with someone of suitable age       denied.
    and discretion who resides there; or

    (C) delivering a copy of each to an agent authorized       9      The Court notes that some of these causes of action
    by appointment or by law to receive service of                    may be duplicative or invalid. Nevertheless, the
    process.                                                          Amended Complaint undeniably asserts new claims
                                                                      against Kempf from those in her original Complaint.
   FED. R. CIV. P. 4(e)(2)                                            Compare Dkt. No. 1 with Dkt. No. 15.
In the instant action, Plaintiff filed her initial Complaint
(Dkt. No. 1), naming Kempf as a Defendant, on August              B. Leave to Join the Hodgson Russ Defendants' Motion
26, 2009 and allegedly personally delivered him a copy            to Dismiss
on December 16, 2009. See Dkt. No. 37 ¶ 6. Plaintiff           On May 10, 2010, Defendant Kempf Cross–Motioned to
served Kempf with a copy of her Amended Complaint              vacate Plaintiff's request for default judgment and request
via First Class mail to his home address on December           leave to join the Hodgson Russ Defendants' Motion to
24, 2009. Id. ¶ 10. Kempf filed no response until May 5,       dismiss (Dkt. No. 23). Dkt. No. 40. The Court hereby
2010, when he moved (Dkt. No. 40) to vacate Plaintiff's        grants Kempf leave to so join the Hodgson Russ Motion
request for default judgment against him (Dkt. No. 37).        (Dkt. No. 23), which shall serve as Defendant Kempf's
For the purpose of his opposition to Plaintiff's request       response to Plaintiff's Amended Complaint.
for default judgment, Kempf does not deny receiving
service of the original Complaint. Mem. in Opp'n to
Default Judgment (Dkt. No. 40–2) at 3. Kempf claims            III. MOTIONS TO DISMISS
however, that such service “was without legal significance,    The Judicial Defendants, the Castiglione and Hodgson
because the complaint did not contain any cognizable           Russ Defendants, and the KeyBank Defendants have each
claim against him.... [Furthermore, h]ad Kempf had any         filed separate Motions to dismiss Plaintiff's Amended
obligation to respond ... it was eliminated by the filing      Complaint. These Motions argue certain bases for
of an Amended Complaint which contains certain claims          dismissal that are specific to the filing Defendant group,
against him.” Id .                                             as well as other bases for dismissal are common to all. The
                                                               Court finds ample grounds to dismiss Plaintiff's action
 *5 Kempf's latter argument is correct; Plaintiff's            based on these commonly alleged bases.
Complaint alleges only that Kempf was involved in
a “criminal nexus” with state officials through which
                                                                  A. The Amended Complaint Fails to Conform to
she was divested of her Sixth Amendment right to
                                                                  Federal Rules of Civil Procedure 8 & 10
representation in the probate litigation and the instant
                                                               Rule 8(a) (2) of the Federal Rules of Civil Procedure
matter. Dkt. No. 1 ¶ 4. Her Amended Complaint, greatly
                                                               requires that a complaint contain “a short and plain
expands her claims against Kempf, naming at least nine
                                                               statement of the claim showing that the pleader is entitled
causes of action. 9 Am. Compl. at 11. Given that Plaintiff's   to relief.” The Second Circuit has explained the rationale
amended pleading asserts new claims for relief, she was        behind the rule, stating,
required to serve that Amended Complaint on Kempf.
FED. R. CIV. P. 5(2). Plaintiff attempted to do so via
First Class mail on December 24, 2009, but there is no                     [t]he statement should be plain
indication that such mailing was accompanied by personal                   because the principal function of
service, or that Plaintiff served a copy of the summons                    pleadings under the Federal Rules
and Amended Complaint on a person of suitable age                          is to give the adverse party fair


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
Castiglione v. Papa, Not Reported in F.Supp.2d (2010)
2010 WL 2044688

            notice of the claim asserted so as to               final judgments of a state court in judicial proceedings,”
            enable him to answer and prepare                    District of Columbia Court of Appeals v. Feldman, 460
            for trial. The statement should be                  U.S. 462, 482 (1983), as “[t]o do so would be an exercise
            short because unnecessary prolixity                 of appellate jurisdiction” reserved exclusively for the
            in a pleading places an unjustified                 Supreme Court. Rooker v. Fidelity Trsut Co., 263 U.S.
            burden on the court and the party                   413, 416 (1923); see also Hoblock v. Albany County Bd.
            who must respond to it because                      of Elections, 422 F.3d 77 (2d Cir.2005). The Supreme
            they are forced to select the relevant              Court has limited the applicability of the Rooker–
            material from a mass of verbiage.                   Feldman doctrine to “cases brought by state-court losers
                                                                complaining of injuries caused by state-court judgments
                                                                rendered before the district court proceedings commenced
Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988)              and inviting district court review and rejection of those
(citations and quotations omitted). In furtherance of the       judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.
above goals, Rule 8 additionally requires that “each            Corp., 544 U.S. 280, 284 (2005). Accordingly, the Second
averment of a pleading shall be simple, concise, and            Circuit has recognized
direct.” FED. R. CIV. P. 8(d)(1).
                                                                  that there are four requirements for the application
                                                                  of Rooker–Feldman. First, the federal-court plaintiff
 *6 Similarly, to ensure defendants are provided notice
                                                                  must have lost in state court. Second, the plaintiff
and afforded the opportunity to properly and thoroughly
                                                                  must “complain[ ] of injuries caused by [a] state-
respond to allegations made against them, Rule 10(b)
                                                                  court judgment [.]” Third, the plaintiff must “invit[e]
provides, “[a] party must state its claims or defenses in
                                                                  district court review and rejection of [that] judgment[ ].”
numbered paragraphs, each limited as far as practicable to
                                                                  Fourth, the state-court judgment must have been
a single set of circumstances.... If doing so would promote
                                                                  “rendered before the district court proceedings
clarity, each claim founded on a separate transaction
                                                                  commenced.”
or occurrence ... must be stated in a separate count or
defense.” FED. R. CIV. P. 10(b).                                Hoblock, 422 F.3d at 85 (quoting Exxon Mobil Corp., 544
                                                                U.S. 280) (footnote omitted). Applying these factors, a
Plaintiff's Amended Complaint fails to conform to these
Rules. While providing a host of colorful remembrances,
asides, and legal conclusions, Plaintiff's Amended
                                                                              *7 federal suit is therefore barred
Complaint is anything but simple, concise, and direct.
                                                                             by Rooker–Feldman only if it
Defendants cannot be required to respond, and be held to
                                                                             complains of injury from the state-
those responses in future litigation, where the factual and
                                                                             court judgment and seeks review
legal allegations remain so unclear. Plaintiff's promise that
                                                                             and rejection of that judgment, but
she plans to file “[her] Second Amended complaint, which
                                                                             not if it raises “some independent
will contain full facts and causes of action against each
                                                                             claim.”.... Just presenting in federal
defendant” only reinforces this conclusion. Am. Compl.
                                                                             court a legal theory not raised
at 3. While this fact alone requires the Court to dismiss
                                                                             in state court, however, cannot
the instant Amended Complaint without prejudice, for the
                                                                             insulate a federal plaintiff's suit
reasons discussed below, Plaintiff's cause of action is also
                                                                             from Rooker–Feldman if the federal
inadequate for substantive and procedural reasons that
                                                                             suit nonetheless complains of injury
require more than a properly drafted complaint to correct.
                                                                             from a state-court judgment and
                                                                             seeks to have that state-court
  B. The Amended Complaint is Barred Under the                               judgment reversed.
  Rooker–Feldman Doctrine
Plaintiff's Amended Complaint is barred under the
Rooker–Feldman doctrine. That doctrine recognizes that          Id. at 86.
“a United States District Court has no authority to review



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
Castiglione v. Papa, Not Reported in F.Supp.2d (2010)
2010 WL 2044688

Thus conceived, the Rooker–Feldman doctrine bars this           purport to complain of injury by individuals in reality
Court's adjudication of Plaintiff's action. First, Plaintiff    complain of injury by state-court judgments.”).
lost her probate challenge in the New York State
Surrogate Court, see Hoye Order (Dkt. No. 23 Ex. A), a          The injury Plaintiff complains of is actually one caused by
decision affirmed on appeal. See Peters Order (Dkt. No.         the state court's judgment to allow probate of her the will
23 Ex. B). While Plaintiff now alleges that Defendants          and codicil rather than Papa and Junior's alleged forgery
denied her due process, 10 her claim essentially is that        of that will and codicil. Therefore, the second and third
the state court's decision to allow probate of the will was     requirements for the application of the Rooker–Feldman
incorrect and resulted in her not receiving an inheritance      doctrine are present.
she claims to be rightfully hers. See, e.g., Am. Compl. ¶¶
5, 7.                                                            *8 Finally, the state court judgment and appeal were
                                                                both rendered years before Plaintiff filed her Complaint.
10                                                              Compare Hoye Order (Dkt. No. 23 Ex. A) (issued Jan.
       Plaintiff alleges violations of her rights under the
                                                                11, 2006) and Peters Order (Dkt. No. 23 Ex. B) (issued
       Fifth, Sixth, Seventh and Fourteenth Amendments.
                                                                May 10, 2007) with Compl. (Dkt. No. 1) (filed Aug. 26,
       Am. Compl. at 13. Her due process claim appears
       to be limited to denial of her due process rights by     2009). The Rooker–Feldman doctrine is applicable, and
       New York State officials. It is properly brought under   this Court, therefore, lacks subject matter jurisdiction to
       the Fourteenth Amendment and not under the Fifth         hear Plaintiff's action. Hence, her Amended Complaint
       Amendment. The Court is unable to identify any basis     must be dismissed.
       for Plaintiff's Sixth and Seventh Amendment claims.
While Plaintiff seeks to frame her current action in
                                                                   C. The Amended Complaint is Barred Under the
terms of constitutional violations and various claims
                                                                   Doctrine of Collateral Estoppel
not before the state court, this Court cannot overlook
                                                                The above finding that the Rooker–Feldman doctrine
the plain fact that her Amended Complaint consists of
                                                                applies depends upon the inescapable conclusion that
an array of reasons why her father's will should not
                                                                the gravamen of Plaintiff's action arises from what she
have been admitted to probate. See, e.g., id. ¶¶ 3, 5, 7.
                                                                believes is the Surrogate Court's incorrect decision, and
Plaintiff is essentially complaining that she suffered a
                                                                the Appellate Division's affirming that decision. See
lesser inheritance than she was rightfully due as a result
                                                                generally Am. Compl. Relatedly, the essence of her
of the state court's conclusion regarding the authenticity
                                                                current action consists of the same issues she litigated
of the will and codicil. Id. Insofar as she seeks a
                                                                in state court. Specifically, those issues such as the
determination from this Court that the will and codicil
                                                                alleged forgery of her father's signature that were litigated
were not authentic, but rather the result of forgery and
                                                                and actually decided in her probate challenge form the
fraud committed primarily by Junior and Papa, Plaintiff
                                                                basis of her instant action. See Hoye Order; Peters
is asking this Court to review and reject the state court's
                                                                Oder. Thus, in addition to the fact that the Court
decision to allow probate of the will.
                                                                is divested of jurisdiction under the Rooker–Feldman
                                                                doctrine, the doctrine of collateral estoppel, or issue
Plaintiff's present action adds new claims as well, but “a
                                                                preclusion, prohibits Plaintiff from re-litigating the issues
federal suit is not free from Rooker–Feldman 's bar simply
                                                                central to her action. See Cent. Hudson Gas & Elec.
because the suit proceeds on legal theories not addressed
                                                                Corp v. Empresa Naviera Santa S.A., 56 F.3d 359, 368
in state court.” Hoblock, 422 F.3d at 87. The new claims,
                                                                (2d Cir.1995) (collateral estoppel applies where: “(1) the
such as those involving the bribery of judges are wholly
                                                                issues of both proceedings must be identical, (2) the
conclusory, completely unsupported by facts, and simply
                                                                relevant issues were actually litigated and decided in the
asserted as a way of explaining the state court decisions
                                                                prior proceeding, (3) there must have been ‘full and fair
that Plaintiff now seeks this Court to review and reject.
                                                                opportunity’ for the litigation of the issues in the prior
See infra at Sec. III.D. Thus, Plaintiff is asking this Court
                                                                proceeding, and (4) the issues were necessary to support a
to review, under the guise of a constitutional due process
                                                                valid and final judgment on the merits.”).
claim, the judgments rendered in state court from which
her complained of injury directly flows. See Hoblock, 422
                                                                Plaintiff's Amended Complaint is inextricably based on
F.3d at 88 (“in some circumstances, federal suits that
                                                                contentions about identical issues already decided in the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
Castiglione v. Papa, Not Reported in F.Supp.2d (2010)
2010 WL 2044688

state court's decision to allow probate of the will. The state   Id. “Where a complaint pleads facts that are ‘merely
court considered Plaintiff's claims that the will and codicil    consistent with’ a defendant's liability, it ‘stops short of the
were inauthentic and/or the result of undue influence. See       line between possibility and plausibility of “entitlement
Hoye Order. Plaintiff's new allegations of judicial bribery      to relief.” ‘ “ Id. (quoting Twombly, 550 U.S. at 557).
are wholly unsupported, see infra at Sec. III.D, and do          Additionally, the “tenet that a court must accept as true all
not persuade this Court that she was not given a “full           of the allegations contained in a complaint is inapplicable
and fair opportunity” to litigate those issues in the prior      to legal conclusions.” Id. Thus, the Court must “begin
proceedings. To the extent that Plaintiff wished to raise        by identifying pleadings that, because they are no more
these allegations, she could have done so on appeal or           than conclusions, are not entitled to the assumption of
as the basis of a motion for reconsideration before the          truth.” Id. at 1950. As to Plaintiff's well-pleaded factual
state court. She did not. Rather, she has simply restated        allegations, the Court will “assume their veracity and
the same allegations that she litigated in her probate           then determine whether they plausibly give rise to an
challenge, this time framed as constitutional claims. She        entitlement to relief.” Id.
is barred from doing so, and because her Amended
Complaint is utterly dependent upon those previously             Plaintiff alleges that Defendants Barbara Keller
litigated issues, it must be dismissed.                          Castiglione, Gem Jewelers, Christine Chaite, Carl Kempf
                                                                 engaged in an unlawful conspiracy that ultimately
                                                                 deprived her of her constitutional rights, but she
   D. The Amended Complaint Fails to State a Plausible           provides absolutely no factual support for her claims.
   Claim for Relief                                              Defendant Barbara Keller Castiglione, through whose
 *9 Plaintiff's Amended Complaint is replete with                actions Plaintiff's claims against Gem Jewelers apparently
unsupported legal conclusions. Defendants assert that            lie, and Defendant Christine Chaite are alleged to
Plaintiff's Amended Complaint must, therefore, be                have participated in the overall collusion and had
dismissed, pursuant to Federal Rule of Civil Procedure           “supportive roles to play in the fraud.” Aside from that
12(b)(6), for failure to state a plausible claim for relief.     conclusion, these three Defendants are barely mentioned
In reviewing this ground for dismissal the Court shall           in the Amended Complaint. Plaintiff provides no factual
accept Plaintiff's factual allegations as true and “draw         support or even explanation of her legal claims as to these
all inferences in the light most favorable” to her. In           Defendants. Those claims, therefore, are dismissed.
re NYSE Specialists Sec. Litig., 503 F.3d 89, 95 (2d
Cir.2007); Ruggles v. Wellpoint, Inc., 253 F.R.D. 61, 65          *10 Plaintiff similarly provides no support for her
(N.D.N.Y.2008). Under this standard, “[t]he movant's             claims against Kempf. She asserts that Papa enlisted
burden is very substantial, as ‘the issue is not whether         Kempf's support to create fraudulent documents and
a plaintiff is likely to prevail ultimately, but whether         misrepresent facts at oral argument. Am. Compl.¶ 6.
the claimant is entitled to offer evidence to support the        Presumably, Plaintiff is commenting on the legal work
claims.’ “ Log On America, Inc. v. Promethean Asset              Kempf preformed as an employee at Hodgson Russ,
Mgmt. L.L.C., 223 F.Supp.2d 435, 441 (S.D.N.Y.2001)              LLP in its work on the will probate. From that single,
(quoting Gant v. Wallingford Bd. of Educ., 69 F.3d 669, 673      conclusory allegation, unsupported by any facts, Plaintiff
(2d Cir.1995) (internal quotation and citations omitted)).       alleges at least nine causes of action against Kempf. She
                                                                 thus fails to allege a plausible claim for relief, and her
To survive a motion to dismiss, “a complaint must contain        action as to Kempf is dismissed.
sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’ “ Ashcroft       Plaintiff seeks to hold liable Mark Lasch, and via
v. Iqbal, ––– U.S. ––––, 129 S.Ct. 1937, 1949 (2009)             Lasch's actions, the remaining KeyBank Defendants
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,           for breach of fiduciary duties, fraud, negligence, unjust
570 (2007)). This plausibility standard “is not akin to a        enrichment, and other causes of action. The wrongful
‘probability requirement,’ but it asks for more than a           conduct alleged, as far as the Court is able to discern,
sheer possibility that a defendant has acted unlawfully.”        is Lasch's failure to respond to Plaintiff's request for an
Id. Facial plausibility exists “when the pleaded factual         accounting and distribution of her father's trust assets
content allows the court to draw the reasonable inference        which were managed by Lasch and held in the KeyBank
that the defendant is liable for the misconduct alleged.”


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            7
Castiglione v. Papa, Not Reported in F.Supp.2d (2010)
2010 WL 2044688

institutions. From this, Plaintiff concludes, again without       *11 Additionally, to the extent Plaintiff seeks to hold
factual support aside from the alleged failure to respond to     the Judicial Defendants personally liable for issuing their
Plaintiff's request, that these Defendants were involved in      decisions, admitting evidence, etc., her action cannot
the conspiracy and engaged in the fraudulent concealment         survive. Not only are these unsupported legal conclusions,
of Plaintiff's father's assets. Plaintiff also alleges that      the challenged actions also constitute judicial decisions
Lasch “worked in collusion” with Hoye, see Am. Compl.            made in the course of a proceeding. As such, the Judicial
¶ 6, but offers absolutely no factual support. The               Defendants enjoy absolute immunity from personal
same is true of Plaintiff's allegation that Lasch (and           liability for these acts. See Pierson v. Ray, 386 U.S. 547,
presumably KeyBank) “colluded” with Papa and Junior              553–55 (1967) (“immunity applies even when the judge
“to fraudulently conceal from Plaintiff all assets of            is accused of acting maliciously and corruptly”); see also
the Trust.” Id. The Court will not assume the truth              Dennis v. Sparks, 449 U.S. 24 (1980); Young v. Selsky, 41
of Plaintiff's legal conclusions that Lasch's involvement        F.3d 47, 51 (2d Cir.1994).
with Hoye, Papa, and Junior constitutes conspiracy or
fraud. Simply put, without describing, and in the case           Plaintiff's Amended Complaint names Peters, though
of fraud, without describing with particularity, see FED.        not Hoye, in her official as well as individual capacity.
R. CIV. P. 9, the facts upon which she reaches her               Here too, however, Peters is immune from suit, in this
conclusions, Plaintiff's pleadings fail to state a plausible     case under the Eleventh Amendment. That Amendment
claim. Assuming the truth of Plaintiff's assertion that          generally protects the state and arms of the state from
Lasch disregarded her request for an accounting, Plaintiff       liability. See Will v. Michigan Dept of State Police, 491
has alleged nothing more than facts merely consistent            U.S. 58, 71 (1989); Pennhurst State School & Hosp. v.
with liability. This is insufficient to state a plausible        Halderman, 465 U.S. 89, 100–101 (1984). This immunity
claim. Iqbal, 129 S.Ct. at 1949. Plaintiff's action as to the    would not extend Plaintiff's seeking declaratory relief
KeyBank Defendants is, accordingly, dismissed.                   against to Peters' enforcement of an unconstitutional state
                                                                 statute. See Ex Parte Young, 209 U.S. 123 (1908). The
Plaintiff asserts that Papa and Junior offered bribes, which     Amended Complaint alleges that the New York State
Hoye and Peters took, and that these illegal payments,           Surrogate Court law is an unconstitutional statute, and
rather than the substance of Plaintiff's probate challenge       to the extent that Plaintiff seeks to preclude Peters from
formed the basis for the Judicial Defendants' rulings.           enforcing it, Eleventh Amendment immunity may not
Plaintiff reaches the conclusion that these Defendants           apply. Given this Court's dismissal of Plaintiff's Amended
were involved in this conspiracy to defraud the court            Complaint, it need not address the constitutionality of the
and deprive her of her constitutional right to due process       challenged law.
in her probate challenge because there were ex parte
communications between the Judicial Defendants and
Papa, who was acting as counsel to a party coming                   F. Plaintiff Fails to Allege Facts Sufficient to Maintain
before them. Further, Plaintiff notes that the decision             an Action Pursuant to 42 U.S.C. § 1983 or 42 U.S.C. §
issued by the Hoye closely tracked the arguments made               1985
by Papa. Again, while these facts may be consistent              Plaintiff alleges that the private actors named as
with Defendants' liability, they fall far short of stating       Defendants were involved in the conspiracy with the
a plausible claim. Iqbal, 129 S.Ct. at 1949. Ex parte            Judicial Defendants and thus were acting under color of
communications and judicial opinions that closely match          state law as required to commence an action pursuant
one party's arguments are not so uncommon as to support          to 42 U.S.C. § 1983. Am. Compl. at 12. Plaintiff alleges
an inference capable of sustaining that a conspiracy or          certain facts, mentioned above, that she claims support
bribe occurred. Plaintiff's allegation that Peters admitted      her contention that Junior, Papa, and Hodgson Ross, LLP
hearsay evidence and ruled inconsistently with governing         offered bribes to the Judicial Defendants. Plaintiff offers
authority, similarly fails, as these are legal conclusions not   no such facts against any of the other private Defendants.
entitled to an assumption of truth. Plaintiff's pleadings        In fact, from her Amended Complaint, the only party
are bereft of facts supporting these conclusions, providing      who could be construed to have had any interaction
another ground for dismissal of these claims.                    with the Judicial Defendants is Kempf, who allegedly
                                                                 submitted false documents and misrepresented facts at
                                                                 oral argument. See generally Am. Compl.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        8
Castiglione v. Papa, Not Reported in F.Supp.2d (2010)
2010 WL 2044688

                                                                             to all defendants alike (when the
“[A] person acts under color of state law only when                          proof showed a lack of concert
exercising power ‘possessed by virtue of state law and                       of similarity of action), the trial
made possible only because the wrongdoer is clothed with                     court enjoined All defendants in
the authority of state law,’ “ Polk County v. Dodson, 454                    a common order prohibiting them
U.S. 312, 317–18 (1981) (quoting United States v. Classic,                   from the further exercise of their
313 U.S. 299, 326 (1941)). Private actors, of course, may                    lawful right to produce oil. This
act “under color of state law” for purposes of § 1983 if they                was done upon a record which
are jointly engaged with state actors. See, e.g., Adickes                    did not support the broad order
v. S.H. Kress & Co., 398 U.S. 144, 151 (1970). Indeed,                       which was entered; upon a record
the Supreme Court has specifically ruled that where a                        which contained neither pleading
plaintiff alleges “that an official act of the defendant judge               nor proof of the lack of an
was the product of a corrupt conspiracy involving bribery                    adequate remedy at law; where there
of the judge ... private parties conspiring with the judge                   was no allegation of insolvency
were acting under color of state law.” Dennis v. Sparks,                     or proof of inability to respond
449 U.S. 24, 28 (1980). Nevertheless, after the Supreme                      in damages; done without giving
Court's ruling in Iqbal, 129 S.Ct. 1937, this Court affords                  any consideration to the doctrine
no assumption of truth to Plaintiff's conclusory allegation                  of clean hands, laches, balancing
that Defendants “engaged in a kind of a conspiratorial                       of equities, or a showing that a
involvement and intimate nexus with state officials ... that                 less drastic injunctive order ... was
justifies treating them as state actors [and] subjects them                  not adequate to protect plaintiff's
to liability under 42 U.S.C. § 1983.” Am. Compl. at 12.                      alleged rights.
Plaintiff's factual allegations, even when viewed in the
light most favorable to her, do not give rise to a plausible
inference that the private actor Defendants were acting          Id. (footnotes omitted).
under color of state law.
                                                                 In the instant action, in contrast, Judge Peters affirmed
 *12 A markedly different situation existed in Dennis,           Judge Hoye's decision. Plaintiff submits that Peters' Order
449 U.S. 24, where the alleged conspiracy at the center          was also the result of a bribe, though she does not so
of the dispute involved a trial court judge who, allegedly       explain the concurring votes of the four other judges on
in exchange for a bribe, granted a temporary injunction          the panel, none of whom are alleged to have been bribed.
in favor of his alleged private party co-conspirators
thereby depriving plaintiffs of their ability to produce         Additionally, in the Texas case, in support of its § 1983
oil on land adjacent to defendants. See Sparks v. Duval          action against the private parties, Plaintiff provided a
County Ranch Co., Inc., 588 F.2d 124 (5th Cir.1979). The         pleading “assert[ing] the existence of a conspiracy in
Supreme Court rested its finding that the private parties        considerable detail ... [and] sufficiently stated the facts
alleged to have conspired with a corrupt judge should            on which [the allegations] relied” Sparks v. Duval County
be considered to be acting under color of state law for          Ranch Co., Inc., 604 F.2d 976, 978 (Tex.Ct.App.1979).
purposes of § 1983 on a complaint with far more factual          Plaintiff's Amended Complaint, in contrast, alleges no
support for its conspiracy allegation then that provided by      facts suggesting any interaction or connection between
Plaintiff. Notably, the allegedly corrupt judge's decision       most of the private actor Defendants and the Judicial
had already been repudiated on appeal as an abuse of             Defendants. For those few who are alleged to have
discretion. Winslow v. Duval County Ranch Co., Inc.,             interacted with the Judicial Defendants, namely Junior,
519 S.W.2d 217 (Tex.Ct.App.1975). The Appeals Court              Papa, Hodgson Russ LLP, and Kempf, Plaintiff's
excoriated the trial judge's ruling stating,                     allegations are too implausible to support the conclusions
                                                                 she reaches.

            under broad conclusory allegations                   Finally, in the Texas case, the Appeals Court took note
            of a very general nature applicable                  that the allegedly corrupt judge had been removed from



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       9
Castiglione v. Papa, Not Reported in F.Supp.2d (2010)
2010 WL 2044688

office by the Texas Supreme Court for acts of willful             Plaintiff notes that medical issues have prevented her from
misconduct and was serving time in a federal penitentiary         perfecting her filings previously. Plaintiff further “seek[s]
for income tax evasion. Sparks v. Duval County Ranch Co.,         from the [Court] the names of 1–3 cases similar in content
Inc., 588 F.2d 124, XX (Tex.Ct.App.1979) (citing Matter           to [hers], where the [Court] believes the complaint ... is
of Carrillo, 542 S.W.2d 105 (Tex.1976)). Certainly no such        well written.” Id. Plaintiff also seeks an Order mandating
judgments have been made in the case of Hoye or Peters.           that Defendants' “counsel henceforth place their factual
                                                                  allegations into an attorney Certification with perjury
 *13 None of the facts making plausible the alleged               jurat,” and an additional “Order that sanctions each
conspiracy, which allowed the plaintiff in Dennis, 449            counsel about falsifying facts or law in a motion for
U.S. 24, to proceed against private parties pursuant to           relief and for attaching extra-pleading material in a
§ 1983 exist in the instant action. Having alleged no             R. 12(b)(6) motion.” Id. She claims that Defendants'
plausible conspiracy, Plaintiff necessarily fails to allege the   Motions should be struck and sanctions imposed to
precondition for maintaining her § 1983 action.                   correct the “disgrace to the profession and to the
                                                                  people's legal system” they reflect and to protect Plaintiff
This Circuit has similarly made explicit that a factual           from having to “continuously correct these intentional
basis supporting an allegation of conspiracy must exist           misrepresentations crafted to poison the well and seek
in order to maintain and action under § 1985. See Webb            unfair advantage.” Id.
v. Goord, 340 F.3d 105, 110–11 (2d Cir.2003) (in the
context of a § 1985 claim “a plaintiff must provide some          Plaintiff's Motion is denied in its entirety. Plaintiff's
factual basis supporting a meeting of the minds, such             request for a stay so she may draft a Second Amended
that defendants entered into an agreement, express or             Complaint shall be treated as a Motion to amend pursuant
tacit, to achieve the unlawful end.”) (internal quotation         to Federal Rule of Civil Procedure 15. Pursuant to that
omitted). Moreover, in order to maintain her action under         Rule, leave to amend “shall be freely given when justice
§ 1985 11 Plaintiff must “allege a class-based, invidiously       so requires.” FED. R. CIV. P. 15(a); Foman v. Davis,
discriminatory animus.” Dacey v. Dorsey, 568 F.2d 275,            371 U.S. 178, 182 (1962); Manson v. Stacescu, 11 F.3d
277 (2d Cir.1978) (internal quotation omitted); Redcross v.       1127, 1133 (2d Cir.1993). Leave shall not be granted,
Rensselaer County, 511 F.Supp. 364, 373 (N.D.N.Y.1981).           however, where amendment would be futile. Foman, 371
Plaintiff fails to allege any such class-based animus on          U .S. at 182; Freeman v. Marine Midland Bank–New York,
the part of any of the Defendants. In sum, Plaintiff has          494 F.2d 1334, 1338 (2d Cir.1974); Esposito v. Metro–
not alleged facts sufficient to support an action brought         North Commuter R. Co., No. 91–CV–946, 1992 WL
pursuant to 42 U.S.C. §§ 1983 or 1985. This provides              165821, at *2 (N.D.N.Y. July 8, 1992). Given the above
another basis for dismissal of her Amended Complaint.             findings, particularly those relating to Rooker–Feldman
                                                                  and collateral estoppel, but also in light of the myriad
11                                                                of other insufficiencies of Plaintiff's pleadings, this Court
       Presumably, Plaintiff intends to bring her action
                                                                  finds that amendment would be futile. As noted, Plaintiff
       pursuant to § 1985(2), which provides a cause of
                                                                  is barred from re-litigating the central issues of her
       action where, “two or more persons conspire for
       the purpose of impeding, hindering, obstructing, or        Amended Complaint, and this Court has no jurisdiction
       defeating, in any manner, the due course of justice        to conduct the review of the state court decisions that
       in any State or Territory, with intent to deny to any      form the essence of her action. Since amendment would be
       citizen the equal protection of the laws.” 42 U.S.C. §     futile, leave to amend is denied.
       1985(2).
                                                                   *14 Additionally, this Court is unable to dispense legal
IV. PLAINTIFF'S MOTION FOR SANCTIONS AND                          advice to Plaintiff. See Muskrat v. United States, 219
OTHER FORMS OF RELIEF                                             U.S. 346 (1911). Furthermore, in light of the above,
Plaintiff's response to Defendants' Motions to dismiss            such request is moot. Thirdly, the Court shall not issue
includes a Cross–Motion seeking various forms of relief.          the orders requested by Plaintiff. The first, requiring
Dkt. No. 34. Firstly, Plaintiff seeks a 90–day stay of her        Defendants' counsel to place their factual allegations
case, during which time she can “refine [her] initial case        into an attorney certification with perjury jurat, is moot.
pleading into a Second Amended Complaint.” Id. at 56.             Finally, the Court finds such an order unnecessary.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         10
Castiglione v. Papa, Not Reported in F.Supp.2d (2010)
2010 WL 2044688

Counsel has attested to the accuracy of their submissions
                                                                   ORDERED, that Defendant Kempf's Motion to vacate
and the Court finds no evidence to doubt their veracity.
                                                                   Plaintiff's request for default judgment and for leave to
                                                                   join the Hodgson Russ Defendants' Motion to dismiss
For similar reasons, Plaintiff's request that sanctions be
                                                                   (Dkt. No. 40) is GRANTED; and it is further
imposed for alleged misrepresentations by Defendants'
counsel is denied. The Court concludes that issuing such
                                                                   ORDERED, that Defendants' Motions to dismiss
sanctions is inappropriate and unwarranted. Defendants
                                                                   Plaintiff's Amended Complaint (Dkt.Nos.23, 24, 26) are
have advocated zealously and successfully for their clients,
                                                                   GRANTED; and it is further
but there is absolutely no evidence that in so doing they
falsified facts or knowingly misrepresented law. Plaintiff's
                                                                   ORDERED, that Plaintiff's First Amended Complaint
Cross–Motion is, accordingly, denied.
                                                                   (Dkt. No. 15) is DISMISSED in its entirety with prejudice;
                                                                   and it is further
V. SERVICE COSTS AND OTHER RELIEF
Plaintiff further seeks service costs pursuant to Federal          ORDERED, that Plaintiff's Cross–Motion (Dkt. No. 34)
Rule of Civil Procedure 4(d)(2) and other forms of                 is DENIED; and it is further
relief including declaratory judgment as to the timeliness
of her service. Dkt. No. 38. Plaintiff's Motion (Dkt.              ORDERED, that Plaintiff's Motion for service costs and
No. 38) reiterates her request for default judgment as             other relief (Dkt. No. 38) is DENIED; and it is further
to Defendant Kempf. Id. For reasons discussed above,
Plaintiff's Motion is denied.                                      ORDERED, that the Clerk serve a copy of this Order on
                                                                   the parties.

VI. CONCLUSION                                                     IT IS SO ORDERED.
Based on the foregoing discussion, it is hereby

ORDERED, that Plaintiff's Request for default judgment             All Citations
as to Defendant Kempf (Dkt. No. 37) is DENIED; and it
                                                                   Not Reported in F.Supp.2d, 2010 WL 2044688
is further

End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            11
Voltaire v. Westchester County Department of Social Services, Not Reported in Fed....
2016 WL 4540837

                                                                     obtained permission. I disregard this unexplained
                                                                     submission.
                  2016 WL 4540837
    Only the Westlaw citation is currently available.
                                                             I. Background
     United States District Court, S.D. New York.
                                                               A. Facts
       Chantal Jeangilles VOLTAIRE, Plaintiff,
                                                             Plaintiff Chantal Jeangilles Voltaire is the mother of
                          v.
                                                             children who were students at Defendant Ossining High
      WESTCHESTER COUNTY DEPARTMENT
                                                             School (“Ossining”). 2 (See Fourth Amended Complaint
            OF SOCIAL SERVICES and
                                                             (“FAC”), (Doc. 71), at 3.) Plaintiff alleges that Ossining
         Ossining High School, Defendants.                   failed to place her children into foster care, as she had
                                                             requested and as an employee of Ossining had promised,
                    No. 11-CV-8876 (CS)
                                                             and that as a result her children were left home alone
                             |
                                                             for a period of days with insufficient food, security and
                    Signed 08/29/2016
                                                             adult supervision. (See id.) An attachment to the FAC
Attorneys and Law Firms                                      further alleges that Vincent Agnano, a supervisor with
                                                             Westchester County Child Protective Services, failed to
Chantal Jeangilles Voltaire, Ossining, New York, Plaintiff   intervene after Ossining did not place Plaintiff’s children
Pro Se.                                                      in foster care. (See id. at 7.) Plaintiff also alleges that

Fay A. Jones, Westchester County Attorney’s Office,          Defendant Westchester County 3 subsequently accused
White Plains, New York, Counsel for Defendant                her of abandoning and neglecting her children. (See
Westchester County Department of Social Services.            id. at 3.) The FAC also states that Robert Byrnes, a
                                                             Westchester County case worker, was violent toward
Lewis R. Silverman, Silverman & Associates, White            Plaintiff and physically harmed her, and that accordingly
Plains, New York, Counsel for Defendant Ossining High        the County Department of Social Services (“DSS”) and
School.                                                      Police Department breached their duty to maintain a
                                                             secure and safe environment. (See id. at 8.) The FAC
                                                             states that these events occurred sometime between 2004
                   OPINION & ORDER                           and 2007. (See id. at 3.) Plaintiff’s parental rights were
                                                             eventually terminated in spring 2008, although it is not
Seibel, U.S.D.J.                                             clear when this officially occurred. According to an order
                                                             issued by the Family Court of the State of New York, this
 *1 Before the Court are Defendants' Motions to Dismiss      termination occurred on March 3, 2008, (see Declaration
Plaintiff’s Complaint, (Docs. 75, 84), for lack of subject   of Fay Angela Jones in Support of Motion to Dismiss
matter jurisdiction pursuant to Federal Rule of Civil        (“Jones Decl.”), (Doc. 87), Ex. A, at 1), but on appeal
Procedure 12(b)(1), failure to state a claim pursuant        the Appellate Division of the New York Supreme Court
to Rule 12(b)(6) and failure to comply with pleading         indicated that the Family Court had issued “two orders
requirements pursuant to Rule 8(a)(2). 1 For the reasons     of fact-finding and disposition dated April 9, 2008”
stated below, Defendants' motions are GRANTED as to          terminating Plaintiff’s parental rights, (see id. Ex. B, at
the federal claims, and I decline to exercise supplemental   1). 4
jurisdiction over the state law claims.
                                                             2       Plaintiff incorrectly named as a party “Ossining
1      Defendant Westchester County Department of Social             High School” when in fact Plaintiff should have
       Services (“Westchester County”) filed its reply               named the Ossining Union Free School District.
       memorandum of law on April 20, 2016, (Doc. 95),               (See Memorandum of Law in Support of Defendant
       in accordance with the briefing schedule ordered by           Ossining High School’s Motion to Dismiss (“Ossining
       the Court, (Doc. 82), yet submitted an amended                Mem.”), (Doc. 80), 1.) The error is immaterial given
       reply brief on April 22, 2016, (Doc. 97), that was            my disposition below.
       substantively different, without having sought or




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Voltaire v. Westchester County Department of Social Services, Not Reported in Fed....
2016 WL 4540837

3      Plaintiff incorrectly named as a party “Westchester               the FAC, (Doc. 66). Ossining opposed Plaintiff’s
                                                                         request. (See Doc. 62.) I initially denied Plaintiff’s
       County Department of Social Services” when in
                                                                         request because I could not discern on what basis
       fact Plaintiff should have named the County
                                                                         she believed she could amend the caption to include
       of Westchester. (See Memorandum of Law in
                                                                         new defendants, or what claims she believed she might
       Support of County Defendants Motion to Dismiss
       (“Westchester Mem.”), (Doc. 86), 1.) The error is                 have against them, and because Plaintiff had not filed
                                                                         the FAC by the Court-ordered deadline. (See Doc.
       immaterial given my disposition below.
                                                                         67.) Nonetheless, because Plaintiff is proceeding pro
4      I may consider public records in deciding a motion to             se, I ultimately excused her lateness and accepted the
       dismiss. See Taylor v. Vt. Dep't of Educ., 313 F.3d 768,          FAC, which when filed included Agnano and Byrnes
       776 (2d Cir. 2002).                                               as defendants, as well as a “Ms. Bohannon,” (see
                                                                         FAC at 1), who apparently is Agnano’s supervisor but
   B. Procedural History                                                 who Plaintiff never identified in any of her previous
 *2 On December 2, 2011, Plaintiff filed her initial                     letters requesting to amend the caption. In any event,
                                                                         as Westchester County notes in its memorandum of
complaint, (Doc. 2), which then-Chief Judge Loretta A.
                                                                         law, (see Westchester Mem. 1 n.1), Plaintiff has not
Preska dismissed for lack of subject matter jurisdiction,
                                                                         served any of the three new defendants named in the
(see Doc. 4). The Second Circuit on appeal vacated the
                                                                         FAC, and therefore Plaintiff’s claims against them are
judgment and remanded the case for further proceedings.                  dismissed under Fed. R. Civ. P. 4(m), as well as for
(See Doc. 7.) Plaintiff filed an amended complaint on                    the reasons stated below.
August 8, 2012, (Doc. 19), and a second amended
complaint on October 10, 2014, (Doc. 25). The case was            II. Legal Standards
then transferred from Judge Thomas P. Griesa to me. On            “To survive a motion to dismiss, a complaint must contain
January 13, 2015, I dismissed Plaintiff’s claims against          sufficient factual matter, accepted as true, to ‘state a
the Family Court of the State of New York, the Supreme            claim to relief that is plausible on its face.’ ” Ashcroft v.
Court of the State of New York, Appellate Division,               Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Second Judicial Department, and Kevin Mahon, former               Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
Commissioner of DSS, leaving only Plaintiff’s claims              plausibility when the plaintiff pleads factual content that
against Westchester County. (See Doc. 26.) Plaintiff filed        allows the court to draw the reasonable inference that the
a third amended complaint on February 27, 2015, (Doc.             defendant is liable for the misconduct alleged.” Id. “While
27), which for the first time alleged claims against Ossining     a complaint attacked by a Rule 12(b)(6) motion to dismiss
in addition to those against Westchester County, and              does not need detailed factual allegations, a plaintiff’s
the FAC on February 4, 2016, (Doc. 71). 5 Although                obligation to provide the grounds of his entitlement to
it is not entirely clear, Plaintiff appears to be bringing        relief requires more than labels and conclusions, and
claims under 42 U.S.C. § 1983 alleging violations of              a formulaic recitation of the elements of a cause of
her right against unreasonable seizure under the Fourth           action will not do.” Twombly, 550 U.S. at 555 (alteration,
Amendment and her right to due process under the                  citations, and internal quotation marks omitted). While
Fourteenth Amendment. Plaintiff also appears to seek              Federal Rule of Civil Procedure 8 “marks a notable
vacatur of the state court judgment terminating her               and generous departure from the hyper-technical, code-
parental rights, (see, e.g., Doc. 2, at 7; Doc. 15, at 1; Doc.    pleading regime of a prior era, ... it does not unlock the
19, at 9, 15), although she does not assert a desire for          doors of discovery for a plaintiff armed with nothing more
such relief in each document she has filed. On February           than conclusions.” Iqbal, 556 U.S. at 678-79.
19, 2016, Defendant Ossining moved to dismiss all claims,
(Doc. 75), as did Defendant Westchester County on                 In considering whether a complaint states a claim upon
March 4, 2016, (Doc. 84).                                         which relief can be granted, the court “begin[s] by
                                                                  identifying pleadings that, because they are no more
5      Prior to filing the FAC, Plaintiff submitted several       than conclusions, are not entitled to the assumption of
       letters requesting to amend the caption to include         truth,” and then determines whether the remaining well-
       Vincent Agnano and Robert Byrnes as new                    pleaded factual allegations, accepted as true, “plausibly
       defendants, (see Docs. 60, 61, 63, 66); one was            give rise to an entitlement to relief.” Id. at 679. Deciding
       received well past the deadline for Plaintiff to file      whether a complaint states a plausible claim for relief is


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Voltaire v. Westchester County Department of Social Services, Not Reported in Fed....
2016 WL 4540837

“a context-specific task that requires the reviewing court       6       The Court will send Plaintiff copies of all unpublished
to draw on its judicial experience and common sense.” Id.                decisions cited in this opinion.
“[W]here the well-pleaded facts do not permit the court
                                                                 Although her intent is not clear, Plaintiff in the FAC refers
to infer more than the mere possibility of misconduct,
                                                                 to allegations attached to that complaint as well as “all the
the complaint has alleged – but it has not ‘shown’ – ‘that
                                                                 previous documents,” (see FAC at 1), a statement which
the pleader is entitled to relief.’ ” Id. (alteration omitted)
                                                                 Defendants construe liberally, (see Ossining Mem. 1-2;
(quoting Fed. R. Civ. P. 8(a)(2)).
                                                                 Westchester Mem. 4), as incorporating by reference claims
                                                                 Plaintiff made in previously filed complaints, (see Docs.
 *3 A motion to dismiss pursuant to Federal Rule of
                                                                 1, 19, 25, 27, 71), or in her letters to this Court, (see, e.g.,
Civil Procedure 12(b)(1) based on lack of jurisdiction
                                                                 Docs. 43, 44, 50, 56). It is well established that a district
allows a court to consider evidence and materials outside
                                                                 court may rely on matters of public record, including prior
of the pleadings. See LeBlanc v. Cleveland, 198 F.3d
                                                                 filings in an action, in deciding motions to dismiss under
353, 356 (2d Cir. 1999); Liberty Cable Co. v. City of
                                                                 either Rule 12(b)(6) or 12(b)(1), see Burfeindt v. Postupack,
N.Y., 893 F. Supp. 191, 199 n.11 (S.D.N.Y.) (collecting
                                                                 509 Fed.Appx. 65, 67 (2d Cir. 2013) (summary order),
cases), aff'd, 60 F.3d 961 (2d Cir. 1995). A motion
                                                                 although ordinarily an amended complaint “supersedes
to dismiss based on a statute of limitations defense,
                                                                 the original and renders it of no legal effect,” Int'l Controls
however, is properly considered under Federal Rule of
                                                                 Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977). But
Civil Procedure 12(b)(6), rather than under Rule 12(b)(1),
                                                                 because complaints made by pro se plaintiffs are to be
see Frederick v. Jetblue Airways Corp., No. 14-CV-7238,
                                                                 examined with “special solicitude,” interpreted “to raise
2016 WL 1306535, at *4 (E.D.N.Y. Mar. 31, 2016), 6               the strongest arguments that they suggest,” Shibeshi v.
which entitles the court to consider:                            City of N.Y., 475 Fed.Appx. 807, 808 (2d Cir. 2012)
                                                                 (summary order) (internal quotation marks and emphasis
                                                                 omitted), and “held to less stringent standards than formal
            (1) facts alleged in the complaint                   pleadings drafted by lawyers,” Hughes v. Rowe, 449 U.S. 5,
            and documents attached to it or                      9 (1980) (per curiam) (internal quotation marks omitted),
            incorporated in it by reference,                     a court is permitted to consider factual allegations in pro
            (2) documents “integral” to                          se plaintiffs' preceding complaints in order to supplement
            the complaint and relied upon                        those in amended complaints, see Sommerville v. Wright,
            in it, even if not attached                          No. 12-CV-165, 2014 WL 794275, at *4 (E.D.N.Y. Feb.
            or incorporated by reference,                        25, 2014). Accordingly, I will consider (to the extent
            (3) documents or information                         I can understand them) the claims Plaintiff previously
            contained in defendant’s motion                      alleged in filings with this Court, including in previously
            papers if plaintiff has knowledge                    filed complaints as well as in the FAC. Cf. Marcel
            or possession of the material and                    v. United States, No. 12-CV-4404, 2012 WL 5463926,
            relied on it in framing the complaint,               at *2 (E.D.N.Y. Nov. 8, 2012) (taking judicial notice
            (4) public disclosure documents                      of facts contained in pro se plaintiff’s earlier actions
            required by law to be, and that                      in order to obtain “fuller picture” of plaintiff’s claims,
            have been, filed with the Securities                 and “exercis[ing] extraordinary caution in review[ing]”
            and Exchange Commission, and (5)                     plaintiff’s submissions).
            facts of which judicial notice may
            properly be taken under Rule 201 of
            the Federal Rules of Evidence.                       III. Federal Claims

                                                                     A. Statute of Limitations

Weiss v. Inc. Vill. of Sag Harbor, 762 F. Supp. 2d 560, 567
(E.D.N.Y. 2011) (internal quotation marks omitted).                                1. Ossining High School

                                                                  *4 The FAC, (Doc. 71), does not appear to allege any
                                                                 federal law claims against Ossining, nor do Plaintiff’s



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Voltaire v. Westchester County Department of Social Services, Not Reported in Fed....
2016 WL 4540837

previously filed letters with this Court, (see Docs. 43, 50,             there, too, fails to clarify what cause of action she
56). Ossining in its memorandum of law suggests that                     is pursuing. Defendant suggests that perhaps her
certain allegations made in the third amended complaint,                 consumer protection claim is brought pursuant to the
(see Doc. 27), and in Plaintiff’s letters, (see Docs. 50, 56),           Consumer Credit Protection Act, 15 U.S.C. § 1601,
                                                                         and that her willful intent to injure claim arises in the
might be construed to constitute federal causes of action
                                                                         context of workman’s compensation or bankruptcy
brought against it, (see Ossining Mem. 6-7). Plaintiff’s
                                                                         laws. (See Ossining Mem. 7.) In any event, neither
submissions conceivably might be construed to allege a
                                                                         claim is plausibly alleged.
violation of the Due Process Clause of the Fourteenth
Amendment, with respect to a wrongful deprivation of her          It is clear that any possible federal claim by Plaintiff
parental rights, or a violation of her Fourth Amendment           against Ossining would be based on events that occurred
right against unreasonable seizure, based on the alleged          well outside the relevant statutes of limitations. The FAC
assault by the DSS case worker. But such claims would             states that the allegations in the complaint occurred
implicate Westchester County’s conduct, not Ossining,             sometime between 2004 and 2007. (See FAC at 3.)
and therefore Plaintiff has not plausibly alleged federal         Plaintiff’s third amended complaint appears to allege that
claims against Ossining.                                          the events giving rise to her federal claims against Ossining
                                                                  occurred in June 2006, when an Ossining employee failed
In any event, even if Plaintiff had articulated federal           to secure foster care for Plaintiff’s children, (see Doc.
claims, Ossining argues that any such claims would be             27, at 3), and in fact the documents Plaintiff attached
time-barred. (See id. at 7.) “The statute of limitations          to that complaint suggest that the relevant events may
is an affirmative defense on which the defendant bears            have even occurred in 2005, (see id. Ex. 1, at 3). Plaintiff
the burden of proof,” Voiceone Commc'ns, LLC v.                   did not name Ossining as a defendant until the third
Google Inc., No. 12-CV-9433, 2014 WL 10936546, at                 amended complaint, which was filed February 27, 2015,
*7 (S.D.N.Y. Mar. 31, 2014) (internal quotation marks             and accordingly Plaintiff’s federal claims against Ossining
omitted), although “a motion to dismiss may be granted            are plainly time-barred.
if a complaint’s allegations affirmatively establish an
action’s untimeliness,” Slainte Invs. Ltd. P’ship v. Jeffrey,
142 F. Supp. 3d 239, 253 (D. Conn. 2015). To the extent                              2. Westchester County
Plaintiff alleges violations by Ossining under 42 U.S.C. §
1983, such actions are governed by New York’s three-year           *5 As noted above, Plaintiff’s submissions, taken
statute of limitations. See Lawson v. Rochester City Sch.         liberally, might be construed to allege violations of the
Dist., 446 Fed.Appx. 327, 328 (2d Cir. 2011) (summary             Fourth and Fourteenth Amendments based on purported
order). As Ossining notes, (see Ossining Mem. 7), the same        conduct by agents of Westchester County. But while
three-year statute of limitations would apply to a claim          Westchester County does not argue in its memorandum
brought under the Individuals with Disabilities Education         of law that Plaintiff’s federal claims against it are
Act, which Plaintiff never mentions but which Ossining            similarly time-barred, they, too, are untimely. 8 As noted,
suggests could, construed liberally, flow from Plaintiff’s        violations of 42 U.S.C. § 1983 are governed by a three-year
reference in a letter to an “educational accommodation”           statute of limitations. See Lawson, 446 Fed.Appx. at 328.
claim, (see Doc. 50, at 3). Insofar as Plaintiff’s stray          The FAC and third amended complaint together indicate
references in the third amended complaint to insufficient         that the relevant events giving rise to claims against
“consumer protection” or “willful intent to injure” could         Westchester County occurred between 2004 and August
constitute federal violations, (see Doc. 27, at 4), 7 Ossining    2007, (see FAC at 3; Doc. 27, at 3), 9 and the family court
notes that such claims would be governed by a four-year           proceedings that terminated Plaintiff’s parental rights
statute of limitations pursuant to 28 U.S.C. § 1658, (see         took place, at the latest, in April 2008, (see Jones Decl. Ex.
Ossining Mem. 7).
                                                                  A, at 1; id. Ex. B, at 1). 10 Plaintiff commenced the instant
                                                                  action against Westchester County on December 2, 2011,
7      Plaintiff has not clearly identified which statutes give   (Doc. 2), which is more than three years after spring 2008.
       rise to these claims. She briefly alleges a “violation     Accordingly, Plaintiff’s federal claims against Westchester
       of consumer protection” in complaints preceding            County are also time-barred. To the extent Plaintiff means
       the FAC, (see Doc. 19, at 12; Doc. 27, at 4), but
                                                                  to assert a claim against the County for its defense of the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
Voltaire v. Westchester County Department of Social Services, Not Reported in Fed....
2016 WL 4540837

2008 ruling in the face of Plaintiff’s subsequent challenges
to it, such a claim might be timely but is substantively
                                                                                      3. Equitable Tolling
without merit, as discussed in Part III.B below.
                                                                  Where a plaintiff’s claims are time-barred on the face of
8      Although the statute of limitations is an affirmative      her own complaint, she bears the burden of pleading facts
       defense on which defendants generally bear the             sufficient to establish that the statute of limitations should
       burden of proof, I may dismiss a complaint                 be tolled. See Overall v. Estate of Klotz, 52 F.3d 398, 403
       sua sponte, “after notice to the plaintiff and an          (2d Cir. 1995); Voiceone Commc'ns, 2014 WL 10936546,
       opportunity to be heard, where an affirmative defense      at *7. As noted, although pro se complaints “are held
       is readily apparent, or unambiguously established          to less stringent standards than formal pleadings drafted
       in the record.” Andersen v. Young & Rubicam
                                                                  by lawyers,” Hughes, 449 U.S. at 9 (internal quotation
       Advert., No. 11-CV-4466, 2011 WL 10644197, at *2
                                                                  marks omitted), pro se litigants must still show some
       (S.D.N.Y. Oct. 14, 2011) (internal quotation marks
                                                                  sufficient basis justifying the applicability of equitable
       omitted), aff'd, 487 Fed.Appx. 675 (2d Cir. 2012)
                                                                  tolling, see Ackerman v. Ackerman, 549 Fed.Appx. 45,
       (summary order); see Klein v. City of N.Y., No.
       10-CV-9568, 2011 WL 5248169, at *8 (S.D.N.Y.               46 (2d Cir. 2014) (summary order) (affirming dismissal
       Oct. 28, 2011) (district court may dismiss action          where pleadings made clear pro se plaintiff knew of and
       sua sponte on statute of limitations grounds where         could have brought action before statute of limitations
       “facts supporting the statute of limitations defense are   expired); Johnson v. Teague, No. 12-CV-1223, 2014 WL
       set forth in the papers plaintiff [herself] submitted”     2515214, at *3 (D. Conn. June 4, 2014) (claim of pro
       and “plaintiff is given notice and an opportunity          se plaintiff dismissed where plaintiff did not “show[ ]
       to be heard”) (internal quotation marks omitted),          extraordinary circumstances to warrant equitable tolling
       report and recommendation adopted, 2012 WL 546786          of the limitations”); Fairley v. Collins, No. 09-CV-6894,
       (S.D.N.Y. Feb. 21, 2012). As discussed below,              2011 WL 1002422, at *6 (S.D.N.Y. Mar. 15, 2011) (pro
       Plaintiff was advised by this Court at two pre-motion
                                                                  se plaintiff argued that he was not provided documents
       conferences, as well as by pre-motion letters that
                                                                  on timely basis, but equitable tolling inapplicable because
       both Defendants submitted, that her allegations on
                                                                  documents did not affect when plaintiff knew or had
       their face appeared untimely. Accordingly, I may
       dismiss claims against Westchester County on statute
                                                                  reason to know of injuries that provided basis for claim);
       of limitations grounds even though Defendant did not       cf. Bisson v. Martin Luther King Jr. Health Clinic, No. 07-
       argue this point in its briefs.                            CV-5416, 2008 WL 4951045, at *1 (2d Cir. Nov. 20, 2008)
                                                                  (summary order) (tolling warranted where pro se litigant
9      Even if Plaintiff had successfully served the new          argued that defendants' “negligence and fraud” plausibly
       defendants she attempted to add in the FAC, see            may have prevented plaintiff from filing timely action, in
       note 5 above, those claims would have been dismissed
                                                                  part because pro se litigants need not be “more specific”
       on timeliness grounds because Plaintiff has not
                                                                  about why equitable tolling should apply in order to avoid
       plausibly alleged involvement by Agnano, Byrnes, or
                                                                  dismissal pursuant to Rule 12(b)(6)).
       Bohannon after August 2007.
10     As noted earlier, Plaintiff’s parental rights appear to    *6 As Ossining notes in its reply memorandum of law,
       have been terminated sometime in either March or           (see Ossining Reply Mem. 1), 11 Plaintiff has not provided
       April 2008, contrary to Plaintiff’s assertion at the
                                                                  any reason why the applicable statutes of limitations
       December 22, 2015 conference that the termination
                                                                  should be tolled or why her federal claims against Ossining
       occurred in April 2009. It is likely that Plaintiff
                                                                  are otherwise timely. I discussed these issues with Plaintiff
       was misremembering the correct date, given that
       her own submissions previously filed in this action        at two pre-motion conferences, at which my law clerk took
       acknowledge termination orders issued in April 2008.       detailed notes. At the November 18, 2015 conference –
       (See Doc. 2, at 4; Doc. 15, at 1.) Whether the             before which Ossining had submitted a pre-motion letter
       termination occurred in March or April 2008 does           articulating its belief that Plaintiff’s claims are untimely –
       not affect the untimeliness of Plaintiff’s claim because   I told Plaintiff that none of her federal claims appeared
       Plaintiff did not file her complaint until December        timely because it appeared from her allegations that the
       2011.                                                      relevant events occurred in 2006 and Plaintiff did not
                                                                  name Ossining as a party until several years after the


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           5
Voltaire v. Westchester County Department of Social Services, Not Reported in Fed....
2016 WL 4540837

longest available statute of limitations expired. I further    adopted and promulgated by that body’s officers”; or
explained to Plaintiff that upon amending her complaint        (2) the practice of state officials that is alleged to be
she would need to identify a claim with a nine-year statute    unconstitutional is so permanent and well settled that it
of limitations (and I indicated that I was not aware of any)   “constitute[s] a custom or usage with the force of law.”
or, alternatively, put forth a theory as to why she should     Monell v. Dep't of Soc. Servs., 436 U.S. 658, 690-91 (1978)
be allowed to bring those claims now. I made clear that        (internal quotation marks omitted). Plaintiff appears to
she should focus on the timeliness of her alleged claims,      assert that Westchester County can be held liable on
but she has failed to do so.                                   the basis of respondeat superior, (see, e.g., Doc. 43, at
                                                               2; Doc. 56, at 2), but municipalities cannot be held
11     “Ossining Reply Mem.” refers to Reply                   liable for constitutional violations of their employees
       Memorandum of Law in Further Support of                 “by application of the doctrine of respondeat superior,”
       Defendant Ossining’s Motion to Dismiss. (Doc. 92.)      Pembaur v. City of Cincinnati, 475 U.S. 469, 478 (1986);
                                                               accord Bd. of Cty. Comm'rs v. Brown, 520 U.S. 397, 405
Nor has Plaintiff established that her federal claims
                                                               (1997) (holding that a municipality may not be found
against Westchester County should be tolled. At the
                                                               liable simply because one of its employees committed a
December 22, 2015 conference – by which time
Westchester County had, too, filed a pre-motion letter         constitutional tort). 12 Plaintiff has not come close to
arguing that Plaintiff’s claims are untimely – I told          plausibly alleging the existence of a municipal custom
Plaintiff that the longest statute of limitations governing    or practice promoting or facilitating conduct of the kind
claims against Westchester County is three years and           alleged here.
noted that Plaintiff brought her claims more than four
years after the incident. I reiterated to Plaintiff that she   12     The County might be liable under a respondeat
would need to provide a plausible basis for extending the             superior theory for state-law torts of its employees, if
statute of limitations. Plaintiff responded that when the             they were timely pursued.
matter first arose, she did not file the case because she       *7 Plaintiff’s filings, construed liberally, could also
was working with Defendants in an effort to resolve the        be read as challenging Westchester County’s conduct
issue. But attempts to settle do not toll the statute of       subsequent to the termination of her parental rights
limitations. See Bevona v. Serv. Emps. Int'l Union, No. 05-    in spring 2008. To the extent she is arguing that
CV-1157, 2007 WL 1378425, at *11 (S.D.N.Y. May 10,             Defendant wrongfully opposed her efforts to vacate that
2007). Plaintiff further conceded that after her parental
                                                               termination, 13 Plaintiff’s appeals persisted over the next
rights were terminated, she waited years before filing the
                                                               few years, which would bring Defendant’s conduct within
instant action.
                                                               the three-year statute of limitations for claims pursuant

Because any conceivable federal claims by Plaintiff            to § 1983. For example, on October 1, 2012, 14 Plaintiff
against Defendants fall outside the applicable statutes of     filed a petition with the Family Court of the State of
limitations, and because she has not alleged any facts         New York seeking to restore her parental rights, which
or shown any basis to suggest that equitable tolling is        the court dismissed on October 18, 2012. (See Jones Decl.
appropriate, Plaintiff’s federal claims are time-barred and    Ex. A.) This order was upheld on appeal by the Appellate
dismissed.                                                     Division of the New York Supreme Court on December
                                                               17, 2014. (See id. Ex. B.) Presumably County employees
                                                               were involved in opposing Plaintiff’s challenges to the
   B. Municipal Liability                                      2008 order, but – apart from failing to specify what those
Even if Plaintiff’s claim alleging excessive force based       employees did wrong, see Parts III.C.1 and 2 below –
on a purported assault by a Westchester County case            Plaintiff has provided no facts that would allow me to
worker were timely, she has not plausibly alleged a            plausibly infer that they acted pursuant to a municipal
claim of municipal liability under 42 U.S.C. § 1983. A         custom or practice permitting the violation of Plaintiff’s
plaintiff can bring such claims against a municipality         constitutional rights. Accordingly, the claim is dismissed.
only where either (1) “the action that is alleged to
be unconstitutional implements or executes a policy            13     Plaintiff in the first amended complaint alleges
statement, ordinance, regulation, or decision officially              wrongdoing by Westchester County in the initial



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               6
Voltaire v. Westchester County Department of Social Services, Not Reported in Fed....
2016 WL 4540837

       termination proceeding, (see Doc. 19, at 3-4), but, as    14, 2010) (internal quotation marks omitted). Indeed, the
       discussed above, any such conduct falls outside the       termination of Plaintiff’s parental rights was reviewed on
       relevant statute of limitations.                          appeal in state court not once, but twice. (See Jones Decl.
14                                                               Exs. A, B.) It is evident that Plaintiff received the process
       A subsequent decision by the Appellate Division of
       the New York Supreme Court states that Plaintiff          she was owed. See Stein v. City of N.Y., 24 Fed.Appx.
       filed her petition in October 2011, rather than October   68, 69 (2d Cir. 2001) (summary order) (pro se plaintiff
       2012. (See Jones Decl. Ex. B.)                            argued that defendants did not provide him with prompt
                                                                 post-deprivation hearing, but due process claim failed
   C. Due Process                                                because plaintiff was party to and participated in family
Even if Plaintiff had brought a claim against individual         court proceedings resulting in order placing children
defendants relating to Westchester County’s defense of the       with Commissioner of Social Services); Marcel, 2012
prior termination of her parental rights – presumably for        WL 5463926, at *3 (plaintiff received due process where
violation of procedural and substantive due process rights       he participated in proceedings involving termination of
guaranteed by the Fourteenth Amendment, (see Doc. 19,            parental rights and was free to appeal that decision in
at 2, 5-6); see Park v. City of N.Y., No. 99-CV-2981, 2003       state court); Hollenbeck, 330 F. Supp. 2d at 332 (plaintiff
WL 133232, at *12 (S.D.N.Y. Jan. 16, 2003) (“Although it         must plausibly allege children were removed without court
is not entirely clear whether the Plaintiffs intend to assert    authorization in order to state procedural due process
a procedural due process claim, the complaint repeatedly         claim).
invokes the language of due process, and the Court will
consider such a claim.”) – such claims would have to be           *8 Accordingly, Plaintiff has not plausibly alleged a
dismissed.                                                       procedural due process claim, and any such claim is
                                                                 dismissed.


                1. Procedural Due Process
                                                                                 2. Substantive Due Process
“In reviewing procedural due process claims, courts must
first determine whether a person has been deprived               Nor has Plaintiff plausibly alleged a substantive due
of a protected liberty interest. The court must then             process claim. As a general principle, family members
determine what, if any, constitutional process is due.”          have a substantive due process right to remain together
Hollenbeck v. Boivert, 330 F. Supp. 2d 324, 332 (S.D.N.Y.        without the state’s “coercive interference.” Anthony v.
2004). Because parents have a “constitutionally protected        City of N.Y., 339 F.3d 129, 142 (2d Cir. 2003) (internal
liberty interest in the care, custody and management             quotation marks omitted). In order to make out a
of their children,” Tenenbaum v. Williams, 193 F.3d              violation of this right, a plaintiff must plausibly allege
581, 593 (2d Cir. 1999), as a general rule parents must          that a state decision or action violated its fundamental
be afforded due process before being deprived of this            right and that “no overridingly important state interest
interest, see Nicholson v. Scoppetta, 344 F.3d 154, 171          justifie[d] that infringement.” Marcel, 2012 WL 5463926,
(2d Cir. 2003). In the child removal context, due process        at *4 (citing Daniels v. Williams, 474 U.S. 327, 331
ordinarily constitutes a court proceeding resulting in an        (1986)). In particular, she must plausibly allege that
order permitting removal. See id. Plaintiff’s allegations        her separation from her children was “so shocking,
make clear that she participated in the termination              arbitrary, and egregious that the Due Process Clause
proceedings, (see Doc. 15) – which included the necessary        would not countenance it even were it accompanied by
“fact-finding” hearings, (see Jones Decl. Ex. B, at 1;           full procedural protection.” Anthony, 339 F.3d at 143
Marcel, 2012 WL 5463926, at *3 (fact-finding hearings            (internal quotation marks omitted); see Cox v. Warwick
a critical component of New York permanent removal               Valley Cent. Sch. Dist., 654 F.3d 267, 275 (2d Cir. 2011)
proceedings)) – as well as in subsequent appeals, (see Jones     (“Only the most egregious official conduct can be said
Decl. Exs. A, B), and she has not suggested that any of          to be arbitrary in the constitutional sense and therefore
these hearings were not conducted “at a meaningful time          unconstitutional.”) (internal quotation marks omitted).
and in a meaningful manner,” Villanueva v. City of N.Y.,
No. 08-CV-8793, 2010 WL 1654162, at *7 (S.D.N.Y. Apr.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         7
Voltaire v. Westchester County Department of Social Services, Not Reported in Fed....
2016 WL 4540837

Plaintiff has failed to do so. Putting aside the untimeliness       *9 Finally, even if a due process claim arising out of
of any claims related to the initial termination, Plaintiff        the termination of Plaintiff’s parental rights were not
freely admits that after an employee of Ossining                   untimely, and even if it were plausibly alleged, such a
purportedly agreed to place her children in foster care,           claim is barred by the Rooker-Feldman doctrine. 16 See
she left Ossining for “many days” without ensuring that            generally D.C. Court of Appeals v. Feldman, 460 U.S. 462
her children were actually safe, (see, e.g., Doc. 25, at           (1983); Rooker v. Fidelity Tr. Co., 263 U.S. 413 (1923).
3), suggesting that the state’s decision to pursue the             This doctrine recognizes that “federal district courts lack
termination of her parental rights was hardly shocking,            jurisdiction over suits that are, in substance, appeals from
arbitrary or egregious. Further, Plaintiff has not plausibly       state-court judgments.” Hoblock v. Albany Cty. Bd. of
alleged that the subsequent decisions rendered by the              Elections, 422 F.3d 77, 84 (2d Cir. 2005). “Underlying
Family Court of the State of New York or the Appellate             the Rooker-Feldman doctrine is the principle, expressed
Division of the New York Supreme Court were anything               by Congress in 28 U.S.C. § 1257, that within the federal
but “deliberate and considered.” See Marcel, 2012 WL               judicial system, only the Supreme Court may review state-
5463926, at *4. Indeed, both courts noted that they lacked         court decisions.” Green v. Mattingly, 585 F.3d 97, 101
authority to overturn the termination because, in part,            (2d Cir. 2009) (internal quotation marks omitted). This
one of Plaintiff’s children had since been adopted and the         carve-out of the district courts' subject matter jurisdiction
other was over twenty-one years old. (See Jones Decl.              “is confined to cases of the kind from which the doctrine
Ex. A, at 1-2; id. Ex. B, at 2.) Finally, at no point              acquired its name: cases brought by state-court losers
does she plausibly allege wrongdoing by any County                 complaining of injuries caused by state-court judgments
employee involved in defending the prior termination of            rendered before the district court proceedings commenced
Plaintiff’s parental rights – let alone shocking, arbitrary        and inviting district court review and rejection of those
or egregious behavior – nor does she allege that any such          judgments.” Exxon Mobil Corp. v. Saudi Basic Indus., 544
employee was aware of any violation of Plaintiff’s rights          U.S. 280, 284 (2005).
during this time. Accordingly, Plaintiff has not plausibly
alleged a substantive due process claim, and the claim is          16     Westchester County does not argue that the Rooker-
dismissed. 15                                                             Feldman doctrine applies to this case and moves to
                                                                          dismiss on other grounds. Because Rooker-Feldman
15     As noted, I have liberally construed Plaintiff’s filings           implicates a court’s subject matter jurisdiction,
       to support any federal causes of action that plausibly             however, I may address the doctrine’s applicability
       could be alleged. Isolated references to the Sherman               sua sponte. See Morris v. Sheldon J. Rosen, P.C., No.
       Act, (see, e.g., Doc. 27, at 4), patent infringement,              11-CV-3556, 2012 WL 2564405, at *3 (E.D.N.Y. July
       (see, e.g., id. at 2), and the First Amendment, (see,              2, 2012) (collecting cases), aff'd sub nom. Morris v.
       e.g., id. at 4), as well as stray mentions of claims               Rosen, 577 Fed.Appx. 41 (2d Cir. 2014) (summary
       of consumer protection or willful intent to injure, as             order).
       discussed earlier, fail to plausibly allege any causes of   The Second Circuit has identified four requirements that
       action. The same holds true for Plaintiff’s reference       must be met for Rooker-Feldman to divest a district court
       to equal protection. (See, e.g., id.) To the extent         of subject matter jurisdiction:
       she is attempting to argue that the termination of
       her parental rights violated the Equal Protection
       Clause of the Fourteenth Amendment, she would
       need to plausibly allege that Defendants in removal                     First, the federal-court plaintiff
       proceedings discriminated against her on the basis of                   must have lost in state court.
       a protected characteristic, see Porter v. City of N.Y.,                 Second, the plaintiff must complain
       No. 03-CV-6463, 2007 WL 1791149, at *6 (E.D.N.Y.                        of injuries caused by a state-court
       June 19, 2007), but she has not suggested – nor                         judgment. Third, the plaintiff must
       supplied facts plausibly supporting – that this was the                 invite district court review and
       case.                                                                   rejection of that judgment. Fourth,
                                                                               the state-court judgment must have

                3. Rooker-Feldman Doctrine



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               8
Voltaire v. Westchester County Department of Social Services, Not Reported in Fed....
2016 WL 4540837

            been rendered before the district                    ....”). Accordingly, to the extent Plaintiff seeks vacatur or
            court proceedings commenced ....                     rejection of the order terminating her parental rights, such
                                                                 a claim is barred by Rooker-Feldman and dismissed.


Hoblock, 422 F.3d at 85 (internal quotation marks,                *10 The Rooker-Feldman doctrine also bars a district
footnote, and alterations omitted). The first and fourth         court from reviewing alleged constitutional claims that are
requirements are “procedural,” while the second and              “inextricably intertwined” with decisions made in state
third are “substantive”; the requirement that the plaintiff      judicial proceedings. See People United for Children, Inc.
“complain of an injury caused by a state judgment ... is the     v. City of N.Y., 108 F. Supp. 2d 275, 285-86 (S.D.N.Y.
core requirement from which the others derive.” Id. at 85,       2000). As a result, merely “presenting in federal court a
87 (emphasis in original). If all four requirements are met,     legal theory not raised in state court ... cannot insulate a
the case must be dismissed.                                      federal plaintiff’s suit from Rooker-Feldman if the federal
                                                                 suit nonetheless complains of injury from a state-court
Here all four factors are met. Plaintiff lost in state court     judgment and seeks to have that state-court judgment
when her parental rights were terminated, see Johnson            reversed.” Hoblock, 422 F.3d at 86. The Second Circuit
v. Myers, No. 10-CV-1964, 2014 WL 2744624, at *6                 in Hoblock presented the following example to illustrate
(E.D.N.Y. June 16, 2014) (collecting cases), vacated on          when Rooker-Feldman bars subject matter jurisdiction,
other grounds and remanded sub nom. Myers v. Patterson,          even where a plaintiff alleges new federal claims not raised
819 F.3d 625 (2d Cir. 2016), and in this action complains        in state court:
of that injury by alleging that the state judgment violated
her federal due process rights as a parent, (see Doc. 27, at
3-4); see also Hoblock, 422 F.3d at 87 (suggesting factor                     Suppose a state court, based purely
met where father sues in federal court for son’s return                       on state law, terminates a father’s
on grounds that state judgment violated his substantive                       parental rights and orders the state
due process rights as parent). Plaintiff seeks vacatur of                     to take custody of his son. If the
the order terminating her parental rights, (see, e.g., Doc.                   father sues in federal court for the
19, at 9, 15), and/or damages to remedy injury resulting                      return of his son on grounds that
from it, (see, e.g., FAC at 4), and the state judgment                        the state court judgment violates
was plainly rendered well before she commenced this                           his federal substantive due-process
action on December 2, 2011. Indeed, other courts have                         rights as a parent, he is complaining
repeatedly found that the Rooker-Feldman doctrine bars                        of an injury caused by the state
the precise relief Plaintiff seeks in this action. See, e.g.,                 judgment and seeking its reversal.
Green, 585 F.3d at 103 (Rooker-Feldman would bar federal                      This he may not do, regardless of
action seeking return of plaintiff’s child if family court had                whether he raised any constitutional
previously entered final order permanently removing child                     claims in state court, because
from custody); Phifer v. City of N.Y., 289 F.3d 49, 57 (2d                    only the Supreme Court may hear
Cir. 2002) (court precluded under Rooker-Feldman from                         appeals from state-court judgments.
reviewing family court’s determinations regarding neglect,
as family court decided those issues after providing
plaintiff full and fair opportunity to litigate them, and        Id. at 87.
therefore plaintiff barred from requesting order from
district court reversing custody determination); Johnson,        Such guidance is particularly instructive here. Plaintiff
2014 WL 2744624, at *8 (Rooker-Feldman precluded                 alleges that Westchester County submitted false evidence
pro se plaintiff from challenging and reversing family           in opposing her efforts to maintain, and later restore,
court’s prior neglect and custody orders); Congregation          her parental rights, (see, e.g., FAC at 3; TAC at 4), but
Adas Yereim v. City of N.Y., 673 F. Supp. 2d 94, 104             Rooker-Feldman bars both Plaintiff’s request to vacate the
(E.D.N.Y. 2009) (“[A] father’s federal court challenge to        termination order as well as any due process claims related
the termination of his parental rights by a state court          to Defendant’s conduct during or after the termination
order will run aground on the shoals of Rooker-Feldman           proceeding, see Stein, 24 Fed.Appx. at 69-70 (Rooker-


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         9
Voltaire v. Westchester County Department of Social Services, Not Reported in Fed....
2016 WL 4540837

Feldman barred pro se plaintiff from arguing that he was         removal of the children from her custody – was caused
entitled to additional post-deprivation hearing because          by the Family Court judgment.”); McLean v. City of
argument challenged “the Family Court’s handling of              N.Y., No. 04-CV-8353, 2007 WL 415138, at *4 (S.D.N.Y.
the case, and a finding in [plaintiff’s] favor would             Feb. 6, 2007) (“[B]y seeking damages for violations of
necessitate some modification or possibly overruling of          their parental rights, plaintiffs are in effect asking this
the orders entered by the Family Court”); Johnson, 2014          Court to reject the Family Court’s findings and reverse its
WL 2744624, at *8 (“[I]t appears that Plaintiff claims           judgment ordering the children’s removal from plaintiffs'
that her procedural due process rights were violated by          custody.”).
virtue of false allegations made ... in the neglect proceeding
in the Family Court.... Plaintiff’s procedural due process       Accordingly, even if Plaintiff had plausibly alleged a
claim is traceable directly to the Family Court orders           due process claim, she is barred by the Rooker-Feldman
and ... improperly invites review and rejection of these         doctrine from pursuing it in this court. Any such claims
orders.”); Kaminski v. Comm'r of Oneida Cty. Dep't of            are thereby dismissed.
Soc. Servs., 804 F. Supp. 2d 100, 105-06 (N.D.N.Y. 2011)
(pro se plaintiff alleged that defendant violated her due
process rights by submitting “false evidence, contradicting      IV. Leave to Amend
statements, and perjured declarations” during state court        Leave to amend a complaint should be freely given “when
termination proceedings, but plaintiff’s due process claims      justice so requires.” Fed. R. Civ. P. 15(a)(2). It is “within
“invite[d] [court to] reject[ ]” state court judgments           the sound discretion of the district court to grant or
removing children from custody, and were accordingly             deny leave to amend.” McCarthy v. Dun & Bradstreet
precluded); Bernstein v. N.Y., No. 06-CV-5681, 2007 WL           Corp., 482 F.3d 184, 200 (2d Cir. 2007). “Leave to amend,
438169, at *6 (S.D.N.Y. Feb. 9, 2007) (plaintiff who             though liberally granted, may properly be denied for:
sought declaratory judgment “that he was denied due              ‘undue delay, bad faith or dilatory motive on the part
process in the course of, and not as a result of, the judicial   of the movant, repeated failure to cure deficiencies by
proceedings that led to the state court judgment” barred         amendments previously allowed, undue prejudice to the
by Rooker-Feldman because declaration that plaintiff was         opposing party by virtue of allowance of the amendment,
denied due process during state court proceedings would          futility of amendment, etc.’ ” Ruotolo v. City of N.Y., 514
“effectively ... revers[e] a judgment of the state court”)       F.3d 184, 191 (2d Cir. 2008) (quoting Foman v. Davis, 371
(emphasis in original); Wu v. LeVine, No. 05-CV-1234,            U.S. 178, 182 (1962)).
2005 WL 2340722, at *2 (E.D.N.Y. June 7, 2005) (Rooker-
Feldman applied even where pro se plaintiff alleged state        Plaintiff has already amended her complaint four times,
court judgment procured by fraud, because plaintiff’s            (see Docs. 19, 25, 27, 71), and on the last occasion did
constitutional and civil rights claims arose from state          so with the benefit of pre-motion letters from Defendants
court proceedings and plaintiff could not “circumvent            outlining their proposed grounds for dismissal, (see Docs.
the Rooker-Feldman doctrine by recasting her claims              32, 48), and my observations during the November 18,
as a federal civil rights violation”), aff'd sub nom. 314        2015 and December 22, 2015 conferences that the third
Fed.Appx. 376 (2d Cir. 2009) (summary order).                    amended complaint was deficient because, among other
                                                                 reasons, its allegations appeared on their face to be
 *11 Nor can Plaintiff circumvent Rooker-Feldman by              untimely. At the December 22, 2015 conference, I told
now arguing she seeks only monetary damages, (see FAC            Plaintiff that the FAC would be her final opportunity
at 4), rather than review of the state court’s determination,    to amend. Plaintiff has not asked to amend again nor
see Lomnicki v. Cardinal McCloskey Servs., No. 04-               suggested that she possesses facts that could cure the
CV-4548, 2007 WL 2176059, at *5 (S.D.N.Y. July                   deficiencies identified in this opinion. See Becnel v.
26, 2007) (although plaintiff argued she was “seeking            Deutsche Bank, AG, 507 Fed.Appx. 71, 73 (2d Cir. 2013)
damages for a Civil Rights violation,” rather than review        (summary order) (affirming denial of leave to amend
of family court’s determination, court dismissed on              on grounds of futility because appellants' claims would
Rooker-Feldman grounds because “[t]he fact that Plaintiff        be time-barred even if amendment allowed); Gallop v.
is alleging a new claim – discrimination – does not change       Cheney, 642 F.3d 364, 369 (2d Cir. 2011) (district court
the injury about which she complains. That injury – the          did not err in dismissing claim with prejudice in absence of
                                                                 any indication plaintiff could or would provide additional


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        10
Voltaire v. Westchester County Department of Social Services, Not Reported in Fed....
2016 WL 4540837

allegations leading to different result); Pugh-Perry v.         State as any defendant.” Owen Equip. & Erection Co. v.
N.Y.C. Human Res. Admin., 402 Fed.Appx. 588, 589                Kroger, 437 U.S. 365, 374 (1978). A person’s citizenship
(2d Cir. 2010) (summary order) (affirming denial of             for purposes of diversity jurisdiction is her domicile, which
leave to amend because pro se plaintiff’s complaint time-       is defined as the state in which she is both present and
barred and additional allegations would not cure defect);       intends to remain for the indefinite future, see Miss.
Coleman v. brokersXpress, LLC, 375 Fed.Appx. 136, 137           Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48
(2d Cir. 2010) (summary order) (denial of leave to amend        (1989), and a person’s residence at the time the lawsuit
proper where district court afforded pro se plaintiff one       is commenced is prima facie evidence of her domicile, see
opportunity to amend complaint and plaintiff made no            Galu v. Attias, 923 F. Supp. 590, 595 (S.D.N.Y. 1996).
specific showing as to how he would cure defects if given       “When analyzing subject matter jurisdiction, the Court
second opportunity to amend); Moore v. City of N.Y.,            must determine diversity at the time Plaintiff filed his
No. 15-CV-4578, 2016 WL 3963120, at *10 n.7 (S.D.N.Y.           complaint.” Jennison v. Dick’s Sporting Goods, Inc., No.
July 21, 2016) (leave to replead not granted to pro se          11-CV-4906, 2011 WL 6293061, at *2 (S.D.N.Y. Dec. 15,
plaintiff due to futility, and in part because at pre-motion    2011) (citing Grupo Dataflux v. Atlas Global Grp., L.P.,
conference, court “extensive[ly] discuss[ed]” timeliness of     541 U.S. 567, 570-71 (2004)); see Brignoli v. Balch, Hardy
filing with plaintiff); Rullan v. N.Y.C. Sanitation Dep't,      & Scheinman, Inc., 696 F. Supp. 37, 40 (S.D.N.Y. 1988)
No. 13-CV-5154, 2014 WL 2011771, at *8 (S.D.N.Y.                (“[W]hat is relevant for purposes of diversity jurisdiction
May 16, 2014) (denying pro se plaintiff leave to amend          is the party’s domicile at [the] time that [a] plaintiff filed
because amended complaint did not provide details court         [its] amended complaint ....”). Once the initial complaint
had ordered and because plaintiff did not seek to file          is filed, “a party’s change of domicile does not affect the
another amended complaint or indicate how another               presence or absence of diversity.” Galu, 923 F. Supp. at
amended complaint would differ), aff'd, 607 Fed.Appx. 86        595.
(2d Cir. 2015) (summary order); Baiul v. William Morris
Agency, LLC, No. 13-CV-8683, 2014 WL 1804526, at                Although Plaintiff in later filed complaints claims to be
*13 (S.D.N.Y. May 6, 2014) (denying leave to amend              a citizen of Haiti, (see Doc. 19, at 1; Doc. 25, at 2; Doc.
on grounds of futility because second-amended complaint         27, at 2; FAC, at 2), her original complaint identifies
“fail[ed] to come close to alleging any timely claims”),        New York as her state of citizenship and provides a New
aff'd, 601 Fed.Appx. 58 (2d Cir. 2015) (summary order).         York address, (see Doc. 2, at 2), as do her subsequent
Accordingly, I decline to grant leave to amend sua sponte.      complaints, (see Doc. 19, at 1; Doc. 25, at 1; Doc. 27,
See Gallop, 642 F.3d at 369 (“[N]o court can be said to         at 1; FAC, at 1). At the December 22, 2015 conference,
have erred in failing to grant a request [to amend the          I questioned Plaintiff as to her physical whereabouts
complaint] that was not made.”); Trautenberg v. Paul,           and intent to reside at the time she brought her claims
Weiss, Rifkind, Wharton & Garrison LLP, 351 Fed.Appx.           in December 2011. She indicated that in 2011 she was
472, 474 (2d. Cir. 2009) (summary order) (no abuse of           residing in New York as a temporary resident, although
discretion in granting motion to dismiss without sua            she claimed that even at that time she was planning to
sponte granting leave to amend).                                return to Haiti once she got her children back. Despite
                                                                Plaintiff’s arguments to the contrary, it appears evident
                                                                that at the time of filing, and even now, Plaintiff’s Ossining
V. State Law Claims                                             residence represents her “true fixed home and principal
 *12 Having determined that Plaintiff has failed to             establishment, and to which, whenever [s]he is absent, [s]he
plausibly allege any federal claims, I must consider            has the intention of returning.” Palazzo ex rel. Delmage v.
whether this Court can or should exercise diversity or          Corio, 232 F.3d 38, 42 (2d Cir. 2000) (internal quotation
supplemental jurisdiction over Plaintiff’s remaining state      marks omitted). By her own account she plans to remain
law causes of action.                                           there for the indefinite future and has no concrete plans
                                                                to live anywhere else. Accordingly, Plaintiff has not
Pursuant to 28 U.S.C. § 1332(a)(1), district courts retain      alleged facts sufficient to invoke this court’s diversity
jurisdiction over civil actions where the amount in             jurisdiction. See Reed v. Hartford Police Dep't, No. 03-
controversy exceeds $75,000 and the parties are citizens        CV-2147, 2004 WL 813028, at *4 (D. Conn. Apr. 6, 2004)
of different states. Accordingly, “diversity jurisdiction is    (dismissing pro se plaintiff’s § 1983 claims and finding lack
not ... available when any plaintiff is a citizen of the same


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        11
Voltaire v. Westchester County Department of Social Services, Not Reported in Fed....
2016 WL 4540837

of diversity jurisdiction to consider remaining state law            2012 WL 90159, at *5 (D. Conn. Jan. 10, 2012) (dismissing
                                                                     pro se plaintiff’s § 1983 claims and declining to exercise
claims because both plaintiff and defendants were citizens
                                                                     supplemental jurisdiction over state law claims where
of Connecticut).
                                                                     plaintiff failed to allege facts sufficient to invoke court’s
                                                                     diversity jurisdiction).
 *13 I decline to exercise supplemental jurisdiction over
Plaintiff’s remaining state law causes of action. See 28
U.S.C. § 1367(c)(3) (“[D]istrict courts may decline to               VI. Conclusion
exercise supplemental jurisdiction over a claim ... if the           For the reasons stated above, Defendants' motions
district court has dismissed all claims over which it has            to dismiss are GRANTED. The Clerk of Court is
original jurisdiction.”). The “traditional ‘values of judicial       respectfully directed to terminate the pending motions,
economy, convenience, fairness, and comity’ ” weigh in               (Docs. 75, 84), and close the case.
favor of declining to exercise supplemental jurisdiction
where all federal law claims are eliminated before trial.
Kolari v. N.Y.-Presbyterian Hosp., 455 F.3d 118, 122 (2d             SO ORDERED.
Cir. 2006) (quoting Carnegie-Mellon Univ. v. Cohill, 484
U.S. 343, 350 (1988)). Accordingly, having determined                Dated: August 29, 2016.
that all of the claims over which this Court has original
                                                                     All Citations
jurisdiction should be dismissed, I decline to exercise
supplemental jurisdiction over Plaintiff’s remaining state           Not Reported in Fed. Supp., 2016 WL 4540837
law causes of action. See Johnson v. Ruiz, No. 11-CV-542,

End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              12
Williams v. Williams, Not Reported in F.Supp.2d (2012)
2012 WL 639697

                                                             1      The complaint identifies as a defendant the
                 2012 WL 639697                                     “Chautauqua County Support Collection.” On
   Only the Westlaw citation is currently available.                Defendants' representations, no such entity exists.
                                                                    Considering the factual basis for Plaintiff's complaint,
            United States District Court,
                                                                    and Defendants' submissions, this Court will interpret
                  W.D. New York.
                                                                    Plaintiff's complaint as instead bringing a claim
                                                                    against the Chautauqua County Department of
            Roger L. WILLIAMS, Plaintiff,
                                                                    Social Services, a department of Chautauqua County,
                         v.
                                                                    New York. (See Steger Aff. ¶ 6, Docket No. 4–2.)
         Kellie WILLIAMS, et al., Defendants.
                                                             2      In support of their motion, the Chautauqua
                    No. 11–CV–246S.                                 Defendants filed the Affidavit of Betsy S. Steger,
                            |                                       with Exhibits; the Affidavit of Jerry D. Hyde; a
                     Feb. 27, 2012.                                 Memorandum of Law; and a Reply Memorandum.
                                                                    (Docket Nos. 4, 5, 10.) TheState Defendants
Attorneys and Law Firms                                             similarly filed a Memorandum of Law; and a Reply
                                                                    Declaration. (Docket Nos. 3, 9.) In opposition to
Roger L. Williams, Jamestown, NY, pro se.                           these motions, Plaintiff filed a Memorandum of Law;
                                                                    and two Reply memoranda. (Docket Nos. 8, 11, 12.)
Paula M. Eade Newcomb, Bouvier Partnership, LLP,
Kim S. Murphy, Nys Attorney General's Office, Buffalo,
NY, for Defendants.                                                              II. BACKGROUND

                                                             A. Facts
               DECISION AND ORDER                            Plaintiff and Defendant, Kellie S. Williams, were divorced
                                                             sometime prior to October 1, 2002. (Comp., p. 4, Docket
WILLIAM M. SKRETNY, Chief Judge.                             No. 1.) 3 Ms. Williams allegedly convinced Plaintiff that
                                                             she was entitled to sole legal possession over their marital
                  I. INTRODUCTION                            property and evicted him under threats of arrest. (Id.)
                                                             In addition to losing what Plaintiff considers his fair
 *1 Plaintiff Roger L. Williams, proceeding pro se, brings   share of the marital assets, Plaintiff was also unable
this personal property and civil rights action against       to recover the rest of his personal property from their
various defendants, alleging violations of the Fourth,       formerly shared residence. (Id.) Plaintiff then sought
Eighth, and Fourteenth Amendments. Plaintiff's claims        to have the Chautauqua County Department of Social
arise out of his divorced wife's alleged retention of        Services (“Social Services”) credit the value of his personal
marital and personal property that was not credited to       belongings, left behind in Ms. Williams' possession, in
his child support payments, resulting in the issuance        satisfaction of his child support payments in arrears. (Id.)
of a property execution and restraining notice on            Social Services failed to act on his petitions, and on March
his bank account. Presently before this Court is             22, 2005 a property execution and restraining notice was
Defendants Chautauqua County Family Court Judge              sent to Plaintiff's bank. (Comp., p. 7; Steger Aff. ¶ 15.) This
Judith Claire, Support Magistrate Michael Bobseine, and      notice was enforced against Plaintiff's Jamestown Metal
former Support Magistrate Lawrence Zobel's (the “State       Products Federal Credit Union account and resulted in
Defendants”) Motion to Dismiss, as well as Defendants        two checks for the amount of $385.04 and $65 being
Chautauqua County Department of Social Services 1 and        forwarded by the bank to Social Services. (Steger Aff. ¶
Jerry D. Hyde's (the “Chautauqua Defendants”) Motion         15.)
to Dismiss. 2 For the following reasons, Defendants'
                                                             3      Plaintiff's complaint is written on several pages of
motions are granted. Further, this Court declines to
exercise jurisdiction over Plaintiff's state law property           a standard form used for filing civil complaints in
claim against Defendant Kellie Williams.                            federal court. Because the complaint's page numbers
                                                                    are not listed consecutively, all page citations in this




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Williams v. Williams, Not Reported in F.Supp.2d (2012)
2012 WL 639697

       Opinion refer to pages as they electronically appear     541 F.3d 75, 83 (2d Cir.(2008). It is “presume[d] that
       on the docket.                                           general [fact] allegations embrace those specific facts that
                                                                are necessary to support the claim.” Lujan v. Nat'l Wildlife
B. Procedural History                                           Fed'n, 497 U.S. 871, 889, 110 S.Ct. 3177, 111 L.Ed.2d 695
Plaintiff commenced this action on March 21, 2011 by            (1990) (alterations added). The court also may consider
filing a complaint in the United States District Court for      affidavits and other evidence outside the pleadings to
the Western District of New York. (Docket No. 1.) The           resolve the jurisdictional issue, but it may not rely on
Chautauqua Defendants filed their Motion to Dismiss on          conclusory or hearsay statements contained in affidavits.
April 25, 2011 (Docket No. 4), and the State Defendants         J.S. v. Attica Cent. Schs., 386 F.3d 107, 110 (2d Cir.2004),
followed suit with their own Motion to Dismiss on April         cert. denied, 544 U.S. 968, 125 S.Ct. 1727, 161 L.Ed.2d 616
26, 2011 (Docket No. 6). This Court issued a scheduling         (2005). Indeed, courts “must” consult factual submissions
notice and Plaintiff filed a timely response on May 5, 2011.    “if resolution of a proffered factual issue may result in
(Docket No. 8.) State Defendants and the Chautauqua             the dismissal of the complaint for want of jurisdiction.”
Defendants each filed a reply on May 11, 2011. (Docket          Robinson v. Gov't of Malaysia, 269 F.3d 133, 140 n. 6 (2d
Nos. 9, 10.) The parties' briefs were deemed submitted as       Cir.2001).
of May 23, 2011. Nevertheless, Plaintiff filed a reply to
Defendants' reply memoranda on May 25, 2011 (Docket
No. 12) and sought leave to amend his Complaint (Docket           2. Rule 12(b)(6)
No. 11). Because Plaintiff failed to comply with the            Rule 12(b)(6) allows dismissal of a complaint for “failure
requirements of Local Rule 15(a), Plaintiff's Motion to         to state a claim upon which relief can be granted.”
Amend was denied without prejudice.                             Fed.R.Civ.P. 12(b)(6). Federal pleading standards are
                                                                generally not stringent: Rule 8 requires only a short and
                                                                plain statement of a claim. Fed.R.Civ.P. 8(a)(2). But the
                                                                plain statement must “possess enough heft to show that
                    III. DISCUSSION                             the pleader is entitled to relief.” Bell Atl. Corp. v. Twombly,
                                                                550 U.S. 544, 127 S.Ct. 1955, 1966, 167 L.Ed.2d 929
A. Standards of Review
                                                                (2007).
 *2 Defendants argue that Plaintiff's Complaint should be
dismissed primarily for lack of subject matter jurisdiction
                                                                When determining whether a complaint states a claim,
pursuant to Rule 12(b)(1) and/or for failure to state a claim
                                                                the court must construe it liberally, accept all factual
upon which relief could be granted under Rule 12(b)(6) of
                                                                allegations as true, and draw all reasonable inferences in
the Federal Rules of Civil Procedure. 4
                                                                the plaintiff's favor. ATSI Commc'ns, Inc. v. Shaar Fund,
                                                                Ltd., 493 F.3d 87, 98 (2d Cir.2007). Legal conclusions,
4      The Chautauqua Defendants also seek dismissal            however, are not afforded the same presumption of
       under Rules 12(b) (2), 12(b)(4), and 12(b)(5).           truthfulness. See Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct.
                                                                1937, 1949, 173 L.Ed.2d 868 (2009) (“The tenet that a
   1. Rule 12(b)(1)                                             court must accept as true all of the allegations contained
A case is properly dismissed for lack of subject matter         in a complaint is inapplicable to legal conclusions.”).
jurisdiction under Rule 12(b)(1) when the district court
lacks the statutory or constitutional power to adjudicate       “To survive a motion to dismiss, a complaint must contain
it. Makarova v. United States, 201 F.3d 110, 113 (2d            sufficient factual matter, accepted as true, to ‘state a
Cir.2000). The plaintiff bears the burden of establishing       claim to relief that is plausible on its face.’ “ Iqbal,
the existence of federal jurisdiction. Lujan v. Defenders       129 S.Ct. at 1945 (quoting Twombly, 550 U.S. at 570).
of Wildlife, 504 U.S. 555, 560–61, 112 S.Ct. 2130, 119          Labels, conclusions, or a “formulaic recitation of the
L.Ed.2d 351 (1992).                                             elements of a cause of action will not do.” Twombly,
                                                                550 U.S. at 555. Facial plausibility exists when the facts
Where, as here, the jurisdictional challenges are raised at     alleged allow for a reasonable inference that the defendant
the pleading stage, the court accepts as true all factual       is liable for the misconduct charged. Iqbal, 129 S.Ct.
allegations in the complaint and draws all reasonable           at 1949. The plausibility standard is not, however, a
inferences in the plaintiff's favor. Sharkey v. Quarantillo,    probability requirement: the pleading must show, not


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          2
Williams v. Williams, Not Reported in F.Supp.2d (2012)
2012 WL 639697

merely allege, that the pleader is entitled to relief. Id. at   Lastly, Plaintiff brings a property claim against his former
1950; Fed.R.Civ.P. 8(a)(2). Wellpleaded allegations must        wife for her retention of their, and his, property.
nudge the claim “across the line from conceivable to
plausible.” Twombly, 550 U.S. at 570.                           Both the State and Chautauqua Defendants argue that
                                                                the claims against them should be dismissed pursuant
 *3 Courts therefore use a two-pronged approach to              to the Rooker–Feldman doctrine. As discussed below,
examine the sufficiency of a complaint, which includes          this Court agrees that it is precluded from exercising
“any documents that are either incorporated into the            jurisdiction. Further, additional, independent, grounds
complaint by reference or attached to the complaint as          exist for granting Defendants' motions.
exhibits.” Blue Tree Hotels Inv. (Can.), Ltd. v. Starwood
Hotels & Resorts Worldwide, Inc., 369 F.3d 212, 217
(2d Cir.2004). This examination is context specific and            1. Rooker–Feldman Doctrine
requires that the court draw on its judicial experience and     Pursuant to the Rooker–Feldman doctrine, federal district
common sense. Iqbal, 129 S.Ct. at 1950. First, statements       courts lack subject matter jurisdiction over suits that
that are not entitled to the presumption of truth—such as       are “cases brought by state-court losers complaining of
conclusory allegations, labels, and legal conclusions—are       injuries caused by state-court judgments rendered before
identified and stripped away. See Iqbal, 129 S.Ct. at 1950.     the district court proceedings commenced and inciting
Second, well-pleaded, non-conclusory factual allegations        district court review and rejection of those judgments.”
are presumed true and examined to determine whether             Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
they “plausibly give rise to an entitlement to relief.” Id.     280, 284, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005); see
                                                                Rooker v. Fidelity trust Co., 263 U.S. 413, 414–15, 44 S.Ct.
                                                                149, 68 L.Ed. 362 (1923); D.C. Ct. of App. v. Feldman,
B. Application                                                  460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983).
Plaintiff's complaint, though difficult to decipher, appears    The Rooker–Feldman doctrine applies if: (1) the federal
to state three causes of action. 5 One is a claim against the   court plaintiff lost in state court; (2) the plaintiff's alleged
State and Chautauqua Defendants for repeatedly failing          injuries are caused by the state court judgment; (3) the
to credit the value of his half of the marital property,        plaintiff's claims invite the district court to review and
as well as the personal property left with Ms. Williams,        reject that state court judgment; and (4) the state court
towards his child support arrears and future child support      judgment was rendered prior to the commencement of the
payments. Plaintiff alleges that the State Defendants'          district court proceedings. Hoblock v. Albany Cnty. Bd. of
dismissal of his petitions in New York Family Court             Elections, 422 F.3d 77, 85 (2d Cir.2005).
were in contravention of New York law, and that the
Chautauqua Defendants, through their attorney Jerry D.           *4 In the present case, Plaintiff's complaint states that he
Hyde, wrongful defended these actions in bad faith.             has petitioned Defendants repeatedly to credit the value
                                                                of his half of the marital property, as well as the personal
5                                                               property left with Ms. Williams, towards his child support
       As a pro se litigant, Plaintiff is entitled to broad
                                                                arrears and future child support payments. Both the
       consideration of his submissions. Federal courts
                                                                State and Chautauqua Defendants argue that dismissal
       routinely read pro se submissions liberally, and
       interpret them to raise the strongest arguments that     under Rule 12(b)(1) and 12(b)(6) is appropriate under
       they suggest. See Haines v. Kerner, 404 U.S. 519,        the Rooker–Feldman doctrine because Plaintiff seeks to
       520 S.Ct. 594, 596, 30 L.Ed.2d 652 (1972); Burgos v.     effectuate a reversal of a state court judgment by bringing
       Hopkins, 14 F.3d 787, 790 (2d Cir.1994). This court      a civil rights action in this district. Plaintiff resists this
       has considered Plaintiff's submissions accordingly.      argument by asserting that the state courts rulings at issue
Another claim alleges that the Chautauqua Defendants            dismissed his claims for lack of jurisdiction, and thus did
violated Plaintiff's constitutional rights by receiving         not consider the merits of his claim.
checks from his federal credit union account when the
amounts owed in arrears should have been covered by             To resolve Plaintiff's claims, and determine the
credit received for his marital and personal property.          applicability of the Rooker–Feldman doctrine, it is
                                                                necessary to scrutinize the New York Family Court
                                                                holdings concerning the substance of Plaintiff's petitions.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           3
Williams v. Williams, Not Reported in F.Supp.2d (2012)
2012 WL 639697

See, e.g., Velez v. Reynolds, 325 F.Supp.2d 293, 309
(S.D.N.Y.2004) (Rooker–Feldman doctrine requires that             *5 Mr. Williams claims that he is entitled to a credit
plaintiffs have full and fair opportunity to litigate issues     against his arrears for the value of property that Kellie
in state court proceeding). Plaintiff's complaint is devoid      allegedly stole from him. It was explained to Mr.
of the Family Court's specific holdings, other than that         Williams that such issue was not for this Court and
they occurred from December 16, 2002 to the time he              that if he believed a theft occurred he should take it to
filed his complaint. Chautauqua Defendants, by contrast,         the proper Court. Mr. Williams also claimed that the
have provided the affidavit of Betsy S. Steger summarizing       Support Collection Unit was willfully and intentionally
the various proceedings before Judge Claire and Support          disobeying New York State law in their collection
Magistrate (“S.M.”) Bobseine and former S.M. Zobel.              efforts. Mr. Williams was advised that he needed to
Additionally, attached to Steger's affidavit, are copies         exhaust all administrative remedies before raising such
of 66 pages-worth of family court decisions chronicling          issues with this Court.
Plaintiff's frequent, and colorful, appearances in that          (Id. at 53.)
forum. These submissions are properly before this Court        A later decision by S.M. Timothy J. Cooper relied on this
and must be considered on a Rule 12(b)(1) motion. See          decision in applying the principle of res judicata to dismiss
Attica Cent. Schs., 386 F.3d at 110; Robinson, 269 F.3d at     Plaintiff's renewed petition, which again alleged that
140 n. 6.                                                      his personal property, allegedly taken by Ms. Williams,
                                                               should be applied to his child support arrears and future
Reviewing the Family Court's decisions reveals that            child support. (Id. at 66.)
Plaintiff's petitions were indeed dismissed for lack of
jurisdiction. New York State's Family Court has limited        Although this Court agrees with Plaintiff that these
jurisdiction over matters specifically enumerated in the       decisions make clear that his petitions were dismissed,
New York State Constitution and relevant statutes. King        with prejudice, on jurisdictional grounds, whether this
v. State Educ. Dep't, 182 F.3d 162, 163 (2d Cir.1999). In      means the Rooker–Feldman doctrine does not apply is
a decision dated July 25, 2005, S.M. David L. Turnbull         another question. Some courts have found an exception
dismissed a petition brought by Plaintiff seeking to modify    under the doctrine where a plaintiff alleges that the state
a judgment of divorce because Social Services had not yet      court lacked subject matter jurisdiction. See Schmitt v.
                                                               Schmitt, 324 F.3d 484, 487 (7th Cir.2003) (noting void ab
credited the value of his property. (Steger Aff. 44.) 6 The
                                                               initio Rooker–Feldman exception might be appropriate in
court found that “even if the proper petition was filed with
                                                               bankruptcy cases, but declining to apply it for violations
this Court, the parties would need to proceed in Supreme
                                                               of constitutional jurisdictional limits); In re James, 940
Court to determine the value of the former marital
                                                               F.2d 46, 52 (3d Cir.1991). To date, the Second Circuit
residence” and dismissed without prejudice. (Id.) The
                                                               has not taken a position on this issue. See In re Salem,
following year, a decision by S.M. Zobel again dismissed,
                                                               94 Fed. Appx. 24 (2d Cir.2004) (noting circuit split on
without prejudice, Plaintiff's petition for similar relief
                                                               exceptions to Rooker–Feldman doctrine where underlying
because “Family Court has no jurisdiction over land or
                                                               state court judgment was void for lack of jurisdiction, but
transfer of property” and because “Family Court has
                                                               declining to decide issue); cf., In re Agard, 444 B.R. 231,
nothing to do with tax liens.” (Id. at 46.) In a decision
                                                               243 (Bankr.E.D.N.Y.2011) (no exception for judgment
dated March 27, 2008 Plaintiff's petition was dismissed,
                                                               procured by fraud or default judgments).
this time with prejudice, and again addressed claims
identical to those raised in Plaintiff's complaint.
                                                               Here, however, Plaintiff is not alleging that the state
                                                               court improperly rendered a judgment by ruling on a
6      The affidavit submitted by the Chautauqua               matter over which it lacked subject matter jurisdiction.
       Defendants includes various exhibits, but does not      Rather, Plaintiff is arguing the opposite—that the
       number the individual pages, nor create separate
                                                               Family Court found it had no jurisdiction, when in
       docket entries for them. As with the complaint, this
                                                               actuality it could have heard his petitions. Although
       Court will refer to any exhibits included with the
                                                               this is a novel point, this Court is unpersuaded that
       Steger Affidavit according to the page numbers as
       they electronically appear on the docket.
                                                               it renders the Rooker–Feldman doctrine inapplicable.
                                                               The RookerFeldman doctrine blocks district courts from
                                                               exercising jurisdiction over claims that are inextricably


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
Williams v. Williams, Not Reported in F.Supp.2d (2012)
2012 WL 639697

intertwined with state court determinations. Kropelnicki v.     129. Plaintiff had the opportunity to appeal the Family
Siegel, 290 F.3d 118, 128 (2d Cir.2002) (quoting Feldman,       Court's decisions in an effort to establish jurisdiction. He
460 U.S. at 482–83 n. 16). Although “where the claims           declined to do so. In filing his complaint, Plaintiff now
were never presented in the state court proceedings and         asks this Court to act in the role of an appellate court and
the plaintiff did not have an opportunity to present            review the Family Court's dismissal. This it cannot do, this
the claims in those proceedings, the claims are not             Court itself lacking subject matter jurisdiction. See Phifer
‘inextricably intertwined’ and therefore not barred by          v. City of New York, 289 F.3d 49, 57 (2d Cir.2002) (federal
Rooker–Feldman,” if “adjudication of a claim in federal         court may not review family court determinations decided
court would require the court to determine that a state         after plaintiff was provided “full and fair opportunity to
court judgment was erroneously entered or was void, the         litigate those issues”); Montesano v. New York, Nos. 05
claim is inextricably intertwined with the merits of the        CV 9574(GBD), 05 CV 10624(GBD), 2006 WL 944285, at
state court judgment.” Id. at 128–29. Applying the Second       *3 (S.D.N.Y. Apr. 12, 2006) (observing that a “plaintiff
Circuit's four-pronged test for whether Rooker–Feldman          cannot circumvent the appropriate state appellate process
precludes federal jurisdiction makes clear that such is the     by bringing a declaratory action, couched in terms of a
case here.                                                      civil rights violation, seeking federal review and vacatur of
                                                                adverse state-court decisions”). 7
 *6 First, Plaintiff was a loser in a state court. He sought
to have the Family Court resolve his claims against Ms.         7      Further supporting this conclusion is Defendant's
Williams, but had those claims dismissed with prejudice.
                                                                       request that this Court order a change of custody
Whether Plaintiff could bring his claims in a different state
                                                                       status, a request over which this Court clearly
court is a matter separate from his desire to litigate in New          lacks jurisdiction. See Phifer, 289 F.3d at 57
York Family Court. In finding that it lacked jurisdiction,             (claims challenging family court decisions concerning
the Family Court disagreed with Plaintiff's contention                 custody, neglect, and visitation rights barred by
that the issues should be addressed in that forum, and                 Rooker–Feldman doctrine).
not elsewhere. Because the complaint now challenges the
                                                                Finally, in satisfaction of the fourth prong, the Family
dismissal of the petitions by New York's Family Court as
                                                                Court decisions were rendered prior to the March 21, 2011
having been in violation of New York law, including the
                                                                filing date of the complaint.
New York State Family Court Act, Plaintiff was a loser in
the state court actions.
                                                                Having found that the Rooker–Feldman doctrine does
                                                                apply in this case, this Court must conclude that it lacks
Second, Plaintiff's complaint asserts a claim on the ground
                                                                subject matter jurisdiction. Plaintiff's claims against the
that the Family Court's dismissal was in violation of New
York law. He has thus alleged an injury that is caused by       State and Chautauqua Defendants will be dismissed. 8
and the result of the state court judgment.
                                                                8      In reaching this conclusion, this Court has also
As to the third prong, Plaintiff did have the opportunity              considered Plaintiff's claim against the Chautauqua
to present his claims as evidenced by the support                      Defendants, that they improperly defended the
magistrates clear and concise summary of them. However,                collection of funds from his bank account. To
                                                                       the extent Plaintiff seeks this Court to find the
Plaintiff does not appear to have litigated the merits
                                                                       Family Court's rulings concerning that collection
of his substantive claims because the Family Court
                                                                       unconstitutional, Plaintiff's claim is also dismissed
determined that it did not have jurisdiction. Nevertheless,
                                                                       pursuant to the Rooker–Feldman doctrine. Plaintiff
by entertaining Plaintiff's claims, this Court would still             could have availed himself of his state appellate
find itself in a position to find the state courts' rulings            remedies. His failure to do so does not now confer
erroneous. This is because, were this Court now to find the            jurisdiction on this Court.
judges to have committed a constitutional violation in not
exercising jurisdiction, it would, in essence, declare that        2. Claims against the Chautauqua Defendants
the state court did have jurisdiction and it was error not       *7 Even if this Court had subject matter jurisdiction,
to exercise that jurisdiction. “This is precisely the result    dismissal would still be independently called for on those
that the Rooker–Feldman doctrine seeks to avoid[.]” Id. at      claims against the Chautauqua Defendants because the



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             5
Williams v. Williams, Not Reported in F.Supp.2d (2012)
2012 WL 639697

claims fall outside the statute of limitations under 42            of limitations should be tolled or that the violations
                 9
U.S.C. § 1983. The statute of limitations for claims               are ongoing. Accordingly, Plaintiff's claims against
arising under § 1983 in New York is three years. Shomo             the Chautauqua Defendants must be dismissed as
v. City of New York, 579 F.3d 176, 181 (2d cir.2009). A            untimely. 10
§ 1983 claim ordinarily accrues when a plaintiff knows or
has reason to know of the harm. Id. The proper focus is            10     Plaintiff's complaint also asserts unconstitutional
on the time of the unlawful act and when Plaintiff knows                  conduct by attorney Jerry D. Hyde for intentionally
or has reason to know of the injury that is the basis of                  and in bad faith defending Social Services from
the action; not when the consequences become painful.                     Plaintiff's petitions. Apart from falling outside the
Eagleston v. Guido, 41 F.3d 865, 871 (2d Cir.1994).                       applicable statute of limitations, this claim can also be
                                                                          dismissed as lacking any factual specificity sufficient
9                                                                         for this Court to find a constitutional violation.
       Plaintiff's complaint does not state under what
                                                                          Conclusory allegations like those in Plaintiff's
       statute he brings his constitutional civil rights claims,
                                                                          complaint, without more, fail to state a claim for
       but § 1983 provides a civil cause of action for
                                                                          which relief can be granted. See Barr v. Abrams, 810
       deprivation of federal rights. See Yip v. Bd. of Trs.
                                                                          F.2d 358, 363 (2d Cir.1987). Additionally, Mr. Hyde
       of State Univ. of N.Y., No. 03–CV–00959C(SR),
                                                                          was never personally served with a summons and
       2004 WL 2202594, at *4 (W.D.N.Y. Sept.29, 2004)
                                                                          complaint in this matter, nor did he receive process by
       (interpreting constitutional claims as arising under §
                                                                          mail, and this Court finds that dismissal of the claim
       1983). Moreover, Plaintiff's own reply memorandum
                                                                          would also be warranted on this basis. (Hyde Aff. ¶ 3,
       refers to his claims against the State Defendants as
                                                                          Docket No. 4–3.)
       arising under § 1983. (Docket No. 12.)
Plaintiff claims that the Chautauqua Defendants sent a                3. Claims against the State Defendants
restraining notice against his federal credit union bank           Similarly, the claims against the State Defendants are
account on March 22, 2005, and that thereafter on May              subject to dismissal even if the Rooker–Feldman doctrine
24, 2005 an Execution and Notice was sent against                  were not to apply. It is well settled that judges are
the same account. (Comp. p. 7.) Exhibits submitted by              absolutely immune from suit for any actions taken within
Defendants, including copies of the cancelled checks,              the scope of their judicial responsibilities. See generally,
acknowledge that on March 22, 2005 a property execution            Mireles v. Waco, 502 U.S. 9, 112 S.Ct. 286, 116 L.Ed.2d
and restraining notice was sent to Plaintiff's bank, and that      9 (1991). “[I]t is a general principle of the highest
as a result of this notice two checks were forwarded to the        importance to the proper administration of justice that a
Child Support Enforcement Collection Unit in June 2005.            judicial officer, in exercising the authority vested in him,
(Steger Aff. ¶ 15.) Plaintiff claims these acts were illegal       shall be free to act upon his own convictions, without
and in violation of his Fourth and Eighth Amendment                apprehension of personal consequences to himself.” Id.
rights.                                                            at 10 (quoting Bradley v. Fisher, 80 U.S. (13 Wall.) 335,
                                                                   347, 20 L.Ed. 646 (1871)). This immunity holds fast even
Regardless of the merits of Plaintiff's contentions, the           against allegations that a judge acted in bad faith or with
statute of limitations on those claims has long since              malice. Pierson v. Ray, 386 U.S. 547, 554, 87 S.Ct. 1213,
run. The alleged acts occurred in 2005, and Plaintiff's            1217, 18 L.Ed.2d 288 (1967). This immunity has also
complaint was not filed until early 2011. Plaintiff does not       been found to extend to support magistrates. Lomtevas
argue that he had no knowledge of these acts or that these         v. Cardozo, No. 05–CV–2779, 2006 WL 229908, at *5
acts were but one of a series of similar notices that were         (E.D .N.Y. Jan. 31, 2006) (finding support magistrates
still being sent in 2008. Instead, Plaintiff argues that the       in family court act as judges and are entitled to absolute
proper statute of limitations for these acts should be that        immunity).
applied to crimes of felony grand larceny in the second
degree, which, according to Defendant is seven years.               *8 Plaintiff alleges that the State Defendants improperly
                                                                   dismissed his claims for lack of jurisdiction. Plaintiff does
Plaintiff's argument is without merit. Plaintiff seeks             not assert, however, that, in determining whether they had
redress for constitutional violations, not extortion and           jurisdiction over his claims, the State Defendants were
theft. Moreover, there is no reason why the statute                acting outside their judicial responsibilities. “In deciding


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    6
Williams v. Williams, Not Reported in F.Supp.2d (2012)
2012 WL 639697

whether absolute judicial immunity applies a court should
consider the nature of the act taken, namely whether it            4. Claims against Ms. Williams
is a function normally performed by a judge, and the            After the other defendants' motions to dismiss are granted,
expectations of the parties, namely whether they dealt          the only remaining Defendant will be Ms. Kellie Williams.
with the judge in his judicial capacity.” Arena v. Dep't        Plaintiff's complaint seeks the imposition of criminal
of Social Servs. of Nassau Cnty., 216 F.Supp.2d 146, 153        penalties and restitution for property lost. Defendant
(E.D.N.Y.2002). Clearly, deciding whether or not it has         alleges no constitutional violations or other grounds on
jurisdiction, is a fundamental duty of a court that falls       which to base federal jurisdiction. Having determined that
well within the scope of its judicial responsibilities. Stump   all of Plaintiff's other claims should be dismissed, this
v. Sparkman, 435 U.S. 349, 356–57, 98 S.Ct. 1099, 55            Court declines to exercise supplemental jurisdiction over
L.Ed.2d 331 (1978) (quoting Bradley, 80 U.S. at 351)            the remaining state law claim against Ms. Williams. See
(“Because some of the most difficult and embarrassing           Marcus v. AT & T Corp., 138 F.3d 46, 57 (2d Cir.1998) (“In
questions which a judicial officer is called upon to consider   general, where the federal claims are dismissed before trial,
and determine relate to his jurisdiction ... the scope          the state claims should be dismissed as well”); Borrelli v.
of the judge's jurisdiction must be constructed broadly         Sec'y of Treasury, 343 F.Supp.2d 249, 256 (S.D.N.Y.2004)
where the issue is the immunity of the judge” (internal         (dismissing claims against federal defendants for lack
quotations and citations omitted)). Indeed, because New         of subject matter jurisdiction and declining to exercise
York's Family Court is a court of limited jurisdiction,         supplemental jurisdiction over claims against municipal
it is necessary that, in carrying out this responsibility,      defendants).
the court first determines whether it is empowered to
hear a matter. See Matter of Suffolk Cnty. Dep't of
Social Servs. v. Spinale, 57 A.D.3d 681, 682–83, 870                               IV. CONCLUSION
N.Y.S.2d 70, 71 (2d Dep't 2008) (noting that family
court jurisdiction is limited to those powers specifically       *9 For the foregoing reasons, the State Defendants'
enumerated in state constitution and state statutes). In        Motion to Dismiss is granted. The Chautauqua
making this determination, Family Court judges do not           Defendants' Motion to Dismiss is also granted. Finally,
relinquish judicial immunity. See King v. Rell, No. 3:06–       this Court will not exercise supplemental jurisdiction over
cv–1703(VLB), 2008 WL 793207, at *4 (D.Conn. Mar.               the claims against Ms. Williams.
24, 2008) (appellate court's finding that probate court did
not have jurisdiction “is not identical to a finding that
there was a clear absence of all jurisdiction, the judicial                            V. ORDERS
immunity standard”); Gross v. Rell, 485 F.Supp.2d 72,
79 (D.Conn.2007) (“A finding of no jurisdiction is              IT HEREBY IS ORDERED, that the Chautauqua
quite different from a finding of a clear absence of            Defendants' Motion to Dismiss (Docket No. 4) is
all jurisdiction.”). Plaintiff has provided nothing else to     GRANTED.
persuade this Court that the State Defendants were acting
in the clear absence of all jurisdiction. Moreover, the State   FURTHER, that the State Defendants' Motion to
Defendants had jurisdiction over the underlying family          Dismiss (Docket No. 6) is GRANTED.
law dispute.
                                                                FURTHER, that this Court declines to exercise
Plaintiff's claims against the State Defendants will            supplemental jurisdiction over Plaintiff's state law claim,
therefore be dismissed. 11                                      which is hereby dismissed under 28 U.S.C. § 1367(c)(3).

11                                                              FURTHER, that the Clerk of the Court is directed to
       To the extent Plaintiff seeks non-monetary relief,
       such claims would also be barred under judicial
                                                                close this case.
       immunity because Plaintiff has alleged no violation
       of a declaratory decree or that declaratory relief was   SO ORDERED.
       unavailable. See Arena, 216 F.Supp.2d at 154.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        7
Williams v. Williams, Not Reported in F.Supp.2d (2012)
2012 WL 639697

All Citations

Not Reported in F.Supp.2d, 2012 WL 639697

End of Document                                          © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       8
Lomtevas v. Cardozo, Not Reported in F.Supp.2d (2006)
2006 WL 229908

                                                              Greenberg. He also requests that the court award him
                                                              attorney's fees.
                 2006 WL 229908
   Only the Westlaw citation is currently available.
                                                              Defendants move to dismiss under Fed.R.Civ.P. 12(b)(6)
            United States District Court,
                                                              and (1). For the foregoing reasons, defendants' motion to
                  E.D. New York.
                                                              dismiss is granted in its entirety.
         Peter C. LOMTEVAS, pro se, Plaintiff,
                           v.
                                                              I. Factual Background
    Michael A CARDOZO, Esq., individually and as
                                                              This action arises out of plaintiff's divorce from his
     Corporation Counsel of the City of New York,             wife Gisela Lomtevas (now Gisela Strom) (“Strom”) on
     Joseph Greenberg, Esq., individually and as              February 2, 1987. At the conclusion of that proceeding,
    Assistant Corporation Counsel, New York State             the New York Supreme Court, Queens County, awarded
    Office of Court Administration, Elaine C. Clark,          plaintiff custody of their child and ordered him to
     Esq., individually and as Support Magistrate             pay Strom $50.00 a week in child support. (Compl.
       of the Queens Family Court, Defendants.                Ex. A at 2-3.) In the divorce judgment, Judge Zelman
                                                              stated that “this court retains jurisdiction of this matter
                No. 05-CV-2779(DLI)(LB).                      concurrently with the Family Court for the purposes
                             |                                of making such further decree with respect to alimony,
                      Jan. 31, 2006.                          support, and visitation as it finds appropriate under the
                                                              circumstances.” (Id. at 3.) Later that year, on June 5,
Attorneys and Law Firms                                       1987, Judge DePhillips of the Queens County Family
                                                              Court awarded Strom temporary custody of the child.
Peter Christopher Lomtevas, Ozone Park, NY, pro se.
                                                              (Compl.Ex. C.) Lomtevas appealed that decision several
Jane R. Goldberg, Corporation Counsel of the City of          times over a period of years.
NY, Anthony J. Tomari, Attorney General State of New
York, New York, NY, for Defendants.                           Lomtevas filed an action in the New York Supreme
                                                              Court, Queens County, to resettle the divorce judgment.
                                                              The divorce settlement was reworded to state that,
           MEMORANDUM AND ORDER                               “the Supreme Court retains jurisdiction with respect
                                                              to custody, alimony, support, and visitation ...
DORA L. IRIZARRY, U.S. District Judge:                        the Family Court shall not have any concurrent
                                                              jurisdiction.” (Compl. Ex. B at 3.) There was a
 *1 Peter C. Lomtevas (“Lomtevas” or “plaintiff”)             subsequent period of confusion concerning which court
brings this action against New York Corporation               had jurisdiction to hear the various custody claims and
Counsel Michael A. Cardozo, Esq. (“Cardozo”),                 appeals filed by plaintiff. Ultimately, on December 4,
Assistant Corporation Counsel Joseph Greenberg, Esq.          1989, the Appellate Division, Second Department, in
(“Greenberg”), the New York State Office of Court             declining to modify DePhillips' order granting Strom
Administration (“OCA”), and New York Family Court             temporary custody of the child, noted that Lomtevas
Support Magistrate Elaine A. Clark, Esq. (“Clark”)            “may pursue his application for a change of custody in
(collectively “defendants”), pursuant to 42 U.S.C. § 1983,    the Supreme Court.” Lomtevas v. Lomtevas, 156 A.D.2d
alleging conspiracy to violate and violations of his First,   367, 548 N.Y.S.2d 901 (2d Dep't 1989). Lomtevas never
Fifth, Ninth, and Fourteenth Amendment rights.                returned to the Supreme Court to apply for a change of
                                                              custody nor, apparently, did he ever try to modify the
Plaintiff seeks a judgment ordering that he be reunited       November 5, 1987 child support order. (Compl. Ex. H at
with his son and enjoining defendants from attempting         2-3.)
to assert jurisdiction in the New York State Family
Court. He seeks declaratory relief and compensatory           Around 1991, Gisela Strom left for Germany with the
and punitive damages against Clark, and he seeks              child. According to Lomtevas, he never saw his child
compensatory and punitive damages against Cardozo and         again. In March 2003, Strom reappeared to collect child


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     1
Lomtevas v. Cardozo, Not Reported in F.Supp.2d (2006)
2006 WL 229908

support arrears by petition in the Queens County Family       In reviewing a complaint under Fed.R.Civ.P. 12(b)(1), the
Court. On October 28, 2003, Support Magistrate Clark          court accepts as true all factual allegations in the plaintiff's
of the Queens County Family Court issued a temporary          complaint. Atlantic Mut. Ins. Co. v. Balfour Maclaine
order of support directing Lomtevas to pay Strom $50.00       Intern. Ltd., 968 F.2d 196, 198 (2d Cir.1992). However,
a week effective October 31, 2003. (Compl. Ex. G at 1-2.)     “inferences favorable to the party asserting jurisdiction
Plaintiff filed several orders to show cause before the       should not be drawn.” Id. A case is properly dismissed
Supreme Court, Queens County, seeking to dismiss the          under 12(b)(1) when “the district court lacks statutory or
Family Court proceeding. (Compl.Ex. F.)                       constitutional power to adjudicate it.” Makarova v. U.S.,
                                                              201 F.3d 110, 113 (2d Cir.2000).
 *2 Plaintiff's Order to Show Cause was adjourned
several times and finally considered fully submitted          When evaluating a complaint under Fed.R.Civ.P. 12(b)
on January 25, 2005. (Compl. Ex. H at 4.) On                  (6), the court must accept as true all well-pleaded factual
April 14, 2005, Judge Lebowitz of the Queens County           allegations and draw all reasonable inferences in the
Supreme Court denied the motion to dismiss the Family         plaintiff's favor. Dangler v. New York City Off Track
Court proceedings, explaining that his court did “not         Betting Corp., 193 F.3d 130, 138 (2d Cir.1999). A motion
have the jurisdiction to dismiss a proceeding pending         to dismiss under 12(b)(6) must be denied “unless it appears
in another court.” (Id.) Lebowitz recommended that            beyond a doubt that the plaintiff can prove no set of
Lomtevas raise the jurisdictional issue in the Family Court   facts in support of his claim which would entitle him to
proceeding. Lomtevas appealed Lebowitz's decision to the      relief.” Conley v. Gibson, 335 U.S. 41, 45-446, 78 S.Ct. 99,
Appellate Division, Second Department, but the Second         2 L.Ed.2d 80 (1957).
Department Clerk's Office reports that the appeal was
withdrawn on October 15, 2005. (See Goldberg Decl. at
2, Ex. B.)
                                                                               11th Amendment Immunity

As per Judge Lebowitz's recommendation, plaintiff filed       Plaintiff's complaint against OCA must be dismissed for
a motion in Family Court to dismiss Clark's order of          lack of subject matter jurisdiction. “Absent consent to
support for lack of subject matter jurisdiction. On June      suit in federal court, or an express statutory waiver,
6, 2005, Strom's petition was dismissed, and the dismissal    the Eleventh Amendment bars a suit in federal court
was affirmed by Judge Lubow in the Family Court on            by a citizen of a state against that state or one of its
August 10, 2005. (Goldberg Decl, Ex. C.) Corporation          agencies.” Bland v. New York, 236 F.Supp.2d 526, 534
counsel reports that Strom will appeal Judge Lubow's          (E.D.N.Y.2003) (citing Pennhurst State Sch. & Hosp. v.
decision. (Goldberg Decl. at 2.)                              Halderman, 465 U.S. 89, 99, 104 S.Ct. 900, 79 L.Ed.2d 67
                                                              (1984)). New York has not consented to suits pursuant
On June 9, 2005, Lomtevas filed this complaint. He alleges    to § 1983 in federal court, nor has Congress enacted an
that Clark issued the order of temporary support without      Eleventh Amendment waiver for § 1983 claims. See id.
subject matter jurisdiction and in violation of his due       Therefore, as an agency of the state, OCA is immune from
process rights. He alleges that OCA, as Clark's employer      suit. Posr v. Court Officer Shield # 207, 180 F.3d 409, 414
and supervisor, is also culpable. He further alleges that     (2d Cir.1999).
Greenberg and Cardozo's refusal to acknowledge that the
Family Court did not have jurisdiction and their zealous
prosecution of Strom's child support enforcement petition
                                                                  Abstention Under the Domestic Relations Doctrine
violated his constitutional rights.
                                                               *3 The court must abstain from exercising jurisdiction
                                                              over plaintiff's request that he be reunited with his son.
II. Discussion
                                                              The domestic relations exception “divests the federal
                                                              courts of power to issue divorce, alimony, and child
                     Standard of Review                       custody decrees.” Ankenbrandt v. Richards, 504 U.S. 689,
                                                              703, 112 S.Ct. 2206, 119 L.Ed.2d 468 (1992). Arguably,
                                                              plaintiff's request is “aimed at changing the results of [an]


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
Lomtevas v. Cardozo, Not Reported in F.Supp.2d (2006)
2006 WL 229908

order[ ] of child custody,” which the court is required to
dismiss under the domestic relations doctrine. Rabinowitz
                                                                            Younger Abstention Doctrine
v. New York, 329 F.Supp.2d 373, 376 (E.D.N.Y.2004).
                                                               *4 Abstention is proper regarding plaintiff's request
Though the domestic relations doctrine has been narrowly      that the court declare Clark's order of support to have
construed, covering only matrimonial actions, i.e., cases     been without legal basis and, therefore, unconstitutional.
on the subjects of divorce, alimony, or the custody           Abstention is also proper inasmuch as plaintiff requests
of children, Williams v. Lambert, 46 F.3d 1275, 1283          that the court enjoin defendants from continuing to
(2d Cir.1995), a number of courts have recognized that        violate his rights by prosecuting the matter in the Family
federal courts should nevertheless abstain from exercising    Court. Under the Younger abstention doctrine, federal
jurisdiction when issues are “ ‘on the verge’ of being        courts generally must abstain from adjudicating federal
matrimonial in nature” if full and fair adjudication is       claims that “involve or call into question ongoing state
available in state courts. Am. Airlines, Inc. v. Block, 905   proceedings.” Diamond “D” Constr. Corp. v. McGowan,
F.2d 12, 14 (2d Cir.1990); Melnick v. Adelson-Melnick,        282 F.3d 191, 198 (2d Cir.2002) (citing Younger v. Harris,
346 F.Supp.2d 499, 505 (S.D.N.Y.2004). Abstention is          401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971)). Younger
particularly urged for cases concerning visitation rights.    abstention is proper when: “(1) there is an ongoing state
See, e.g., Melnick, 346 F.Supp.2d at 506; Neustein v.         proceeding; (2) an important state interest is implicated
Orbach, 732 F.Supp. 333, 339 (E.D.N.Y.1990). Interfering      in that proceeding; and (3) the state proceeding affords
in such cases would “embroil the federal courts in matters    the federal plaintiff an adequate opportunity for judicial
over which the state courts have continuing supervision.”     review of the federal constitutional claims.” Diamond
Melnick, 346 F.Supp.2d at 506. Since consideration of         “D” Constr. Corp., 282 F.3d at 198. All three conditions
plaintiff's request for relief would result in a decision     are met in the case at bar: (1) there is at least one
regarding visitation, and both the New York Supreme           ongoing state proceeding concerning the Family Court's
Court and appellate courts are available to plaintiff
                                                              exercise of jurisdiction, 1 with an appeal of Judge Lubow's
concerning this matter, abstention is warranted.
                                                              decision imminent; (2) the state has a clear interest in
                                                              overseeing the regulations governing the interrelationship
Abstention under the domestic relations doctrine is also
                                                              of its courts and the proper adjudication of alimony,
warranted when a plaintiff makes frivolous constitutional
                                                              custody, and visitation matters, see, e.g., Moore v. Sims,
claims that are actually “impermissible attempt[s] to
                                                              442 U.S. 415, 435, 99 S.Ct. 2317, 60 L.Ed.2d 994
embroil the federal courts in matrimonial matters best
                                                              (1979) (“Family relations are a traditional area of state
left to the states.” Hernstadt v. Hernstadt, 373 F.2d 316,
                                                              concern.”); Melnick, 346 F.Supp.2d at 505-06; Neustein,
318 (2d Cir.1967); Fariello v. Campbell, 860 F.Supp. 54,
                                                              732 F.Supp. at 341 (quoting Mendez v. Heller, 530 F.2d
70 (E.D.N.Y.1994). Plaintiff's claims that Greenberg's
                                                              457, 461 (2d Cir.1976) (“we should be especially careful to
pursuit of the petition in Family Court violated his due
                                                              avoid unnecessary or untimely interference with the State's
process rights, that Clark's alleged disparaging behavior
                                                              administration of its domestic policies”); and (3) there is
towards him violated the equal protection clause, and that
                                                              no indication that plaintiff lacks the opportunity to air
defendants' failure to reunite him with his son abridged
                                                              his complaints in New York's appellate courts. Therefore,
his due process rights are such claims. (Compl.¶¶ 39, 45,
                                                              Younger abstention is appropriate over this claim.
52.) Though he frames his claims in constitutional terms,
he is effectively asking this court to affirm or reverse
                                                              1      The court has no information as to why the appeal of
a child custody decree and determine visitation rights.
                                                                     Judge Lebowitz's decision was withdrawn.
Consideration of this claim would require the court to
analyze the New York State Supreme Court's custody
decree, determine its force and validity, and possibly
                                                                    Absolute Judicial and Prosecutorial Immunity
modify it or subsequent custody proceedings. Since the
New York courts clearly offer plaintiff a forum in which      Admittedly, Younger abstention is “inappropriate where
to adjudicate this claim, this court will not exercise        the litigant seeks money damages for an alleged violation
jurisdiction.                                                 of § 1983.” Rivers v. McLeod, 252 F.3d 99, 101-02
                                                              (2d Cir.2001). However, inasmuch as plaintiff requests



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           3
Lomtevas v. Cardozo, Not Reported in F.Supp.2d (2006)
2006 WL 229908

punitive and compensatory damages against Clark,                 afforded to state government officials as well. See, e.g.,
Greenberg, and Cardozo in their individual and official          Imbler v. Pachtman, 424 U.S. 409, 420-24, 96 S.Ct. 984, 47
capacities, his claims must be dismissed based on the            L.Ed.2d 128 (1976) (quasi-judicial immunity afforded to a
doctrines of absolute judicial and prosecutorial immunity.       state prosecuting attorney); Quartararo v. Catterson, 917
                                                                 F.Supp. 919, 949 (E.D.N.Y.1996) (state parole officers
The sole claims against Clark over which this court              entitled to absolute immunity). As a support magistrate in
may assert jurisdiction concern her conspiracy to assert         the Family Court, Clark's actions were the same as those
and assertion of jurisdiction in the Family Court and            of a judge. Her decisions were both judicial in nature and
her allegedly intimidating and disparaging behavior.             subject to review. Therefore, she is entitled to absolute
Plaintiff's request for damages flowing from these               immunity for her role as a support magistrate.
accusations is barred by the doctrine of absolute judicial
immunity. See, e.g., Pierson v. Ray, 386 U.S. 547, 553-54,       Plaintiff's allegations that Clark screamed at him,
87 S.Ct. 1213, 18 L.Ed.2d 288 (1967); Bradley v. Fisher, 13      “cackled ‘denied’ as if to belittle [him],” and “in a fit
Wall. 335, 80 U.S. 335, 347, 20 L.Ed. 646 (1871). Judicial       of rage and temper” ordered him to pay child support
immunity can only be overcome for “nonjudicial actions,          are also insufficient to overcome judicial immunity. (See
i.e., actions not taken in the judge's judicial capacity”        Compl. ¶¶ 27, 29.) Judges are immune from suit even when
or for actions “taken in the complete absence of all             they are accused of malicious or corrupt actions. Stump v.
jurisdiction.” Mireless v. Waco, 502 U.S. 9, 11-12, 112          Sparkman, 435 U.S. 349, 356-64, 98 S.Ct. 1099, 55 L.Ed.2d
S.Ct. 286, 116 L.Ed.2d 9 (1991).                                 331 (1978); Bradley, 80 U.S. at 347, 351. This immunity is
                                                                 not abridged regardless of how injurious the consequences
 *5 Plaintiff only alleges the latter situation: that Clark      of their erroneous actions may have been for the plaintiff.
“overstepped her authority in issuing a temporary support        Stump, U.S. 435 at 356 n. 5, 363-64.
enforcement order despite [p]laintiff's motion to dismiss
for lack of subject matter jurisdiction.” (Compl.¶ 1.)           Plaintiff's claims that Greenberg conspired to prosecute
In light of § 411 of the Family Court Act, which                 and prosecuted in the wrong court similarly must be
states that “[t]he family court has exclusive original           dismissed based on absolute prosecutorial immunity.
jurisdiction over proceedings for support or maintenance         Prosecutors are absolutely immune from suit for all
under this article and in proceedings under article five-        “activities that can fairly be characterized as closely
B of this act, known as the uniform interstate family            associated with the conduct of litigation or potential
support act,” Clark did not act in clear absence of              litigation.” Barrett v. United States, 798 F.2d 565, 572
all jurisdiction. At most, the complaint alleges that            (2d Cir.1986). Activities of this type include initiating
Clark assumed jurisdiction erroneously since the divorce         prosecution and presenting evidence to a grand jury, or
settlement vested jurisdiction in the Supreme Court only.        choosing not to do so, and conducting plea bargaining
                                                                 negotiations. Id. Absolute immunity is not abridged even
Plaintiff's contention that a support magistrate is not a        when an attorney's decision to prosecute is malicious.
“judge,” but only a “government attorney,” does not              Kalina v. Fletcher, 522 U.S. 118, 124-25, 118 S.Ct. 502,
topple Clark's entitlement to immunity. (Pl.'s Affirmation       139 L.Ed.2d 471 (1997). Municipal attorneys who institute
in Opp'n ¶ 14.) “Judges have absolute immunity                   civil lawsuits are also afforded absolute immunity.
not because of their particular location within the              Cetenich v. Alden, 11 F.Supp.2d 238, 241 (N.D.N.Y.1998);
Government but because of the special nature of their            see also Rudow v. New York, 822 F.2d 324 (2d Cir.1987)
responsibilities.” Butz v. Economou, 438 U.S. 478, 511, 98       (municipal agency attorney held immune from suit
S.Ct. 2894, 57 L.Ed.2d 895 (1978). Absolute immunity is          because of absolute prosecutorial immunity).
accorded to grand jurors and prosecutors under a “quasi-
judicial” theory so that they “can perform their respective       *6 Plaintiff's allegation that “Greenberg could have
functions without harassment or intimidation.” Id. at            moved to dismiss [the] Petition, and could have advised ...
512. Persons “performing adjudicatory functions within a         Strom to file an action in Queens Supreme Court to
federal agency” are also entitled to absolute immunity, as       claim her arrears” is insufficient to overcome absolute
their role is “ ‘functionally comparable’ to that of a judge.”   immunity. (Compl.¶ 39.) Greenberg's decision to pursue
Id. at 513-14. This absolute quasi-judicial immunity is          Strom's UIFSA petition in Family Court was a decision



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
Lomtevas v. Cardozo, Not Reported in F.Supp.2d (2006)
2006 WL 229908

made in his function as Assistant Corporation Counsel.                yelling and baring her teeth” were unconstitutional.
                                                                      However, in order to state a claim under § 1983,
As such, he is absolutely immune from suit for his conduct,
                                                                      the plaintiff must allege facts showing that defendants,
and plaintiff's claims against him must be dismissed.
                                                                      acting “under color of any statute, ordinance, regulation,
                                                                      custom, or usage, of any State ... subject[ed], or cause[d]
Finally, plaintiff's claim that Cardozo is liable for
                                                                      to be subjected, any citizen of the United States or other
compensatory and punitive damages as Greenberg's
                                                                      person ... to the deprivation of any rights, privileges,
supervisor must be dismissed. Plaintiff's only complaint
                                                                      or immunities secured by the Constitution and laws.”
is that Cardozo, “whose policy and procedure it is to
                                                                      42 U.S.C. § 1983. Plaintiff's mere allegations that Clark
enforce child support orders emanating from any Courts
                                                                      “cackled” at him and “in a fit of rage” ordered him to pay
worldwide,” supported Greenberg's child support petition
                                                                      child support are insufficient to state a claim under § 1983
in the Family Court. (Compl.¶¶ 9, 41, 42.) “[W]hen the
                                                                      and dismissed under Fed.R.Civ.P. 12(b)(6).
actions of a prosecutor are subject to absolute immunity,
a supervising prosecuting attorney is also covered by that
immunity.” Pinaud v. County of Suffolk, 798 F.Supp. 913,              III. Conclusion
918 (E.D.N.Y.1992) (citing Buckley v. Fitzsimmons, 952                For the reasons set forth above, the court grants the
F.2d 965, 966 (7th Cir.1992)), aff'd in part, rev'd in part, 52       defendants' motion to dismiss for lack of subject matter
F.3d 1139 (2d Cir.1995); see also Haynesworth v. Miller,              jurisdiction and failure to state a claim.
820 F.2d 1245, 1269 (D.C.Cir.1987). Since Greenberg has
absolute immunity over the only claims that this court has            SO ORDERED.
jurisdiction to adjudicate, Cardozo is also immune.

                                                                      All Citations
                     Declaratory Relief                               Not Reported in F.Supp.2d, 2006 WL 229908
The only claim remaining is plaintiff's request for relief
against Clark declaring that her actions in “scowling,

End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 5
Robertson v. Allen, Not Reported in Fed. Supp. (2016)
2016 WL 205381


                                                              1      Plaintiffs incorrectly spelled Michael Ipoace’s name
                  2016 WL 205381
                                                                     in their complaint. (Dkt. No. 42, Attach. 1 at 1). The
   Only the Westlaw citation is currently available.
                                                                     court directs the Clerk to amend the caption to reflect
    United States District Court, N.D. New York.
                                                                     the correct spelling of “Michael Iapoce.”

          Brian ROBERTSON et al., Plaintiffs,
                        v.
          Jennifer ALLEN et al., Defendants.                       MEMORANDUM-DECISION AND ORDER

                  1:15-cv-11 (GLS/CFH)                        Gary L. Sharpe, Senior District Judge
                             |
                    Signed 01/15/2016                                                I. Introduction
Attorneys and Law Firms                                        *1 Plaintiffs, husband and wife, Brian Robertson (“B.
                                                              Robertson”) and Keri Robertson (“K. Robertson”)
Brian Robertson, 5102 Eagle Perch Way, Greensboro, NC
                                                              commenced this action pro se against twenty-five
27407, pro se.
                                                              defendants 2 alleging constitutional and statutory
Keri Robertson, 5605 Devon Dr., Harrisburg, PA 17112,         violations in connection with New York State Family
pro se.                                                       Court proceedings. (Compl., Dkt. No. 1.) Pending are
                                                              motions to dismiss by state defendants, (Dkt. No. 15),
Jennifer Allen, Pamela Joern, Esq., Jillian E. Jackson,
                                                              Stein defendants, (Dkt. No. 20), county defendants,
Esq., Melissa Roche, Michael C. Mauceri, Esq., Ulster,
                                                              (Dkt. No. 42), defendant Cappy Weiner, (Dkt. No. 58),
County Department of Social Services, Ulster County,
                                                              and defendant Andrew Gilday, Esq., (Dkt. No. 67), on
Michael Hein, Ulster, County Public Defenders Office,
                                                              grounds including lack of subject matter jurisdiction, lack
Michael Ipoace 1 , Maynard, O'Connor Law Firm, Route          of personal jurisdiction, improper service, and failure to
9W, P.O. Box 180, Adam T. Mandell, Esq., of Counsel,          state a claim. Also pending is defendant Dr. Rebecca
Saugerties, NY 12477, Andrew J. Gilday, Esq., Cabaniss        Arp’s motion for judgment on the pleadings. (Dkt. No.
Casey LLP, 4 Tower Place, Suite 100, David B. Cabaniss,       54.) For the reasons that follow, the motions are granted
Esq., of Counsel, Albany, NY 12203, Barclay Damon             and plaintiffs' complaint is dismissed. As such, Dr. Arp’s
LLP, 80 State Street, Jonathan H. Bard, Esq., of Counsel,     cross claims for indemnification or contribution against
Albany, NY 12207, Lawrence R. Shelton, Esq., No               all defendants are dismissed. (Dkt. No. 26 ¶¶ 70-71.)
Appearance, Marian B. Cocose, Esq., Ted J. Stein,             Additionally, Dr. Arp has recently passed away, (Dkt. No.
Esq., Stein Legal Services, Karen McGeeney, Office of         77), and ninety days have passed without a motion for her
Eric Schneider, P.O. Box 3936, Eric Schneider, Esq., of       substitution by any party, (Dkt. No. 78). Accordingly, the
Counsel, Kingston, NY 12402, Anthony McGinty, Ulster          claims by and against Dr. Arp are also dismissed for this
County, Family Court, New York State Bar, Association,        reason. See Fed. R. Civ. P. 25(a).
New York Attorney, Generals Office, New York State,
Commission on Judicial Conduct, New York Department           2      Plaintiffs sued the following defendants: Jennifer
of Criminal, Justice System, Donna Weiner, Hon. Eric
                                                                     Allen, Pamela Joern, Esq., Jillian E. Jackson, Melissa
T. Schneiderman, New York State Attorney General,                    Roche, Michael C. Mauceri, Esq., Ulster County
Litigation Bureau, The Capitol, Keith J. Starlin, Assistant          Department of Social Services, Ulster County,
Attorney General, of Counsel, Albany, NY 12224, Dr.                  Michael Hein, Ulster County Public Defenders
Rebecca Arp Burke, Scolamiero, Mortati & Hurd, LLP,                  Office, and Michael Iapoce (collectively “county
7 Washington Square, P.O. Box 15085, Adam C. Hover,                  defendants”); Anthony McGinty, Ulster County
Esq., Peter M. Scolamiero, Esq., of Counsel, Albany,                 Family Court, New York State Bar Association,
NY 12212, Cappy Weiner, Wilson, Elser Law Firm,                      New York Attorney Generals Office, New York
677 Broadway-9th Floor, Peter A. Lauricella, Esq., of                State Commission on Judicial Conduct, New York
Counsel, Albany, NY 12207, for the Defendants.                       Department of Criminal Justice System, and Donna
                                                                     Weiner (collectively “state defendants”); Marian




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Robertson v. Allen, Not Reported in Fed. Supp. (2016)
2016 WL 205381

       B. Cocose, Esq., Ted J. Stein, Esq., Stein Legal       his stepfather. (Id. at 100-01.) From 2011 through
       Services, and Karen McGeeney (collectively “Stein      the commencement of the Family Court proceedings,
       defendants”); as well as Andrew J. Gilday, Esq,        plaintiffs resided together with L.R. and L.E. in Ellenville,
       Lawrence R. Shelton, Esq., Dr. Rebecca Arp, and        New York. (Id. at 110-11.)
       Cappy Weiner.

                                                              In March 2012, B. Robertson was designated a level
                                                              three sex offender under New York’s Sex Offender
                      II. Background
                                                              Registration Act (SORA). (Id. at 101-02); see N.Y.
A. Facts                                                      Correction Law art. 6-C. After an investigation, the
Initially, the court notes that plaintiffs filed a 156-page   Ulster County Department of Social Services (DSS) filed
complaint without numbered paragraphs of which the            petitions alleging both plaintiffs neglected the children.
first seventy-two pages contain almost exclusively legal      (Compl. at 101-02.) DSS alleged that B. Robertson was a
conclusions. (See generally Compl.) Plaintiffs' complaint     registered sex offender who resided with his two-year-old
also includes transcript excerpts purportedly from the        daughter and fourteen-year-old stepson. (Id. at 100-01.)
Family Court proceedings and diary entries replete with       DSS claimed that B. Robertson never participated in,
minute details of those proceedings. Plaintiffs appear        or completed his sex offender treatment in violation of
to allege numerous causes of action, but, in most             his post-release supervision. (Id.) DSS also alleged that
instances, fail to attribute their claims to the conduct      K. Robertson allowed her husband unsupervised access
of any particular defendant. Nonetheless, the court has       to her son and daughter despite being a classified sex
endeavored to decipher plaintiffs' claims and organize a      offender. (Id. at 102.) DSS contended that K. Robertson
chronology of the factual background, although, much          was aware that her husband was convicted of two
remains disjointed. To assist the court in this endeavor,     sex crimes, which included vaginal intercourse with an
it has taken judicial notice of the decisions, orders, and    eighteen-month-old child and placing his penis in the
                                                              mouth of his other daughter who was two years old at the
filings in the underlying Family Court proceedings. 3 See
                                                              time. (Id.)
Rates Tech. Inc. v. Speakeasy, Inc., 685 F.3d 163, 166 n.3
(2d Cir. 2012). The factual background is divided between
                                                              In March 2013, Family Court found that L.R. and L.E.
the procedural history of the Family Court proceedings
                                                              had been neglected by plaintiffs for the reasons stated
and, to the extent they are decipherable, the factual
                                                              in the petition, and this finding was affirmed on appeal.
allegations against particular defendants.
                                                              (Dkt. No. 42, Attachs. 13, 14.) After a dispositional
                                                              hearing, Family Court entered a final order. (Dkt. No.
3      The court takes judicial notice of the following
                                                              42, Attach. 15.) The court ordered that B. Robertson be
       decisions, orders, and judgments: (1) Family Court’s
                                                              placed under the supervision of DSS for one year, have
       Decision and Order dated March 29, 2013, (Dkt.
                                                              no visitation or contact with L.R. and only supervised
       No. 42, Attach. 13); (2) the June 5, 2014 Appellate
                                                              telephone contact with L.E., attend and complete sex
       Division Opinion and Order, (Dkt. No. 42, Attach.
       14 at 1-3); (3) the September 11, 2014 Court of        offender treatment, and comply with the court’s order of
       Appeals Opinion, (Dkt. No. 42, Attach. 14 at 4); (4)   protection. (Id. at 3-5.) The court granted K. Robertson
       Family Court’s Decision after Dispositional Hearing    custody of the children, placed her under the supervision
       dated September 30, 2014, (Dkt. No. 42, Attach. 17);   of DSS for one year, and required her to attend counseling
       (5) the November 6, 2014 Family Court Order of         and to comply with the court’s order of protection. (Id. at
       Fact-Finding and Disposition, (Dkt. No. 42, Attach.    8-9.) Plaintiffs separately filed notices of appeal, and the
       15); (6) K. Robertson’s Notice of Appeal dated         appeals remain pending. (Dkt. No. 42, Attachs. 16, 18.)
       October 9, 2014, (Dkt. No. 42, Attach. 18); and (7)
       B. Robertson’s Notice of Appeal dated November 19,
       2014, (Dkt. No. 42, Attach. 16).                          2. Jennifer Allen and Pamela Joern
                                                              Jennifer Allen, a case worker, and Pamela Joern, an
   1. New York Family Court Procedural History                attorney, are both employed by DSS. (Compl. at 77,
 *2 Plaintiffs are the biological parents of minor daughter   100.) Allen filed the above-referenced neglect petitions
L.R. (Compl. at 76.) L.E. is the minor son of K. Robertson    against plaintiffs. (Id. at 79-80, 88, 101.) At the fact-
from a previous relationship, and B. Robertson is             finding hearing in Family Court, Joern argued in her


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Robertson v. Allen, Not Reported in Fed. Supp. (2016)
2016 WL 205381

opening statement that the evidence would establish the
allegations in the neglect petitions. (Id. at 100.)
                                                                   5. Judge McGinty
B. Robertson attended Christian counseling and asserts           Judge McGinty presided over all phases of the Family
that it fulfills his mandatory sex offender treatment. (Id.      Court proceedings against plaintiffs. (Dkt. No. 42,
at 83-84, 89.) Additionally, plaintiffs maintain there is “no    Attachs. 13, 15, 17.) Despite knowing of alleged violations
credible evidence” that B. Robertson was left alone with         that occurred during the Family Court proceedings,
the children. (Id. at 81.) In light of these facts, plaintiffs   plaintiffs claim that Judge McGinty failed to remedy any
contend that Allen filed an illegal neglect petition, and        of the conduct by Allen, Joern, Cocose, and Mauceri, see
Joern argued in support of the illegal neglect petition. (Id.    supra Part II.A.2-4. (Compl. at 94, 100, 104.)
at 91, 100.)

                                                                   6. Karen McGeeny
   3. Marion Cocose and Pamela Joern                             Karen McGeeny is a freelance transcriptionist who was
As required by New York law, see N.Y. Fam. Ct. Act               the court reporter for the Family Court proceedings.
§ 249, Marion Cocose was appointed as attorney for the           Plaintiffs contend she falsified the transcripts of the
child L.R. (Compl. at 104.) During the Family Court              Family Court proceedings. (Id. at 110.)
proceedings, Cocose and Joern assisted each other by
asking the witnesses questions that the other attorney
                                                                    7. Cappy Weiner
forgot to ask. (Id.) Cocose and Joern communicated
                                                                 Cappy Weiner is an attorney who represented plaintiffs at
throughout the proceedings by passing notes and
                                                                 an unknown point in the Family Court proceedings. (Id.)
whispering. (Id.) On the basis of these facts, plaintiffs
                                                                 Weiner’s wife, Donna Weiner, works for Judge McGinty
allege Cocose and Joern had a conflict of interest by
                                                                 and plaintiffs allege Weiner had a conflict of interest
colluding with each other and that Cocose failed to
                                                                 because he did not inform them of his wife’s employer.
effectively represent L.R. because of such collusion. (Id.
                                                                 (Id.)
at 103-04.)


                                                                 B. Procedural History
   4. Michael Mauceri
                                                                 Plaintiffs commenced this action on January 5, 2015
 *3 Mauceri represented B. Robertson at the Family
                                                                 by filing a 156-page complaint. (See generally Compl.)
Court proceedings apparently as his appointed counsel.
                                                                 Plaintiffs sent a summons and complaint by certified
(Id. at 87); see N.Y. Fam. Ct. Act § 262. B. Robertson
                                                                 mail to all defendants except for Ulster County. (Dkt.
informed Mauceri that DSS had filed an illegal neglect
                                                                 No. 8.) Ulster County was not served by any method.
petition. (Compl. at 87.) B. Robertson drafted a motion
                                                                 Dr. Arp answered, asserted affirmative defenses, and
to dismiss the petition and wanted Mauceri to file his
                                                                 cross-claimed against all defendants for indemnification
motion. (Id. at 88.) Mauceri filed his own motion to
                                                                 or contribution. (Dkt. No. 26.) Gilday also answered
dismiss, which was subsequently denied by Family Court.
                                                                 and asserted affirmative defenses. (Dkt. No. 50.) All
(Id. at 95.) During the fact-finding hearing, B. Robertson
                                                                 other defendants filed pre-answer motions to dismiss on
complained to the presiding judge, the Honorable
                                                                 various grounds. (Dkt. Nos. 15, 20, 42, 58.) Dr. Arp and
Anthony McGinty, that Mauceri would not file a motion
                                                                 Gilday subsequently filed their own motions, a motion
for summary judgment to dismiss the neglect petition.
                                                                 for judgment on the pleadings and a motion to dismiss,
(Id.) Judge McGinty explained to B. Robertson that he
                                                                 respectively. (Dkt. Nos. 54, 67.)
already denied his attorney’s motion to dismiss and the
attorney would have a later opportunity to advocate for
certain findings. (Id.) During the dispositional proceeding,
Judge McGinty also sustained an objection to Mauceri’s                            III. Standards of Review
questioning of a witness and Mauceri abided by the
                                                                 A. Motion to Dismiss for Lack of Subject Matter
court’s ruling. (Id. at 96.) On the basis of these facts,
                                                                 Jurisdiction
plaintiffs contend that Mauceri ineffectively represented
B. Robertson. (Id. at 94, 96-100.)


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
Robertson v. Allen, Not Reported in Fed. Supp. (2016)
2016 WL 205381

“A case is properly dismissed for lack of subject matter         “The standard for addressing a Rule 12(c) motion for
jurisdiction under Rule 12(b)(1) when the district court         judgment on the pleadings is the same as that for a Rule
lacks the statutory or constitutional power to adjudicate        12(b)(6) motion to dismiss for failure to state a claim.”
it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir.       Wright v. Monroe Cmty. Hosp., 493 F. App'x 233, 234
2000). “In resolving a motion to dismiss for lack of subject     (2d Cir. 2012) (internal quotation marks and citation
matter jurisdiction ... a district court ... may refer to        omitted). For a full discussion of the governing standard,
evidence outside the pleadings.” Id. “[W]hen the question        the court refers the parties to its prior decision in Ellis
to be considered is one involving the jurisdiction of a          v. Cohen & Slamowitz, LLP, 701 F. Supp. 2d 215, 218
federal court, jurisdiction must be shown affirmatively,         (N.D.N.Y. 2010), abrogated on other grounds by J.C.
and that showing is not made by drawing from the                 Christensen & Assocs., Inc., 786 F.3d 191 (2d Cir. 2015).
pleadings inferences favorable to the party asserting it.”
Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d 129, 131 (2d
Cir.1998).
                                                                                       IV. Discussion

                                                                 A. Subject Matter Jurisdiction
B. Motion to Dismiss for Lack of Personal Jurisdiction
                                                                 County defendants argue that the court does not have
When a defendant calls personal jurisdiction into question
                                                                 jurisdiction over the action under the Rooker-Feldman
by invoking Rule 12(b)(2), the plaintiff bears the burden of
                                                                 and Younger doctrines. (Dkt. No. 42, Attach. 1 at
satisfying the court that it has jurisdiction over the moving
                                                                 3-5.) Regarding the Rooker-Feldman doctrine, county
defendant. See MacDermid, Inc. v. Deiter, 702 F.3d 725,
                                                                 defendants contend that plaintiffs ask the court to vacate
727 (2d Cir. 2012). In the absence of an evidentiary
                                                                 the underlying Family Court order. (Id. at 4.) In reply,
hearing, the plaintiff’s “allegations in the complaint must
be taken as true to the extent they are uncontroverted by        B. Robertson 4 does not address county defendants'
the defendant’s affidavits.” Id. (internal quotation marks       arguments, but appears to assert that the court has both
and citation omitted).                                           diversity and federal question jurisdiction. (Dkt. No. 70 at
                                                                 5-7.)

C. Motion to Dismiss for Insufficient Service of Process         4      Only B. Robertson signed the response to defendants'
 *4 When a defendant moves to dismiss for insufficient                  motions. As a pro se litigant, B. Robertson cannot
service of process under Rule 12(b)(5) of the Federal Rules             represent the interest of other pro se parties. See
of Civil Procedure, “[t]he burden is on the plaintiff to                Snyder v. Perry, No. 14-CV-2090, 2015 WL 1262591,
establish that his service was not insufficient.” DiFillippo            at *5 (E.D.N.Y. Mar. 18, 2015). Therefore, only
v. Special Metal Corp., 299 F.R.D. 348, 353 (N.D.N.Y.                   B. Robertson, and not K. Robertson, responded to
2014) (internal quotation marks and citation omitted).                  defendants' motions.
“Conclusory statements that a defendant was properly             Under the Rooker-Feldman doctrine, a federal district
served are insufficient to meet that burden.” Flemming           court lacks jurisdiction over appeals from state court
v. Moulton, No. 9:13-CV-1324, 2015 WL 5147035, at *4             judgments. See generally Rooker v. Fidelity Trust Co., 263
(N.D.N.Y. Sept. 1, 2015) (internal quotation marks and           U.S. 413 (1923); Dist. of Columbia Court of Appeals v.
citation omitted). “In resolving the motion, the court           Feldman, 460 U.S. 462 (1983); see also Hoblock v. Albany
must look to matters outside the complaint to determine          Cty. Bd. of Elections, 422 F.3d 77, 84 (2d Cir. 2005).
what steps, if any, the plaintiff took to effect service.” Id.   To determine if this doctrine applies, a court must assess
(internal quotation marks and citation omitted). If service      whether the following four substantive and procedural
is deficient, “the court may, but is not required to, dismiss    requirements are met: (1) the plaintiff complains of an
the action[, or] the court may grant leave to allow the          injury from a state court judgment; (2) the plaintiff seeks
plaintiff to cure the insufficiency.” DiFillippo, 299 F.R.D.     federal court review and rejection of the state court
at 353 (internal quotation marks and citation omitted).          judgment and; (3) the federal action is commenced after
                                                                 the state court judgment; and (4) the same parties are in
                                                                 both suits. See Hoblock, 422 F.3d at 85, 89.
D. Motion to Dismiss for Failure to State a Claim and
Motion for Judgment on the Pleadings



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Robertson v. Allen, Not Reported in Fed. Supp. (2016)
2016 WL 205381

The Younger doctrine, on the other hand, requires a             raising a constitutional injury). Furthermore, plaintiffs
federal court to abstain where, “(1) there is an ongoing        have not plausibly alleged that any exception to the
state proceeding; (2) an important state interest is            Younger doctrine applies. See Diamond “D” Constr. Corp.,
implicated; and (3) the plaintiff has an avenue open for        282 F.3d at 198-202.
review of constitutional claims in the state court.” Liberty
Mut. Ins. Co. v. Hurlbut, 585 F.3d 639, 647 (2d Cir.            Plaintiffs' complaint, however, is not completely dismissed
2009) (internal quotation marks and citations omitted);         by either doctrine. Construing the pleading liberally,
see also Younger v. Harris, 401 U.S. 37 (1971). A federal       plaintiffs appear to allege injuries beyond or outside of
court, however, may “intervene in a state proceeding            Family Court’s neglect finding or dispositional order and,
upon a showing of bad faith, harassment or any other            thus, the complaint is not entirely dismissed on abstention
unusual circumstance that would call for equitable relief.”     grounds.
Diamond “D” Constr. Corp. v. McGowan, 282 F.3d 191,
198 (2d Cir. 2002) (internal quotation marks and citation
omitted).                                                       B. Service
                                                                Nearly all defendants move to dismiss for deficient service
 *5 First, the Rooker-Feldman doctrine divests this court       under either Rule 12(b)(2) or 12(b)(5) of the Federal Rules
of jurisdiction over some of plaintiffs' claims. It is clear    of Civil Procedure. (Dkt. No. 15, Attach. 21 at 3-7; Dkt.
that the neglect findings against both plaintiffs are final,    No. 20, Attach. 4 at 9-12; Dkt. No. 42, Attach. 1 at 2; Dkt.
(Dkt. No. 42, Attachs. 13, 14), and plaintiffs commenced        No. 58, Attach. 4 at 8-9; Dkt. No. 67, Attach. 2 at 2-3.) All
this federal action after their state court appeals had been    argue that they were improperly served by certified mail,
exhausted, (Compl.). It is similarly clear that plaintiffs      and, accordingly, the action should be dismissed. (Dkt.
filed the federal action against DSS, which was a party         No. 15, Attach. 21 at 3-7; Dkt. No. 20, Attach. 4 at 9-12;
to the Family Court proceeding. (Id.) It also appears that      Dkt. No. 42, Attach. 1 at 2; Dkt. No. 58, Attach. 4 at
plaintiffs allege they were statutorily and constitutionally    8-9; Dkt. No. 67, Attach. 2 at 2-3.) In their complaint,
injured by the neglect findings, and seek federal court         plaintiffs aver that service was made pursuant to Rule 5 of
review to vacate that order. (Id. at 77, 109.) Accordingly,     the Federal Rules of Civil Procedure. (Compl. at 75-76.) In
the court is without jurisdiction the hear plaintiffs' claims   opposition to the motions, B. Robertson argues that New
against DSS attacking Family Court’s neglect findings.          York allows service by certified mail under N.Y. C.P.L.R.
See Phifer v. City of New York, 289 F.3d 49, 57 (2d Cir.        § 312-a. (Dkt. No. 70 at 4.)
2002) (holding that challenges to final state court custody,
neglect, and visitation findings are precluded by Rooker-       Service of process in a civil suit is governed by Rule 4
Feldman).                                                       of the Federal Rules of Civil Procedure. See Kurzberg
                                                                v. Ashcroft, 619 F.3d 176, 183 (2d Cir. 2010). Under
To the extent that plaintiffs challenge Family Court’s          Rule 4(e), the method for serving an individual within the
dispositional orders, the court abstains under the Younger      United States is by:
doctrine. First, this portion of the Family Court
                                                                     (1) following state law for serving a summons in an
proceeding is ongoing as plaintiffs' appeals from the
                                                                     action brought in courts of general jurisdiction in
dispositional orders remain pending. (Dkt. No. 42,
                                                                     the state where the district court is located or where
Attachs. 16, 18.); see Kirschner v. Klemons, 225 F.3d
                                                                     service is made; or
227, 234 (2d Cir. 2000). Second, the suit concerns family
relationships, which is a matter traditionally reserved for          (2) doing any of the following:
the state and raises important state interests. See, e.g.,
Fleming ex rel. Fleming v. Grosvenor, No. 08-CV-3074,                  (A) delivering a copy of the summons and of the
2008 WL 3833589, at *3 (E.D.N.Y. Aug. 15, 2008).                       complaint to the individual personally;
Finally, plaintiffs may pursue their constitutional claims
                                                                       (B) leaving a copy of each at the individual’s
on appeal in state court. See Hansel v. Town Court for
                                                                       dwelling or usual place of abode with someone of
Springfield, 56 F.3d 391, 394 (2d Cir. 1995) (holding
                                                                       suitable age and discretion who resides there; or
that state court review is inadequate under Younger only
if a plaintiff is procedurally or technically barred from



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        5
Robertson v. Allen, Not Reported in Fed. Supp. (2016)
2016 WL 205381

                                                               copy of the summons and of the complaint to its chief
        *6 (C) delivering a copy of each to an agent           executive officer” or “serving a copy of each in the manner
       authorized by appointment or by law to receive          prescribed by that state’s law.” Fed. R. Civ. P. 4(j)(2).
       service of process.
                                                               New York provides that service on the state must be made
New York allows for personal service of an individual          by either personal delivery to: (1) the Attorney General
by: (1) personal delivery; (2) “delivering and mailing”; or    within the state or (2) an Assistant Attorney General at
(3) serving a designated agent. N.Y. C.P.L.R. § 308(1)-        any office of the Attorney General within the state. See
(3); see Vincent C. Alexander, Practice Commentaries,          N.Y. C.P.L.R. § 307(1). Service on a state agency may be
McKinney’s Cons. Laws of N.Y., C.P.L.R. § 308,                 made by personal delivery on the person designated by the
C308:2-4. If service “cannot be made with due diligence”       agency to receive service or by mailing via certified mail
under either N.Y. C.P.L.R. § 308(1) or (2), then               to such person and by personal delivery in accordance
personal service may be effectuated by “affixing and           with N.Y. C.P.L.R. § 307(1). See id. § 307(2). New York
mailing” the summons and complaint. N.Y. C.P.L.R. §            requires that service upon a court be made by personal
308(4); see Vincent C. Alexander, Practice Commentaries,       delivery to any judge sitting on that court. See id. § 312.
McKinney’s Cons. Laws of N.Y., C.P.L.R. § 308, C308:5.         Finally, to serve a New York county, county agency,
B. Robertson correctly notes that personal service may         or county official sued in his or her official capacity, a
also be made by first class, certified mail under N.Y.         plaintiff must arrange for personal delivery on “the chair
C.P.L.R. § 312-a. However, for service to be complete,         or clerk of the board of supervisors, clerk, attorney or
the defendant must return a signed acknowledgment of           treasurer” of that county. Id. § 311(a)(4); see Baity v.
receipt to the plaintiff. See N.Y. C.P.L.R. § 312-a(b).        Kralik, 51 F. Supp. 3d 414, 430 (S.D.N.Y. 2014).
Here, plaintiffs never mailed acknowledgments of receipt
with their summons and complaints, and defendants never        Here, plaintiffs attempted to serve individuals, the
signed such an acknowledgment. (Dkt. No. 15, Attachs.          subdivisions of the state government, a county
3-20; Dkt. No. 20, Attachs. 1-3; Dkt. No. 42, Attachs. 2-5;    government and its subdivisions and officials, and a
Dkt. No. 58, Attach. 3; Dkt. No. 67, Attach. 1.)               corporation. Plaintiffs did not comply with the service
                                                               requirements for any of these defendants. See supra
Plaintiffs also attempted to serve a corporation, state        pp. 17-20. Rather, plaintiffs only sent a copy of the
government subdivisions, and a county government, its          summons and the complaint by certified mail. (Compl.
subdivisions, and its officials. A corporation served within   at 75; Dkt. No. 8.) Plaintiffs contend that they served
the United States must be served in the same manner as an      defendants pursuant to Rule 5 of the Federal Rules of
individual under Fed. R. Civ. P. 4(e)(1) or:                   Civil Procedure. (Compl. at 75.) Rule 5, however, does
                                                               not govern service of process of the original summons
                                                               and complaint. Compare Fed. R. Civ. P. 4, with Fed. R.
              by delivering a copy of the                      Civ. P. 5. Nor, as noted above, did plaintiffs fully comply
              summons and of the complaint                     with N.Y. C.P.L.R. § 312-a. Accordingly, plaintiffs did not
              to an officer, a managing or                     properly serve any defendant.
              general agent, or any other agent
              authorized by appointment or                      *7 In actions commenced by pro se parties, courts
              by law to receive service of                     liberally construe the requirements of service of process.
              process and — if the agent is                    See Momot v. Derkowski, No. 1:13-CV-987, 2014 WL
              one authorized by statute and                    4637038, at *2 (N.D.N.Y. Sept. 16, 2014). Deficient
              the statute so requires — by also                service is harmless error if the defendant “has actual
              mailing a copy of each to the                    knowledge of the action and no prejudice results from
              defendant.                                       the deficiency.” Id. (internal quotation marks and citation
                                                               omitted). Before the December 2015 amendment, a
                                                               plaintiff had 120 days to serve a defendant after the
Fed. R. Civ. P. 4(h)(1)(B). A state government and             complaint was filed. See Fed. R. Civ. P. 4(m) (amended
its subdivisions must be served by either “delivering a        Dec. 1, 2015). Courts must extend this time if a plaintiff



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     6
Robertson v. Allen, Not Reported in Fed. Supp. (2016)
2016 WL 205381

demonstrates “good cause” for failure to timely serve            require enough facts to 'nudge [plaintiffs'] claims across
defendants. Fed. R. Civ. P. 4(m); see Pride v. Summit            the line from conceivable to plausible.' ” Transhorn, Ltd.
Apartments, No. 5:09-CV-861, 2010 WL 2521776, at 3 n.7           v. United Techs. Corp. (In re Elevator Antitrust Litig.), 502
(N.D.N.Y. Jun. 16, 2010) (holding good cause existed,            F.3d 47, 50 (2d Cir. 2007) (quoting Twombly, 550 U.S. at
in part, because of plaintiff’s pro se status and defendant      570).
was on notice of the action and not prejudiced by belated
service).                                                        Pleadings drafted by pro se plaintiffs must be construed
                                                                 liberally and held to lesser standards than those drafted
Here, good cause exists to extend plaintiffs' time to            by attorneys. See Erickson v. Pardus, 551 U.S. 89, 94
effectuate service. Plaintiffs are pro se litigants who          (2007). As such, reading a pro se complaint, the court must
attempted to serve nearly all defendants by certified mail.      “interpret [the complaint] to raise the strongest arguments
Additionally, defendants are on notice of the action as          that [it] suggest[s].” Weixel v. Bd. of Educ., 287 F.3d 138,
they have appeared and filed motions to dismiss. Thus,           146 (2d Cir. 2002) (internal quotation marks and citation
defendants will not be prejudiced by remedial service.           omitted). However, the “special solicitude” afforded to
                                                                 pro se litigants does not allow courts to read into a
                                                                 pleading claims that are inconsistent with the pleading’s
C. Failure to State a Claim & Judgment on the Pleadings          allegations, nor does it “exempt a party from compliance
Nearly all defendants argue that plaintiffs do not meet the      with relevant rules of procedural and substantive law.”
pleading requirements of Rule 8 of the Federal Rules of          Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477
Civil Procedure and, thus, the action should be dismissed        (2d Cir. 2006) (internal quotation marks and citation
or the court should order a judgment on the pleadings in         omitted).
defendants' favor. (Dkt. No. 15, Attach. 21 at 7-9; Dkt.
No. 20, Attach. 4 at 6-9; Dkt. No. 54, Attach. 9 at 6-8;          *8 After reviewing plaintiffs' hefty and cluttered
Dkt. No. 58, Attach. 4 at 5-8; Dkt. No. 67, Attach. 2 at         complaint, the court has deciphered two claims: a
4-8.) In reply, B. Robertson cites the general principles of     Fourteenth Amendment substantive due process claim
pleading requirements. (Dkt. No. 70 at 5.)
                                                                 and a state law ineffective assistance of counsel claim. 5
                                                                 For the reasons below, these claims are dismissed.
A motion to dismiss a complaint, brought pursuant to
                                                                 Additionally, allegations against certain defendants are
Rule 12(b)(6) of the Federal Rules of Civil Procedure,
                                                                 dismissed for more fundamental reasons as discussed
and, similarly, a Rule 12(c) motion for judgment on
                                                                 below.
the pleadings calls upon a court to gauge the facial
sufficiency of that pleading using a standard which,
                                                                 5      In response to defendants' motions, B. Robertson
though unexacting in its requirements, “demands more
than an unadorned, the-defendant-unlawfully-harmed-                     more definitively outlines his factual allegations as
                                                                        they relate to specific defendants. (Dkt. No. 70 at
me accusation” in order to withstand scrutiny. Ashcroft
                                                                        8-16.) While B. Robertson’s opposition motion may
v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp.v.
                                                                        be treated as effectively amending the complaint,
Twombly, 550 U.S. 554, 555 (2007)). Under Rule 8(a)
                                                                        see Darvie v. Countryman, No. 9:08-CV-0715, 2009
(2) of the Federal Rules of Civil Procedure, “a pleading                WL 161219, at *4 (N.D.N.Y. Aug. 11, 2008), the
must contain a 'short and plain statement of the claim                  court declines to do so here because it would be
showing that the pleader is entitled to relief.' ” Id. at 677–          unduly cumbersome and K. Robertson did not sign
78 (quoting Fed. R. Civ. P. 8(a)(2)). While modest in                   the opposition to the motions.
its requirements, that rule commands that a complaint
contain more than mere legal conclusions. See id. at 679.          1. 14th Amendment Substantive Due Process
To withstand a motion to dismiss, “a complaint must              Plaintiffs allege defendants interfered with their family in
contain sufficient factual matter, accepted as true, to 'state   violation of their substantive due process rights under the
a claim to relief that is plausible on its face.' ” Id. at 678   Fourteenth Amendment. (See generally Compl.) “Parents
(quoting Twombly, 550 U.S. at 570); see also Ruotolo v.          have a substantive right under the Due Process Clause
City of New York, 514 F.3d 184, 188 (2d Cir. 2008). As           to remain together [with their children] without the
the Second Circuit has observed, “[w]hile Twombly does           coercive interference of the ... state.” Southerland v. City
not require heightened fact pleading of specifics, it does


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Robertson v. Allen, Not Reported in Fed. Supp. (2016)
2016 WL 205381

of New York, 680 F.3d 127, 142 (2d Cir. 2011) (internal           Family Court. See N.Y. Fam. Ct. Act § 262(a)(iv). Thus,
quotation marks and citation omitted). Yet, “this interest        a client has cognizable claim for ineffective assistance if
is counterbalanced by the compelling governmental                 the client demonstrates that he or she received less than
interest in the protection of minor children, particularly ...    meaningful representation and suffered actual prejudice
where the protection is considered necessary as against           as a result. See Matter of Julian P. (Colleen Q.), 129
the parents themselves.” Id. at 152 (internal quotation           A.D.3d 1222, 1224 (3d Dep't 2015). Nonetheless, because
marks and citation omitted). A claim is only actionable if        all other claims are dismissed as discussed above and
interference with a parent’s liberty right is “so shocking,       below, the court declines to exercise its supplemental
arbitrary, and egregious that the Due Process Clause              jurisdiction over plaintiffs' state ineffective assistance
would not countenance it even were it accompanied by full         claim. See 28 U.S.C. § 1367(c)(3).
procedural protection.” Id.

Here, plaintiffs do not direct their claim to any particular         3. 42 U.S.C. § 1983
defendant, but generally argue that their substantive due         Plaintiffs appear to allege claims pursuant to 42 U.S.C.
process rights have been violated because B. Robertson            § 1983 against all defendants. (See generally Compl.)
can no longer reside with his children pursuant to a Family       At the outset, a plaintiff must allege that a defendant
Court order. (Compl. at 43-46, 149.) Although plaintiffs          is personally involved in the allegedly unconstitutional
contend that the allegations in the neglect petition were         conduct to prevail on a Section 1983 claim. See Grullon v.
false, Family Court found that plaintiffs neglected their         City of New Haven, 720 F.3d 133, 138-39 (2d Cir. 2013).
children because B. Robertson posed a risk to his children        Here, plaintiffs fail to allege the personal involvement
as he was a level three sex offender convicted of sex crimes      of defendants Roche, Jackson, Hein, Dr. Arp, Shelton,
against minors. (Dkt. No. 42, Attach. 13 at 17-22.) In            Iapoce, and Stein, and, consequently, these claims are
fact, B. Robertson conceded that he was a registered sex          dismissed.
offender, and K. Robertson acknowledged his designation
and still allowed him to reside with her minor children.
                                                                    4. Eleventh Amendment Immunity
(Compl. at 103, 111.) Thus, plaintiffs fail to demonstrate
                                                                  Plaintiffs allege claims against defendants Ulster County
that the Family Court order was at all shocking, arbitrary,
                                                                  Family Court, State of New York Office of the
or egregious. Consequently, plaintiffs fail to state a
                                                                  Attorney General, New York State Commission on
substantive due process claim.
                                                                  Judicial Conduct, and New York State Division
                                                                  of Criminal Justice Services. 6 (Compl. at 1.) The
   2. Ineffective Assistance of Counsel                           Eleventh Amendment bars all federal court actions
Plaintiffs allege ineffective assistance of counsel claims        “against a state or its agencies absent a waiver
against Mauceri, B. Robertson’s Family Court counsel,             of immunity or congressional legislation specifically
and Cocose, L.R.’s court-appointed counsel. (Compl. at            overriding immunity.” Mamot v. Bd. of Regents, 367 F.
94, 96-99, 104.) As an initial matter, pro se litigants, who      App'x 191, 192 (2d Cir. 2010). Because New York has
are not licensed attorneys, may not represent another’s           not waived its immunity as to any of the claims alleged
interest in federal court. See Machadio v. Apfel, 276 F.3d        and these defendants are arms of the state, the claims are
103, 106 (2d Cir. 2002). As such, “a parent not admitted          dismissed. See Pennhurst State Sch. & Hosp. v. Halderman,
to the bar cannot bring an action pro se ... on behalf of         465 U.S. 89, 100 (1984); Gollomp v. Spitzer, 568 F.3d 355,
his or her child.” Tindall v. Poultney High Sch. Dist., 414       365-67 (2d Cir. 2009); Feingold v. New York, 366 F.3d 138,
F.3d 281, 284 (2d Cir. 2005). Thus, plaintiffs lack standing      149 (2d Cir. 2004).
to assert their daughter’s claims, and the court dismisses
claims against Cocose asserted on behalf of L.R.                  6      Plaintiffs named the New York State Attorney
                                                                         General’s Office and the New York Department
 *9 Traditionally, there is no right to counsel in a civil case          of Criminal Justice System as defendants in their
and client grievances must be pursued through separate                   complaint. (Compl.) State defendants contend these
malpractice actions. See James v. United States, 330 F.                  are not properly named state agencies. (Dkt. No. 15,
App'x 311, 313 (2d Cir. 2009). New York law, however,                    Attach. 21 at 1.) The court agrees and substitutes
provides the right to counsel in neglect proceedings in                  the above-referenced names. State defendants also



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              8
Robertson v. Allen, Not Reported in Fed. Supp. (2016)
2016 WL 205381

       claim that plaintiffs incorrectly sued the New York       alleged conduct is more analogous to that of a prosecutor
       State Bar Association rather than the Committee           than an investigator, and, thus, Allen is also entitled to
       on Professional Standards for the Third Judicial          absolute immunity. See Emerson v. City of New York, 740
       Department, (id.); however, there is no indication in     F. Supp. 2d 385, 392-93 (S.D.N.Y. 2010) (holding that
       plaintiffs' complaint that this was their intent.
                                                                 caseworkers were absolutely immune from suit for filing
                                                                 abuse and neglect petitions).
   5. Judicial Immunity
Plaintiffs assert numerous claims against Judge McGinty
essentially alleging bias and failure to correct alleged            7. Other Claims
violations that occurred during the Family Court                 To the extent that plaintiffs allege additional claims,
proceedings. (See generally Compl.) Plaintiffs contend           such claims are dismissed under Rule 8(a) of the Federal
that Judge McGinty does not have judicial immunity               Rules of Civil Procedure. Rule 8(a) requires that plaintiffs
because Family Court did not have jurisdiction over a            provide defendants with adequate notice of the claims
proceeding commenced by an allegedly illegal neglect             alleged against them. See Wynder v. McMahon, 360 F.3d
petition. (Id. at 106.) Judges have absolute immunity            73, 79 (2d Cir. 2004). Adequate notice is “that which
from liability for their judicial actions, see Bliven v. Hunt,   will enable the adverse party to answer and prepare for
579 F.3d 204, 209 (2d Cir. 2009), and are subject to             trial.” Id. (internal quotation marks and citation omitted).
liability only for non-judicial actions or judicial actions      Although plaintiffs' complaint put defendants on notice
“taken in the complete absence of all jurisdiction,” Mireles     of certain claims, see supra Part IV.C.1-2, the remainder
v. Waco, 502 U.S. 9, 11-12 (1991). Accordingly, “even            of the complaint is ambiguous, confusing, and vague, and
allegations of bad faith or malice cannot overcome judicial      requires dismissal. See Salahuddin v. Cuomo, 861 F.2d 40,
immunity” for a judge’s official actions. Bliven, 579 F.3d       42 (2d Cir. 1988). Nonetheless, because plaintiffs are pro
at 209. As a Family Court judge, Judge McGinty clearly           se litigants, the court grants plaintiffs leave to amend their
had jurisdiction over the neglect proceedings even if            complaint in compliance with this order.
the allegations within the petitions proved to be false.
See Stump v. Sparkman, 435 U.S. 349, 357 n.7 (1978).
Accordingly, he is absolutely immune from liability, and
                                                                                        V. Conclusion
plaintiffs' claims against him are dismissed.
                                                                 WHEREFORE, for the foregoing reasons, it is hereby

   6. Absolute Immunity for DSS Attorneys and
                                                                 ORDERED that defendants' motions (Dkt. Nos. 15, 20,
   Caseworkers
                                                                 42, 54, 58, 67) are GRANTED as follows:
 *10 Plaintiffs allege that Allen, a DSS caseworker,
and Joern, a DSS attorney, filed false neglect petitions
                                                                 GRANTED with respect to claims challenging Family
against them in violation of the law. (Compl. at 77-78,
                                                                 Court’s neglect finding or dispositional order against
100.) “[A]gency officials performing certain functions
                                                                 Ulster County Department of Social Services, which are
analogous to those of a prosecutor should be able to
                                                                 DISMISSED WITH PREJUDICE; and
claim absolute immunity with respect to such acts.”
Butz v. Economou, 438 U.S. 478, 515 (1978). Attorneys
                                                                 GRANTED with respect to claims pursuant 42 U.S.C.
who “initiate[ ] and prosecute[ ] child protective orders
                                                                 § 1983 against defendants Melissa Roche, Jillian E.
and represent[ ] the interests of [DSS] in Family Court
                                                                 Jackson, Esq., Michael Hein, Dr. Rebecca Arp, Lawrence
[are] entitled to absolute immunity” from section 1983
                                                                 R. Shelton, Esq., Michael Iapoce, and Ted J. Stein, Esq.,
liability. Cornejo v. Bell, 592 F.3d 121, 128 (2d Cir.
                                                                 which are DISMISSED WITHOUT PREJUDICE, and
2010) (internal quotation marks and citation omitted).
                                                                 the Clerk is directed to terminate the parties from this
Accordingly, Joern is absolute immune from suit for her
                                                                 action; and
representation of DSS in the Family Court proceedings.

                                                                 GRANTED with respect to all claims against defendants
Although caseworkers are generally entitled to qualified
                                                                 Ulster County Family Court, the State of New York
immunity for their investigative duties, see id., plaintiffs,
                                                                 Office of the Attorney General, New York State
here, complain that Allen filed a false neglect petition. This


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          9
Robertson v. Allen, Not Reported in Fed. Supp. (2016)
2016 WL 205381

Commission on Judicial Conduct, and New York                    DISMISSED WITHOUT PREJUDICE, and the Clerk is
                                                                directed to terminate these defendants; and it is further
State Division of Criminal Justice Services, which are
DISMISSED WITH PREJUDICE, and the Clerk is
                                                                ORDERED that Dr. Arp’s cross claims (Dkt. No. 26) are
directed to terminate these parties from this action; and
                                                                DISMISSED; and it is further
GRANTED with respect to all claims against defendant
                                                                ORDERED that claims by and against Dr. Arp are further
Judge Anthony McGinty, which are DISMISSED WITH
                                                                DISMISSED pursuant to Fed. R. Civ. P. 25(a); and it is
PREJUDICE, and the Clerk is directed to terminate this
                                                                further
defendant from this action; and

                                                                ORDERED that plaintiffs are granted leave to file an
GRANTED with respect to claims pursuant to 42 U.S.C. §
                                                                amended complaint in full compliance with the Local
1983 against defendants Jennifer Allen and Pamela Joern,
                                                                Rules within thirty (30) days of the date of this Order; and
Esq., which are DISMISSED WITH PREJUDICE; and
                                                                it is further
GRANTED with respect to all claims raised on behalf
                                                                ORDERED that should plaintiffs file an amended
of L.R. against Martin B. Cocose, Esq., which are
                                                                complaint they must serve the named defendants
DISMISSED WITH PREJUDICE; and
                                                                according to Fed. R. Civ. P. 4; and it is further
GRANTED with respect to plaintiffs' state law ineffective
                                                                ORDERED that should plaintiffs fail to file an amended
assistance of counsel claim against Michael C. Mauceri,
                                                                complaint, the Clerk shall close this case without further
Esq., which is DISMISSED WITHOUT PREJUDICE;
                                                                order, and it is further
and

                                                                ORDERED that the Clerk provide a copy of this Order to
*11 GRANTED with respect to plaintiffs' Fourteenth
                                                                the parties in accordance to the Local Rules.
Amendment substantive due process claim, which is
DISMISSED WITH PREJUDICE; and
                                                                IT IS SO ORDERED.
GRANTED with respect to all other claims against the
remaining defendants: Ulster County, Ulster County              All Citations
Public Defenders Office, Andrew J. Gilday, Esq., Stein
Legal Services, Karen McGeeney, New York State Bar              Not Reported in Fed. Supp., 2016 WL 205381
Association, Donna Weiner, Cappy Weiner, which are

End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          10
Ogden v. Marshall County Department of Social Services, Slip Copy (2018)
2018 WL 2306493

                                                                located in Guntersville, Alabama, as the sole defendant. 2
                   2018 WL 2306493                              Id. at 1. In her complaint, plaintiff alleges that her rights
     Only the Westlaw citation is currently available.          were violated when, on petition of defendant, her five
      United States District Court, N.D. New York.              children were removed from her custody and her parental
                                                                rights terminated by order issued by Marshall County,
               May OGDEN, Plaintiff,                            Alabama Juvenile Court Judge John M. Mastin on the
                       v.                                       ground of abandonment. Id. at 1-11. As relief, in her
         MARSHALL COUNTY DEPARTMENT                             complaint plaintiff seeks a retrial of the proceeding during
          OF SOCIAL SERVICES, Defendant.                        which her parental rights were terminated. Id. at 7.

        Civil Action No. 3:18-CV-0373 (BKS/DEP)                 2      A municipal department has no separate legal
                             |                                         existence and therefore is not separately amenable to
                    Signed 04/10/2018                                  suit. Hoisington v. Cnty. of Sullivan, 55 F. Supp. 2d
                                                                       212, 214 (S.D.N.Y. 1999). Because in part II.B.2. of
Attorneys and Law Firms                                                this report I recommend that the action be dismissed
                                                                       based on a lack of subject matter jurisdiction,
MAY OGDEN, 39 St. John Ave, 3rd Floor, Binghamton,
                                                                       however, I have not recommended the substitution of
NY 13905, pro se
                                                                       a proper defendant.
                                                                Plaintiff’s complaint is accompanied by an application for
                                                                the appointment of counsel and an IFP application. Dkt.
    ORDER, REPORT, AND, RECOMMENDATION
                                                                Nos. 2, 3. Those documents reflect that plaintiff’s only
DAVID E. PEEBLES, CHIEF U.S. MAGISTRATE                         sources of income are food stamps in the sum of $45 and
JUDGE                                                           disability payments in the amount of $750. Id.

 *1 This is a civil rights action brought by pro se plaintiff
May Ogden pursuant to 42 U.S.C. § 1983. Although                II. DISCUSSION
her complaint identifies the Marshall County (Alabama)
                                                                   A. Plaintiff’s IFP Application
Department of Social Services as the named defendant,
                                                                When a civil action is commenced in a federal district
plaintiff’s claims center upon a determination by the
                                                                court, the statutory filing fee, currently set at $400,
Marshall County, Alabama Juvenile Court terminating
                                                                must ordinarily be paid. 28 U.S.C. § 1914(a). A court is
her parental rights with respect to her five children.
                                                                authorized, however, to permit a litigant to proceed IFP if
                                                                it determines that she is unable to pay the required filing
Plaintiff’s complaint and accompanying application for
leave to proceed in forma pauperis (“IFP”) have been            fee. 28 U.S.C. § 1915(a)(1). 3 In this instance, because I
forwarded to me for review. Although I find that plaintiff      conclude that plaintiff meets the requirements for IFP
qualifies for leave to proceed without prepayment of fees,      status, her application for leave to proceed without
because her claims are precluded by the domestic relations      prepayment of fees is granted. 4
exception to federal court jurisdiction and the Rooker-
Feldman 1 doctrine, I recommend that her complaint be           3      The language of that section is ambiguous, in that
dismissed without leave to replead.                                    it suggests an intent to limit availability of IFP
                                                                       status to prison inmates. See 28 U.S.C. § 1915(a)
1                                                                      (1) (authorizing the commencement of an action
        D.C. Court of Appeals v. Feldman, 460 U.S. 462
                                                                       without prepayment of fees “by a person who submits
        (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413
                                                                       an affidavit that includes a statement of all assets
        (1923).
                                                                       such prisoner possesses”). Courts have construed that
                                                                       section, however, as making IFP status available to
I. BACKGROUND                                                          any litigant who can meet the governing financial
Plaintiff commenced this action on March 27, 2018. Dkt.                criteria. Hayes v. United States, 71 Fed. Cl. 366, 367
No. 1. Plaintiff’s complaint names the Marshall County
Department of Social Services, Child Protective Services,


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Ogden v. Marshall County Department of Social Services, Slip Copy (2018)
2018 WL 2306493

        (Fed. Cl. 2006); see also Fridman v. City of N.Y., 195      that a complaint is based on an indisputably meritless
        F. Supp. 2d 534, 536 n.1 (S.D.N.Y. 2002).                   legal theory, for the purposes of dismissal under section
4                                                                   1915(d), may be based upon a defense that appears on the
        Plaintiff is reminded that, although her IFP
                                                                    face of the complaint.”).
        application has been granted, she will still be required
        to pay fees that she incurs in this action, including
        copying and/or witness fees.                                When reviewing a complaint under section 1915(e), the
                                                                    court is guided by applicable requirements of the Federal
    B. Sufficiency of Plaintiff’s Complaint                         Rules of Civil Procedure. Specifically, Rule 8 of the
                                                                    Federal Rules of Civil Procedure provides that a pleading
                                                                    must contain “a short and plain statement of the claim
                    1. Standard of Review                           showing that the pleader is entitled to relief.” Fed. R. Civ.
                                                                    P. 8(a)(2). The purpose of Rule 8 “is to give fair notice
 *2 Because I have found that plaintiff satisfies the
                                                                    of the claim being asserted so as to permit the adverse
financial criteria for commencing this case IFP, I must
                                                                    party the opportunity to file a responsive answer, prepare
next consider the sufficiency of the claims set forth in
                                                                    an adequate defense and determine whether the doctrine
her complaint in light of 28 U.S.C. § 1915(e). Section
                                                                    of res judicata is applicable.” Powell v. Marine Midland
1915(e) directs that, when a plaintiff seeks to proceed IFP,
                                                                    Bank, 162 F.R.D. 15, 16 (N.D.N.Y. 1995) (McAvoy, J.)
“the court shall dismiss the case at any time if the court
                                                                    (quotation marks and italics omitted).
determines that ... the action ... (i) is frivolous or malicious;
(ii) fails to state a claim on which relief may be granted;
                                                                    A court should not dismiss a complaint if the plaintiff
or (iii) seeks monetary relief against a defendant who is
                                                                    has stated “enough facts to state a claim to relief that is
immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).
                                                                    plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
                                                                    544, 570 (2007). “A claim has facial plausibility when the
In deciding whether a complaint states a colorable claim,
                                                                    plaintiff pleads factual content that allows the court to
a court must extend a certain measure of deference in
                                                                    draw the reasonable inference that defendant is liable for
favor of pro se litigants, Nance v. Kelly, 912 F.2d 605, 606
                                                                    the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
(2d Cir. 1990) (per curiam), and extreme caution should
                                                                    678 (2009). Although the court should construe the factual
be exercised in ordering sua sponte dismissal of a pro
                                                                    allegations of a complaint in a light most favorable to the
se complaint before the adverse party has been served
                                                                    plaintiff, “the tenet that a court must accept as true all
and the parties have had an opportunity to address the
                                                                    of the allegations contained in a complaint is inapplicable
sufficiency of plaintiff’s allegations, Anderson v. Coughlin,
                                                                    to legal conclusions.” Iqbal, 556 U.S. at 678. “Threadbare
700 F.2d 37, 41 (2d Cir. 1983). The court, however,
                                                                    recitals of the elements of a cause of action, supported
also has an overarching obligation to determine that a
                                                                    by mere conclusory statements, do not suffice.” Id. (citing
claim is not legally frivolous before permitting a pro
                                                                    Twombly, 550 U.S. at 555). Thus, “where the well-pleaded
se plaintiff’s complaint to proceed. See, e.g., Fitzgerald
                                                                    facts do not permit the court to infer more than the mere
v. First East Seventh St. Tenants Corp., 221 F.3d 362,
                                                                    possibility of misconduct, the complaint has alleged–but
363 (2d Cir. 2000) (holding that a district court may
                                                                    it has not ‘show[n]’—‘that the pleader is entitled to relief.’
sua sponte dismiss a frivolous complaint, notwithstanding
                                                                    ” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2) ).
the fact that the plaintiff paid the statutory filing fee).
“Legal frivolity ... occurs where ‘the claim is based on an
indisputably meritless legal theory [such as] when either
the claim lacks an arguable basis in law, or a dispositive                                   2. Analysis
defense clearly exists on the face of the complaint.’ ”
Aguilar v. United States, Nos. 99-MC-0304, 99-MC-0408,               *3 As was stated earlier, the primary thrust of the
1999 WL 1067841, at *2 (D. Conn. Nov. 8, 1999) (quoting             complaint in this action is a challenge to an Alabama
Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437            court determination terminating plaintiff’s parental rights
(2d Cir. 1998) ); see also Neitzke v. Williams, 490 U.S. 319,       with respect to her five children. Two separate legal
325 (1989) (“[D]ismissal is proper only if the legal theory ...     doctrines require dismissal of plaintiff’s complaint. The
or factual contentions lack an arguable basis.”); Pino v.           first concerns the domestic relations exception to federal
Ryan, 49 F.3d. 51, 53 (2d Cir. 1995) (“[T]he decision               court jurisdiction. Indeed, federal district courts are courts



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Ogden v. Marshall County Department of Social Services, Slip Copy (2018)
2018 WL 2306493

of limited jurisdiction. Owen Equip. & Erection Co. v.           alimony and child custody particularly in light of the fact
Kroger, 437 U.S. 365, 374 (1978). In accepting matters for       that such decrees often demand substantial continuing
adjudication, district courts must insure that the subject       judicial oversight.” Id.
matter requirement is met, and may raise the question of
jurisdiction sua sponte at any point in the litigation. See      While plaintiff has invoked her constitutional rights in
Transatlantic Marine Claims Agency, Inc. v. Ace Shipping         this case, it is clear from her complaint that the primary
Corp., Div. of Ace Young Inc., 109 F.3d 105, 107 (2d Cir.        thrust of her claims is aimed at regaining custody of
1997) (“[A] challenge to subject matter jurisdiction ... may     her children. See, e.g., Dkt. No. 1 at 7 (requesting
be raised ... sua sponte.” (quotation marks and alterations      a rehearing concerning whether she is fit to maintain
omitted) ). “Where jurisdiction is lacking, ... dismissal is     custody of her children and “immediate [sic] return of
mandatory.” United Food & Commercial Workers Union,              the children to [her] care”). As the Second Circuit has
Local 919, AFL–CIO v. Centermark Props. Meriden                  noted, where tort claims “begin and end in a domestic
Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994); see also Fed.     dispute,” state courts are better suited to adjudicate
R. Civ. P. 12(h)(3) (“If the court determines at any time        the claims. See Schottel v. Kutyba, No. 06-1577, 2009
that it lacks subject-matter jurisdiction, the court must        WL 230106, at *1 (2d Cir. Feb. 2, 2009) (affirming,
dismiss the action.”).                                           based on the domestic relations exception, the district
                                                                 court’s dismissal of the plaintiff’s complaint alleging, inter
Plaintiffs' federal claims in this action are brought            alia, that the defendants “fraudulently misrepresented
under 42 U.S.C. § 1983, and are couched in terms                 to the court the former couple’s residence in order to
of constitutional deprivations. See generally Dkt. No.           file divorce proceedings in New York,” and, as a result,
1. Ordinarily, the court would possess subject matter            plaintiff was “deprived of custody and visitation rights”).
jurisdiction over such claims. 28 U.S.C. §§ 1331, 1343. A        Because the complaint in this case concerns state law
judicially recognized exception to federal subject matter        domestic relations matters, and in particular, because
jurisdiction exists, however, in matters involving domestic      plaintiff seeks to have determinations regarding custody
relations. Ankenbrandt v. Richards, 504 U.S. 689, 701-04         overturned and the return of their children, I recommend
(1992); Thomas v. N.Y.C., 814 F. Supp. 1139, 1146                the complaint be dismissed for lack of subject matter
(E.D.N.Y. 1993). Specifically, the Supreme Court has             jurisdiction. Schottel, 2009 WL 230106, at *1; Chadee
“recognized a ‘domestic relations exception’ that ‘divests       v. Kaufman, No. 12-CV-3098, 2012 WL 2564408, at *2
the federal courts of power to issue divorce, alimony, and       (E.D.N.Y. June 26, 2012) (dismissing the plaintiff’s claims
child custody decrees.’ ” 5 Elk Grove Unified Sch. Dist. v.      challenging the order granting custody of her child to
Newdow, 542 U.S. 1, 12-13 (2004) (quoting Ankenbrandt,           the father, notwithstanding the fact that the plaintiff had
504 U.S. at 703).                                                invoked her constitutional rights); McKnight v. Middleton,
                                                                 699 F. Supp. 2d 507, 519-20 (E.D.N.Y. Mar. 29, 2010)
5                                                                (dismissing those claims that (1) claim injury from the
       “[A]lthough the domestic relations exception
                                                                 family court’s custody orders, (2) allege breach of custody
       originated in the context of diversity cases, some
                                                                 agreement, and (3) challenge the specific placement of a
       courts have applied the exception in cases based
       upon federal question jurisdiction since the policy       child pursuant to the family court’s order).
       considerations which underlie the domestic relations
       exception may apply with equal force in cases arising      *4 The second impediment to plaintiff’s pursuit of
       under the court’s federal question jurisdiction.”         claims in this action is the Rooker-Feldman doctrine. That
       Thomas, 814 F. Supp. at 1146 (citations omitted).         doctrine recognizes that, except for the Supreme Court,
The exception recognizes that “the states have                   federal courts are not authorized to exercise appellate
traditionally adjudicated marital and child custody              jurisdiction over state-court judgments. McKithen v.
disputes and therefore have developed competence and             Brown, 481 F.3d 89, 96 (2d Cir. 2007). Under the Rooker-
expertise in adjudicating such matters, which federal            Feldman doctrine, a district court lacks jurisdiction to
courts lack.” Thomas, 814 F. Supp. at 1146 (citing               consider a plaintiff’s claim when “(1) the plaintiff lost
Ankenbrandt, 504 U.S. at 703-04). “The doctrine also rests       in state court, (2) the plaintiff complains of injuries
on the idea that state courts are peculiarly suited to enforce   caused by the state court judgment, (3) the plaintiff invites
state regulations and domestic relations decrees involving       district court review of that judgment, and (4) the state



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          3
Ogden v. Marshall County Department of Social Services, Slip Copy (2018)
2018 WL 2306493

court judgment was entered before the plaintiff’s federal        Midland Bank, N.A., 875 F. Supp. 986, 1003 (E.D.N.Y.
suit commenced.” McKithen, 626 F.3d at 154 (citation             1995) (permitting leave to replead where court could
omitted). The Rooker-Feldman doctrine relates to “lack           “not determine that the plaintiffs would not, under any
of subject matter jurisdiction, and may be raised at any         circumstances, be able to allege a civil RICO conspiracy”).
time by either party or sua sponte by the court.” Moccio v.      An opportunity to amend is not required, however, where
N.Y.S. Office of Court Admin., 95 F.3d 195, 198 (2d Cir.         “the problem with [the plaintiff’s] causes of action is
1996) (citations omitted), abrogated on other grounds by         substantive” such that “better pleading will not cure it.”
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.          Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see
280, 283 (2005).                                                 also Cortec Indus. Inc. v. Sum Holding L.P., 949 F.2d 42,
                                                                 48 (2d Cir. 1991) (“Of course, where a plaintiff is unable to
This preclusion “merely recognizes that 28 U.S.C. § 1331         allege any fact sufficient to support its claim, a complaint
is a grant of original jurisdiction, and does not authorize      should be dismissed with prejudice.”). Stated differently,
district courts to exercise appellate jurisdiction over state-   “[w]here it appears that granting leave to amend is unlikely
court judgments, a role which Congress has reserved              to be productive, ... it is not an abuse of discretion to
to [the Supreme Court].” Verizon Md. Inc. v. Public              deny leave to amend.” Ruffolo v. Oppenheimer & Co., 987
Svc. Comm'n of Md., 535 U.S. 635, 644 n.3 (2002). In             F.2d 129, 131 (2d Cir. 1993); accord, Brown v. Peters, No.
other words, district courts do not have jurisdiction to         95-CV-1641, 1997 WL 599355, at *1 (N.D.N.Y. Sept. 22,
hear cases “brought by state-court losers complaining of         1997) (Pooler, J.).
injuries caused by state-court judgments rendered before
the district court proceedings commenced and inviting             *5 In this instance, the deficiencies identified in this
district court review and rejection of those judgments.”         report are substantive in nature and extend beyond the
Exxon Mobil Corp., 544 U.S. at 284.                              mere sufficiency of plaintiff’s complaint. Accordingly,
                                                                 because I find that any amendment that might be offered
“A plaintiff may not overcome the doctrine and seek              by plaintiff would be futile, I recommend against granting
a reversal of a state court judgment ‘simply by casting          her leave to amend. 6
his complaint in the form of a civil rights action.’ ”
Rabinowitz v. N.Y., 329 F. Supp. 2d 373, 376 (E.D.N.Y.           6      Even if plaintiff’s claims in this action were not
2004) (quoting Ritter v. Ross, 992 F.2d 750, 754 (7th
                                                                        subject to dismissal based on lack of subject matter
Cir. 1993) ). “[A] federal suit complains of injury from
                                                                        jurisdiction as described above in part II.B.2.,
a state-court judgment, even if it appears to complain                  dismissal is also likely appropriate based upon
only of a third party’s actions, when the third party’s                 the lack of personal jurisdiction over a county in
actions are produced by a state-court judgment and not                  Alabama. See generally N.Y. C.P.L.R. § 302; Int'l
simply ratified, acquiesced in, or left unpunished by it.”              Shoe v. State of Wash., Office of Unemp't Comp. &
McKithen, 481 F.3d at 97 (quotation marks omitted).                     Placement, 326 U.S. 310 (1945).


Because the gravamen of plaintiff’s complaint challenges            D. Motion to Appoint Pro Bono Counsel
an Alabama court determination regarding custody,                Accompanying plaintiff’s complaint and IFP application
plaintiff’s claims are precluded by the limitation on            is a motion for the appointment of pro bono counsel.
this court’s jurisdiction. Accordingly, I recommend that         Dkt. No. 3. In Terminate Control Corp. v. Horowitz, 28
plaintiff’s complaint in this action be dismissed.               F.3d 1335 (2d Cir. 1994), the Second Circuit reiterated the
                                                                 factors that a court must consider in determining whether
                                                                 to grant a request for the appointment of pro bono counsel.
   C. Whether to Permit Amendment                                In particular, the court should first determine whether
Ordinarily, a court should not dismiss a complaint filed         the plaintiff’s position seems likely to be of substance.
by a pro se litigant without granting leave to amend at          Terminate Control Corp., 28 F.3d at 1341 (citing Hodge
least once “when a liberal reading of the complaint gives        v. Police Officers, 802 F.2d 58 (2d Cir. 1986) ). If the
any indication that a valid claim might be stated.” Branum       claim meets this threshold requirement, the court should
v. Clark, 927 F.2d 698, 704-05 (2d Cir. 1991); see also          then consider a number of other factors, including the
Fed. R. Civ. P. 15(a) (“The court should freely give leave       following:
when justice so requires.”); see also Mathon v. Marine


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Ogden v. Marshall County Department of Social Services, Slip Copy (2018)
2018 WL 2306493

                                                                    plaintiff’s complaint, however, I conclude that her claims
                                                                    are barred by the domestic relations exception to this
            the indigent’s ability to investigate                   court’s jurisdiction and the Rooker-Feldman doctrine.
            the crucial facts, whether conflicting
            evidence implicating the need for                       Accordingly, it is hereby
            cross-examination will be the major
            proof presented to the fact finder,                     ORDERED that plaintiff’s motion for leave to proceed in
            the indigent’s ability to present the                   this action in forma pauperis (Dkt. No. 2) is GRANTED,
            case, the complexity of the legal                       and her application for the assignment of counsel (Dkt.
            issues and any special reason in th[e]                  No. 3) is DENIED based upon the recommendation set
            case why appointment of counsel                         forth below; and it is further respectfully
            would be more likely to lead to a just
            determination.                                           *6 RECOMMENDED that plaintiff’s complaint in this
                                                                    action (Dkt. No. 1) be DISMISSED in all respects without
                                                                    leave to replead.
Hodge v. Police Officers, 802 F.2d 58, 61 (2d Cir. 1986);
accord, Terminate Control Corp., 28 F.3d at 1341. Of these          NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties
criteria, the Second Circuit has “stressed the importance of        may lodge written objections to the foregoing report.
the apparent merits of the indigent’s claims.” Cooper v. A.         Such objections must be filed with the clerk of the court
Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989). While         within FOURTEEN days of service of this report. 7
a plaintiff need not demonstrate that she can win her case          FAILURE TO SO OBJECT TO THIS REPORT WILL
without the aid of counsel, she does have to show “likely           PRECLUDE APPELLATE REVIEW. 28 U.S.C. §
merit.” McDowell v. State of N.Y., No. 91-CV-2440, 1991             636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72; Roldan v. Racette,
WL 177271, at *1 (S.D.N.Y. 1991).                                   984 F.2d 85 (2d Cir. 1993).

In this case, as discussed above in part II.B.2., plaintiff’s       7       If you are proceeding pro se and are served with this
claims in this action are subject to dismissal based on
                                                                            order, report, and recommendation by mail, three
the court’s lack of subject matter jurisdiction over the
                                                                            additional days will be added to the fourteen-day
claims asserted in plaintiff’s complaint. Accordingly, I                    period, meaning that you have seventeen days from
find that plaintiff has not demonstrated entitlement to                     the date the order, report, and recommendation was
the appointment of counsel and, therefore, her request is                   mailed to you to serve and file objections. Fed. R.
denied.                                                                     Civ. P. 6(d). If the last day of that prescribed period
                                                                            falls on a Saturday, Sunday, or legal holiday, then the
                                                                            deadline is extended until the end of the next day that
III. SUMMARY, ORDER, AND                                                    is not a Saturday, Sunday, or legal holiday. Fed. R.
RECOMMENDATION                                                              Civ. P. 6(a)(1)(C).
Based upon a review of plaintiff’s IFP application, I
find that she qualifies for leave to proceed in this action         All Citations
without prepayment of fees. Turning to the merits of
                                                                    Slip Copy, 2018 WL 2306493

End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    5
Meyers v. Hughes, Slip Copy (2018)
2018 WL 3748156

                                                            PREJUDICE for lack of subject matter jurisdiction
                                                            pursuant to FED. R. CIV. P. 12(h)(3).
                 2018 WL 3748156
   Only the Westlaw citation is currently available.
    United States District Court, E.D. New York.
                                                                                BACKGROUND 1
             Arlene MEYERS, Plaintiff,
                         v.                                 1      Excerpts from the Complaint are reproduced here
    Hon. Matthew G. HUGHES, Gary Rosenthal,                        exactly as they appear in the original. Errors in
    Pat Alheidt, Jacob Kutnicky, Margaret Mary                     spelling, punctuation, and grammar have not been
     Trainor, Carolyn King, Ademola Kolawak,                       corrected or noted.
  Thomas W. McNally, Loretta Meyers, Defendants.            Plaintiff’s brief, handwritten Complaint is submitted
                                                            on the Southern District’s general complaint form and
                  18-CV-4399 (JS) (GRB)
                                                            seeks to challenge rulings made in an underlying state
                             |
                                                            court child neglect case, including a temporary order of
                    Signed 08/07/2018
                                                            removal granting sole custody of her daughter to Loretta
Attorneys and Law Firms                                     Meyers, who is alleged to be Plaintiff’s adoptive mother. 2
                                                            (See Compl., Docket Entry 2.) Although difficult to
Arlene Meyers, 87-31 164th Street, Jamaica, NY 11432,       comprehend, Plaintiff claims a “due process violation/
pro se.                                                     forced trial by porgery, right to fair/hearing/trial violation
                                                            right to raise child, kidnapping, freedom of speech
No appearances for Defendants.
                                                            violation.” (Comp. ¶ I.) In its entirety, Plaintiff statement
                                                            of facts alleges:

            MEMORANDUM & ORDER

Joanna Seybert, U.S.D.J.                                                Matthew Hughes knowingly and
                                                                        unlawfully allowed bribery and
 *1 On July 26, 2018, Arlene Meyers (“Meyers” or                        purgery in his courtroom wherein
“Plaintiff”), acting pro se, filed a Complaint in the                   my daughter was left in the care of a
United States District Court for the Southern District                  documented child molester/abuser.
of New York together with an application to proceed in                  Then unlawfully withheld from me
forma pauperis and an application seeking “Immediate                    while falsely claiming permanent
Emergency Relief.” By Transfer Order also dated July                    neglect on my behalf. Carolyn King,
26, 2018, Chief United States District Judge Colleen                    Pat Alheidt, Ademola Kolawale
McMahon transferred the case to this Court and, on                      broke Social Service Law 378-
August 3, 2018, it was assigned to the undersigned. This                a by disregarding a criminal
action seeks to challenge rulings concerning visitation                 background before placing a child,
with and custody of Plaintiff’s daughter made during                    also withholding primary evidence
an on-going neglect action brought by the Department                    stifling case progression. Also
of Social Services in the Family Court of the State                     purgerizing testimonies under oath
of New York, County of Suffolk (“State Court”)                          and lying in legal documentation
under Docket Numbers NN-8154-16, NN-8166-16, and                        furthermore accused me, plaintiff
NN-8154-16/17C. By Electronic Order dated August 6,                     of forging government paperwork
2018, Plaintiff’s Motion for Emergency Relief was denied.               in order to stop my child from
                                                                        returning for financial gain. Thomas
For the reasons that follow, Plaintiff’s application to                 McNally, Margaret Trainor—
proceed in forma pauperis is GRANTED. However,                          forcing me into a trial! Gary
the Complaint is sua sponte DISMISSED WITHOUT                           Rosenthal and Jacob Kutnicky are
                                                                        attorneys who unlawfully stole legal



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      1
Meyers v. Hughes, Slip Copy (2018)
2018 WL 3748156

            documents, coached testimonies,
            and withheld evidence in order
                                                                                        DISCUSSION
            to deceive the courts and try to
            make way legally to give my child                     I. In Forma Pauperis Application
            into a harmful environment. Loretta                   Upon review of Plaintiff’s declarations in support of her
            Meyers is my adoptive mother who                      application to proceed in forma pauperis, the Court finds
            adopts and fosters children for                       that Plaintiff is qualified to commence this action without
            financial gain while neglecting and                   prepayment of the filing fees. See 28 U.S.C. § 1915(a)(1).
            physically abusing them and has                       Therefore, Plaintiff’s request to proceed in forma pauperis
            been known to pay off officials.                      is GRANTED.



 *2 (Compl. ¶ III.) In the space on the form Complaint            II. Application of 28 U.S.C. § 1915
that calls for a description of any claimed injuries, Plaintiff   Section 1915 of Title 28 requires a district court to dismiss
alleges that she was                                              an in forma pauperis complaint if the action is frivolous
                                                                  or malicious, fails to state a claim upon which relief may
                                                                  be granted, or seeks monetary relief against a defendant
                                                                  who is immune from such relief. See 28 U.S.C. § 1915(e)
            assaulted by 3 family court
                                                                  (2)(B)(i)-(iii). The Court is required to dismiss the action
            officers and incarcerated suffering
                                                                  as soon as it makes such a determination.
            a concussion, corneal abrasions,
            fractured bone underneath my eye
                                                                  Courts are obliged to construe the pleadings of a pro se
            and semi-permanent swelling in
                                                                  plaintiff liberally. See Sealed Plaintiff v. Sealed Defendant,
            bruising to my left eye. Forced to
                                                                  537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis,
            plead guilty in order to return to
                                                                  357 F.3d 197, 200 (2d Cir. 2004). However, a complaint
            fight for my child.
                                                                  must plead sufficient facts to “state a claim to relief that
                                                                  is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
                                                                  U.S. 544, 570, 127 S. Ct. 1955, 1974, 167 L.Ed. 2d 929
(Compl. ¶ III.) For relief, Plaintiff alleges that she            (2007). “A claim has facial plausibility when the plaintiff
                                                                  pleads factual content that allows the court to draw the
                                                                  reasonable inference that the defendant is liable for the
            was a 23 year old woman with no                       misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
            criminal history and suddenly began                   678, 129 S. Ct. 1937, 173 L.Ed. 2d 868 (2009) (citations
            to accumulate criminal charges.                       omitted). The plausibility standard requires “more than a
            Putting forth respectfully emotional                  sheer possibility that a defendant has acted unlawfully.”
            distress claim, slander, and loss                     Id. at 678; accord Wilson v. Merrill Lynch & Co., 671
            of wages seeing as I lost 3 jobs                      F.3d 120, 128 (2d Cir. 2011). While “ ‘detailed factual
            coming back and forth to Court.                       allegations’ ” are not required, “[a] pleading that offers
            Also seeking immediate return of                      ‘labels and conclusions’ or ‘a formulaic recitation of the
            my daughter and police brutality by                   elements of a cause of action will not do.’ ” Iqbal, 556 U.S.
            physical harm.                                        at 678 (quoting Twombly, 550 U.S. at 555).

                                                                  Further, a district court has the inherent power to dismiss
(Compl. ¶ IV.)                                                    a case, sua sponte, if it determines that the court lacks
                                                                  jurisdiction over the matter. FED. R. CIV. P. 12(h)(3).
2      Annexed to the Complaint are an additional sixty-
       five pages of exhibits which appear to be copies of
                                                                  III. The Domestic Relations Exception Bars Plaintiff’s
       documents filed in the underlying family court case.
                                                                  Claims



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Meyers v. Hughes, Slip Copy (2018)
2018 WL 3748156

Under the domestic relations exception, “divorce,              Court’s jurisdiction. McArthur v. Bell, 788 F. Supp.
alimony, and child custody decrees” remain outside             706, 709 (E.D.N.Y. 1992) (former husband’s 42 U.S.C.
federal jurisdictional bounds. Marshall v. Marshall, 547       § 1983 action in which he claimed that his constitutional
U.S. 293, 308, 126 S. Ct. 1735, 1746, 164 L.Ed. 2d             rights were violated in proceedings in which former wife
480, 495 (2006) (internal quotation marks and citation         obtained upward adjustment of child support would
omitted); Rabinowitz v. New York, 329 F. Supp. 2d              require the court to “re-examine and re-interpret all the
373, 376 (E.D.N.Y. 2004) (dismissing pro se complaint          evidence brought before the state court” in the earlier state
seeking to challenge state court child custody order           proceedings and, therefore, the district court did not have
because federal court review was barred by the domestic        subject matter jurisdiction) (citing Neustein v. Orbach,
relations exception) (citing Ankenbrandt v. Richards, 504      732 F. Supp. 333 (E.D.N.Y. 1990) (district court lacked
U.S. 689, 703, 112 S. Ct. 2206, 2214-15, 119 L.Ed. 2d          jurisdiction because it could not resolve factual disputes
468 (1992); Mitchell-Angel v. Cronin, 101 F.3d 108 (2d         connected to domestic relations) ); see also Sullivan v.
Cir. 1996) (unpublished opinion); American Airlines v.         Xu, 10-CV-3626, 2010 WL 3238979, at *2 (E.D.N.Y. Aug.
Block, 905 F.2d 12, 14 (2d Cir. 1990) ). This exception        13, 2010) (no jurisdiction over the plaintiff’s challenges to
is based upon a “policy consideration that the states          child custody and child support orders).
have traditionally adjudicated marital and child custody
disputes and therefore have developed competence and           Accordingly, because Plaintiff seeks a determination that
expertise in adjudicating such matters, which the federal      she was improperly denied custody and/or visitation with
courts lack.” Thomas v. N.Y. City, 814 F. Supp. 1139,          her child, the Court lacks jurisdiction and this action
1146 (E.D.N.Y. 1993).                                          is barred by the domestic relations exception to this
                                                               Court’s jurisdiction. The Complaint is thus DISMISSED
 *3 As is readily apparent, Plaintiff’s claims here seek       pursuant to FED. R. CIV. P. 12(h)(3). See Neustein, 732
to challenge determinations in the state family court:         F. Supp. at 339 (an action is barred by domestic relations
(1) placing her child in the custody of the Department         exception if, “in resolving the issues presented, the federal
of Social Services who, in turn, has placed the child          court becomes embroiled in factual disputes concerning
with Plaintiff’s adoptive mother, Loretta Meyers; and          custody and visitation....”).
(2) limiting Plaintiff’s visitation with her daughter. Such
claims unquestionably implicate the judicially recognized
exception to federal subject matter jurisdiction in cases      IV. The Rooker-Feldman Doctrine Also Bars Plaintiff’s
involving domestic relations. Specifically, the Supreme        Claims
Court has recognized “that [t]he whole subject of the          Even if Plaintiff’s Complaint was not barred by
domestic relations of husband and wife, parent and child,      the domestic relations exception, the Rooker-Feldman
belongs to the laws of the States and not to the laws of the   doctrine precludes review of Plaintiff’s claims in this
United States.” Ankenbrandt, 504 U.S. at 703, 112 S. Ct.       Court. Coalescing the Supreme Court’s holdings in
at 2214 (internal quotation marks and citation omitted);       District of Columbia Court of Appeals v. Feldman, 460
Sobel v. Prudenti, 25 F. Supp. 3d 340, 353 (E.D.N.Y.           U.S. 462, 103 S. Ct. 1303, 75 L.Ed. 2d 206 (1983) and
2014) (The domestic relations exception “divests the           Rooker v. Fidelity Trust Co., 263 U.S. 413, 414-17, 44 S.
federal courts of power to issue divorce, alimony, and         Ct. 149, 150, 68 L.Ed. 362 (1923), the Rooker-Feldman
child custody decrees.”) (internal quotation marks and         doctrine prohibits federal district courts from considering
citation omitted); see also Hernstadt v. Hernstadt, 373        collateral attacks to state court judgments. There are four
F.2d 316, 317 (2d Cir. 1967) (“Since the very early dicta      requirements for the application of the Rooker-Feldman
[of] In re Burrus, 136 U.S. 586, 10 S. Ct. 850, 34 L.Ed. 500   doctrine: (1) the federal-court plaintiff must have lost in
(1890), it has been uniformly held that federal courts do      state court; (2) the plaintiff’s injuries must be caused by
not adjudicate cases involving the custody of minors and,      the state court judgment; (3) the plaintiff’s claims must
a fortiori, rights of visitation.”).                           invite the district court to review and reject the state court
                                                               judgment; and (4) the state-court judgment must have
Although Plaintiff styles some of her claims as raising        been rendered prior to the commencement of the district
constitutional issues, the allegations stem from a state       court proceedings. See Hoblock v. Albany Cty. Bd. of
domestic relations matter and are thus outside this            Elections, 422 F.3d 77, 85 (2d Cir. 2005). “A plaintiff may
                                                               not overcome the doctrine and seek a reversal of a state


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        3
Meyers v. Hughes, Slip Copy (2018)
2018 WL 3748156

court judgment simply by casting his [or her] complaint             unless amendment would be futile, Cuoco v. Moritsugu,
                                                                    222 F.3d 99, 112 (2d Cir. 2000), the Court has carefully
in the form of a civil rights action.” Rabinowitz v. New
                                                                    considered whether leave to amend is warranted here.
York, 329 F. Supp. 2d 373, 376 (E.D.N.Y. 2004) (internal
                                                                    Because the defects in Plaintiff’s claims is substantive and
quotation marks and citation omitted).
                                                                    would not be cured if afforded an opportunity to amend,
                                                                    leave to amend the Complaint is DENIED.
 *4 Here, Plaintiff’s allegations seek to collaterally attack
the state court’s orders against Plaintiff relating to the
custody and visitation of her daughter. Plaintiff who has
lost in state court and who now complains of injuries                                     CONCLUSION
caused by the state court, invites this Court to review and
reject the state court orders, all of which were issued on          For the reasons set forth above, Plaintiff’s application
or before January 11, 2018, well before Plaintiff filed her         to proceed in forma pauperis is GRANTED. However,
                                                                    the Complaint is sua sponte DISMISSED WITHOUT
Complaint in this Court on July 26, 2018. 3 Thus, because
                                                                    PREJUDICE for lack of subject matter jurisdiction
all of the Rooker-Feldman requirements are satisfied, the
                                                                    pursuant to FED. R. CIV. P. 12(h)(3).
Court lacks jurisdiction to adjudicate Plaintiff’s claims.
Accordingly, the Complaint is DISMISSED pursuant
                                                                    The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that
to FED. R. CIV. P. 12(h)(3) on the additional ground
                                                                    any appeal from this Order would not be taken in good
that the Rooker-Feldman doctrine divests this Court of
                                                                    faith and therefore leave to appeal in forma pauperis is
jurisdiction.
                                                                    DENIED for the purpose of any appeal. See Coppedge v.
                                                                    United States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L.Ed.
3      See Compl. at ECF p. 39, ¶ 5, referencing the                2d 21 (1962).
       Permanency Hearing Order, dated Jan. 11, 2018,
       continuing the placement of the child in the custody
                                                                    SO ORDERED.
       of the Department of Social Services.


V. Leave to Amend                                                   All Citations
Given the Second Circuit’s guidance that a pro se
complaint should not be dismissed without leave to amend            Slip Copy, 2018 WL 3748156


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               4
